     Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 1 of 322



 1   XAVIER BECERRA
     Attorney General of California
 2   ROBERT W. BYRNE
     SALLY MAGNANI
 3   MICHAEL L. NEWMAN
     Senior Assistant Attorneys General
 4   MICHAEL P. CAYABAN
     CHRISTINE CHUANG
 5   EDWARD H. OCHOA
     Supervising Deputy Attorneys General
 6   HEATHER C. LESLIE
     JANELLE M. SMITH
 7   JAMES F. ZAHRADKA II
     LEE I. SHERMAN (SBN 272271)
 8   Deputy Attorneys General
      300 S. Spring St., Suite 1702
 9    Los Angeles, CA 90013
      Telephone: (213) 269-6404
10    Fax: (213) 897-7605
      E-mail: Lee.Sherman@doj.ca.gov
11   Attorneys for Plaintiff State of California
12
                               IN THE UNITED STATES DISTRICT COURT
13
                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
14
                                             OAKLAND DIVISION
15

16

17   STATE OF CALIFORNIA; STATE OF                           Case No. 4:19-cv-00872-HSG
     COLORADO; STATE OF
18   CONNECTICUT; STATE OF                                   REQUEST FOR JUDICIAL NOTICE IN
     DELAWARE; STATE OF HAWAII;                              SUPPORT OF PLAINTIFFS’ MOTION
19   STATE OF ILLINOIS; STATE OF                             FOR PRELIMINARY INJUNCTION
     MAINE; STATE OF MARYLAND;
20   COMMONWEALTH OF                                         Date:         May 9, 2019
     MASSACHUSETTS; ATTORNEY                                 Time:         2:00 pm
21   GENERAL DANA NESSEL ON BEHALF                           Dept:         2
     OF THE PEOPLE OF MICHIGAN;                              Judge:        Honorable Haywood S. Gilliam,
22   STATE OF MINNESOTA; STATE OF                                          Jr.
     NEVADA; STATE OF NEW JERSEY;                            Trial Date:   None Set
23   STATE OF NEW MEXICO; STATE OF                           Action Filed: February 18, 2019
     NEW YORK; STATE OF OREGON;
24   STATE OF RHODE ISLAND; STATE OF
     VERMONT; COMMONWEALTH OF
25   VIRGINIA; and STATE OF WISCONSIN;

26                                            Plaintiffs,

27                  v.

28


                     Req. for Judicial Notice in Supp. of Mot. for Prelim. Inj. (4:19-cv-00872-HSG)
     Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 2 of 322



 1   DONALD J. TRUMP, in his official capacity
     as President of the United States of America;
 2   UNITED STATES OF AMERICA; U.S.
 3   DEPARTMENT OF DEFENSE; PATRICK
     M. SHANAHAN, in his official capacity as
 4   Acting Secretary of Defense; MARK T.
     ESPER, in his official capacity as Secretary of
 5   the Army; RICHARD V. SPENCER, in his
     official capacity as Secretary of the Navy;
 6
     HEATHER WILSON, in her official capacity
 7   as Secretary of the Air Force; U.S.
     DEPARTMENT OF THE TREASURY;
 8   STEVEN T. MNUCHIN, in his official
     capacity as Secretary of the Treasury; U.S.
 9   DEPARTMENT OF THE INTERIOR;
     DAVID BERNHARDT, in his official capacity
10
     as Acting Secretary of the Interior; U.S.
11   DEPARTMENT OF HOMELAND
     SECURITY; KIRSTJEN M. NIELSEN, in
12   her official capacity as Secretary of Homeland
     Security;
13
                                           Defendants.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                    Req. for Judicial Notice in Supp. of Mot. for Prelim. Inj. (4:19-cv-00872-HSG)
     Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 3 of 322



 1         Plaintiffs hereby respectfully request, pursuant to Federal Rule of Evidence 201, that this
 2   Court take judicial notice of the following documents.
 3         1.    Attached hereto as Exhibit 1 is a true and correct copy of a tweet posted by President
 4               Trump on March 8, 2019.1
 5         2.    Attached hereto as Exhibit 2 is a true and correct copy of a declaration signed by
 6               Loren Flossman, Acquisition Program Manager for the Wall Program Management
 7               Office (Wall PMO), U.S. Border Patrol Program Management Directorate, U.S.
 8               Customs and Border Protection (CBP), and filed in Alvarez v. Trump, Case No. 19-
 9               cv-00404 [ECF 8-1] (D.D.C. April 1, 2019).
10         3.    Attached hereto as Exhibit 3 is a true and correct copy of an excerpt of the transcript
11               of a speech President Trump delivered when he announced his candidacy for
12               president on June 16, 2015.
13         4.    Attached hereto as Exhibit 4 is a true and correct copy of a tweet posted by President
14               Trump on July 13, 2016.
15         5.    Attached hereto as Exhibit 5 is a true and correct copy of a tweet posted by President
16               Trump on August 27, 2016.
17         6.    Attached hereto as Exhibit 6 is a true and correct copy of an excerpt of the transcript
18               of a speech delivered by President Trump on September 1, 2016.
19         7.    Attached hereto as Exhibit 7 is a true and correct copy of an excerpt of the transcript
20               of remarks delivered by President Trump on April 3, 2018. As of April 4, 2019, the
21               complete transcript is posted on the White House’s official website, at
22               https://www.whitehouse.gov/briefings-statements/remarks-president-trump-working-
23               lunch-heads-baltic-states/.
24         8.    Attached hereto as Exhibit 8 is a true and correct copy of an excerpt of the transcript
25               of a speech delivered by President Trump on February 28, 2017. As of April 4, 2019,
26
            1
             The U.S. Department of Justice has stated that President Trump’s tweets are “official
27   statements of the President of the United States,” since “a tweet can be the equivalent of a public
     statement or speech.” James Madison Project v. Dep’t of Justice, Case No. 1:17-cv-00144, Def.
28   Supp. Mem., at 2, 5-6 & n.4 [ECF No. 29] (D.D.C. Nov. 13, 2017).
                                                           1
                     Req. for Judicial Notice in Supp. of Mot. for Prelim. Inj. (4:19-cv-00872-HSG)
     Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 4 of 322



 1             the transcript is posted on the White House’s official website, at
 2             https://www.whitehouse.gov/briefings-statements/remarks-president-trump-joint-
 3             address-congress/.
 4       9.    Attached hereto as Exhibit 9 is a true and correct copy of an excerpt of the transcript
 5             of a speech delivered by President Trump on April 28, 2017. As of April 4, 2019, the
 6             transcript is posted on the White House’s official website, at
 7             https://www.whitehouse.gov/briefings-statements/remarks-president-trump-national-
 8             rifle-association-leadership-forum/.
 9       10.   Attached hereto as Exhibit 10 is a true and correct copy of an excerpt of the transcript
10             of a speech delivered by President Trump on August 23, 2017.
11       11.   Attached hereto as Exhibit 11 is a true and correct copy of a tweet posted by
12             President Trump on February 23, 2018.
13       12.   Attached hereto as Exhibit 12 is a true and correct copy of a tweet posted by
14             President Trump on June 21, 2018.
15       13.   Attached hereto as Exhibit 13 is a true and correct copy of an excerpt of the transcript
16             of remarks delivered by President Trump on January 10, 2019. As of April 4, 2019,
17             the complete transcript is posted on the White House’s official website, at
18             https://www.whitehouse.gov/briefings-statements/remarks-president-trump-marine-
19             one-departure-30/.
20       14.   Attached hereto as Exhibit 14 is a true and correct copy of an excerpt of The WALL
21             Act of 2018, S. 3713, 115th Cong. (2018). No action was taken on the bill after
22             referral to the Senate Committee on Finance. As of April 4, 2019, the complete text
23             of the bill is posted on the United States Congress’s official website, at
24             https://www.congress.gov/115/bills/s3713/BILLS-115s3713is.pdf; and the history of
25             the bill is posted on Congress’s official website, at
26             https://www.congress.gov/bill/115th-congress/senate-bill/3713/all-actions.
27       15.   Attached hereto as Exhibit 15 is a true and correct copy of the 50 Votes for the Wall
28             Act, H.R. 7073, 115th Cong. (2018). No action was taken on the bill after referral to
                                                         2
                   Req. for Judicial Notice in Supp. of Mot. for Prelim. Inj. (4:19-cv-00872-HSG)
     Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 5 of 322



 1             the House Subcommittee on Border and Maritime Security. As of April 4, 2019, the
 2             complete text of the bill is posted on the United States Congress’s official website, at
 3             https://www.congress.gov/115/bills/hr7073/BILLS-115hr7073ih.pdf; and the history
 4             of the bill is posted on Congress’s official website, at
 5             https://www.congress.gov/bill/115th-congress/house-bill/7073/all-actions.
 6       16.   Attached hereto as Exhibit 16 is a true and correct copy of an excerpt of the Build the
 7             Wall, Enforce the Law Act of 2018, H.R. 7059, 115th Cong. (2018). No action was
 8             taken on the bill after referral to the House Subcommittee on Trade. As of April 4,
 9             2019, the complete text of the bill is posted on the United States Congress’s official
10             website, at https://www.congress.gov/115/bills/hr7059/BILLS-115hr7059ih.pdf; and
11             the history of the bill is posted on Congress’s official website, at
12             https://www.congress.gov/bill/115th-congress/house-bill/7059/all-actions.
13       17.   Attached hereto as Exhibit 17 is a true and correct copy of an excerpt of the Fund and
14             Complete the Border Wall Act, H.R. 6657, 115th Cong. (2018). No action was taken
15             on the bill after referral to the House Subcommittee on Immigration and Border
16             Security. As of April 4, 2019, the complete text of the bill is posted on the United
17             States Congress’s official website, at
18             https://www.congress.gov/115/bills/hr6657/BILLS-115hr6657ih.pdf; and the history
19             of the bill is posted on Congress’s official website, at
20             https://www.congress.gov/bill/115th-congress/house-bill/6657/all-actions.
21       18.   Attached hereto as Exhibit 18 is a true and correct copy of an excerpt of the
22             American Border Act, H.R. 6415, 115th Cong. (2018). No action was taken on the
23             bill after referral to the House Subcommittee on Immigration and Border Security.
24             As of April 4, 2019, the complete text of the bill is posted on the United States
25             Congress’s official website, at https://www.congress.gov/115/bills/hr6415/BILLS-
26             115hr6415ih.pdf; and the history of the bill is posted on Congress’s official website,
27             at https://www.congress.gov/bill/115th-congress/house-bill/6415/all-actions.
28
                                                         3
                   Req. for Judicial Notice in Supp. of Mot. for Prelim. Inj. (4:19-cv-00872-HSG)
     Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 6 of 322



 1       19.   Attached hereto as Exhibit 19 is a true and correct copy of an excerpt of the Border
 2             Security and Immigration Reform Act of 2018, H.R. 6136, 115th Cong. (2018). On
 3             June 27, 2018, this bill failed in the House of Representatives by a recorded vote of
 4             121 – 301. As of April 4, 2019, the complete text of the bill is posted on the United
 5             States Congress’s official website, at
 6             https://www.congress.gov/115/bills/hr6136/BILLS-115hr6136ih.pdf; and the history
 7             of the bill is posted on Congress’s official website, at
 8             https://www.congress.gov/bill/115th-congress/house-bill/6136/all-actions.
 9       20.   Attached hereto as Exhibit 20 is a true and correct copy of an excerpt of the Securing
10             America’s Future Act of 2018, H.R. 4760, 115th Cong. (2018). On June 21, 2018,

11             this bill failed in the House of Representatives by a recorded vote of 193 – 231. As
12             of April 4, 2019, the complete text of the bill is posted on the United States
13             Congress’s official website, at https://www.congress.gov/115/bills/hr4760/BILLS-
14             115hr4760ih.pdf; and the history of the bill is posted on Congress’s official website,
15             at https://www.congress.gov/bill/115th-congress/house-bill/4760/all-actions.
16       21.   Attached hereto as Exhibit 21 is a true and correct copy of an excerpt of the transcript
17             of a December 11, 2018, meeting between President Trump, Senate Minority Leader
18             Chuck Schumer, and House Speaker-Designate Nancy Pelosi. As of April 4, 2019, the

19             complete transcript is posted on the White House’s official website, at
20             https://www.whitehouse.gov/briefings-statements/remarks-president-trump-meeting-
21             senate-minority-leader-chuck-schumer-house-speaker-designate-nancy-pelosi/.
22       22.   Attached hereto as Exhibit 22 is a true and correct copy of the Senate Amendment to
23             House Amendment to Senate Amendment of the Department of Defense
24             Appropriations Act of 2018, H.R. 695, 115th Cong. (2018). On December 19, 2018,
25             the Senate approved the bill with an amendment by a Voice Vote, which the House
26             did not adopt. As of April 4, 2019, the complete text of the bill with the Senate’s
27             amendments is posted on the United States Congress’s official website, at
28             https://www.congress.gov/115/bills/hr695/BILLS-115hr695eas2.pdf; and the history
                                                         4
                   Req. for Judicial Notice in Supp. of Mot. for Prelim. Inj. (4:19-cv-00872-HSG)
     Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 7 of 322



 1             of the bill is posted on Congress’s official website, at
 2             https://www.congress.gov/bill/115th-congress/house-bill/695/all-actions.
 3       23.   Attached hereto as Exhibit 23 is a true and correct copy an article containing quotes
 4             from President Trump during an event on December 20, 2018.
 5       24.   Attached hereto as Exhibit 24 is a true and correct copy of an excerpt of the House
 6             Amendment to Senate Amendment to House Amendment to Senate Amendment of
 7             the Department of Defense Appropriations Act of 2018, H.R. 695, 115th Cong.
 8             (2018). On December 20, 2018, the House approved the bill with an amendment by a
 9             vote of 217 – 185, which the Senate did not adopt. As of April 4, 2019, the complete
10             text of the bill with the House’s amendments is posted on the United States
11             Congress’s official website, at https://www.congress.gov/115/bills/hr695/BILLS-
12             115hr695eah2.pdf; and the history of the bill is posted on Congress’s official website,
13             at https://www.congress.gov/115/bills/hr695/BILLS-115hr695eah2.pdf.
14       25.   Attached hereto as Exhibit 25 is a true and correct copy of a January 6, 2019 letter
15             sent from Office of Management and Budget Acting Director Russell T. Vought to
16             Senate Appropriations Committee Chairman Richard Shelby.
17       26.   Attached hereto as Exhibit 26 is a true and correct copy of a transcript of remarks
18             delivered by President Trump on January 25, 2019. As of April 4, 2019, the
19             complete transcript is posted on the White House’s official website, at
20             https://www.whitehouse.gov/briefings-statements/remarks-president-trump-
21             government-shutdown/.
22       27.   Attached hereto as Exhibit 27 is a true and correct copy of a memorandum issued by
23             President Trump on April 4, 2018. As of April 4, 2019, the complete memorandum
24             is posted on the White House’s official website, at
25             https://www.whitehouse.gov/presidential-actions/presidential-memorandum-
26             secretary-defense-attorney-general-secretary-homeland-security/.
27       28.   Attached hereto as Exhibit 28 is a true and correct copy of a memorandum issued by
28             President Trump on February 15, 2019, referred to in Plaintiffs States’ Notice of
                                                         5
                   Req. for Judicial Notice in Supp. of Mot. for Prelim. Inj. (4:19-cv-00872-HSG)
     Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 8 of 322



 1             Motion and Motion for Preliminary Injunction as the “Executive Action.” As of
 2             April 4, 2019, the Executive Action is posted on the White House’s official website,
 3             at https://www.whitehouse.gov/briefings-statements/president-donald-j-trumps-
 4             border-security-victory/.
 5       29.   Attached hereto as Exhibit 29 is a true and correct copy of the Office of the Inspector
 6             General’s Audit of the Department of the Treasury Forfeiture Fund’s Financial
 7             Statements for Fiscal Years 2018 and 2017 dated December 13, 2018. As of April 4,
 8             2019, the complete Audit Report is posted on the Treasury’s official website, at
 9             https://www.treasury.gov/about/organizational-
10             structure/ig/Audit%20Reports%20and%20Testimonies/OIG-19-022.pdf.
11       30.   Attached hereto as Exhibit 30 is a true and correct copy of a February 15, 2019 letter
12             and attachment sent from Assistant Secretary of the Treasury for Management David
13             F. Eisner to the chairs and ranking members of congressional appropriations
14             committees.
15       31.   Attached hereto as Exhibit 31 is a true and correct copy of a memorandum issued by
16             the White House on March 4, 2019.
17       32.   Attached hereto as Exhibit 32 is a true and correct copy of a reprogramming action
18             issued by the Department of Defense on March 25, 2019.
19       33.   Attached hereto as Exhibit 33 is a true and correct copy of a February 25, 2019 letter
20             from Department of Homeland Security Executive Secretary Christina Bobb to
21             Department of Defense Executive Secretary Capt. Hallock N. Mohler, Jr.
22       34.   Attached hereto as Exhibit 34 is a true and correct copy of a March 25, 2019 letter
23             from Acting Department of Defense Secretary Patrick M. Shanahan to Department of
24             Homeland Security Secretary Kirstjen Nielsen.
25       35.   Attached hereto as Exhibit 35 is a true and correct copy of a March 26, 2019 letter
26             from House Armed Services Committee Chairman Adam Smith to Department of
27             Defense Under Secretary David L. Norquist. As of April 4, 2019, this letter is
28             available on the House Armed Service Committee’s official website, at
                                                        6
                  Req. for Judicial Notice in Supp. of Mot. for Prelim. Inj. (4:19-cv-00872-HSG)
     Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 9 of 322



 1             https://armedservices.house.gov/_cache/files/5/7/57ea01fb-9872-4a49-b878-
 2             9b844ca0b030/B5C69226DA76BB0F77AC9E06052FA8AC.fy-19-01-ra.pdf.
 3       36.   Attached hereto as Exhibit 36 is a true and correct copy of a March 26, 2019 letter
 4             from Peter J. Visclosky, Chairman of the House Appropriations Committee’s Defense
 5             Subcommittee, to Department of Defense Under Secretary David L. Norquist.
 6       37.   Attached hereto as Exhibit 37 is a true and correct copy of an excerpt of the
 7             Department of Defense’s Fiscal Law Deskbook. As of April 4, 2019, the complete
 8             document is posted on the Library of Congress’s official website, at
 9             http://www.loc.gov/rr/frd/Military_Law/pdf/fiscal-law-deskbook_2014.pdf.
10       38.   Attached hereto as Exhibit 38 is a true and correct copy of an excerpt of the
11             Department of Defense’s Financial Management Regulations. As of April 4, 2019,
12             the complete Regulations are posted on the Department of Defense’s official website,
13             at https://comptroller.defense.gov/Portals/45/documents/fmr/Combined_Volume1-
14             16.pdf.
15       39.   Attached hereto as Exhibit 39 is a true and correct copy of an excerpt of the transcript
16             of a March 26, 2019, hearing of the House Armed Services Committee.
17       40.   Attached hereto as Exhibit 40 is a true and correct copy of a page from the
18             Department of Homeland Security’s website entitled “Walls Work” that is dated
19             December 12, 2018. As of April 4, 2019, the complete document is posted on the
20             Department of Homeland Security’s website, at
21             https://www.dhs.gov/news/2018/12/12/walls-work.
22       41.   Attached hereto as Exhibit 41 is a true and correct copy of a page from the
23             Department of Homeland Security’s website entitled “El Paso Sector.” As of April 4,
24             2019, this information is posted on the U.S. Customs and Border Protection’s
25             website, at https://www.cbp.gov/border-security/along-us-borders/border-patrol-
26             sectors/el-paso-sector-texas.
27       42.   Attached hereto as Exhibit 42 is a true and correct copy of a document published by
28             the Treasury Executive Office for Asset Forfeiture entitled “Treasury Forfeiture
                                                         7
                   Req. for Judicial Notice in Supp. of Mot. for Prelim. Inj. (4:19-cv-00872-HSG)
     Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 10 of 322



 1             Fund, Program Summary by Budget Activity.” As of April 4, 2019, the complete
 2             document is posted on the Department of Treasury’s website, at
 3             https://www.treasury.gov/about/budget-performance/budget-in-
 4             brief/BIB19/20.%20TEOAF%20BIB.pdf.
 5       43.   Attached hereto as Exhibit 43 is a true and correct copy of a report published by the
 6             Treasury Executive Office for Asset Forfeiture entitled “Congressional Budget
 7             Justification and Annual Performance Report and Plan FY 2019.” As of April 4,
 8             2019, the complete report is posted on the Department of Treasury’s website, at
 9             https://www.treasury.gov/about/budget-
10             performance/CJ19/21.%20TEOAF%202019%20CJ.pdf.
11       44.   Attached hereto as Exhibit 44 is a true and correct copy of a December 21, 2015,
12             press release issued by the U.S. Department of Justice entitled “Assets [sic] Forfeiture
13             Fund Rescission Impact on Equitable Sharing Program.” As of March 28, 2016, this
14             press release is posted on the U.S. Department of Justice’s website, at
15             https://www.justice.gov/criminal-afmls/file/801381/download.
16       45.   Attached hereto as Exhibit 45 is a true and correct copy of an excerpt of a
17             memorandum issued by the Government Accountability Office entitled “Secure
18             Border Initiative Fence Construction Costs” dated January 29, 2009. As of April 4,
19             2019, the complete memorandum is posted on the Government Accountability
20             Office’s official website, at https://www.gao.gov/new.items/d09244r.pdf.
21       46.   Attached hereto as Exhibit 46 is a true and correct copy of an excerpt of the transcript
22             of a March 14, 2019, hearing of the Senate Armed Services Committee.
23       47.   Attached hereto as Exhibit 47 is a true and correct copy of an excerpt of the transcript
24             of a February 26, 2019, hearing of the Senate Armed Services Committee.
25       48.   Attached hereto as Exhibit 48 is a true and correct copy of an excerpt of the Director
26             of National Intelligence’s “Worldwide Threat Assessment,” dated on January 29,
27             2019. As of April 4, 2019, the complete report is posted on the Director of National
28
                                                         8
                   Req. for Judicial Notice in Supp. of Mot. for Prelim. Inj. (4:19-cv-00872-HSG)
     Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 11 of 322



 1               Intelligence’s official website, at https://www.dni.gov/files/ODNI/documents/2019-
 2               ATA-SFR---SSCI.pdf.
 3         49.   Attached hereto as Exhibit 49 is a true and correct copy of an excerpt of the
 4               Chairman of the Joint Chiefs of Staff Instruction regarding DOD Counterdrug
 5               Support dated January 26, 2007. As of April 4, 2019, the complete document is
 6               posted on the Joint Chiefs of Staff’s official website, at
 7               https://www.jcs.mil/Portals/36/Documents/Library/Instructions/3710_01.pdf?ver=20
 8               16-02-05-175036-593.
 9         50.   Attached hereto as Exhibit 50 is a true and correct copy an excerpt of the transcript of
10               remarks delivered by President Trump on February 15, 2019. As of April 4, 2019,
11               the complete transcript is posted on the White House’s official website, at
12               https://www.whitehouse.gov/briefings-statements/remarks-president-trump-national-
13               security-humanitarian-crisis-southern-border/.
14         Each of these exhibits is a matter of public record and is therefore subject to judicial notice.
15   Fed. R. Evid. 201(b); Lee v. City of Los Angeles, 250 F.3d 668, 689 (9th Cir. 2001) (a court may
16   judicially notice matters of public record unless the matter is a fact subject to reasonable dispute).
17         Exhibit 2 is judicially noticeable because it is a court record from a proceeding that
18   addresses issues relevant to this litigation. U.S. ex rel. Robinson Rancheria Citizens Council v.
19   Borneo, Inc., 971 F.2d 244, 248 (9th Cir. 1992) (holding that a court “may take notice of
20   proceedings in other courts, both within and without the federal judicial system, if those
21   proceedings have a direct relation to matters at issue”).
22         Exhibits 8-9, 13, 25-38, 40-46, 49-51 are judicially noticeable because government
23   memoranda, bulletins, letters, statements and opinions are matters of public record appropriate for
24   judicial notice. See Brown v. Valoff, 422 F.3d 926, 933 n.9 (9th Cir. 2005) (judicially noticing an
25   administrative bulletin); Mack v. S. Bay Beer Distribs., Inc., 798 F.2d 1279, 1282 (9th Cir. 1986)
26   (court may take judicial notice of records and reports of state administrative bodies), overruled on
27   other grounds by Astoria Fed. Sav. & Loan Ass’n v. Solimino, 501 U.S. 104, 111 (1991);
28   Interstate Nat. Gas. Co. v. S. Cal. Gas. Co., 209 F.2d 380, 385 (9th Cir. 1953) (judicially noticing
                                                           9
                     Req. for Judicial Notice in Supp. of Mot. for Prelim. Inj. (4:19-cv-00872-HSG)
     Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 12 of 322



 1   government agency records and reports); Cnty. of Santa Clara v. Trump, 250 F. Supp. 3d 497,
 2   520 nn.5, 8, 11 (N.D. Cal. 2017) (taking judicial notice of government memoranda and letters).
 3         Exhibits 8-9, 13-22, 24, 26-29, 35, 37-38, 40-46, 49-51 are judicially noticeable because
 4   they are posted on official government websites. See Daniels–Hall v. Nat’l Educ. Ass’n, 629 F.3d
 5   992, 998–99 (9th Cir. 2010) (judicially noticing information contained on a government website);
 6   Paralyzed Veterans of America v. McPherson, No. C 06–4670 SBA, 2008 WL 4183981, at *5
 7   (N.D. Cal. Sept. 9, 2008) (finding that courts commonly take judicial notice of information and
 8   documents on government websites, citing cases from various jurisdictions). Thus, the statements
 9   of government departments and agencies contained within these exhibits are not subject to
10   reasonable dispute, as the statements “can be accurately and readily determined from sources
11   whose accuracy cannot reasonably be questioned.” Fed. R. Evid. § 201(b)(2).
12         Exhibits 1-13, 21, 23, 25-36, 39-51 are judicially noticeable because the statements of
13   government officials or entities that these documents contain are not subject to reasonable
14   dispute, as the statements “can be accurately and readily determined from sources whose
15   accuracy cannot reasonably be questioned.” Fed. R. Evid. § 201(b)(2).
16         Exhibits 13-20, 22, 24, 39, 47, and 48 are judicially noticeable because they are either bills
17   considered by Congress or transcripts of congressional testimony. In general, “[l]egislative
18   history is properly a subject of judicial notice.” Anderson, 673 F.3d at 1094 n.1. This is also true
19   of testimony given at congressional hearings. See Adarand Constructors, Inc. v. Slater, 228 F.3d
20   1147, 1168 n.12 (10th Cir. 2000) (taking “judicial notice of the content of hearings and testimony
21   before [] congressional committees and subcommittees”); see also Cnty. of Santa Clara, 250 F.
22   Supp. 3d 520 nn. 4, 6, 7, 10 (taking judicial notice of government officials’ press conference
23   statements, press briefings, and interview statements).
24

25

26

27

28
                                                          10
                     Req. for Judicial Notice in Supp. of Mot. for Prelim. Inj. (4:19-cv-00872-HSG)
     Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 13 of 322



 1   Dated: April 4, 2019                                      Respectfully Submitted,
 2                                                             XAVIER BECERRA
                                                               Attorney General of California
 3                                                             ROBERT W. BYRNE
                                                               SALLY MAGNANI
 4                                                             MICHAEL L. NEWMAN
                                                               Senior Assistant Attorneys General
 5                                                             MICHAEL P. CAYABAN
                                                               CHRISTINE CHUANG
 6                                                             EDWARD H. OCHOA
                                                               Supervising Deputy Attorneys General
 7
                                                               /s/ Lee I. Sherman
 8                                                             LEE SHERMAN
                                                               HEATHER C. LESLIE
 9                                                             JANELLE M. SMITH
                                                               JAMES F. ZAHRADKA II
10                                                             Deputy Attorneys General
                                                               Attorneys for Plaintiff State of California
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         11
                    Req. for Judicial Notice in Supp. of Mot. for Prelim. Inj. (4:19-cv-00872-HSG)
Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 14 of 322




                  EXHIBIT 1
  Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 15 of 322



                                                                                            గ



          Donald J. Trump I
                                                                         Follow        
          @realDonaldTrump


The Wall is being built and is well under
construction. Big impact will be made. Many
additional contracts are close to being
signed. Far ahead of schedule despite all of
the Democrat Obstruction and Fake News!
4:24 AM - 8 Mar 2019


26,376 Retweets 109,887 Likes


]   23K       ^     26K             110K



          Brian Krassenstein @krassenstein · Mar 8                                     
          Replying to @realDonaldTrump
          YOUR wall is not being built. Parts of the FENCE is being renovated, which were


          ]   778         ^   951          6.3K


          Brian Krassenstein @krassenstein · Mar 8                                     
          You can keep telling lies to your base, trying to convince them that you are
          building the wall you promised Mexico would pay for, but as you lie you lose


          ]   278         ^   176          2.2K


          Brian Krassenstein @krassenstein · Mar 8                                     
          America is WAKING UP!

          ]   541         ^   84           1.8K


          Mitch Andresen @Mitch_Andresen · Mar 8                                       


          ]   3           ^   1            50                                               ఘ
Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 16 of 322




                  EXHIBIT 2
  Case
Case   1:19-cv-00404-TNMDocument
     4:19-cv-00872-HSG    Document 8-2 Filed
                                 57-7   Filed04/04/19
                                              04/02/19 Page
                                                        Page17
                                                             1 of 5
                                                                  322




                        EXHIBIT 2
        Case
      Case    1:19-cv-00404-TNMDocument
           4:19-cv-00872-HSG     Document 8-2 Filed
                                        57-7   Filed04/04/19
                                                     04/02/19 Page
                                                               Page18
                                                                    2 of 5
                                                                         322



                    6(&21''(&/$5$7,212)/25(1)/2660$1
                                                  
,/RUHQ)ORVVPDQGHFODUHDVIROORZV

     ,DPWKH$FTXLVLWLRQ3URJUDP0DQDJHUIRUWKH:DOO3URJUDP0DQDJHPHQW2IILFH:DOO

        30286%RUGHU3DWURO3URJUDP0DQDJHPHQW'LUHFWRUDWH86&XVWRPVDQG%RUGHU

        3URWHFWLRQ&%3DQDJHQF\RIWKH'HSDUWPHQWRI+RPHODQG6HFXULW\'+6,KDYH

        KHOGWKLVSRVLWLRQVLQFH0D\3ULRUWRWKLV,ZDVWKH'LUHFWRURIWKH%RUGHU3DWURO

        	$LUDQG0DULQH3URJUDP%3$00DQDJHPHQW2IILFHZLWKLQWKH2IILFHRI)DFLOLWLHV

        DQG$VVHW0DQDJHPHQW&%3%3$0LVWKHRIILFHZLWKLQ&%3WKDWKLVWRULFDOO\ZDV

        UHVSRQVLEOHIRUWKHFRQVWUXFWLRQDQGPDLQWHQDQFHRIIDFLOLWLHVWDFWLFDOLQIUDVWUXFWXUHDQG

        ERUGHULQIUDVWUXFWXUHVXFKDVEDUULHUVDQGURDGVWKDWDUHUHTXLUHGE\WKH8QLWHG6WDWHV

        %RUGHU3DWURO%RUGHU3DWURORU&%3$LUDQG0DULQH5HVSRQVLELOLW\IRUERUGHUEDUULHU

        SURMHFWVZDVWUDQVIHUUHGIURP%3$0WR:DOO3027KHUHIRUH:DOO302LVQRZ

        UHVSRQVLEOHIRUERUGHUEDUULHUSURMHFWVLQFOXGLQJWKHERUGHUEDUULHUSURMHFWVWKDWDUH

        RQJRLQJRUEHLQJSODQQHGIRUWKH5LR*UDQGH9DOOH\VHFWRU

     7KHVWDWHPHQWVLQWKLVGHFODUDWLRQDUHEDVHGRQP\SHUVRQDONQRZOHGJHDQGLQIRUPDWLRQ

        WKDW,KDYHUHFHLYHGLQP\RIILFLDOFDSDFLW\

             )XQGLQJRI%RUGHU%DUULHU&RQVWUXFWLRQLQWKH5LR*UDQGH9DOOH\6HFWRU

     &%3LVD86*RYHUQPHQW$JHQF\UHVSRQVLEOHIRUVHFXULQJWKH1DWLRQ¶VERUGHUV

        &%3¶VPLVVLRQLVWRSUHYHQWWHUURULVWVDQGWHUURULVWZHDSRQVIURPHQWHULQJWKH8QLWHG

        6WDWHVDQGWRGHWHFWLQWHUGLFWDQGDSSUHKHQGWKRVHZKRDWWHPSWWRHQWHULOOHJDOO\RU

        VPXJJOHDQ\SHUVRQRUFRQWUDEDQGDFURVVWKH1DWLRQ¶VERUGHUV&%3LVVSHFLILFDOO\

        UHVSRQVLEOHIRUSDWUROOLQJQHDUO\PLOHVRI0H[LFDQDQG&DQDGLDQLQWHUQDWLRQDOODQG



                                                 

       Case
     Case    1:19-cv-00404-TNMDocument
          4:19-cv-00872-HSG     Document 8-2 Filed
                                       57-7   Filed04/04/19
                                                    04/02/19 Page
                                                              Page19
                                                                   3 of 5
                                                                        322



       ERUGHUVDQGRYHUPLOHVRIFRDVWDOZDWHUVVXUURXQGLQJWKH)ORULGD3HQLQVXODDQGWKH

       LVODQGRI3XHUWR5LFR

     &%3GLYLGHVLWVHQIRUFHPHQW]RQHVDORQJWKHVRXWKHUQERUGHUZLWK0H[LFRLQWRQLQH

       VHFWRUV)URPZHVWWRHDVWWKHVHFWRUVDUH6DQ'LHJR(O&HQWUR<XPD7XFVRQ(O

       3DVR%LJ%HQG'HO5LR/DUHGRDQG5LR*UDQGH9DOOH\5*9

     7KH5*9FRYHUVPRUHWKDQVTXDUHPLOHVRIVRXWKHDVW7H[DVDQGLQFOXGHVWKH

       IROORZLQJ7H[DVFRXQWLHV&DPHURQ:LOODF\+LGDOJR6WDUU%URRNV.HQHG\.OHEHUJ

       1XHFHV6DQ3DWULFLR-LP:HOOV%HH5HIXJLR&DOKRXQ*ROLDG9LFWRULD'H:LWW

       -DFNVRQ0DWDJRUGD%UD]RULD*DOYHVWRQ&KDPEHUV-HIIHUVRQ:KDUWRQ)RUW%HQG

       &RORUDGR$XVWLQ:DOOHU0RQWJRPHU\/LEHUW\+DUGLQ2UDQJH+DUULV$UDQVDVDQG

       /DYDFD%RUGHU3DWUROLQWKH5*9LVUHVSRQVLEOHIRUVHFXULQJDSSUR[LPDWHO\ULYHU

       PLOHVDORQJWKH5LR*UDQGH5LYHUVHSDUDWLQJWKH8QLWHG6WDWHVDQG0H[LFRDVZHOODV

       DSSUR[LPDWHO\PLOHVRIFRDVWDORQJWKH*XOIRI0H[LFR

     7KH5*9FXUUHQWO\KDVDSSUR[LPDWHO\PLOHVRIERUGHUEDUULHU7KLVPLOHDJHLV

       SUHGRPLQDQWO\VWHHOEROODUGOHYHHZDOOV\VWHPVEXWDOVRLQFOXGHVVWHHOEROODUG

       SHGHVWULDQZDOOV\VWHPV

     7KHEDUULHUSURMHFWVERWKSODQQHGDQGRQJRLQJLQWKH5*9DUHIRUOHYHHDQGSHGHVWULDQ

       EDUULHUV\VWHPV7KHZDOOV\VWHPLQFOXGHVVWHHOEROODUGVDIRRWHQIRUFHPHQW]RQH

       RQWKHULYHUVLGHRIWKHZDOOV\VWHPGHWHFWLRQDQGVXUYHLOODQFHWHFKQRORJ\YHKLFOHDQG

       SHGHVWULDQJDWHVOLJKWLQJDQGDQDOOZHDWKHUURDGUXQQLQJSDUDOOHOWRWKHEDUULHU

     $OOEDUULHUFRQVWUXFWLRQSURMHFWVFXUUHQWO\RQJRLQJRUSODQQHGLQWKH5*9DUHRUZLOOEH

       IXQGHGIURPRQHRIWKUHHVRXUFHV&%3¶V)LVFDO<HDUDSSURSULDWLRQV3XEOLF

       /DZ1R&%3¶V)LVFDO<HDUDSSURSULDWLRQV3XEOLF/DZ1R



                                                

        Case
      Case    1:19-cv-00404-TNMDocument
           4:19-cv-00872-HSG     Document 8-2 Filed
                                        57-7   Filed04/04/19
                                                     04/02/19 Page
                                                               Page20
                                                                    4 of 5
                                                                         322



        RUIXQGVUHFHLYHGIURPWKH7UHDVXU\)RUIHLWXUH)XQGSXUVXDQWWR

        86&&%3ZLOOQRWXVHIXQGVWUDQVIHUUHGSXUVXDQWWRDXWKRULWLHVLQYRNHGLQWKH

        3UHVLGHQW¶V)HEUXDU\QDWLRQDOHPHUJHQF\SURFODPDWLRQLQFOXGLQJ86&

        RUSXUVXDQWWR86&IRUDQ\RQJRLQJRUSODQQHGEDUULHUFRQVWUXFWLRQLQ

        WKH5*9

                           &%3¶V8VHRI7UHDVXU\)RUIHLWXUH)XQGV

     2Q'HFHPEHU'+6VXEPLWWHGDUHTXHVWWRWKH8QLWHG6WDWHV'HSDUWPHQWRIWKH

        7UHDVXU\7UHDVXU\WRXVH7UHDVXU\)RUIHLWXUH)XQGV7))LQRUGHUWRHQKDQFHERUGHU

        VHFXULW\LQIUDVWUXFWXUHDQGRSHUDWLRQVLQVXSSRUWRI&%3¶VODZHQIRUFHPHQWHIIRUWV

        7UHDVXU\DSSURYHG'+6¶UHTXHVWDQGRQ)HEUXDU\QRWLILHG&RQJUHVVRIWKLV

        DFWLRQ

    7))DUHEHLQJPDGHDYDLODEOHWR&%3LQWZRWUDQFKHV7KHILUVWWUDQFKHRIPLOOLRQ

        ZDVPDGHDYDLODEOHWR&%3IRUREOLJDWLRQRQ0DUFK7KHVHFRQGWUDQFKHRI

        PLOOLRQLVH[SHFWHGWREHPDGHDYDLODEOHIRUREOLJDWLRQDWDODWHUGDWHXSRQ

        7UHDVXU\¶VUHFHLSWRIDGGLWLRQDODQWLFLSDWHGIRUIHLWXUHV

     &%3¶V)LVFDO<HDUDSSURSULDWLRQSURYLGHGELOOLRQIRUWKHFRQVWUXFWLRQRI
    &%3¶V)LVFDO<HDUDSSURSULDWLRQSURYLGHGELOOLRQIRUWKHFRQVWUXFWLRQRI

       SULPDU\SHGHVWULDQIHQFLQJLQWKH5*9&%3LQWHQGVWRVWDUWREOLJDWLQJWKHVHIXQGVLQWKH

       QHDUIXWXUHEXWPD\QRWILQLVKREOLJDWLQJWKHHQWLUHW\RIWKHVHIXQGVEHIRUHLWEHJLQVWR

       REOLJDWH7))IXQGV$OWKRXJK&%3KDVQRWPDGHDQ\GHFLVLRQVDERXWZKHQLWZLOOEHJLQ

       REOLJDWLQJ7))IXQGV&%3LQWHQGVWRREOLJDWHDOODYDLODEOH7))IXQGVEHIRUHWKHHQGRI

       )LVFDO<HDURULIQRWEHIRUHWKHHQGRIWKHFDOHQGDU\HDU

        :LWKUHVSHFWWRIXQGLQJEDUULHUFRQVWUXFWLRQDORQJWKHVRXWKHUQERUGHU&%3ZLOOXVH
    :LWKUHVSHFWWRIXQGLQJEDUULHUFRQVWUXFWLRQDORQJWKHVRXWKHUQERUGHU&%3ZLOOXVH

        7))IXQGVH[FOXVLYHO\IRUSURMHFWVLQWKH5*9&%3ZLOOQRWXVH7))IXQGVWREXLOG
        7))IXQGVH[FOXVLYHO\IRUSURMHFWVLQWKH5*9



                                                  

        Case
      Case    1:19-cv-00404-TNMDocument
           4:19-cv-00872-HSG     Document 8-2 Filed
                                        57-7   Filed04/04/19
                                                     04/02/19 Page
                                                               Page21
                                                                    5 of 5
                                                                         322



        EDUULHUFRQVWUXFWLRQSURMHFWVLQWKHRWKHUHLJKWVHFWRUVDORQJWKHVRXWKHUQERUGHU&%3

        PD\XVHVRPH7))IXQGVIRUSODQQLQJUHODWHGWREDUULHUFRQVWUXFWLRQSURMHFWVLQRWKHU

        VHFWRUVEXWQRGHFLVLRQVKDYHEHHQPDGHWRXVH7))IXQGVIRUWKDWSXUSRVH


7KLVGHFODUDWLRQLVPDGHSXUVXDQWWR86&,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDW

WKHIRUHJRLQJLVWUXHDQGFRUUHFWWRWKHEHVWRIP\FXUUHQWNQRZOHGJH

                                                           ([HFXWHGRQWKLVBBGD\RI$SULO
                                                                             
                                                                                Digitally signed by Loren Flossman
                                                              Loren             DN: cn=Loren Flossman, o=Border
                                                                                Wall PMO, ou=Portfolio Manager,
                                                                                email=Loren.w.flossman@cbp.dhs.go
                                                              Flossman          v, c=US
                                                                                Date: 2019.04.01 07:46:58 -04'00'

                                                                                  /RUHQ)ORVVPDQ
                                                                    $FTXLVLWLRQ3URJUDP0DQDJHU
                                                              86&XVWRPVDQG%RUGHU3URWHFWLRQ




                                                 
Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 22 of 322




                  EXHIBIT 
         Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 23 of 322




                Here's Donald Trump's Presidential Announcement Speech


                                                   BY TIME STAFF JUNE 16, 2015



Wow. Whoa. That is some group of people. Thousands.


So nice, thank you very much. That’s really nice. Thank you. It’s great to be at
Trump Tower. It’s great to be in a wonderful city, New York. And it’s an honor
to have everybody here. This is beyond anybody’s expectations. There’s been
no crowd like this.


And, I can tell, some of the candidates, they went in. They didn’t know the air-
conditioner didn’t work. They sweated like dogs.


They didn’t know the room was too big, because they didn’t have anybody
there. How are they going to beat ISIS? I don’t think it’s gonna happen.


Our country is in serious trouble. We don’t have victories anymore. We used to
have victories, but we don’t have them. When was the last time anybody saw us
beating, let’s say, China in a trade deal? They kill us. I beat China all the time.
All the time.


When did we beat Japan at anything? They send their cars over by the millions,
and what do we do? When was the last time you saw a Chevrolet in Tokyo? It
doesn’t exist, folks. They beat us all the time.


When do we beat Mexico at the border? They’re laughing at us, at our
stupidity. And now they are beating us economically. They are not our friend,
believe me. But they’re killing us economically.


The U.S. has become a dumping ground for everybody else’s problems.



                The Brief Newsletter                                                         SIGN UP NOW
                Sign up to receive the top stories you need to know right now. View Sample




Thank you. It’s true, and these are the best and the finest. When Mexico sends
its people, they’re not sending their best. They’re not sending you. They’re not
sending you. They’re sending people that have lots of problems, and they’re
bringing those problems with us. They’re bringing drugs. They’re bringing
crime. They’re rapists. And some, I assume, are good people.
          Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 24 of 322


According to the economists— who I’m not big believers in, but, nevertheless,
this is what they’re saying— that $24 trillion— we’re very close— that’s the
point of no return. $24 trillion. We will be there soon. That’s when we become
Greece. That’s when we become a country that’s unsalvageable. And we’re
gonna be there very soon. We’re gonna be there very soon.


So, just to sum up, I would do various things very quickly. I would repeal and
replace the big lie, Obamacare.


I would build a great wall, and nobody builds walls better than me, believe me,
and I’ll build them very inexpensively, I will build a great, great wall on our
southern border. And I will have Mexico pay for that wall.


Mark my words.


Nobody would be tougher on ISIS than Donald Trump. Nobody.


I will find — within our military, I will find the General Patton or I will find
General MacArthur, I will find the right guy. I will find the guy that’s going to
take that military and make it really work. Nobody, nobody will be pushing us
around.


I will stop Iran from getting nuclear weapons. And we won’t be using a man
like Secretary Kerry that has absolutely no concept of negotiation, who’s
making a horrible and laughable deal, who’s just being tapped along as they
make weapons right now, and then goes into a bicycle race at 72 years old, and
falls and breaks his leg. I won’t be doing that. And I promise I will never be in a
bicycle race. That I can tell you.


I will immediately terminate President Obama’s illegal executive order on
immigration, immediately.


Fully support and back up the Second Amendment.


Now, it’s very interesting. Today I heard it. Through stupidity, in a very, very
hard core prison, interestingly named Clinton, two vicious murderers, two
vicious people escaped, and nobody knows where they are. And a woman was
on television this morning, and she said, “You know, Mr. Trump,” and she was
telling other people, and I actually called her, and she said, “You know, Mr.
Trump, I always was against guns. I didn’t want guns. And now since this
happened”— it’s up in the prison area— “my husband and I are finally in
agreement, because he wanted the guns. We now have a gun on every table.
We’re ready to start shooting.”


I said, “Very interesting.”


So protect the Second Amendment.
         Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 25 of 322


Reduce our $18 trillion in debt, because, believe me, we’re in a bubble. We have
artificially low interest rates. We have a stock market that, frankly, has been
good to me, but I still hate to see what’s happening. We have a stock market
that is so bloated.


Be careful of a bubble because what you’ve seen in the past might be small
potatoes compared to what happens. So be very, very careful.


And strengthen our military and take care of our vets. So, so important.


Sadly, the American dream is dead.


But if I get elected president I will bring it back bigger and better and stronger
than ever before, and we will make America great again.


Thank you. Thank you very much.


Read next: How Donald Trump Stole Jeb Bush’s Moment


Listen to the most important stories of the day.


Contact us at editors@time.com.



         TIME Ideas hosts the world's leading voices, providing commentary on events in news, society, and culture. We
 IDEAS
         welcome outside contributions. Opinions expressed do not necessarily reflect the views of TIME editors.
Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 26 of 322




                  EXHIBIT 
  Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 27 of 322



                                                                                    గ



           Donald J. Trump I
                                                                       Follow   
           @realDonaldTrump


New GOP platform now includes language
that supports the border wall. We will build
the wall and MAKE AMERICA SAFE AGAIN!
2:56 PM - 13 Jul 2016


5,219 Retweets 15,838 Likes


]   2.0K       ^   5.2K            16K



           Mike @toneloque · 13 Jul 2016                                        
           Replying to @realDonaldTrump
           #neverhillary #buildthewall #maga #nevertpp




           ]   4          ^   24          30


           Lori Patriot/Nationalist      @LiberatedCit · 13 Jul 2016
                                                                                    ఘ
                                                                                
Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 28 of 322




                  EXHIBIT 5
  Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 29 of 322



                                                                                                 గ



           Donald J. Trump I
                                                                              Follow         
           @realDonaldTrump


Heroin overdoses are taking over our children
and others in the MIDWEST. Coming in from
our southern border. We need strong border
& WALL!
7:17 AM - 27 Aug 2016


10,288 Retweets 30,780 Likes


]   3.5K       ^    10K           31K




  This Tweet is unavailable



           Mary Salesses Wright @StillWaiting_JH · 27 Aug 2016                               
           Can't wait until November to vote this SOB out of existence @tkdmike
           @realDonaldTrump

           ]    5         ^   6            21


           Patti Coppersmith @coppertime · 27 Aug 2016                                       
           If only voting him out wd get rid of him. I think his hateful big mouth is just
           getting started.

           ]    3         ^   2            9


           Mary Salesses Wright @StillWaiting_JH · 27 Aug 2016                              
           Hopefully he'll just be an insignificant blip on the radar of history @coppertime
           @tkdmike @

           ]    2         ^   1            3


           Ellen Gray @Electro_Gal · 27 Aug 2016                                             
                                                                                                 ఘ
           ]    2         ^
Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 30 of 322




                  EXHIBIT 
          Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 31 of 322




Transcript of Donald Trump¾s
Immigration Speech
Sept. 1, 2016


Following is a transcript of the remarks by Donald J. Trump on immigration in Phoenix on
Wednesday, as transcribed by the Federal News Service.

TRUMP: Wow. Thank you. That’s a lot of people, Phoenix, that’s a lot of people.

(APPLAUSE)

Thank you very much.

Thank you, Phoenix. I am so glad to be back in Arizona.

(APPLAUSE)

The state that has a very, very special place in my heart. I love people of Arizona and
together we are going to win the White House in November.

(APPLAUSE)

Now, you know this is where it all began for me. Remember that massive crowd also? So,
I said let’s go and have some fun tonight. We’re going to Arizona, O.K.?

This will be a little bit different. This won’t be a rally speech, per se. Instead, I’m going to
deliver a detailed policy address on one of the greatest challenges facing our country
today, illegal immigration.

(APPLAUSE)

I’ve just landed having returned from a very important and special meeting with the
president of Mexico, a man I like and respect very much. And a man who truly loves his
country, Mexico.


                               You have 4 free articles remaining.
                                     SUBSCRIBE TO THE TIMES
        Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 32 of 322


While Hillary Clinton meets only with donors and lobbyists, my plan was crafted with the
input from Federal Immigration offices, very great people. Among the top immigration
experts anywhere in this country, who represent workers, not corporations, very
important to us.

I also worked with lawmakers, who’ve led on this issue on behalf of American citizens for
many years. And most importantly I’ve met with the people directly impacted by these
policies. So important.

Number one, are you ready? Are you ready?

(APPLAUSE)

We will build a great wall along the southern border.

(APPLAUSE)

AUDIENCE: Build the wall! Build the wall! Build the wall!

And Mexico will pay for the wall.

(APPLAUSE)

One hundred percent. They don’t know it yet, but they’re going to pay for it. And they’re
great people and great leaders but they’re going to pay for the wall.

On day one, we will begin working on an impenetrable, physical, tall, power, beautiful
southern border wall.

(APPLAUSE)

We will use the best technology, including above and below ground sensors that’s the
tunnels. Remember that, above and below.

(APPLAUSE)

Above and below ground sensors. Towers, aerial surveillance and manpower to
supplement the wall, find and dislocate tunnels and keep out criminal cartels and Mexico
you know that, will work with us. I really believe it. Mexico will work with us. I
absolutely believe it. And especially after meeting with their wonderful, wonderful
president today. I really believe they want to solve this problem along with us, and I’m
sure they will.

(APPLAUSE)
        Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 33 of 322


I will get this done for you and for your family. We’ll do it right. You’ll be proud of our
country again. We’ll do it right. We will accomplish all of the steps outlined above. And,
when we do, peace and law and justice and prosperity will prevail. Crime will go down.
Border crossings will plummet. Gangs will disappear.

And the gangs are all over the place. And welfare use will decrease. We will have a peace
dividend to spend on rebuilding America, beginning with our American inner cities.
We’re going to rebuild them, for once and for all.

For those here illegally today, who are seeking legal status, they will have one route and
one route only. To return home and apply for reentry like everybody else, under the
rules of the new legal immigration system that I have outlined above. Those who have
left to seek entry —

Thank you.

Thank you. Thank you. Those who have left to seek entry under this new system — and
it will be an efficient system — will not be awarded surplus visas, but will have to apply
for entry under the immigration caps or limits that will be established in the
future.TRUMP: We will break the cycle of amnesty and illegal immigration. We will
break the cycle. There will be no amnesty.

(APPLAUSE)

Our message to the world will be this. You cannot obtain legal status or become a citizen
of the United States by illegally entering our country. Can’t do it.

(APPLAUSE)

This declaration alone willl help stop the crisis of illegal crossings and illegal overstays,
very importantly. People will know that you can’t just smuggle in, hunker down and wait
to be legalized. It’s not going to work that way. Those days are over.

(APPLAUSE)

Importantly, in several years when we have accomplished all of our enforcement and
deportation goals and truly ended illegal immigration for good, including the
construction of a great wall, which we will have built in record time. And at a reasonable
cost, which you never hear from the government.

(APPLAUSE)

And the establishment of our new lawful immigration system then and only then will we
         Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 34 of 322


I want to thank Phoenix for the support you’ve always given me, and I want to tell you
what. I’m supporting the man who will — who is the only man who is going to save our
country, and what we our going to be leaving our children.

(APPLAUSE)

(SPEAKER’S VOICE): I’m Steve Ronnebeck, father of Grant Ronnebeck, 21 years old.
Killed January 22, 2015 by an illegal immigrant who shot him in the face. I truly believe
that Mr. Trump is going to change things. He’s going to fight for my family, and he’s
going to fight for America.

(APPLAUSE)

TRUMP: These are amazing people, and I am not asking for their endorsement, believe
me that. I just think I’ve gotten to know so many of them, and many more, from our
group. But they are incredible people and what they’re going through is incredible, and
there’s just no reason for it. Let’s give them a really tremendous hand.

(APPLAUSE)

That’s tough stuff, I will tell you. That is tough stuff. Incredible people.

So, now is the time for these voices to be heard. Now is the time for the media to begin
asking questions on their behalf. Now is the time for all of us as one country, Democrat,
Republican, liberal, conservative to band together to deliver justice, and safety, and
security for all Americans.

Let’s fix this horrible, horrible, problem. It can be fixed quickly. Let’s our secure our
border.

(APPLAUSE)

Let’s stop the drugs and the crime from pouring into our country. Let’s protect our social
security and Medicare. Let’s get unemployed Americans off the welfare and back to
work in their own country.

This has been an incredible evening. We’re going to remember this evening. November
8, we have to get everybody. This is such an important state. November 8 we have to get
everybody to go out and vote.

We’re going to bring — thank you, thank you. We’re going to take our country back,
folks. This is a movement. We’re going to take our country back.

Thank you.
          Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 35 of 322


(APPLAUSE)

Thank you.

This is an incredible movement. The world is talking about it. The world is talking about
it and by the way, if you haven’t been looking to what’s been happening at the polls over
the last three or four days I think you should start looking. You should start looking.

(APPLAUSE)

Together we can save American lives, American jobs, and American futures. Together
we can save America itself. Join me in this mission, we’re going to make America great
again.

Thank you. I love you. God bless you, everybody. God bless you. God bless you, thank
you.


Find out what you need to know about the 2016 presidential race today, and get politics news updates via
Facebook, Twitter and the First Draft newsletter.
Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 36 of 322




                  EXHIBIT 7
   Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 37 of 322




                                          REMARKS



Remarks by President Trump Before a Working
   Lunch with Heads of the Baltic States
                                          FOREIGN POLICY

                                    Issued on: April 3, 2018


                                         ‫ۻ ۻ ۻ‬


Cabinet Room


12:12 P.M. EDT


PRESIDENT TRUMP:ȯ Okay, thank you very much.ȯ Today, it’s my pleasure to congratulate
Estonia, Latvia, and Lithuania on the 100th anniversary of their independence.ȯ That’s
really quite a great achievement, and congratulations.ȯ And I’m honored to have you with
us in the White House and the Oval Office.ȯ We covered a little territory today.ȯ Right?ȯ
Really tremendous.ȯ One hundred years.


We’re thrilled to celebrate this historic milestone by welcoming all of you to our country.ȯ
And I know you’ve been here a little bit before, but this is something special.ȯ So we really
enjoy having you.


From the very beginning of your countries’ independence, the United States never — and
this is, like, never — and I think you know that better than anybody — never ceased to
recognize the sovereignty of the three Baltic republics, even though, throughout the
    Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 38 of 322


Thank you very much for being here.ȯ Thank you.ȯ Thank you very much, everybody.ȯ
Thank you.ȯ Thank you very much.


I have to say this: China.ȯ I have great respect for President Xi.ȯ Two of the most incredible
days of my life were spent in China, and many of you were with me.ȯ He’s a tremendous
person.ȯ But we have a problem with China.ȯ They’ve created a trade deficit, and I really
blame our representatives and, frankly, our preceding Presidents for this.ȯ We have a
trade deficit of $500 billion a year.ȯ It’s not something we can live with.


So we’ll be working with China.ȯ We’ll be negotiating with China.ȯ Again, our relationship
is very good with China, and we intend to keep it that way.ȯ But we have to do something
to seriously relieve that trade deficit.ȯ We can’t have a $500 billion-a-year trade deficit.


We also have the theft of intellectual property, and that probably is in the neighborhood
of $200 [billion] to $300 billion a year.


So whether we like it or not, we have a great stock market.ȯ We have a very, very powerful
country.ȯ We have our country, militarily, as you know, Presidents.ȯ We have just received
$700 billion.ȯ Our military will be stronger than ever before.ȯ But we have to do something
on trade with certain countries.ȯ And, obviously, China is the leader in terms of deficits.ȯ
We’ve never had a situation where a country — nor has there ever been in history a
situation where a country has done that to another country.


We’ve helped rebuild China over the last 25 years, if you take a look at what’s happened.ȯ
We have helped rebuild China.ȯ So we intend to get along with China, but we have to do
something very substantial about the trade deficit.ȯ And with that, nothing is easy.ȯ I
campaigned on that, I talked about that.ȯ China won’t be the only country, but I did, in
fact, campaign on it.


Mexico — if you look at the caravan of thousands of people coming across — I told
Mexico, look, you have a cash cow in NAFTA.ȯ NAFTA has been great for Mexico; it has not
been good for the United States.ȯ A lot of businesses have closed down because of
   Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 39 of 322


NAFTA.ȯ You look at empty plants all over the place — and this is from years ago — and
they still haven’t recovered.ȯ NAFTA has been a terrible deal for the United States.ȯ We’re
renegotiating the deal right now, but it will still be good for Mexico and for Canada.


And when this caravan came in — and this is a caravan of a lot of people coming in — in
this case, from Honduras.ȯ If it reaches our border, our laws are so weak and so pathetic,
you would not understand this because — I know how strong your laws are at the
border.ȯ It’s like we have no border because we had Obama make changes.ȯ President
Obama made changes that basically created no border.ȯ It’s called catch-and-release.ȯ
You catch them, you register them, they go into our country and we can’t throw them
out.ȯ And, in many cases, they shouldn’t be here.ȯ In many, many cases, they shouldn’t be
here.ȯ And after they get whatever happens over the next two or three years, they’re
supposed to come back to court.ȯ Almost nobody comes back to court.ȯ They’re in our
country, and we can’t do anything about it because the laws that were created by
Democrats are so pathetic and so weak.


So I told Mexico — and I respect what they did — I said, look, your laws are very powerful;
your laws are very strong.ȯ We have very bad laws for our border, and we are going to be
doing some things — I’ve been speaking with General Mattis — we’re going to be doing
       militarily.ȯ Until we can have a wall and proper security, we’re going to be
things militarily.
                             military.ȯ That’s a big step.ȯ
guarding our border with the military.               step. We really haven’t done that
before — certainly not very much before.


But we will be doing things with Mexico, and they have to do this, otherwise I’m not
going to do the NAFTA deal.ȯ NAFTA has been fantastic for Mexico, bad for us.ȯ We’ve had
our car plants moved to Mexico — many of them.ȯ We make tremendous numbers —
millions of cars in Mexico that years ago didn’t exist.ȯ They closed in Michigan, they
closed in Ohio, they closed in other places.ȯ Now they’re starting to move back.ȯ Because
of what we’ve done with regulation and with taxes, they’re starting to come back into
our country in a big way.
      Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 40 of 322


But I told Mexico very strongly: You’re going to have to do something about these
caravans that are coming up.ȯ And I just noticed that the caravan now, which is toward
the middle of Mexico coming up from Honduras, is breaking up very rapidly.ȯ That’s
because Mexico has very strong immigration laws, as we should have.ȯ We should have
those laws.ȯ We don’t have — we have immigration laws that are laughed at by
everybody.ȯ And it’s going to be changed.ȯ We need the wall, we need the protection, and
we have to change our immigration laws at the border and elsewhere.


So Mexico has — at this moment, it seems they’ve broken up large numbers of that
particular caravan.ȯ And we’ll see what happens.ȯ But we’re prepared at our border.ȯ We
cannot have people flowing into our country illegally, disappearing, and, by the way,
never showing up to court.ȯ So the court case will be set for two years or three years, if
you can believe this, and they never show up, for the most part.ȯ Very rarely do they show
up.


Plus, if you notice, they’re trying to hire thousands of judges so every person that walks
across — and they’re taught to say the right thing — they walk across, and then they go
and they’re supposed to go to court.ȯ So we’re supposed to have thousands of judges
because we cannot have them take it out.ȯ We have to bring them before a ridiculous
court system.


We have to change our policies fast — just like we have to change on sanctuary cities.ȯ If
you look at what’s happening in California, they’re having revolts out there because
there are a lot of areas — Orange County and others — they don’t want to have sanctuary
cities, which are guarding criminals.


So a lot of things are changing.ȯ But I’ve just heard that the caravan coming up from
Honduras is broken up, and Mexico did that.ȯ And they did it because, frankly, I said, “You
really have to do it.”ȯ We’re going to have a relationship with NAFTA.ȯ We’re going to have
to include security in NAFTA.ȯ So Mexico has very strong laws, and that’s the way it is.ȯ So
it looks like it’s been broken up.ȯ So that will be good.
   Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 41 of 322


not fair to the United States.ȯ It’s not fair to our taxpayers.ȯ And Amazon has the money to
pay the fair rate at the Post Office, which would be much more than they’re paying right
now.


The other thing is a lot of retail businesses all over the country are going out of business,
so that’s a different problem, and it’s a big problem.ȯ You have retailers all over the
United States that are going out of business.ȯ You look at some of these small towns
where they had a beautiful Main Street with stores — the stores are all gone.ȯ So that’s a
different problem that we’re going to have to talk about.


But if you look at the cost that we’re subsidizing — we’re giving a subsidy to Amazon.ȯ
And we’re talking about billions of dollars a year.ȯ The real cost.ȯ And a report just came
out; they said, $1.47, I believe, or about that — for every time they deliver a package, the
United States government — meaning, the Post Office — loses a $1.47.ȯ So Amazon is
going to have to pay much more money to the Post Office, there’s no doubt about that.


Thank you all very much.ȯ Thank you.


Qȯȯȯ Scott Pruitt, sir?ȯ Do you support Scott Pruitt?


PRESIDENT TRUMP:ȯ I hope he’s going to be great.


END


12:30 P.M. EDT
Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 42 of 322




                  EXHIBIT 
   Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 43 of 322




                                          REMARKS



 Remarks by President Trump in Joint Address
                to Congress
                                 Issued on: February 28, 2017


                                        ‫ۻ ۻ ۻ‬


                                       U.S. Capitol


                                    Washington, D.C.


9:09 P.M. EST


THE PRESIDENT: ȯThank you very much. ȯMr. Speaker, Mr. Vice President, members of
Congress, the First Lady of the United States — (applause) — and citizens of America:


Tonight, as we mark the conclusion of our celebration of Black History Month, we are
reminded of our nation’s path towards civil rights and the work that still remains to be
done. ȯ(Applause.) ȯRecent threats targeting Jewish community centers and vandalism of
Jewish cemeteries, as well as last week’s shooting in Kansas City, remind us that while
we may be a nation divided on policies, we are a country that stands united in
condemning hate and evil in all of its very ugly forms. ȯ(Applause.)


Each American generation passes the torch of truth, liberty and justice in an unbroken
chain all the way down to the present. ȯThat torch is now in our hands. ȯAnd we will use it
to light up the world. ȯI am here tonight to deliver a message of unity and strength, and it
   Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 44 of 322


regulations must be eliminated. ȯ(Applause.) ȯWe’re going to stop the regulations that
threaten the future and livelihood of our great coal miners. ȯ(Applause.)


We have cleared the way for the construction of the Keystone and Dakota Access
Pipelines — (applause) — thereby creating tens of thousands of jobs. ȯAnd I’ve issued a
new directive that new American pipelines be made with American steel. ȯ(Applause.)


We have withdrawn the United States from the job-killing Trans-Pacific Partnership.
ȯ(Applause.) ȯAnd with the help of Prime Minister Justin Trudeau, we have formed a
council with our neighbors in Canada to help ensure that women entrepreneurs have
access to the networks, markets and capital they need to start a business and live out
their financial dreams. ȯ(Applause.)


To protect our citizens, I have directed the Department of Justice to form a Task Force on
Reducing Violent Crime. ȯI have further ordered the Departments of Homeland Security
and Justice, along with the Department of State and the Director of National
Intelligence, to coordinate an aggressive strategy to dismantle the criminal cartels that
have spread all across our nation. ȯ(Applause.) ȯWe will stop the drugs from pouring into
our country and poisoning our youth, and we will expand treatment for those who have
become so badly addicted. ȯ(Applause.)


At the same time, my administration has answered the pleas of the American people for
immigration enforcement and border security. ȯ(Applause.) ȯBy finally enforcing our
immigration laws, we will raise wages, help the unemployed, save billions and billions of
dollars, and make our communities safer for everyone. ȯ(Applause.) ȯWe want all
Americans to succeed, but that can’t happen in an environment of lawless chaos. ȯWe
                                                                                 We
must restore integrity and the rule of law at our borders. ȯ(Applause.)


For that reason, we will soon begin the construction of a great, great wall along our
southern border. ȯ(Applause.) ȯAs we speak tonight, we are removing gang members,
drug dealers, and criminals that threaten our communities and prey on our very
   Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 45 of 322


children learn in peace, and jobs where Americans prosper and grow are not too much to
ask. ȯ(Applause.)


When we have all of this, we will have made America greater than ever before — for all
Americans. ȯThis is our vision. ȯThis is our mission. ȯBut we can only get there together.
ȯWe are one people, with one destiny. ȯWe all bleed the same blood. ȯWe all salute the
same great American flag. ȯAnd we all are made by the same God. ȯ(Applause.)


When we fulfill this vision, when we celebrate our 250 years of glorious freedom, we will
look back on tonight as when this new chapter of American Greatness began. ȯThe time
for small thinking is over. ȯThe time for trivial fights is behind us. ȯWe just need the
courage to share the dreams that fill our hearts, the bravery to express the hopes that
stir our souls, and the confidence to turn those hopes and those dreams into action.


From now on, America will be empowered by our aspirations, not burdened by our fears;
inspired by the future, not bound by the failures of the past; and guided by our vision,
not blinded by our doubts.


I am asking all citizens to embrace this renewal of the American spirit. ȯI am asking all
members of Congress to join me in dreaming big, and bold, and daring things for our
country. ȯI am asking everyone watching tonight to seize this moment. ȯBelieve in
yourselves, believe in your future, and believe, once more, in America.


Thank you, God bless you, and God bless the United States. ȯ(Applause.)


END
10:09 P.M. EST
Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 46 of 322




                  EXHIBIT 
   Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 47 of 322




                                           REMARKS



  Remarks by President Trump at the National
     Rifle Association Leadership Forum
                                           LAW & JUSTICE

                                    Issued on: April 28, 2017


                                         ‫ۻ ۻ ۻ‬


Georgia World Congress Center
Atlanta, Georgia
2:06 P.M. EDT


Thank you, Chris, for that kind introduction and for your tremendous work on behalf of
our Second Amendment. ȯThank you very much. ȯ(Applause.) ȯI want to also thank Wayne
LaPierre for his unflinching leadership in the fight for freedom. ȯWayne, thank you very
much. ȯGreat. ȯ(Applause.)


I’d also like to congratulate Karen Handel on her incredible fight in Georgia 6.
ȯ(Applause.) ȯThe election takes place on June 20th. ȯAnd, by the way, on primaries, let’s
not have 11 Republicans running for the same position, okay? ȯ(Laughter.) ȯIt’s too nerve-
shattering. ȯShe’s totally for the NRA and she’s totally for the Second Amendment. ȯSo get
out and vote. ȯShe’s running against someone who’s going to raise your taxes to the sky,
destroy your healthcare, and he’s for open borders — lots of crime, and he’s not even
able to vote in the district that he’s running in. ȯOther than that, I think he’s doing a
fantastic job, right? ȯ(Laughter.) ȯSo get out and vote for Karen.
   Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 48 of 322


for them anymore. ȯThat’s a bad group. ȯ(Applause.) ȯNot pleasant for MS-13. ȯGet them
the hell out of here, right? ȯGet them out.


(Applause.)


We are protecting the freedoms of law-abiding Americans, and we are going after the
criminal gangs and cartels that prey on our innocent citizens. ȯAnd we are really going
after them. ȯ(Applause.)


As members of the NRA know well, some of the most important decisions a President can
make are appointments — and I’ve appointed people who believe in law, order, and
justice. ȯ(Applause.)


That is why I have selected as your Attorney General, number one, a really fine person, a
really good man, a man who has spent his career fighting crime, supporting the police,
and defending the Second Amendment. ȯFor the first time in a long time, you now have a
pro-Second-Amendment, tough-on-crime Attorney General, and his name is Jeff
Sessions. ȯ(Applause.)


And Attorney General Sessions is putting our priorities into action. ȯHe’s going after the
drug dealers who are peddling their poison all over our streets and destroying our youth.
ȯHe’s going after the gang members who threaten our children. ȯAnd he’s fully enforcing
our immigration laws in all 50 states. ȯAnd you know what? ȯIt’s about time. ȯ(Applause.)


Heading up the effort to secure America’s borders is a great military general, a man of
action: ȯHomeland Security Director [sic], John Kelly. ȯ(Applause.)


Secretary Kelly, who used to be General Kelly, is following through on my pledge to
protect the borders, remove criminal aliens, and stop the drugs from pouring into our
country. ȯWe’ve already seen — listen to this; it never happened before, people can’t
even believe it. ȯAnd, by the way,, we will build the wall no matter how low this number
gets or how this goes. ȯDon’t
                        Don’t even think about it. ȯDon’t
                                                    Don’t even think about it. ȯ(Applause.)
   Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 49 of 322


I greatly appreciated your support on November 8th, in what will hopefully be one of the
most important and positive elections for the United States of all time. ȯAnd to the NRA, I
can proudly say I will never, ever let you down.


Thank you. ȯGod Bless you. ȯGod Bless our Constitution, and God bless America.


Thank you very much. ȯThank you. ȯThank you. ȯ(Applause.)


END
2:35 P.M. EDT
Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 50 of 322




                  EXHIBIT 
          Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 51 of 322




           President Trump Ranted For 77 Minutes in Phoenix. Here’s What
                                     He Said


                                                               AUGUST 23, 2017



President Donald Trump on Tuesday lambasted his critics in a 77-minute
speech at a rally in Phoenix, as protesters gathered outside.


He attacked Arizona’s two Republican senators, though he didn’t directly name
either of them, and fired back at the widespread criticism of his remarks on the
clashes in Charlottesville, Va. Trump also hinted that he plans to pardon
former Sheriff Joe Arpaio and threatened to shut down the government over
funding for a Mexican border wall.


Trump tweeted about the rally Wednesday morning, calling the crowd
“amazing.”



                                         Donald J. Trump
                                         @realDonaldTrump

                                 Phoenix crowd last night was amazing - a packed house. I love the
                                 Great State of Arizona. Not a fan of Jeff Flake, weak on crime &
                                 border!
                                     87.6K 6:20 AM - Aug 23, 2017

                                     41.4K people are talking about this



Read his full remarks from the Phoenix rally below:



  TRUMP: What a crowd.


  (APPLAUSE)


  TRUMP: And just so you know from the Secret Service, there aren’t too many people outside
  protesting, OK. That I can tell you.


  (APPLAUSE)


  A lot of people in here, a lot of people pouring right now. They can get them in. Whatever

  you can do, fire marshals, we’ll appreciate it.


  TRUMP: And I want to thank our great vice president, Mike Pence, for the introduction.


  (APPLAUSE)
        Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 52 of 322


(LAUGHTER)


But it was great. And I met with the Border Patrol and I met with ICE, and these are
incredible people; the job they do.


(APPLAUSE)


And in fact, General Kelly, who was in charge of Homeland Security, where people coming
in down 78 and almost 80 percent. He did so good, I made him my chief of staff, right? That
made sense.


John, where’s John? Where is he? Where’s General Kelly? Get him out here. He’s great. He’s

doing a great job.


But we did a lot before anything happened, we did a lot. We respect and cherish our ICE
officers and our Border Patrol agents, and we respect and cherish our police officers, and
our firemen, and all of our uniform services.


(APPLAUSE)


But during that visit, I heard first hand from the frontline agents about the security threats
they confront each and every day, and I pledged my continued resolve to them, and all of
you, to keep our country safe. All around the nation, I have spent time with the wonderful

Americans whose children were killed for the simple reason that our government failed to
enforce our immigration laws, already existing laws.


And I promised these families, the deaths of their loved ones will not have been in vain. I

promised them. I know so many of them.


(APPLAUSE)


One by one we are finding the gang members, the drug dealers and the criminals who prey
on our people. We are throwing them out of the country or we’re putting the hell, fast in
jail.


(APPLAUSE)


We are cracking down on these sanctuary cities that shield criminal aliens, finally.


(APPLAUSE)


And we are building a wall on the southern border which is absolutely necessary.


(APPLAUSE)


CROWD: Build that wall! Build that wall! Build that wall!
         Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 53 of 322


 (APPLAUSE)


 This is our moment. This is our chance. This is our opportunity to recapture our dynasty
 like never before, to rebuild our future, to deliver justice for every forgotten man and
 woman and child in America.


 Freedom will prevail, our values will endure, our citizens will prosper, Arizona will thrive,
 and our beloved nation will succeed like never, ever before.


 So to Americans young and old, near and far, in cities small and large, we say these words
 again tonight: We will make America strong again. We will make America wealthy again.
 We will make America proud again. We will make America safe again. And we will make
 America great again.


 (APPLAUSE)


 Thank you Arizona. God bless you. Thank you. Thank you.




Contact us at editors@time.com.
Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 54 of 322




                EXHIBIT 1
  Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 55 of 322



                                                                                             గ



          Donald J. Trump I
                                                                          Follow         
          @realDonaldTrump


MS-13 gang members are being removed by
our Great ICE and Border Patrol Agents by the
thousands, but these killers come back in
from El Salvador, and through Mexico, like
water. El Salvador just takes our money, and
Mexico must help MORE with this problem.
We need The Wall!
3:28 AM - 23 Feb 2018


25,596 Retweets 117,302 Likes


]   22K       ^    26K           117K



          Dr. Scheidenberg @Dr_Scheidenberg · 24 Feb 2018                                
          Replying to @realDonaldTrump
          Start building that Wall then. What are you doing all day long? Playing golf and
          watching TV?

          ]   24         ^   3           62


          RC @droody · 24 Feb 2018                                                       


          ]   8          ^   1           54


          odalis rivas @ooodalisss · 24 Feb 2018                                         


          ]   2          ^               12

          1 more reply

                                                                                             ఘ
          Robin Sinclair @RobinSinclair10 · 24 Feb 2018                                  
Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 56 of 322




                EXHIBIT 1
  Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 57 of 322



                                                                                              గ



          Donald J. Trump I
                                                                          Follow         
          @realDonaldTrump


We shouldn’t be hiring judges by the
thousands, as our ridiculous immigration laws
demand, we should be changing our laws,
building the Wall, hire Border Agents and Ice
and not let people come into our country
based on the legal phrase they are told to say
as their password.
5:12 AM - 21 Jun 2018


25,659 Retweets 99,746 Likes


]   15K       ^   26K            100K



          Cheryl @Cherylmm2 · 22 Jun 2018                                                
          Replying to @realDonaldTrump @magickSword
          American citizens are clear. We want the Wall fully funded! We want an end to
          diversity lottery & chain migration. We want E-verify & true voter ID! In POTUS,
          we have the only opportunity we are likely to have to save our country! We are
          behind you!

          ]   8         ^   11           51


          Katherine Goetchius @KatherineGoetc1 · 22 Jun 2018                             
          Hell yeah!

          ]             ^   1            11


          Peter Fox         @Peter_Fox59 · 22 Jun 2018                                   
          Replying to @realDonaldTrump
          Here's a novel idea. How about helping Central American nations to lift their
          living standards, employment & create incentives to stay instead imposing tariffs
                                                                                              ఘ
          & poverty.
Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 58 of 322




                EXHIBIT 1
   Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 59 of 322




                                          REMARKS



   Remarks by President Trump Before Marine
                One Departure
                                  Issued on: January 10, 2019


                                         ‫ۻ ۻ ۻ‬

South Lawn
9:32 A.M. EST


THE PRESIDENT:ȯ So, we’re going to Texas.ȯ We’re going to the border.ȯ Just spoke with
some of my friends in Arizona.ȯ We have tremendous support.ȯ The Republicans are
extremely united.ȯ They all want to see something happen, but they’re extremely united.ȯ
And I don’t think I’ve ever seen unity like this in the Republican Party.


The media — which I call the “opposition party,” a lot of the media — in coordination
with the Democrats, they’re not talking about the Democrats folding.ȯ For instance, this
morning, a number of people came out and said, “You do need very strong border
security, and that includes a wall or whatever it is.”ȯ A number of Democrats said that,
but people don’t like to report on it.


We have tremendous unity in the Republican Party.ȯ It’s really a beautiful thing to see.ȯ I
don’t think there will be any breakaway because they know we need border security and
we have to have it.ȯ And the only you’re going to have border security — there’s only way:
You can have all the technology in the world.ȯ I’m a professional at technology.ȯ But if you
don’t have a steel barrier or a wall of some kind — strong, powerful — you’re going to
    Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 60 of 322


Qȯȯȯ (Inaudible.)


THE PRESIDENT:ȯ I can’t hear you.


Qȯȯȯ (Inaudible.)


THE PRESIDENT:ȯ We have plenty of funds that.ȯ If there’s a national emergency, there’s a
lot of funds.


Qȯȯȯ (Inaudible.)


THE PRESIDENT:ȯ If we declare a national emergency, we have a tremendous amount of
funds — tremendous — if we want to do that, if we want to go that route.ȯ Again, there is
no reason why we can’t come to a deal.ȯ But you have another side that doesn’t care
about border security.ȯ The Democrats — which I’ve been saying all along — they don’t
give a damn about crime.ȯ They don’t care about crime.ȯ They don’t care about gang
members coming in and stabbing people, and cutting people up.ȯ They don’t care about
crime.


And if they’re not going to care about crime, then I agree they shouldn’t do anything at
the border.ȯ But I care about crime and I care about drugs.ȯ We’re spending a fortune on
trying to stop drugs, and they pour in through the border.ȯ But I see it more now than
ever before.ȯ The Democrats don’t care about the border and they don’t care about
crime.


Qȯȯȯ (Inaudible.)


THE PRESIDENT:ȯ Say it?ȯ Say it?


Qȯȯȯ This emergency on the border, this crisis, when did it begin?
    Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 61 of 322


THE PRESIDENT:ȯ Oh,, it began a long time.
                                     time.ȯ Ask President Obama.ȯ Obama used to call it a
crisis at the border, too.ȯ I think he said it in 2014.


Look, look.ȯ You can all play cute.ȯ And I say 80 percent of you are possibly in
coordination with the opposition party.ȯ I mean, the whole thing is ridiculous.ȯ All you
have to do is look at the border.ȯ Rent a helicopter — except you don’t want to know the
truth — and watch.


And, by the way, here’s the story: There is another major caravan forming right now in
Honduras.ȯ And so far — we’re trying to break it up.ȯ But so far, it’s bigger than anything
we’ve seen.ȯ And a drone isn’t going to stop it.ȯ And a sensor isn’t going to stop it.ȯ But
you know what’s going to stop it in its tracks?ȯ A nice, powerful wall.


Qȯȯȯ Does the buck stop with you over this shutdown?


THE PRESIDENT:ȯ The buck stops with everybody.ȯ They could solve this problem in
literally 15 minutes.ȯ We could be back.ȯ We could have border security.ȯ They could stop
this problem in 15 minutes if they wanted to.ȯ I really believe now that they don’t want
to.ȯ I really believe that.ȯ I really believe that they don’t care about crime.ȯ I really believe
this.ȯ The Democrats don’t care about crime.


They’ve been taken over by a group of young people who, frankly, in some cases — I’ve
been watching — I actually think they’re crazy.ȯ But they’ve been taken over by a group
that is so far left.ȯ I really don’t think they care about crime.ȯ And, you know, sadly,
they’re viewing this as the beginning of the 2020 presidential race, and that’s okay with
me.ȯ But they have been taken over by a group of people that don’t care about gangs.ȯ
They don’t care about human trafficking and drugs.ȯ They don’t care about anything.ȯ I’ll
tell you what — they have gone crazy.


Qȯȯȯ How much longer is this shutdown going to last?
    Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 62 of 322


THE PRESIDENT:ȯ I wish him luck.ȯ It’s going to be a beauty.


ENDȯȯȯȯȯȯȯȯȯȯȯȯȯȯȯ 9:47 A.M. EST
Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 63 of 322




                EXHIBIT 1
                                                             Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 64 of 322



                                                                                                                                                                           II



                                                                     115TH CONGRESS
                                                                        2D SESSION
                                                                                                            S. 3713
                                                                     To appropriate $25,000,000,000 for the construction of a border wall between
                                                                                the United States and Mexico, and for other purposes.




                                                                                 IN THE SENATE OF THE UNITED STATES
                                                                                                  DECEMBER 5, 2018
                                                                     Mr. INHOFE (for himself, Mr. ROUNDS, Mr. KENNEDY, and Mr. CRUZ) intro-
                                                                         duced the following bill; which was read twice and referred to the Com-
                                                                         mittee on Finance




                                                                                                               A BILL
                                                                     To appropriate $25,000,000,000 for the construction of a
                                                                        border wall between the United States and Mexico, and
                                                                        for other purposes.

                                                                       1              Be it enacted by the Senate and House of Representa-
                                                                       2 tives of the United States of America in Congress assembled,
                                                                       3     SECTION 1. SHORT TITLE.

                                                                       4              This Act may be cited as the ‘‘WALL Act of 2018’’.
                                                                       5     SEC. 2. MANDATORY SPENDING FOR BORDER WALL.

                                                                       6              (a)         IN         GENERAL.—There                            is        appropriated
                                                                       7 $25,000,000,000 for the purpose of constructing a phys-
pbinns on DSK79D2C42PROD with BILLS




                                                                       8 ical barrier along the southern border of the United
                                                                       9 States.


                                      VerDate Sep 11 2014   01:53 Dec 07, 2018   Jkt 089200   PO 00000   Frm 00001   Fmt 6652   Sfmt 6201   E:\BILLS\S3713.IS   S3713
Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 65 of 322




                EXHIBIT 1
                                                               Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 66 of 322



                                                                                                                                                                          I



                                                                       115TH CONGRESS
                                                                          2D SESSION
                                                                                                             H. R. 7073
                                                                         To provide for reconciliation pursuant to title II of the concurrent resolution
                                                                                              on the budget for fiscal year 2019.




                                                                                     IN THE HOUSE OF REPRESENTATIVES
                                                                                                   OCTOBER 19, 2018
                                                                       Mr. BYRNE (for himself, Mr. CRAMER, Mr. ROGERS of Alabama, Mr. BROOKS
                                                                           of Alabama, Mr. BURGESS, Mr. FRANCIS ROONEY of Florida, Mr. BABIN,
                                                                           Mr. BANKS of Indiana, Mr. GOSAR, Mr. GAETZ, Mr. NORMAN, Mr.
                                                                           BIGGS, Mr. POSEY, Mr. MOONEY of West Virginia, Mr. DESJARLAIS, and
                                                                           Mr. SMITH of Texas) introduced the following bill; which was referred to
                                                                           the Committee on Homeland Security




                                                                                                                 A BILL
                                                                              To provide for reconciliation pursuant to title II of the
                                                                             concurrent resolution on the budget for fiscal year 2019.

                                                                         1               Be it enacted by the Senate and House of Representa-
                                                                         2 tives of the United States of America in Congress assembled,
                                                                         3     SECTION 1. SHORT TITLE.

                                                                         4               This Act may be cited as the ‘‘50 Votes for the Wall
                                                                         5 Act’’.
                                                                         6     SEC. 2. BORDER WALL AND SECURITY TRUST FUND.
pamtmann on DSKBFK8HB2PROD with BILLS




                                                                         7               (a) ESTABLISHMENT                         OF         FUND.—There is estab-
                                                                         8 lished a fund, to be known as the ‘‘Border Wall and Secu-



                                        VerDate Sep 11 2014   20:20 Oct 19, 2018   Jkt 089200   PO 00000   Frm 00001   Fmt 6652   Sfmt 6201   E:\BILLS\H7073.IH   H7073
                                                               Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 67 of 322


                                                                                                                                  2
                                                                         1 rity Trust Fund’’, consisting of such amounts as may be
                                                                         2 appropriated pursuant to subsection (b) to construct a
                                                                         3 wall (including physical barriers and associated detection
                                                                         4 technology, roads, and lighting) along the international
                                                                         5 border between the United States and Mexico by January
                                                                         6 19, 2021.
                                                                         7               (b) APPROPRIATION                    OF      AMOUNTS.—There
                                                                                                                                              —There is hereby
                                                                         8 appropriated to the Border Wall and Security Trust Fund
                                                                         9 established under subsection (a), out of any money in the
                                                                       10 Treasury not otherwise appropriated, such sums as the
                                                                       11 Secretary of Homeland Security may request of the Sec-
                                                                       12 retary of Treasury on or after October 1, 2018, up to a
                                                                       13 total of $25,000,000,000, to remain available until ex-
                                                                       14 pended to carry out the purpose described in subsection
                                                                       15 (a).
                                                                       16                (c) SUNSET.—The authority provided by this Act
                                                                       17 shall terminate on September 30, 2028, and the unobli-
                                                                       18 gated balance of any amounts in the Border Wall and Se-
                                                                       19 curity Trust Fund on such date shall be returned to the
                                                                       20 general fund of the Treasury.
                                                                                                                                  Æ
pamtmann on DSKBFK8HB2PROD with BILLS




                                                                                    •HR 7073 IH

                                        VerDate Sep 11 2014   20:20 Oct 19, 2018   Jkt 089200   PO 00000   Frm 00002   Fmt 6652   Sfmt 6301   E:\BILLS\H7073.IH   H7073
Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 68 of 322




                EXHIBIT 1
                                                             Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 69 of 322



                                                                                                                                                                        I



                                                                     115TH CONGRESS
                                                                        2D SESSION
                                                                                                           H. R. 7059
                                                                        To fund construction of the southern border wall and to ensure compliance
                                                                                             with Federal immigration law.




                                                                                   IN THE HOUSE OF REPRESENTATIVES
                                                                                                  OCTOBER 12, 2018
                                                                     Mr. MCCARTHY introduced the following bill; which was referred to the Com-
                                                                         mittee on the Judiciary, and in addition to the Committees on Homeland
                                                                         Security, Ways and Means, Armed Services, and the Budget, for a period
                                                                         to be subsequently determined by the Speaker, in each case for consider-
                                                                         ation of such provisions as fall within the jurisdiction of the committee
                                                                         concerned




                                                                                                               A BILL
                                                                           To fund construction of the southern border wall and to
                                                                              ensure compliance with Federal immigration law.

                                                                       1               Be it enacted by the Senate and House of Representa-
                                                                       2 tives of the United States of America in Congress assembled,
                                                                       3     SECTION 1. SHORT TITLE.

                                                                       4               This Act may be cited as the ‘‘Build the Wall, En-
                                                                       5 force the Law Act of 2018’’.
                                                                       6     SEC. 2. FINDINGS.

                                                                       7               Congress finds the following:
dlhill on DSK3GLQ082PROD with BILLS




                                      VerDate Sep 11 2014   04:16 Oct 17, 2018   Jkt 089200   PO 00000   Frm 00001   Fmt 6652   Sfmt 6201   E:\BILLS\H7059.IH   H7059
                                                             Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 70 of 322


                                                                                                                            41
                                                                       1                                         212(a)(2)(J) or section 237(a)(2)(G)
                                                                       2                                         shall be eligible for any immigration
                                                                       3                                         benefit under this subparagraph;’’.
                                                                       4               (i)      PAROLE.—An                      alien        described             in   section
                                                                       5 212(a)(2)(J) of the Immigration and Nationality Act, as
                                                                       6 added by subsection (b), shall not be eligible for parole
                                                                       7 under section 212(d)(5)(A) of such Act unless—
                                                                       8                        (1) the alien is assisting or has assisted the
                                                                       9               United States Government in a law enforcement
                                                                     10                matter, including a criminal investigation; and
                                                                     11                         (2) the alien’s presence in the United States is
                                                                     12                required by the Government with respect to such as-
                                                                     13                sistance.
                                                                     14                (j) EFFECTIVE DATE.—The amendments made by
                                                                     15 this section shall take effect on the date of the enactment
                                                                     16 of this Act and shall apply to acts that occur before, on,
                                                                     17 or after the date of the enactment of this Act.
                                                                     18      SEC. 9. BORDER SECURITY FUNDING.

                                                                     19                (a) FUNDING.—In addition to amounts otherwise
                                                                     20 made available by this Act or any other provision of law,
                                                                     21 there is hereby appropriated to the ‘‘U.S. Customs and
                                                                     22 Border Protection—Procurement, Construction, and Im-
                                                                     23 provements’’ account, out of any amounts in the Treasury
                                                                     24 not otherwise appropriated, $23,400,000,000, to be avail-
dlhill on DSK3GLQ082PROD with BILLS




                                                                     25 able as described in subsections (b) and (c), of which—


                                                                                  •HR 7059 IH

                                      VerDate Sep 11 2014   04:16 Oct 17, 2018   Jkt 089200   PO 00000   Frm 00041   Fmt 6652   Sfmt 6201   E:\BILLS\H7059.IH   H7059
                                                             Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 71 of 322


                                                                                                                            42
                                                                       1                        (1) $16,625,000,000 shall be for a border wall
                                                                       2               system along the southern border of the United
                                                                       3               States, including physical barriers and associated de-
                                                                       4               tection technology, roads, and lighting; and
                                                                       5                        (2) $6,775,000,000 shall be for infrastructure,
                                                                       6               assets, operations, and technology to enhance border
                                                                       7               security along the southern border of the United
                                                                       8               States, including—
                                                                       9                                 (A) border security technology, including
                                                                     10                         surveillance technology, at and between ports of
                                                                     11                         entry;
                                                                     12                                  (B) new roads and improvements to exist-
                                                                     13                         ing roads;
                                                                     14                                  (C) U.S. Border Patrol facilities and ports
                                                                     15                         of entry;
                                                                     16                                  (D) aircraft, aircraft-based sensors and as-
                                                                     17                         sociated technology, vessels, spare parts, and
                                                                     18                         equipment to maintain such assets;
                                                                     19                                  (E) a biometric entry and exit system; and
                                                                     20                                  (F) family residential centers.
                                                                     21                (b) AVAILABILITY                         OF     BORDER WALL SYSTEM
                                                                     22 FUNDS.—
                                                                     23                         (1) IN       GENERAL.—Of                    the amount appropriated
                                                                     24                in subsection (a)(1)—
dlhill on DSK3GLQ082PROD with BILLS




                                                                                  •HR 7059 IH

                                      VerDate Sep 11 2014   04:16 Oct 17, 2018   Jkt 089200   PO 00000   Frm 00042   Fmt 6652   Sfmt 6201   E:\BILLS\H7059.IH   H7059
                                                             Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 72 of 322


                                                                                                                            46
                                                                       1 House of Representatives regarding activities under and
                                                                       2 progress made in carrying out this section.
                                                                       3               (g) RULES           OF    CONSTRUCTION.—Nothing in this sec-
                                                                       4 tion may be construed to limit the availability of funds
                                                                       5 made available by any other provision of law for carrying
                                                                       6 out the requirements of this Act or the amendments made
                                                                       7 by this Act. Any reference in this section to an appropria-
                                                                       8 tion account shall be construed to include any successor
                                                                       9 accounts.
                                                                     10                (h) DISCRETIONARY AMOUNTS.—Notwithstanding
                                                                     11 any other provision of law, the amounts appropriated
                                                                     12 under subsection (a) are discretionary appropriations (as
                                                                     13 that term is defined in section 250(c)(7) of the Balanced
                                                                     14 Budget and Emergency Deficit Control Act of 1985 (2
                                                                     15 U.S.C. 900(c)(7)).
                                                                     16      SEC. 10. EXCLUSION FROM PAYGO SCORECARDS.

                                                                     17                The budgetary effects of this Act shall not be entered
                                                                     18 on either PAYGO scorecard maintained pursuant to sec-
                                                                     19 tion 4(d) of the Statutory Pay-As-You-Go Act of 2010.
                                                                                                                                Æ
dlhill on DSK3GLQ082PROD with BILLS




                                                                                  •HR 7059 IH

                                      VerDate Sep 11 2014   04:16 Oct 17, 2018   Jkt 089200   PO 00000   Frm 00046   Fmt 6652   Sfmt 6301   E:\BILLS\H7059.IH   H7059
Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 73 of 322




                EXHIBIT 1
                                                             Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 74 of 322



                                                                                                                                                                        I



                                                                     115TH CONGRESS
                                                                        2D SESSION
                                                                                                          H. R. 6657
                                                                     To establish a separate account in the Treasury to hold deposits to be
                                                                         used to secure the southern border of the United States, and for other
                                                                         purposes.




                                                                                   IN THE HOUSE OF REPRESENTATIVES
                                                                                                   AUGUST 7, 2018
                                                                     Mr. BIGGS (for himself, Mr. GOSAR, Mr. BROOKS of Alabama, Mr. GAETZ,
                                                                         Mr. DESJARLAIS, and Mr. NORMAN) introduced the following bill; which
                                                                         was referred to the Committee on Homeland Security, and in addition to
                                                                         the Committees on Ways and Means, the Judiciary, Foreign Affairs, Fi-
                                                                         nancial Services, Education and the Workforce, and Appropriations, for
                                                                         a period to be subsequently determined by the Speaker, in each case for
                                                                         consideration of such provisions as fall within the jurisdiction of the com-
                                                                         mittee concerned




                                                                                                               A BILL
                                                                     To establish a separate account in the Treasury to hold
                                                                        deposits to be used to secure the southern border of
                                                                        the United States, and for other purposes.

                                                                       1              Be it enacted by the Senate and House of Representa-
                                                                       2 tives of the United States of America in Congress assembled,
                                                                       3     SECTION 1. SHORT TITLE.

                                                                       4              This Act may be cited as the ‘‘Fund and Complete
amozie on DSK3GDR082PROD with BILLS




                                                                       5 the Border Wall Act’’.




                                      VerDate Sep 11 2014   22:30 Aug 14, 2018   Jkt 079200   PO 00000   Frm 00001   Fmt 6652   Sfmt 6201   E:\BILLS\H6657.IH   H6657
                                                             Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 75 of 322


                                                                                                                                2
                                                                       1     SEC. 2. BORDER WALL TRUST FUND.

                                                                       2              (a) ESTABLISHMENT                         OF   FUND.—At the end of sub-
                                                                       3 chapter III of chapter 33 of title 31, United States Code,
                                                                       4 insert the following:
                                                                       5 ‘‘§ 3344. Secure the Southern Border Fund.
                                                                       6              ‘‘(a) IN GENERAL.—Not later than 60 days after the
                                                                       7 date of enactment of this section, the Secretary of the
                                                                       8 Treasury shall establish an account in the Treasury of the
                                                                       9 United States, to be known as the ‘Secure the Southern
                                                                     10 Border Fund’, into which funds shall be deposited in ac-
                                                                     11 cordance with the Fund and Complete the Border Wall
                                                                     12 Act and the amendments made by that Act.
                                                                     13               ‘‘(b) APPROPRIATION.—Funds deposited in the Se-
                                                                     14 cure the Southern Border Fund shall be available until
                                                                     15 expended. Such funds are authorized to be appropriated,
                                                                     16 and are appropriated, to the Secretary of Homeland Secu-
                                                                     17 rity only—
                                                                     18                        ‘‘(1) to plan, design, construct, or maintain a
                                                                     19               barrier along the international border between the
                                                                     20               United States and Mexico; and
                                                                     21                        ‘‘(2) to purchase and maintain necessary vehi-
                                                                     22               cles and equipment for U.S. Border Patrol agents.
                                                                     23               ‘‘(c) LIMITATION.—Not more than 5 percent of the
                                                                     24 funds deposited in the Secure the Southern Border Fund
amozie on DSK3GDR082PROD with BILLS




                                                                     25 may be used for the purpose described in subsection
                                                                     26 (b)(2).’’.
                                                                                 •HR 6657 IH

                                      VerDate Sep 11 2014   22:30 Aug 14, 2018   Jkt 079200   PO 00000   Frm 00002   Fmt 6652   Sfmt 6201   E:\BILLS\H6657.IH   H6657
                                                             Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 76 of 322


                                                                                                                                7
                                                                       1 essing U.S. Customs and Border Protection Form I–94
                                                                       2 shall be allocated as follows:
                                                                       3                       (1) $6 shall be deposited in the Land Border
                                                                       4              Inspection Fee Account and used in accordance with
                                                                       5              such section 286(q).
                                                                       6                       (2) To the extent provided in advance in appro-
                                                                       7              priations Acts, $10 shall be used for salaries for
                                                                       8              U.S. Border Patrol agents.
                                                                       9                       (3) $9 shall be deposited in the Secure the
                                                                     10               Southern Border Fund established by the amend-
                                                                     11               ment made by section 2 of this Act.
                                                                     12      SEC. 6. CONSTRUCTION OF BORDER WALL.

                                                                     13               (a) IMPROVEMENT                    OF         BARRIERS         AT    BORDER.—Sec-
                                                                     14 tion 102 of the Illegal Immigration Reform and Immi-
                                                                     15 grant Responsibility Act of 1996 (Division C of Public
                                                                     16 Law 104–208; 8 U.S.C. 1103 note) is amended—
                                                                     17                        (1) by amending subsection (a) to read as fol-
                                                                     18               lows:
                                                                     19               ‘‘(a) IN GENERAL.—Not later than December 31,
                                                                     20 2019, the Secretary of Homeland Security shall take such
                                                                     21 actions as may be necessary (including the removal of ob-
                                                                     22 stacles to detection of illegal entrants) to design, test, con-
                                                                     23 struct, and install physical barriers, roads, and technology
                                                                     24 along the international land border between the United
amozie on DSK3GDR082PROD with BILLS




                                                                                 •HR 6657 IH

                                      VerDate Sep 11 2014   22:30 Aug 14, 2018   Jkt 079200   PO 00000   Frm 00007   Fmt 6652   Sfmt 6201   E:\BILLS\H6657.IH   H6657
                                                             Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 77 of 322


                                                                                                                                8
                                                                       1 States and Mexico to prevent illegal crossings in all
                                                                       2 areas.
                                                                         aareas.’’;
                                                                       3                       (2) in subsection (b)—
                                                                       4                                 (A) in paragraph (1)—
                                                                       5                                        (i) in the paragraph heading, by strik-
                                                                       6                                 ing ‘‘ADDITIONAL                   FENCING’’           and inserting
                                                                       7                                 ‘‘FENCING’’;
                                                                       8                                        (ii) by striking subparagraph (A) and
                                                                       9                                 inserting the following:
                                                                     10                                  ‘‘(A) PHYSICAL                     BARRIERS.—In                carrying
                                                                     11                        out subsection (a), the Secretary of Homeland
                                                                     12                        Security shall construct physical barriers, in-
                                                                     13                        cluding secondary barriers in locations where
                                                                     14                        there is already a fence, along the international
                                                                     15                        land border between the United States and
                                                                     16                        Mexico that will prevent illegal entry and will
                                                                     17                        assist in gaining operational control of the bor-
                                                                     18                        der (as defined in section 2(b) of the Secure
                                                                     19                        Fence Act of 2006 (8 U.S.C. 1701 note; Public
                                                                     20                        Law 109–367)).
                                                                                                   109–367)).’’;
                                                                     21                                         (iii) by striking subparagraph (B) and
                                                                     22                                  redesignating subparagraphs (C) and (D)
                                                                     23                                  as subparagraphs (B) and (C), respec-
                                                                     24                                  tively;
amozie on DSK3GDR082PROD with BILLS




                                                                                 •HR 6657 IH

                                      VerDate Sep 11 2014   22:30 Aug 14, 2018   Jkt 079200   PO 00000   Frm 00008   Fmt 6652   Sfmt 6201   E:\BILLS\H6657.IH   H6657
                                                             Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 78 of 322


                                                                                                                            14
                                                                       1 the remainder of this Act, or an amendment made by this
                                                                       2 Act, or the application of such provision to other persons
                                                                       3 or circumstances, shall not be affected.
                                                                                                                                Æ
amozie on DSK3GDR082PROD with BILLS




                                                                                 •HR 6657 IH

                                      VerDate Sep 11 2014   22:30 Aug 14, 2018   Jkt 079200   PO 00000   Frm 00014   Fmt 6652   Sfmt 6301   E:\BILLS\H6657.IH   H6657
Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 79 of 322




                EXHIBIT 1
                                                              Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 80 of 322



                                                                                                                                                                         I



                                                                     115TH CONGRESS
                                                                        2D SESSION
                                                                                                            H. R. 6415
                                                                                         To provide for border security, and for other purposes.




                                                                                     IN THE HOUSE OF REPRESENTATIVES
                                                                                                      JULY 18, 2018
                                                                     Mr. FERGUSON introduced the following bill; which was referred to the Com-
                                                                         mittee on Homeland Security, and in addition to the Committees on the
                                                                         Judiciary, Transportation and Infrastructure, Oversight and Government
                                                                         Reform, Foreign Affairs, Agriculture, Armed Services, Natural Re-
                                                                         sources, the Budget, and Ways and Means, for a period to be subse-
                                                                         quently determined by the Speaker, in each case for consideration of such
                                                                         provisions as fall within the jurisdiction of the committee concerned




                                                                                                                 A BILL
                                                                            To provide for border security, and for other purposes.

                                                                        1               Be it enacted by the Senate and House of Representa-
                                                                        2 tives of the United States of America in Congress assembled,
                                                                        3        SECTION 1. SHORT TITLE; TABLE OF CONTENTS.

                                                                        4               (a) SHORT TITLE.—This Act may be cited as the
                                                                        5 ‘‘American Border Act’’.
                                                                        6               (b) TABLE            OF   CONTENTS.—The table of contents for
                                                                        7 this Act is as follows:
                                                                                 Sec. 1. Short title; table of contents.
dlhill on DSK3GLQ082PROD with BILLS




                                                                                                             TITLE I—BORDER SECURITY

                                                                                 Sec. 1101. Definitions.



                                      VerDate Sep 11 2014   02:02 Jul 21, 2018    Jkt 079200   PO 00000   Frm 00001   Fmt 6652   Sfmt 6211   E:\BILLS\H6415.IH   H6415
                                                              Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 81 of 322


                                                                                                                             125
                                                                        1               or imprisonment for not more than 15 years, or
                                                                        2               both.
                                                                        3                        ‘‘(3) If the injury or depredation was described
                                                                        4               under paragraph (2) and, in the commission of the
                                                                        5               offense, the offender used or carried a firearm or, in
                                                                        6               furtherance of any such offense, possessed a firearm,
                                                                        7               by a fine under this title or imprisonment for not
                                                                        8               more than 20 years, or both.’’.
                                                                        9            TITLE IV—BORDER SECURITY
                                                                     10                       FUNDING
                                                                     11          SEC. 4101. BORDER SECURITY FUNDING.

                                                                     12                 (a) FUNDING.—In addition to amounts otherwise
                                                                     13 made available by this Act or any other provision of law,
                                                                     14 there is hereby appropriated to the ‘‘U.S. Customs and
                                                                     15 Border Protection—Procurement, Construction, and Im-
                                                                     16 provements’’ account, out of any amounts in the Treasury
                                                                     17 not otherwise appropriated, $23,400,000,000, to be avail-
                                                                     18 able as described in subsections (b) and (c), of which—
                                                                     19                          (1) $16,625,000,000 shall be for a border wall
                                                                     20                 system along the southern border of the United
                                                                     21                 States, including physical barriers and associated de-
                                                                     22                 tection technology, roads, and lighting; and
                                                                     23                          (2) $6,775,000,000 shall be for infrastructure,
                                                                     24                 assets, operations, and technology to enhance border
dlhill on DSK3GLQ082PROD with BILLS




                                                                                   •HR 6415 IH

                                      VerDate Sep 11 2014   02:02 Jul 21, 2018    Jkt 079200   PO 00000   Frm 00125   Fmt 6652   Sfmt 6201   E:\BILLS\H6415.IH   H6415
                                                              Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 82 of 322


                                                                                                                              130
                                                                        1               (g) RULES            OF       CONSTRUCTION.—Nothing in this sec-
                                                                        2 tion may be construed to limit the availability of funds
                                                                        3 made available by any other provision of law for carrying
                                                                        4 out the requirements of this Act or the amendments made
                                                                        5 by this Act. Any reference in this section to an appropria-
                                                                        6 tion account shall be construed to include any successor
                                                                        7 accounts.
                                                                        8               (h) DISCRETIONARY AMOUNTS.—Notwithstanding
                                                                        9 any other provision of law, the amounts appropriated
                                                                     10 under subsection (a) are discretionary appropriations (as
                                                                     11 that term is defined in section 250(c)(7) of the Balanced
                                                                     12 Budget and Emergency Deficit Control Act of 1985 (2
                                                                     13 U.S.C. 900(c)(7))).
                                                                     14          SEC. 4102. EXCLUSION FROM PAYGO SCORECARDS.

                                                                     15                 The budgetary effects of this Act shall not be entered
                                                                     16 on either PAYGO scorecard maintained pursuant to sec-
                                                                     17 tion 4(d) of the Statutory Pay-As-You-Go Act of 2010.
                                                                                                                                  Æ
dlhill on DSK3GLQ082PROD with BILLS




                                                                                   •HR 6415 IH

                                      VerDate Sep 11 2014   02:02 Jul 21, 2018    Jkt 079200   PO 00000   Frm 00130    Fmt 6652   Sfmt 6301   E:\BILLS\H6415.IH   H6415
Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 83 of 322




                EXHIBIT 1
                                                             Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 84 of 322



                                                                                                                                                                        I



                                                                     115TH CONGRESS
                                                                        2D SESSION
                                                                                                           H. R. 6136
                                                                           To amend the immigration laws and provide for border security, and for
                                                                                                     other purposes.




                                                                                   IN THE HOUSE OF REPRESENTATIVES
                                                                                                    JUNE 19, 2018
                                                                     Mr. GOODLATTE (for himself, Mr. CURBELO of Florida, Mr. MCCAUL, and
                                                                         Mr. DENHAM) introduced the following bill; which was referred to the
                                                                         Committee on the Judiciary, and in addition to the Committees on Home-
                                                                         land Security, Agriculture, Natural Resources, Transportation and Infra-
                                                                         structure, Ways and Means, Energy and Commerce, Armed Services,
                                                                         Foreign Affairs, the Budget, and Oversight and Government Reform, for
                                                                         a period to be subsequently determined by the Speaker, in each case for
                                                                         consideration of such provisions as fall within the jurisdiction of the com-
                                                                         mittee concerned




                                                                                                               A BILL
                                                                           To amend the immigration laws and provide for border
                                                                                     security, and for other purposes.

                                                                       1              Be it enacted by the Senate and House of Representa-
                                                                       2 tives of the United States of America in Congress assembled,
                                                                       3     SECTION 1. SHORT TITLE; TABLE OF CONTENTS.

                                                                       4              (a) SHORT TITLE.—This Act may be cited as the
                                                                       5 ‘‘Border Security and Immigration Reform Act of 2018’’.
lotter on DSKBCFDHB2PROD with BILLS




                                                                       6              (b) TABLE            OF    CONTENTS.—The table of contents for
                                                                       7 this Act is as follows:


                                      VerDate Sep 11 2014   01:46 Jun 20, 2018   Jkt 079200   PO 00000   Frm 00001   Fmt 6652   Sfmt 6201   E:\BILLS\H6136.IH   H6136
                                                             Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 85 of 322


                                                                                                                           152
                                                                       1                        ‘‘(3) If the injury or depredation was described
                                                                       2              under paragraph (2) and, in the commission of the
                                                                       3              offense, the offender used or carried a firearm or, in
                                                                       4              furtherance of any such offense, possessed a firearm,
                                                                       5              by a fine under this title or imprisonment for not
                                                                       6              more than 20 years, or both.’’.
                                                                       7            TITLE V—BORDER SECURITY
                                                                       8                    FUNDING
                                                                       9     SEC. 5101. BORDER SECURITY FUNDING.

                                                                     10               (a) FUNDING.—In addition to amounts otherwise
                                                                     11 made available by this Act or any other provision of law,
                                                                     12 there is hereby appropriated to the ‘‘U.S. Customs and
                                                                     13 Border Protection—Procurement, Construction, and Im-
                                                                     14 provements’’ account, out of any amounts in the Treasury
                                                                     15 not otherwise appropriated, $23,400,000,000, to be avail-
                                                                     16 able as described in subsections (b) and (c), of which—
                                                                     17                         (1) $16,625,000,000 shall be for a border wall
                                                                     18               system along the southern border of the United
                                                                     19               States, including physical barriers and associated de-
                                                                     20               tection technology, roads, and lighting; and
                                                                     21                         (2) $6,775,000,000 shall be for infrastructure,
                                                                     22               assets, operations, and technology to enhance border
                                                                     23               security along the southern border of the United
                                                                     24               States, including—
lotter on DSKBCFDHB2PROD with BILLS




                                                                                 •HR 6136 IH

                                      VerDate Sep 11 2014   01:46 Jun 20, 2018   Jkt 079200   PO 00000   Frm 00152   Fmt 6652   Sfmt 6201   E:\BILLS\H6136.IH   H6136
Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 86 of 322




                EXHIBIT 
                                                               Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 87 of 322



                                                                                                                                                                          I



                                                                       115TH CONGRESS
                                                                          2D SESSION
                                                                                                             H. R. 4760
                                                                             To amend the immigration laws and the homeland security laws, and for
                                                                                                       other purposes.




                                                                                     IN THE HOUSE OF REPRESENTATIVES
                                                                                                      JANUARY 10, 2018
                                                                       Mr. GOODLATTE (for himself, Mr. MCCAUL, Mr. LABRADOR, Ms. MCSALLY,
                                                                           Mr. SENSENBRENNER, and Mr. CARTER of Texas) introduced the fol-
                                                                           lowing bill; which was referred to the Committee on the Judiciary, and
                                                                           in addition to the Committees on Education and the Workforce, Home-
                                                                           land Security, Foreign Affairs, Ways and Means, Armed Services, Over-
                                                                           sight and Government Reform, Agriculture, Transportation and Infra-
                                                                           structure, and Natural Resources, for a period to be subsequently deter-
                                                                           mined by the Speaker, in each case for consideration of such provisions
                                                                           as fall within the jurisdiction of the committee concerned




                                                                                                                 A BILL
                                                                          To amend the immigration laws and the homeland security
                                                                                       laws, and for other purposes.

                                                                         1              Be it enacted by the Senate and House of Representa-
                                                                         2 tives of the United States of America in Congress assembled,
                                                                         3     SECTION 1. SHORT TITLE; TABLE OF CONTENTS.

                                                                         4              (a) SHORT TITLE.—This Act may be cited as the
                                                                         5 ‘‘Securing America’s Future Act of 2018’’.
daltland on DSKBBV9HB2PROD with BILLS




                                                                         6              (b) TABLE            OF    CONTENTS.—The table of contents for
                                                                         7 this Act is as follows:


                                        VerDate Sep 11 2014   21:40 Jan 11, 2018   Jkt 079200   PO 00000   Frm 00001   Fmt 6652   Sfmt 6201   E:\BILLS\H4760.IH   H4760
                                                               Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 88 of 322


                                                                                                                             254
                                                                         1                        (11) UNMANNED                    AERIAL VEHICLE.—The                    term
                                                                         2              ‘‘unmanned aerial vehicle’’ has the meaning given
                                                                         3              the term ‘‘unmanned aircraft’’ in section 331 of the
                                                                         4              FAA Modernization and Reform Act of 2012 (Public
                                                                         5              Law 112–95; 49 U.S.C. 40101 note).
                                                                         6             Subtitle A—Infrastructure and
                                                                         7                       Equipment
                                                                         8     SEC. 1111. STRENGTHENING THE REQUIREMENTS FOR BAR-

                                                                         9                             RIERS ALONG THE SOUTHERN BORDER.

                                                                       10               Section 102 of the Illegal Immigration Reform and
                                                                       11 Immigrant Responsibility Act of 1996 (Division C of Pub-
                                                                       12 lic Law 104–208; 8 U.S.C. 1103 note) is amended—
                                                                       13                         (1) by amending subsection (a) to read as fol-
                                                                       14               lows:
                                                                       15               ‘‘(a) IN GENERAL.—The Secretary of Homeland Se-
                                                                       16 curity shall take such actions as may be necessary (includ-
                                                                       17 ing the removal of obstacles to detection of illegal en-
                                                                       18 trants) to design, test, construct, install, deploy, and oper-
                                                                       19 ate physical barriers, tactical infrastructure, and tech-
                                                                       20 nology in the vicinity of the United States border to
                                                                       21 achieve situational awareness and operational control of
                                                                       22 the border and deter, impede, and detect illegal activity
                                                                       23 in high traffic areas.’’;
                                                                                          areas.
                                                                       24                         (2) in subsection (b)—
daltland on DSKBBV9HB2PROD with BILLS




                                                                                   •HR 4760 IH

                                        VerDate Sep 11 2014   21:40 Jan 11, 2018   Jkt 079200   PO 00000   Frm 00254   Fmt 6652   Sfmt 6201   E:\BILLS\H4760.IH   H4760
                                                               Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 89 of 322


                                                                                                                             255
                                                                         1                                 (A) in the subsection heading, by striking
                                                                         2                        ‘‘FENCING            AND        ROAD IMPROVEMENTS’’ and in-
                                                                         3                        serting ‘‘PHYSICAL BARRIERS’’’;
                                                                         4                                 (B) in paragraph (1)—
                                                                         5                                         (i) in subparagraph (A)—
                                                                         6                                                  (I) by striking ‘‘subsection (a)’’
                                                                         7                                         and inserting ‘‘this section’’;
                                                                         8                                                  (II) by striking ‘‘roads, lighting,
                                                                         9                                         cameras, and sensors’’ and inserting
                                                                       10                                          ‘‘tactical infrastructure, and tech-
                                                                       11                                          nology’’; and
                                                                       12                                                   (III) by striking ‘‘gain’’ inserting
                                                                       13                                          ‘‘achieve situational awareness and’’;
                                                                       14                                          and
                                                                       15                                          (ii) by amending subparagraph (B) to
                                                                       16                                  read as follows:
                                                                       17                                  ‘‘(B) PHYSICAL                 BARRIERS AND TACTICAL

                                                                       18                         INFRASTRUCTURE.—

                                                                       19                                          ‘‘(i) IN          GENERAL.—Not                     later than
                                                                       20                                  September 30, 2022, the Secretary of
                                                                       21                                  Homeland Security, in carrying out this
                                                                       22                                  section, shall deploy along the United
                                                                       23                                  States border the most practical and effec-
                                                                       24                                  tive physical barriers and tactical infra-
daltland on DSKBBV9HB2PROD with BILLS




                                                                       25                                  structure available for achieving situational


                                                                                   •HR 4760 IH

                                        VerDate Sep 11 2014   21:40 Jan 11, 2018   Jkt 079200   PO 00000   Frm 00255   Fmt 6652   Sfmt 6201   E:\BILLS\H4760.IH   H4760
Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 90 of 322




                EXHIBIT 2
   Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 91 of 322




                                        REMARKS



 Remarks by President Trump in Meeting with
  Senate Minority Leader Chuck Schumer and
    House Speaker-Designate Nancy Pelosi
                                 NATIONAL SECURITY & DEFENSE

                               Issued on: December 11, 2018


                                       ‫ۻ ۻ ۻ‬

Oval Office


11:40 A.M. EST


THE PRESIDENT:ȯ Okay, thank you very much.ȯ It’s a great honor to have Nancy Pelosi
with us and Chuck Schumer with us.ȯ And we’ve actually worked very hard on a couple of
things that are happening.ȯ Criminal justice reform — as you know, we’ve just heard word
— got word that Mitch McConnell and the group, we’re going to be putting it up for a
vote.ȯ We have great Democrat support, great Republican support.ȯ So, criminal justice
reform, something that people have been trying to get — how long, Nancy?ȯ Many years.


HOUSE SPEAKER-DESIGNATE PELOSI:ȯ A long time.


THE PRESIDENT:ȯ Many, many years.ȯ Looks like it’s going to be passing, hopefully —
famous last words — on a very bipartisan way.ȯ And it’s really something we’re all very
proud of.ȯ And again, tremendous support from Republicans and tremendous support
   Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 92 of 322


Chuck, did you want to say something?


SENATE MINORITY LEADER SCHUMER:
                       SCHUMER:ȯ Yeah.ȯ Here’s what I want to say: We have a lot of
disagreements here.ȯ The Washington Post today gave you a whole lot of Pinocchios
because they say you constantly misstate how much the wall is — how much of the wall
is built and how much is there.


But that’s not the point here.ȯ We have a disagreement about the wall —


THE PRESIDENT:ȯ Well, the Washington Post — (laughs) —


SENATE MINORITY LEADER SCHUMER:ȯ — whether it’s effective or it isn’t.ȯ
                                                                isn’t. Not on border
security, but on the wall.


We do not want to shut down the government.ȯ You have called 20 times to shut down
the government.ȯ You say, “I want to shut down the government.”ȯ We don’t.ȯ We want to
come to an agreement.ȯ If we can’t come to an agreement, we have solutions that will
pass the House and Senate right now, and will not shut down the government.ȯ And
that’s what we’re urging you to do.ȯ Not threaten to shut down the government —


THE PRESIDENT:ȯ Chuck —


SENATE MINORITY LEADER SCHUMER:ȯ — because you —


THE PRESIDENT:ȯ You don’t want to shut down the government, Chuck.


SENATE MINORITY LEADER SCHUMER:ȯ Let me just finish. Because you can’t get your
way.


THE PRESIDENT:ȯ Because the last time you shut it down you got killed.
   Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 93 of 322


SENATE MINORITY LEADER SCHUMER:ȯ We do.


THE PRESIDENT:ȯ See?ȯ We get along.


Thank you, everybody.


Qȯȯȯ (Inaudible), Mr. President.ȯ You say border security and the wall.ȯ Can you have border
security without the wall?ȯ There’s a commonality on border security.


THE PRESIDENT:ȯ No, you need the wall.ȯ The wall is a part of border security.


Qȯȯȯ Are you re-defining what it means to have border security?
SENATE MINORITY LEADER SCHUMER:ȯ Yes.


THE PRESIDENT:ȯ
    PRESIDENT: Yeah.ȯ We need border security.ȯ The wall is a part of border security.ȯ
                                                                             security.
You can’t have very good border security without the wall, no.


HOUSE SPEAKER-DESIGNATE PELOSI:ȯ
                        PELOSI: That’s simply not true.ȯ
                                                  true. That is a political
promise.ȯ Border security is a way to effectively
promise.                               f          honor our responsibilities.


SENATE MINORITY LEADER SCHUMER:ȯ
                       SCHUMER: And the experts say you can do border security
without a wall, which is wasteful and doesn’t solve the problem.


THE PRESIDENT:ȯ It totally solves the problem.


HOUSE SPEAKER-DESIGNATE PELOSI:ȯ Again, but I don’t want to take this —


THE PRESIDENT:ȯ And it’s very important.


HOUSE SPEAKER-DESIGNATE PELOSI:ȯ Unfortunately, this has spiraled downward from
— we came at a place to say, “How do we meet the needs of American people who have
    Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 94 of 322


THE PRESIDENT:ȯ You know what I’ll say: Yes, if we don’t get what we want, one way or
the other — whether it’s through you, through a military, through anything you want to
call — I will shut down the government.ȯ Absolutely.


SENATE MINORITY LEADER SCHUMER:ȯ Okay.ȯ Fair enough.ȯ We disagree.


THE PRESIDENT:ȯ And I am proud — and I’ll tell you what —


SENATE MINORITY LEADER SCHUMER:ȯ
                       SCHUMER: We disagree.


THE PRESIDENT:ȯ
    PRESIDENT: I am proud to shut down the government for border security, Chuck,
because the people of this country don’t want criminals and people that have lots of
problems and drugs pouring into our country.ȯ So I will take the mantle.ȯ I will be the one
to shut it down.ȯ I’m not going to blame you for it.ȯ The last time you shut it down, it
didn’t work.ȯ I will take the mantle of shutting down.


HOUSE SPEAKER-DESIGNATE PELOSI:ȯ That is (inaudible).


THE PRESIDENT:ȯ And I’m going to shut it down for border security.


SENATE MINORITY LEADER SCHUMER:ȯ But we believe you shouldn’t shut it down.


THE PRESIDENT:ȯ Okay.ȯ Thank you very much everybody.ȯ Thank you.


HOUSE SPEAKER-DESIGNATE PELOSI:ȯ (Inaudible) shut down the government.


Qȯȯȯ Chief of Staff?


Qȯȯȯ Have you picked a Chief of Staff, Mr. President?


THE PRESIDENT:ȯ Thank you very much.ȯ Yeah, we’re interviewing a lot of — we have a lot
of great people for Chief of Staff.ȯ A lot of people want the job.ȯ A lot of people want the
   Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 95 of 322


job.ȯ And I have some great people.ȯ A lot of friends of mine want it.ȯ A lot of people that
Chuck and Nancy know very well want it.ȯ I think people you’d like.ȯ We have a lot of
people that want the job — Chief of Staff.ȯ So we’ll be seeing what happens very soon.ȯ
We’re in no rush.ȯ We’re in no rush.


Qȯȯȯ Why?ȯ Why no rush, Mr. President?


THE PRESIDENT:ȯ Why? ȯBecause we have a wonderful Chief of Staff right now.ȯ Just no —
we are in no rush.ȯ Over a period of a week or two, or maybe less, we’ll announce who it’s
going to be. ȯBut we have a lot of people that want the position.


Thank you very much everybody.ȯ Thanks.


END


11:58 A.M. EST
Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 96 of 322




                EXHIBIT 2
  Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 97 of 322




     In the Senate of the United States,
                                          December 19, 2018.
     Resolved, That the Senate agree to the amendment of
the House of Representatives to the amendment of the Sen-
ate to the bill (H.R. 695), entitled ‘‘An Act to amend the Na-
tional Child Protection Act of 1993 to establish a national
criminal history background check system and criminal his-
tory review program for certain individuals who, related to
their employment, have access to children, the elderly, or in-
dividuals with disabilities, and for other purposes.’’, with the
following

     SENATE AMENDMENT TO HOUSE AMENDMENT TO
                SENATE AMENDMENT:
         In lieu of the matter proposed to be inserted by the
     House amendment, insert the following:
 1       DIVISION A—FURTHER ADDITIONAL
 2   CONTINUING APPROPRIATIONS ACT, 2019
 3       SEC. 101. The Continuing Appropriations Act, 2019
 4 (division C of Public Law 115–245) is further amended—
 5            (1) by striking the date specified in section
 6       105(3) and inserting ‘‘February 8, 2019’’; and
  Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 98 of 322



                                2
 1             (2) by adding after section 136 the following:
 2        ‘‘SEC. 137. Notwithstanding section 251(a)(1) of the
 3 Balanced Budget and Emergency Deficit Control Act of
 4 1985 and the timetable in section 254(a) of such Act, the
 5 final sequestration report for fiscal year 2019 pursuant to
 6 section 254(f)(1) of such Act and any order for fiscal year
 7 2019 pursuant to section 254(f)(5) of such Act shall be
 8 issued, for the Congressional Budget Office, 10 days after
 9 the date specified in section 105(3), and for the Office of
10 Management and Budget, 15 days after the date specified
11 in section 105(3).
12        ‘‘SEC. 138. The authority provided under title XXI of
13 the Homeland Security Act of 2002 (6 U.S.C. 621 et seq.),
14 as amended by section 2(a) of the Protecting and Securing
15 Chemical Facilities from Terrorist Attacks Act of 2014
16 (Public Law 113–254), shall continue in effect through the
17 date specified in section 105(3).
18        ‘‘SEC. 139. Section 319L(e)(1)(A) of the Public Health
19 Service Act (42 U.S.C. 247d–7e(e)(1)(A)) shall continue in
20 effect through the date specified in section 105(3) of this
21 Act.
22        ‘‘SEC. 140. Section 405(a) of the Pandemic and All-
23 Hazards Preparedness Act (42 U.S.C. 247d–6a note) shall
24 continue in effect through the date specified in section
25 105(3) of this Act.’’.


      † HR 695 EAS2
 Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 99 of 322



                                   3
 1       This division may be cited as the ‘‘Further Additional
 2 Continuing Appropriations Act, 2019’’.
3            DIVISION B—MEDICAID
4                 EXTENDERS
5    SEC. 101. EXTENSION OF MONEY FOLLOWS THE PERSON RE-

6                     BALANCING DEMONSTRATION.

 7       (a) GENERAL FUNDING.—Section 6071(h) of the Def-
 8 icit Reduction Act of 2005 (42 U.S.C. 1396a note) is
 9 amended—
10             (1) in paragraph (1)—
11                     (A) in subparagraph (D), by striking ‘‘and’’
12             after the semicolon;
13                     (B) in subparagraph (E), by striking the
14             period at the end and inserting ‘‘; and’’; and
15                     (C) by adding at the end the following:
16                     ‘‘(F) subject to paragraph (3), $112,000,000
17             for fiscal year 2019.’’;
18             (2) in paragraph (2)—
19                     (A) by striking ‘‘Amounts made’’ and in-
20             serting ‘‘Subject to paragraph (3), amounts
21             made’’; and
22                     (B) by striking ‘‘September 30, 2016’’ and
23             inserting ‘‘September 30, 2021’’; and
24             (3) by adding at the end the following new para-
25       graph:


      † HR 695 EAS2
 Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 100 of 322



                                4
 1             ‘‘(3) SPECIAL   RULE FOR FY     2019.—Funds ap-
 2       propriated under paragraph (1)(F) shall be made
 3       available for grants to States only if such States have
 4       an approved MFP demonstration project under this
 5       section as of December 31, 2018.’’.
 6       (b) FUNDING FOR QUALITY ASSURANCE AND IMPROVE-
 7   MENT;   TECHNICAL ASSISTANCE; OVERSIGHT.—Section
 8 6071(f) of the Deficit Reduction Act of 2005 (42 U.S.C.
 9 1396a note) is amended by striking paragraph (2) and in-
10 serting the following:
11             ‘‘(2) FUNDING.—From the amounts appropriated
12       under subsection (h)(1)(F) for fiscal year 2019,
13       $500,000 shall be available to the Secretary for such
14       fiscal year to carry out this subsection.’’.
15       (c) TECHNICAL AMENDMENT.—Section 6071(b) of the
16 Deficit Reduction Act of 2005 (42 U.S.C. 1396a note) is
17 amended by adding at the end the following:
18             ‘‘(10) SECRETARY.—The term ‘Secretary’ means
19       the Secretary of Health and Human Services.’’.
20   SEC. 102. EXTENSION OF PROTECTION FOR MEDICAID RE-

21                    CIPIENTS OF HOME AND COMMUNITY-BASED

22                    SERVICES AGAINST SPOUSAL IMPOVERISH-

23                    MENT.

24       (a) IN GENERAL.—Section 2404 of Public Law 111–
25 148 (42 U.S.C. 1396r–5 note) is amended by striking ‘‘the


      † HR 695 EAS2
 Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 101 of 322



                                 5
 1 5-year period that begins on January 1, 2014,’’ and insert-
 2 ing ‘‘the period beginning on January 1, 2014, and ending
 3 on March 31, 2019,’’.
 4       (b) RULE OF CONSTRUCTION.—
 5             (1) PROTECTING        STATE SPOUSAL INCOME AND

 6       ASSET DISREGARD FLEXIBILITY UNDER WAIVERS AND

 7       PLAN AMENDMENTS.—Nothing         in section 2404 of Pub-
 8       lic Law 111–148 (42 U.S.C. 1396r–5 note) or section
 9       1924 of the Social Security Act (42 U.S.C. 1396r–5)
10       shall be construed as prohibiting a State from dis-
11       regarding an individual’s spousal income and assets
12       under a State waiver or plan amendment described
13       in paragraph (2) for purposes of making determina-
14       tions of eligibility for home and community-based
15       services or home and community-based attendant
16       services and supports under such waiver or plan
17       amendment.
18             (2) STATE    WAIVER OR PLAN AMENDMENT DE-

19       SCRIBED.—A       State waiver or plan amendment de-
20       scribed in this paragraph is any of the following:
21                    (A) A waiver or plan amendment to provide
22             medical assistance for home and community-
23             based services under a waiver or plan amend-
24             ment under subsection (c), (d), or (i) of section
25             1915 of the Social Security Act (42 U.S.C.


      † HR 695 EAS2
 Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 102 of 322



                               6
 1            1396n) or under section 1115 of such Act (42
 2            U.S.C. 1315).
 3                   (B) A plan amendment to provide medical
 4            assistance for home and community-based serv-
 5            ices for individuals by reason of being deter-
 6            mined eligible under section 1902(a)(10)(C) of
 7            such Act (42 U.S.C. 1396a(a)(10)(C)) or by rea-
 8            son of section 1902(f) of such Act (42 U.S.C.
 9            1396a(f)) or otherwise on the basis of a reduction
10            of income based on costs incurred for medical or
11            other remedial care under which the State dis-
12            regarded the income and assets of the individ-
13            ual’s spouse in determining the initial and ongo-
14            ing financial eligibility of an individual for such
15            services in place of the spousal impoverishment
16            provisions applied under section 1924 of such
17            Act (42 U.S.C. 1396r–5).
18                   (C) A plan amendment to provide medical
19            assistance for home and community-based at-
20            tendant services and supports under section
21            1915(k) of such Act (42 U.S.C. 1396n(k)).




     † HR 695 EAS2
 Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 103 of 322



                                    7
 1   SEC. 103. REDUCTION IN FMAP AFTER 2020 FOR STATES

 2                    WITHOUT ASSET VERIFICATION PROGRAM.

 3       Section 1940 of the Social Security Act (42 U.S.C.
 4 1396w) is amended by adding at the end the following new
 5 subsection:
 6       ‘‘(k) REDUCTION       IN   FMAP AFTER 2020       FOR   NON-
 7 COMPLIANT STATES.—
 8             ‘‘(1) IN    GENERAL.—With      respect to a calendar
 9       quarter beginning on or after January 1, 2021, the
10       Federal medical assistance percentage otherwise deter-
11       mined under section 1905(b) for a non-compliant
12       State shall be reduced—
13                     ‘‘(A) for calendar quarters in 2021 and
14             2022, by 0.12 percentage points;
15                     ‘‘(B) for calendar quarters in 2023, by 0.25
16             percentage points;
17                     ‘‘(C) for calendar quarters in 2024, by 0.35
18             percentage points; and
19                     ‘‘(D) for calendar quarters in 2025 and
20             each year thereafter, by 0.5 percentage points.
21             ‘‘(2)    NON-COMPLIANT       STATE    DEFINED.—For

22       purposes of this subsection, the term ‘non-compliant
23       State’ means a State—
24                     ‘‘(A) that is one of the 50 States or the Dis-
25             trict of Columbia;


      † HR 695 EAS2
 Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 104 of 322



                                 8
 1                    ‘‘(B) with respect to which the Secretary
 2             has not approved a State plan amendment sub-
 3             mitted under subsection (a)(2); and
 4                    ‘‘(C) that is not operating, on an ongoing
 5             basis, an asset verification program in accord-
 6             ance with this section.’’.
 7   SEC. 104. MEDICAID IMPROVEMENT FUND.

 8       Section 1941(b)(1) of the Social Security Act (42
 9 U.S.C.      1396w–1(b)(1))        is   amended    by   striking
10 ‘‘$31,000,000’’ and inserting ‘‘$6,000,000’’.
11   SEC. 105. BUDGETARY EFFECTS.

12       (a) STATUTORY PAYGO SCORECARDS.—The budgetary
13 effects of this division shall not be entered on either PAYGO
14 scorecard maintained pursuant to section 4(d) of the Statu-
15 tory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(d)).
16       (b) SENATE PAYGO SCORECARDS.—The budgetary ef-
17 fects of this division shall not be entered on any PAYGO
18 scorecard maintained for purposes of section 4106 of H.
19 Con. Res. 71 (115th Congress).
20       (c) CLASSIFICATION     OF    BUDGETARY EFFECTS.—Not-
21 withstanding Rule 3 of the Budget Scorekeeping Guidelines
22 set forth in the joint explanatory statement of the committee
23 of conference accompanying Conference Report 105–217
24 and section 250(c)(8) of the Balanced Budget and Emer-




      † HR 695 EAS2
 Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 105 of 322



                                9
 1 gency Deficit Control Act of 1985, the budgetary effects of
 2 this division shall not be estimated—
 3             (1) for purposes of section 251 of such Act; and
 4             (2) for purposes of paragraph (4)(C) of section
 5       3 of the Statutory Pay-As-You-Go Act of 2010 as
 6       being included in an appropriation Act.
 7       (d) PAYGO ANNUAL REPORT.—For the purposes of
 8 the annual report issued pursuant to section 5 of the Statu-
 9 tory Pay-As-You-Go Act of 2010 (2 U.S.C. 934) after ad-
10 journment of the second session of the 115th Congress, and
11 for determining whether a sequestration order is necessary
12 under such section, the debit for the budget year on the 5-
13 year scorecard, if any, and the 10-year scorecard, if any,
14 shall be deducted from such scorecard in 2019 and added
15 to such scorecard in 2020.

         Attest:




                                                   Secretary.




      † HR 695 EAS2
Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 106 of 322




                                                                      115TH CONGRESS
                                                                         2D SESSION    H.R. 695
                                                                         SENATE AMENDMENT TO
                                                                         HOUSE AMENDMENT TO
                                                                           SENATE AMENDMENT
Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 107 of 322




                 EXHIBIT 2
                Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 108 of 322


   The Washington Post

Business

Trump says he won’t sign Senate deal to avert shutdown, demands funds for border security

By Erica Werner ,
Damian Paletta and
Mike DeBonis
December 21, 2018

President Trump threatened Thursday to veto a stopgap spending bill unless it includes billions of
dollars to build a wall along the border with Mexico, sending large parts of the federal government
lurching toward a shutdown starting Saturday.

His comments came after an emergency meeting with House Republican leaders, where Trump revealed
he would reject a measure passed in the Senate the night before. That measure would fund many
government agencies through Feb. 8, but it would not include any new money for Trump’s border wall.

“I’ve made my position very clear. Any measure that funds the government must include border
security,” Trump
           T     said in an event at the White House. He added, “Walls work, whether we like it or not.
They work better than anything.”

Trump’s comments on Thursday completely overturned the plan GOP leaders were patching together
earlier in the day. With no other viable options available, they had hoped to pass the short-term
spending bill approved by the Senate, averting a government shutdown set to start days before
Christmas.

Many lawmakers had expected Trump to grudgingly accept the stopgap measure with Republicans
about to lose their majority in the House, and his rejection set off a chaotic day in the Capitol.

House Republican leaders hurried to appease the president, pulling together a bill that would keep the
government funded through Feb. 8 while also allocating $5.7 billion for the border wall. The House bill
also included nearly $8 billion for disaster relief for hurricanes and wildfires.

The legislation passed the House on a near-party-line vote of 217 to 185 Thursday night, over strident
objections from Democrats who criticized the wall as immoral and ineffective and declared the
legislation dead on arrival in the Senate. No Democrats voted for the House measure, and eight
Republicans voted against it.

In a late-night tweet, Trump thanked “our GREAT Republican Members of Congress” for the vote,
adding: “Now on to the Senate!”

Trump also mocked House Minority Leader Nancy Pelosi (D-Calif.), who said in an Oval Office meeting
last week that she did not think Trump could corral the votes to pass a spending bill with his requested
wall funding.

“Nancy does not have to apologize. All I want is GREAT BORDER SECURITY!” Trump wrote.

Barely 24 hours away from a shutdown set to start at the end of Friday, the House vote only hardened
Washington’s budget impasse: Democrats have the Senate votes to block any bill that includes funding
for Trump’s wall, and Trump says he’ll veto any bill that doesn’t.

The chances of a shutdown are “certainly higher than they were this morning,” Rep. Tom Cole (R-Okla.)
said after Thursday night’s House vote.

Funding for roughly 25 percent of the federal agencies whose budgets rely on Congress will expire at the
end of Friday. The agencies affected deal with homeland security, law enforcement, national parks,
transportation and housing, among others.

The rest of the government, including the military, would not be affected, as it’s funded through
September by bills lawmakers passed earlier this year.
               Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 109 of 322


The impacted agencies would continue to perform some of their functions, but more than 100,000
employees are expected to be sent home without pay.

The White House hasn’t yet revealed the full impact of a partial shutdown, as it is up to each agency to
implement its own plan. But it is clear the effects would be widespread: Close to 80,000 Internal
Revenue Service employees would no longer come into work, and national parks that are locked at night
would not reopen in the morning.

It can occasionally take several days for the full impact of a shutdown to kick in, and some agencies
could remain open on Saturday but close by Monday.

Numerous agencies would be affected immediately, and some on Thursday seemed unprepared for the
brinkmanship.

Officials from the Smithsonian Institution, Statue of Liberty, Golden Gate National Park and Gateway
Arch either said they weren’t sure whether they would be open Saturday or didn’t respond to requests
for comment.

A government shutdown could drag on for days or weeks, as Democrats have shown no willingness to
budge from their refusal to finance a wall. Democrats take control of the House of Representatives in
early January, giving them even more leverage in negotiations.

As Thursday night wore on, a partial government shutdown began to appear all but inevitable to many
on Capitol Hill, though House Majority Leader Kevin McCarthy (R-Calif.) insisted that “there’s still
plenty of time” to avoid one.

“I think you’ll find that we’ll be able to move forward and make sure we keep the government open,”
McCarthy said after returning from the White House. “And also we believe we need border security.”

But the path forward was far from clear, and the 115th Congress threatened to end on a bitter note of
dysfunction as House conservatives, who’ve waged numerous futile battles over the years, picked one
last fight before sinking into the minority, this time backed up by the president.

Trump is scheduled to leave Friday afternoon for two weeks in Florida, but it was unclear whether he
would do so amid a partial government shutdown.

He has repeatedly threatened a government shutdown since taking office, telling advisers it would be
good politics for Republicans to demonstrate their resolve in building a border wall.

But many in the party saw it as impractical and have repeatedly worked to persuade the president to
keep the government open. Trump was prepared for a shutdown this fall, but GOP leaders, fearful of a
government closure weeks before the midterm elections, convinced him to sign legislation extending
funding through December — in part by promising to fight for wall money at the next budget deadline.

Senate Majority Leader Mitch McConnell (R-Ky.) on Thursday warned Republicans they may have to
return for a vote Friday. But it’s impossible for McConnell to pass a spending bill without support from
Democrats, who have locked arms in opposition to any money for a border wall.

Trump’s opposition to the short-term deal brings him full-circle. Last week, he told Pelosi, who is
expected to return as House speaker in January, and Senate Minority Leader Charles E. Schumer
(D-N.Y.) that he would be “proud” to shut the government down if he did not get the $5 billion for the
wall.

On Tuesday, when it became clear that Trump did not have enough support in Congress for the
$5 billion, the White House began backing down from the ultimatum. White House press secretary
Sarah Sanders said Trump would find other ways to fund the construction of the wall.

On Wednesday, Trump wrote in a tweet that the military would build it, though a number of budget
experts said that would be illegal, as money can’t be redirected without Congress’s approval.
               Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 110 of 322


When Trump appeared to be backing down, conservative media outlets and Congress’s most
conservative members revolted, demanding the president rethink his decision. By Thursday, Trump was
back to demanding his wall and insisting the money come from Congress.

Conservatives including members of the House Freedom Caucus encouraged the president to take a
hard-line stance, arguing this was his last opportunity to try to extract any money for the wall.

“We have to fight now or America will never believe we’ll fight,” Rep. Mark Meadows (R-N.C.) told
Republicans at a closed-door meeting Thursday.

“The time to fight is now. I mean, this is stupid,” said Rep. Paul A. Gosar (R-Ariz.).

As GOP leaders moved to adjust to Trump’s shifting stances, Democrats ridiculed the spectacle, even as
they repeated promises that they would provide no money for Trump’s wall.

“I don’t know that anyone ever has any assurances from the White House on any subject including this
one,” said Pelosi. “We’re right in the middle of a sort of a meltdown on the part of Republicans.”

The construction of a wall along the Mexican border was one of Trump’s top campaign promises in
2016, and he vowed to somehow make Mexico pay for it all. Since he won the election, he has demanded
the money come from Congress, seeking between $1.6 billion and $5 billion. At one point, he even
insisted Democrats give him $25 billion for the wall.

In tweets early Thursday, Trump had ripped Democrats and promised to fight for wall funding but still
appeared ready to sign a measure to keep the government open. He claimed his initiatives to move more
agents along the Mexican border had made it “tight” and said he would not support infrastructure
legislation next year unless Democrats eventually agree to finance the construction of a wall.

“Remember the Caravans?” Trump wrote on Twitter. “Well, they didn’t get through and none are
forming or on their way. Border is tight. Fake News silent!”

The government’s Department of Homeland Security painted a much different picture of the situation
just a few weeks ago. It reported that the number of people arrested or detained along the Mexico border
reached a new high for the Trump presidency in November, as arrests of juveniles and parents with
children continued to rise. U.S. Customs and Border Protection detained 25,172 members of “family
units” in November, the highest number ever recorded.

Last week, Trump said terrorists were crossing the U.S. border and he also offered the unfounded claim
that people with contagious diseases were entering the country. At Trump’s meeting with Pelosi and
Schumer, the president said he would take responsibility for a government shutdown, upsetting many
Republicans who had wanted to blame Democrats for any impasse.

Seung Min Kim, John Wagner, Josh Dawsey, Paul Kane and Sean Sullivan contributed to this report.


Erica Werner
Erica Werner has worked at The Washington Post since 2017, covering Congress with a focus on economic policy. Previously, she worked at the Associated Press for more than 17 y




Damian Paletta
Damian Paletta is White House economic policy reporter for The Washington Post. Before joining The Post, he covered the White House for the Wall Street Journal. Follow ;




Mike DeBonis
Mike DeBonis covers Congress, with a focus on the House, for The Washington Post. He previously covered D.C. politics and government from 2007 to 2015. Follow ;
         Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 111 of 322


     Our journalism keeps watch on Washington and the world.
                                Try 1 month for $10 $1


                                 Send me this offer

Already a subscriber? Sign in
Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 112 of 322




                 EXHIBIT 2
Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 113 of 322




    In the House of Representatives, U. S.,
                                              December 20, 2018.
         Resolved, That the House agree to the amendment of the
    Senate to the amendment of the House to the amendment of
    the Senate to the bill (H.R. 695) entitled ‘‘An Act to amend
    the National Child Protection Act of 1993 to establish a na-
    tional criminal history background check system and criminal
    history review program for certain individuals who, related to
    their employment, have access to children, the elderly, or in-
    dividuals with disabilities, and for other purposes.’’, with the
    following

    HOUSE AMENDMENT TO SENATE AMENDMENT TO HOUSE
           AMENDMENT TO SENATE AMENDMENT:
             In lieu of the matter proposed to be inserted by the
         Senate, insert the following:

     1       DIVISION A—FURTHER ADDITIONAL
     2   CONTINUING APPROPRIATIONS ACT, 2019
     3       SEC. 101. The Continuing Appropriations Act, 2019
     4 (division C of Public Law 115–245) is further amended—
     5            (1) by striking the date specified in section
     6       105(3) and inserting ‘‘February 8, 2019’’; and
     7            (2) by adding after section 136 the following:
     8       ‘‘SEC. 137. Notwithstanding section 251(a)(1) of the
     9 Balanced Budget and Emergency Deficit Control Act of
    10 1985 and the timetable in section 254(a) of such Act, the
Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 114 of 322


                                   2
     1 final sequestration report for fiscal year 2019 pursuant to
     2 section 254(f)(1) of such Act and any order for fiscal year
     3 2019 pursuant to section 254(f)(5) of such Act shall be
     4 issued, for the Congressional Budget Office, 10 days after
     5 the date specified in section 105(3), and for the Office of
     6 Management and Budget, 15 days after the date specified
     7 in section 105(3).
     8        ‘‘SEC. 138. The authority provided under title XXI of
     9 the Homeland Security Act of 2002 (6 U.S.C. 621 et seq.),
    10 as amended by section 2(a) of the Protecting and Securing
    11 Chemical Facilities from Terrorist Attacks Act of 2014
    12 (Public Law 113–254), shall continue in effect through the
    13 date specified in section 105(3).
    14        ‘‘SEC. 139. Section 319L(e)(1)(A) of the Public Health
    15 Service Act (42 U.S.C. 247d–7e(e)(1)(A)) shall continue in
    16 effect through the date specified in section 105(3) of this
    17 Act.
    18        ‘‘SEC. 140. Section 405(a) of the Pandemic and All
    19 Hazards Preparedness Act (42 U.S.C. 247d–6a note) shall
    20 continue in effect through the date specified in section
    21 105(3) of this Act.
    22        ‘‘SEC. 141. Notwithstanding any other provision of
    23 this Act, there is appropriated for ‘U.S. Customs and Bor-
    24 der Protection—Procurement, Construction, and Improve-




          •HR 695 EAH2
Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 115 of 322


                                      3
     1 ments’ $5,710,357,000 for fiscal year 2019, to remain avail-
     2 able until September 30, 2023.
     3       ‘‘SEC. 142. Notwithstanding section 101, section 230
     4 of division F of Public Law 115–141 shall not apply to
     5 amounts made available by this Act.’’.
     6       This division may be cited as the ‘‘Further Additional
     7 Continuing Appropriations Act, 2019’’.
     8           DIVISION B—MEDICAID
     9                EXTENDERS
    10   SEC. 101. EXTENSION OF MONEY FOLLOWS THE PERSON RE-

    11                   BALANCING DEMONSTRATION.

    12       (a) GENERAL FUNDING.—Section 6071(h) of the Def-
    13 icit Reduction Act of 2005 (42 U.S.C. 1396a note) is
    14 amended—
    15            (1) in paragraph (1)—
    16                    (A) in subparagraph (D), by striking ‘‘and’’
    17            after the semicolon;
    18                    (B) in subparagraph (E), by striking the
    19            period at the end and inserting ‘‘; and’’; and
    20                    (C) by adding at the end the following:
    21                    ‘‘(F) subject to paragraph (3), $112,000,000
    22            for fiscal year 2019.’’;
    23            (2) in paragraph (2)—




          •HR 695 EAH2
Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 116 of 322




                 EXHIBIT 2
       Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 117 of 322



                           EXECUTIVE O FFI CE OF THE PRESIDENT
                                 OFFICE OF MANAGEMENT A ND BUDGET
                                           WAS HIN GTON, D.C . 20503



                                             January 6, 2019

  The Honorable Richard Shelby
  Chairman
  Committee on Appropriations
. United States Senate
  Washington, DC 20510

 Dear Mr. Chairman:

         The President continues to stress the need to pass legislation thatwill both reopen the
 Federal Government and address the security and humanitarian crisis at our Nation's Southwest
 border. The Administration has previously transmitted budget proposals that would support his
 ongoing commitment to dramatically reduce the entry of illegal immigrants, criminals, and
 drugs; keep out ten-orists, public safety threats, and those otherwise inadmissible under U.S. law;
 and ensure that those who do enter without legal pennission can be promptly and safely returned
 home.
    Appropriations bills for fiscal year (FY) 2019 that have akeady been considered by the
 cuuent and previous Congresses are inadequate to fully address these critical issues. Any
 agreement for the cunent year should°satisfy the following priorities:
         Borde1' Wall, Customs and Border Protection (CBP): The President requests $5.7 billion for
         construction of a steel barrier for the Southwest border. Central to any strategy to achieve
         operational control along the southern border is physical infrastructure to provide requisite
         impedance and denia1. In short, a physical barrier- wall-creates an enduring capability that
         helps field personnel stop, slow down and/or contain illegal entries. In conce11 with the U.S.
         Army Core_s ofEngineers, CBP has increased its capacity to execute these funds. The
         Administration's full request would fund construction of a total of apE_roximately 234 miles of
         new physical barrier and fully fund the top 10 priorities in CBP's Border Security Improvement
       · Plan. This would require an i11crease of $4.1 billion over tbe FY 2019 funding level iu the
        Senate version of tbe bill.
        Immigration Judge Teams - Executive Office for Immigration Review (EOJR): The President
        requests at least $563 million for 75 additional Immigration Judges and support staff to reduce the
        backlog of pending immigration cases. The Administration appreciates that the Senate's FY 2019
        bill provides this level of fonding, and looks forward to working with the Congress on further
        increases in this area to facilitate an expansion of in~country processing of asylum claims.
        Law Enforcement Personnel, Border Patrol Agent Hiring, CBP: The President requests $211
        million to hire 750 additional Border Patrol Agents in suppo1t of his promise to keep our borders
        safe and secure. While the Senate's FY 2019 bill supports some Border Patrol Agent hiring,
        fulfilling this request requires an increase of $100 miI1ion over the FY 2019 funding level in
        the Senate ve1·sion of the bill.
        Law Enforcement Personnel, Immigration and Customs Enforcement (ICE): The President
        requests $571 million for 2,000 additional law enforcement personnel, as well as support staff,
        who enforce our U.S. immigration laws and help addres~ gang violence, smuggling and
        trafficking, and the spread of drugs in our communities. This would require ·an increase of $571
        million over tbe FY 2019 funding level in the Senate :version of the bill.
      Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 118 of 322



        Detention Beds, ICE: The President requests $4.2 billion to support 52,000 detention beds.
        Given that in recent months, the number of people attempting to cross the border illegally has
       risen to 2,000 per day, providing additional resources for detention and transportation is essential.
       This would require an increase of $798 million over the FY 2019 funding level in the Senate
       version of the bill.
       Humanitarian Needs: The President requests an additional $800 million to addrnss urgent
       humanitarian needs. This includes additional funding for enhanced medical support,
       transportation, consumable supplies appropriate for the population, and additional temporary
       facilities for processing and short-term custody of this vulnerable population, which are necessary
       to ensure the well-being of those taken into custody.
       Counter-narcotics/weapons Technology: Beyond these specific budgetary requests, the
       Administration looks forward to working with Congress to provide resources in other areas to
       address the unprecedented challenges we face along the Southwest border. Specifically, $675
       million would provide Non-Intrusive Inspection (NII) technology at inbound lanes at U.S.
       Southwest Border Land Ports of Entry (LPOE) would allow CBP to deter and detect more
       contraband, including narcotics, weapons, and other materials that pose nuclear and radiological
       threats. This would require an increase of $631 million over the FY 2019 funding level in the
       Senate version of the bill.

     In addition, to address the humanitarian crisis of unaccompanied alien children (UACs),
Democrats have proposed in-country asylum processing for Central American Minors. This
would require a statutory change, along with reallocation of State Department funds to establish
in-country processing capacities at Northern Triangle consulates and embassies. Furthermore, for
the new procedure to achieve the desired humanitarian result, a further corresponding statutory
change would be required to ensme that those who circumvent the process and come to the
United States without authorization can be promptly returned home. Without the latter change,
in-country processing will not reduce the unauthorized flow or successfully mitigate the
humanitarian crisis."
    These upfront investments in physical barriers and technology, as well as legislation to close
loopholes in our immigration system, will reduce illegal immigration, the flow of illicit drugs
entering our country and reduce the long term costs for border and immigration enforcement
activities.
    The Administration looks fotward to advancing these critical priorities as part oflegislation
to reopen the Government.

                                                         Sincerely,

                                                         Russell T. Vought
                                                         Acting Director




                                                    2
Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 119 of 322




                 EXHIBIT 2
   Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 120 of 322




Rose Garden
2:17 P.M. EST

THE PRESIDENT: Thank you very much. My fellow Americans, I am very proud to
announce today that we have reached a deal to end the shutdown and re-open the
federal government. (Applause.) As everyone knows, I have a very powerful
alternative, but I didn’t want to use it at this time. Hopefully it will be unnecessary.

I want to thank all of the incredible federal workers, and their amazing families, who
have shown such extraordinary devotion in the face of this recent hardship. You are
fantastic people. You are incredible patriots. Many of you have suffered far greater
than anyone, but your families would know or understand. And not only did you not
complain, but in many cases you encouraged me to keep going because you care so
much about our country and about its border security.

Again, I thank you. All Americans, I thank you. You are very, very special people. I
am so proud that you are citizens of our country. When I say “Make America Great
Again,” it could never be done without you. Great people.

In a short while, I will sign a bill to open our government for three weeks until
February 15th. I will make sure that all employees receive their back pay very quickly,
or as soon as possible. It’ll happen fast. I am asking Senate Majority Leader Mitch
McConnell to put this proposal on the floor immediately.

After 36 days of spirited debate and dialogue, I have seen and heard from enough
Democrats and Republicans that they are willing to put partisanship aside — I think
— and put the security of the American people first. I do believe they’re going to do
that. They have said they are for complete border security, and they have finally and
fully acknowledged that having barriers, fencing, or walls — or whatever you want to
call it — will be an important part of the solution.

A bipartisan Conference Committee of House and Senate lawmakers and leaders will
immediately begin reviewing the requests of our Homeland Security experts — and
experts they are — and also law enforcement professionals, who have worked with us
so closely. We want to thank Border Patrol, ICE, and all law enforcement. Been
incredible. (Applause.)

Based on operational guidance from the experts in the field, they will put together a
Homeland Security package for me to shortly sign into law.

Over the next 21 days, I expect that both Democrats and Republicans will operate in
good faith. This is an opportunity for all parties to work together for the benefit of
our whole beautiful, wonderful nation.

If we make a fair deal, the American people will be proud of their government for
proving that we can put country before party. We can show all Americans, and people
all around the world, that both political parties are united when it comes to protecting
   Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 121 of 322
our country and protecting our people.

Many disagree, but I really feel that, working with Democrats and Republicans, we
can make a truly great and secure deal happen for everyone.

Walls should not be controversial. Our country has built 654 miles of barrier over the
last 15 years, and every career Border Patrol agent I have spoken with has told me
that walls work. They do work. No matter where you go, they work. Israel built a
wall — 99.9 percent successful. Won’t be any different for us.

They keep criminals out. They save good people from attempting a very dangerous
journey from other countries — thousands of miles — because they think they have a
glimmer of hope of coming through. With a wall, they don’t have that hope. They
keep drugs out, and they dramatically increase efficiency by allowing us to patrol far
larger areas with far fewer people. It’s just common sense. Walls work.

That’s why most of the Democrats in Congress have voted in the past for bills that
include walls and physical barriers and very powerful fences. The walls we are
building are not medieval walls. They are smart walls designed to meet the needs of
frontline border agents, and are operationally effective. These barriers are made of
steel, have see-through visibility, which is very important, and are equipped with
sensors, monitors, and cutting-edge technology, including state-of-the-art drones.

We do not need 2,000 miles of concrete wall from sea to shining sea — we never did;
we never proposed that; we never wanted that — because we have barriers at the
border where natural structures are as good as anything that we can build. They’re
already there. They’ve been there for millions of years.

Our proposed structures will be in pre-determined high-risk locations that have been
specifically identified by the Border Patrol to stop illicit flows of people and drugs.
 No border security plan can ever work without a physical barrier. Just doesn’t
happen.

At the same time, we need to increase drug detection technology and manpower to
modernize our ports of entry, which are obsolete. The equipment is obsolete. They’re
old. They’re tired. This is something we have all come to agree on, and will allow for
quicker and safer commerce. These critical investments will improve and facilitate
legal trade and travel through our lawful ports of entry.

Our plan also includes desperately needed humanitarian assistance for those being
exploited and abused by coyotes, smugglers, and the dangerous journey north.

The requests we have put before Congress are vital to ending the humanitarian and
security crisis on our southern border. Absolutely vital. Will not work without it.

This crisis threatens the safety of our country and thousands of American lives.
Criminal cartels, narco-terrorists, transnational gangs like MS-13, and human
traffickers are brazenly violating U.S. laws and terrorizing innocent communities.

Human traffickers — the victims are women and children. Maybe to a lesser extent,
believe or not, children. Women are tied up. They’re bound. Duct tape put around
their faces, around their mouths. In many cases, they can’t even breathe. They’re put
in the backs of cars or vans or trucks. They don’t go through your port of entry. They
make a right turn going very quickly. They go into the desert areas, or whatever areas
   Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 122 of 322
you can look at. And as soon as there’s no protection, they make a left or a right into
the United States of America. There’s nobody to catch them. There’s nobody to find
them.

They can’t come through the port, because if they come through the port, people will
see four women sitting in a van with tape around their face and around their mouth.
Can’t have that.

And that problem, because of the Internet, is the biggest problem — it’s never been
like this before — that you can imagine. It’s at the worst level — human trafficking —
in the history of the world. This is not a United States problem; this is a world
problem. But they come through areas where they have no protection, where they
have no steel barriers, where they have no walls. And we can stop almost 100 percent
of that.

The profits reaped by these murderous organizations are used to fund their malign
and destabilizing conduct throughout this hemisphere.

Last year alone, ICE officers removed 10,000 known or suspected gang members, like
MS-13 and members as bad as them. Horrible people. Tough. Mean. Sadistic. In
the last two years, ICE officers arrested a total of 266,000 criminal aliens inside of the
United States, including those charged or convicted of nearly 100,000 assaults,
30,000 sex crimes, and 4,000 homicides or, as you would call them, violent, vicious
killings. It can be stopped.

Vast quantities of lethal drugs — including meth, fentanyl, heroin, and cocaine — are
smuggled across our southern border and into U.S. schools and communities. Drugs
kill much more than 70,000 Americans a year and cost our society in excess of $700
billion.

The sheer volume of illegal immigration has overwhelmed federal authorities and
stretched our immigration system beyond the breaking point. Nearly 50 migrants a
day are being referred for medical assistance — they are very, very sick — making this
a health crisis as well. It’s a very big health crisis. People have no idea how big it is,
unless you’re there.

Our backlog in the immigration courts is now far greater than the 800,000 cases that
you’ve been hearing about over the last couple of years. Think of that, though:
800,000 cases because our laws are obsolete. So obsolete. They’re the laughing stock
all over the world. Our immigration laws, all over the world — they’ve been there for
a long time — are the laughing stock, all over the world.

We do not have the necessary space or resources to detain, house, vet, screen, and
safely process this tremendous influx of people. In short, we do not have control over
who is entering our country, where they come from, who they are, or why they are
coming.

The result, for many years, is a colossal danger to public safety. We’re going to
straighten it out. It’s not hard. It’s easy, if given the resources.

Last month was the third straight month in a row with 60,000 apprehensions on our
southern border. Think of that. we apprehended 60,000 people. That’s like a
stadium full of people. A big stadium.
   Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 123 of 322
There are many criminals being apprehended, but vast numbers are coming because
our economy is so strong. We have the strongest economy now in the entire world.
You see what’s happening. We have nowhere left to house them and no way to
promptly remove them. We can’t get them out because our laws are so obsolete, so
antiquated, and so bad.

Without new resources from Congress, we will be forced to release these people into
communities — something we don’t want to do — called catch-and-release. You catch
them. Even if they are criminals, you then release them. And you can’t release them
from where they came, so they go into our country and end up in places you would
least suspect. And we do as little releasing as possible, by they’re coming by the
hundreds of thousands.

I have had zero Democrat lawmakers volunteer to have them released into their
districts or states. And I think they know that, and that’s what we’re going to be
discussing over the next three weeks.

The painful reality is that the tremendous economic and financial burdens of illegal
immigration fall on the shoulders of low-income Americans, including millions of
wonderful, patriotic, law-abiding immigrants who enrich our nation.

As Commander-in-Chief, my highest priority is the defense of our great country. We
cannot surrender operational control over the nation’s borders to foreign cartels,
traffickers, and smugglers. We want future Americans to come to our country legally
and through a system based on merit. We need people to come to our country. We
have great companies moving back into the United States. And we have the lowest
employment and the best employment numbers that we’ve ever had. There are more
people working today in the United States than have ever worked in our country. We
need people to come in to help us — the farms, and with all of these great companies
that are moving back. Finally, they’re moving back. People said it couldn’t happen.
It’s happening.

And we want them to enjoy the blessings of safety and liberty, and the rule of law. We
cannot protect and deliver these blessings without a strong and secure border.

I believe that crime in this country can go down by a massive percentage if we have
great security on our southern border. I believe drugs, large percentages of which
come through the southern border, will be cut by a number that nobody will believe.

So let me be veryy clear: We reallyy have no choice but to build a powerful
                                                                   p          wall or steel
barrier. If we don’t get
                      g a fair deal from Congress,
                                              g          g
                                                     the government    will either shut
down on Februaryy 15th,
                      5 again,
                           g    or I will use the powers
                                                  p         f
                                                           afforded to me under the laws
and the Constitution of the United States to address this emergency. We will have
great security.

And I want to thank you all very much. Thank you very much. (Applause.)

END           2:35 P.M. EST
Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 124 of 322




                 EXHIBIT 2
   Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 125 of 322




MEMORANDUM FOR THE SECRETARY OF DEFENSE
THE ATTORNEY GENERAL
THE SECRETARY OF HOMELAND SECURITY

SUBJECT:        Securing the Southern Border of the United States

1. The security of the United States is imperiled by a drastic surge of illegal activity on
the southern border. Large quantities of fentanyl, other opioids, and other dangerous
and illicit drugs are flowing across our southern border and into our country at
unprecedented levels, destroying the lives of our families and loved ones. Mara
Salvatrucha (MS-13) and other deadly transnational gangs are systematically
exploiting our unsecured southern border to enter our country and develop
operational capacity in American communities throughout the country. The
anticipated rapid rise in illegal crossings as we head into the spring and summer
months threatens to overwhelm our Nation’s law enforcement capacities.

2. The combination of illegal drugs, dangerous gang activity, and extensive illegal
immigration not only threatens our safety but also undermines the rule of law. Our
American way of life hinges on our ability as a Nation to adequately and effectively
enforce our laws and protect our borders. A key and undeniable attribute of a
sovereign nation is the ability to control who and what enters its territory.

3. Our professional and dedicated U.S. Customs and Border Protection agents and
officers, U.S. Immigration and Customs Enforcement officers, and other Federal,
State, and local law enforcement personnel work tirelessly to defend our homeland
against these threats. They risk their lives daily to protect the people of this country.
Theirs is a record of dedication and sacrifice, meriting the unwavering support of the
entire United States Government.

4. The situation at the border has now reached a point of crisis. The lawlessness that
continues at our southern border is fundamentally incompatible with the safety,
security, and sovereignty of the American people. My Administration has no choice
but to act.

5. The Department of Defense currently assists other nations in many respects,
including assisting with border security, but the highest sovereign duty of the
President is to defend this Nation, which includes the defense of our borders.

6. The President may assign a mission to the Secretary of Defense to support the
operations of the Department of Homeland Security in securing our southern border,
including by requesting use of the National Guard, and to take other necessary steps
to stop the flow of deadly drugs and other contraband, gang members and other
criminals, and illegal aliens into the country. The Secretary of Defense may use all
   Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 126 of 322
available authorities as appropriate, including use of National Guard forces, to fulfill
this mission. During the administrations of Presidents George W. Bush and Barack
Obama, the National Guard provided support for efforts to secure our southern
border. The crisis at our southern border once again calls for the National Guard to
help secure our border and protect our homeland.

Therefore, by the authority vested in me as President by the Constitution and the laws
of the United States, including section 502 of title 32, United States Code, and section
301 of title 3, United States Code, I hereby direct as follows:

Section 1. The Secretaryy of Defense shall support
                                              pp           p
                                                    the Department   of Homeland
Securityy in securingg the southern border and takingg other necessaryy actions to stop
                                                                                      p
the flow of deadlyy drugs
                        g and other contraband, gang members and other criminals,
and illegal aliens into this country. The Secretary of Defense shall request use of
National Guard personnel to assist in fulfilling this mission, pursuant to section 502
of title 32, United States Code, and may use such other authorities as appropriate and
consistent with applicable law.

Sec. 2. The Secretary of Homeland Security shall work with the Secretary of Defense
to provide any training or instruction necessary for any military personnel, including
National Guard units, to effectively support Department of Homeland Security
personnel in securing the border.

Sec. 3. The Secretary of Defense and the Secretary of Homeland Security, in
coordination with the Attorney General, are directed to determine what other
resources and actions are necessary to protect our southern border, including Federal
law enforcement and United States military resources. Within 30 days of the date of
this memorandum, the Secretary of Defense and the Secretary of Homeland Security,
in coordination with the Attorney General, shall submit to the President a report
detailing their findings and an action plan, including specific recommendations as to
any other executive authorities that should be invoked to defend the border and
security of the United States.

Sec. 4. Any provision of any previous proclamation, memorandum, or Executive
Order that is inconsistent with the actions taken in this memorandum is superseded
to the extent of such inconsistency.

Sec. 5. (a) Nothing in this memorandum shall be construed to impair or otherwise
affect:

(i) the authority granted by law to an executive department or agency, or the head
thereof; or

(ii) the functions of the Director of the Office of Management and Budget relating to
budgetary, administrative, or legislative proposals.

(b) This memorandum shall be implemented consistent with applicable law and
subject to the availability of appropriations.

(c) This memorandum is not intended to, and does not, create any right or benefit,
substantive or procedural, enforceable at law or in equity by any party against the
United States, its departments, agencies, or entities, its officers, employees, or agents,
or any other person.
  Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 127 of 322
DONALD J. TRUMP
Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 128 of 322




                 EXHIBIT 2
   Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 129 of 322




President Donald J. Trump


SECURING OUR BORDER: President Donald J. Trump is following
through on his promise to secure the border with legislation and
Executive action.

     President Trump was elected partly on his promise to secure the Southern
     Border with a barrier and, since his first day in office, he has been following
     through on that promise.
     As the President has said, sections of the border wall are already being built,
     and legislation and Executive actions are building on that progress.
     Executive action being taken by the President makes available additional
     funding to secure our border that is essential to our national security.

LEGISLATIVE WINS: President Trump secured a number of significant
legislative victories in the Homeland Security appropriations bill that
further his effort to secure the Southern Border and protect our country.

     The funding bill contains robust resources and additional provisions to secure
     the border and strengthen immigration enforcement.
     The bill provides $1.375 billion for approximately 55 miles of border barrier in
     highly dangerous and drug smuggling areas in the Rio Grande Valley, where it is
     desperately needed.
           More than 40 percent of all border apprehensions occurred in the Rio
           Grande Valley sector in fiscal year (FY) 2018.
           The Rio Grande Valley was the border sector with the most known deaths
           of illegal border crossers in FY 2018.
     $415 million will go toward addressing the humanitarian crisis at the border by
     providing medical care, transportation, processing centers, and consumables.
     President Trump successfully rejected efforts by some to undercut Immigration
     and Customs Enforcement’s (ICE) ability to uphold our laws and detain illegal
     aliens, including criminals.
           ICE funding supports nearly 5,000 additional beds to detain illegal aliens
           and keep criminals off our streets.
     Customs and Border Protection will receive funding for 600 additional officers.
     This bill will help keep deadly drugs out of our communities by increasing drug
     detection at ports of entry, including opioid detection staffing, labs, and
     equipment.

A PROMISE TO ACT: President Trump is taking Executive action to
ensure we stop the national security and humanitarian crisis at our
Southern Border.

     President Trump is using his legal authority to take Executive action to secure
     additional resources, just as he promised. In part, he is declaring a national
     emergency that makes available additional troops and funding for military
   Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 130 of 322
    construction.
    Including funding in Homeland Security appropriations, the Administration
    has so far identified up to $8.1 billion that will be available to build the border
                                g
    wall once a national emergency    is declared and additional funds have been
    reprogrammed,
          g           including:
                               g
          About $601 million from the Treasuryy Forfeiture Fund
          Upp to $2.5
                    5 billion under the Department
                                            p          of Defense funds transferred for
          Support
             pp    for Counterdrug Activities (Title 10 United States Code, section
          284)
             4
          Upp to $3.6
                  3 billion reallocated from Department
                                                   p          of Defense militaryy
          construction p projects
                            j     under the President’s declaration of a national
          emergency (Title 10 United States Code, section 2808)
    These funding sources will be used sequentially and as needed.
    The Department of Homeland Security, Department of Defense, and the Army
    Corps of Engineers are working to create a prioritized list of segments and a
    work plan for the remainder of FY 2019 and beyond.
          New projects could include: new levee wall, new and replacement primary
          pedestrian barrier, new vehicle-to-pedestrian barrier, and new secondary
          barrier.

NATIONAL EMERGENCY ON OUR BORDER: The President is using his
clear authority to declare a national emergency as allowed under the
National Emergencies Act.

    Since 1976, presidents have declared nearly 60 national emergencies.
          Most of the previously declared national emergencies have been
          continually renewed and are still in effect, after being continually
          renewed.
    Multiple Governors have declared states of emergency along the border in the
    past.
          Former Arizona Governor Janet Napolitano, who became President
          Obama’s DHS Secretary, declared a state of emergency along the border in
          2005.
          Former New Mexico Governor Bill Richardson also declared a state of
          emergency at the border in 2005.
    Former President George W. Bush and former President Obama both directed
    the use of the military to assist DHS in securing and managing the Southern
    Border.
    Former President Bush declared a national emergency in 2001, which invoked
    reprogramming authority granted by Title 10 United States Code, section 2808,
    and both he and former President Obama used that authority a total of 18 times
    to fund projects between 2001 and 2014.

ADDRESSING THE CRISIS AT HAND: President Trump is taking the
necessary steps to address the crisis at our Southern Border and stop
crime and drugs from flooding into our Nation.

    Cartels, traffickers, and gangs, like the vile MS-13 gang, have taken advantage of
    our weak borders for their own gain.
    Immigration officers have made 266,000 arrests of criminal aliens in the last
    two fiscal years.
          This includes aliens charged or convicted of approximately 100,000
          assaults, 30,000 sex crimes, and 4,000 killings.
    Tons of deadly drugs have flooded across the border and into our communities,
Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 131 of 322
 taking countless American lives.
       Methamphetamine, heroin, cocaine, and fentanyl all flow across our
       Southern Border and destroy our communities.
       More than 70,000 Americans died of drug overdoses in 2017 alone.
 Human traffickers exploit our borders to traffic young girls and women into our
 country and sell them into prostitution and slavery.
 Massive caravans of migrants view our unsecure border as a way to gain illegal
 entry into our country and take advantage of our nonsensical immigration
 loopholes.
Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 132 of 322




                 EXHIBIT 2
Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 133 of 322




               Audit Report




               OIG- 19-022


               FINANCIAL MANAGEMENT


               Audit of the Department of the Treasury Forfeiture Fund's
               Financial Statements for Fiscal Years 2018 and 2017

               December 13, 2018




               Office of Inspector General
               Department of the Treasury
Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 134 of 322




                  This Page Intentionally Left Blank
                   Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 135 of 322


                                        DEPARTMENT OF THE TREASURY
                                              WASHINGTON, D.C. 20220


                                               December 13, 2018
     OFFICE OF
INSPECTOR GENERAL




            MEMORANDUM FOR JOHN FARLEY, DIRECTOR
                           TREASURY EXECUTIVE OFFICE FOR ASSET FORFEITURE

            FROM:                    James Hodge /s/
                                     Director, Financial Audit

           SUBJECT:                 Audit of the Department of the Treasury Forfeiture Fund's
                                    Financial Statements for Fiscal Years 2018 and 2017


           I am pleased to transmit the attached subject report. Under a contract monitored
           by our office, GKA, P.C. (GKA), a certified independent public accounting firm,
           audited the financial statements of the Department of the Treasury Forfeiture Fund
           (TFF) as of September 30, 2018 and 2017, and for the years then ended, and
           provided a report on internal control over financial reporting, and a report on
           compliance with laws, regulations, and contracts tested. The contract required that
           the audit be performed in accordance with U.S. generally accepted government
           auditing standards, Office of Management and Budget Bulletin No. 19-01, Audit
           Requirements for Federal Financial Statements, and the Government Accountability
           Office/ Council of the Inspectors General on Integrity and Efficiency, Financial Audit
           Manual.

           In its audit of the TFF, GKA found

               •     the financial statements were fairly presented, in all material respects, in
                     accordance with U.S. generally accepted accounting principles;
               •     no deficiencies in internal control over financial reporting that are considered
                     material weaknesses; and
               •     no instances of reportable noncompliance with laws, regulations, and
                     contracts tested.

           GKA also issued a management letter dated October 30, 2018, discussing a matter
           involving internal controls that was identified during the audit but was not required
           to be included in the auditors' report. This letter will be transmitted separately.

           In connection with the contract, we reviewed GKA's reports and related
           documentation and inquired of its representatives. Our review, as differentiated
           from an audit performed in accordi;lnce with U.S. generally accepted government
           auditing standards, was not intended to enable us to express, and we do not
   Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 136 of 322




Page 2

express, opinions on TFF's financial statements or conclusions about the
effectiveness of internal control or compliance with laws and regulations. GKA is
responsible for the attached auditors' reports dated October 30, 2018, and the
conclusions expressed in the reports. However, our review disclosed no instances
where GKA did not comply, in all material respects, with U.S. generally accepted
government auditing standards.

Should you have any questions, please contact me at (202} 927-0009, or a
member of your staff may contact Catherine Yi, Manager, Financial Audit, at
(202} 927-5591.

Attachment
Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 137 of 322




~
g~!!zPo~.~-
        & Consultants
                                                                           1920 L Street, NW
                                                                               Suite 425
                                                                         Washington, D C 20036
                                                                           Tel: 202-857-1777
                                                                            www.gkacpa.com




              Treasury Forfeiture Fund
               ACCOUNTABILITY REPORT
                   Fiscal Year 2018
                   DEPARTMENT OF THE TREASURY
                        WASHINGTON, D.C.




                                 Member of the .APmica11 !11slit11te ofCertified PHb/ic Acco1111tat1/s
Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 138 of 322




               THIS PAGE INTENTIONALLY LEFT BLANK
     Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 139 of 322


                                       Message from the Director

I am pleased to present the fiscal year (FY) 2018 Accountability Report for the Treasury Forfeiture Fund (the
Fund). While highlighting the Fund's financial and operational performance over the past year, this report also
focuses on some of the significant investigative achievements of our pa1ticipating law enforcement agencies
this year. FY 2018 was another challenging year with a permanent rescission of $1.1 billion as part of the
Consolidated Appropriations Act of 2018 (P.L. 115-141). Additionally, $150 million was sequestered as part
of the government-wide sequestration order. In terms of overall revenue, FY 2018 was another highly
successful year for the Jaw enforcement bureaus participating in the Treasury Forfeiture Fund, with earned
revenue of $1.3 billion deposited to the Fund.

The continued high-impact performance of the Fund reflects the ongoing hard work of our law enforcement
bureaus as well as Fund management's emphasis on major case initiatives, asset forfeiture program training,
and a focused approach regarding our performance measure, which gauges revenue from high-impact cases.
The mission of the Fund is to affirmatively influence the consistent and strategic use of asset forfeiture by our
law enforcement bureaus to disrupt and dismantle criminal enterprises. It is our view that the greatest damage
to criminal enterprises can be achieved through large forfeitures; hence we have set a target level of 80 percent
of our forfeitures to be high-impact, i.e., cash forfeitures equal to or greater than $100,000. Thjg target level is
up from 75 percent set for FY 2010 and prior years. For FY 2018, our member bureaus exceeded the target
with a performance level of94 percent.

In FY 2018, we continued prioritizing the strategic use of forfeited funds to enhance our participating
agencies' infrastructure and capabilities while supporting high-impact financial investigations. These
capabilities are particularly critical for highly complex Third Party Money laundering (3PML) investigations
aimed at dismantling the financial networks of major criminal enterprises. In union with the 3PML initiative,
the Fund hosted a multi-agency seminar on 3PML issues in Charlotte, NC. The seminar specifically
highlighted the importance of the partnership between Jaw enforcement agencies and financial institutions in
combating money laundering, and it featured a number of speakers representing major banks' Anti-Money
laundering units. The topics also included investigations targeting non-compliant financial institutions, TFF-
funded resources available to support our member agencies' 3PML cases, and recent investigative and
prosecutorial successes in this investigative area.

This fiscal year, the Fund was able to provide $47.1 million in Strategic Support (SS) funding to its member
agencies for their priority initiatives. This funding enabled Treasury Forfeiture Fund agencies to advance their
operational capabilities to include new cutting edge technology, IT systems, and big data analysis tools in
order to respond in real time to emerging criminal threats.

The Treasury Forfeiture Fund continues in its capacity as a successful multi-Departmental Fund representing
the interests of law enforcement components of the Departments of the Treasury and Homeland Security.
Member bureaus include the Internal Revenue Service's Criminal Investigation (IRS-CI), the U.S. Secret
Service (USSS), Immigration and Customs Enforcement (ICE), and Customs and Border Protection (CBP).
The U.S. Coast Guard (USCG) continues its close working relationship with the legacy Customs bureaus. We
look forward to another successful year in FY 2019.


                                                           John Farley, Director
                                                           Treasury Executive Office for Asset Forfeiture
                                                           U.S. Department of the Treasury
Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 140 of 322




               THIS PAGE INTENTIONALLY LEFT BLANK
      Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 141 of 322




                                                            Table of Contents
Section I: Overview

     Profile of the Treasury Forfeiture Fund ................................... ............................................ 1
     Strategic M ission and Vision ......................... ...................................................................... 1
     Case Highlights ....................................................................................................................2
     Program and Fund Highlights .............................................................................................. 9
     Program Performance ........................................................................................................ 10
     Financial Statement High li ghts ..................... ..................................................................... 12

Section II: Independent Auditor's Reports

     Independent Auditor's Repott on Financial Statements .................................................... 16
     Independent Auditor's Report on Internal Control over Financial Reporting ................... 19
     Independent Auditor's Repo1t on Compliance and Other Matters ....................................21

Section ID: Financial Statements and Notes

     Financial Statements:
        Balance Sheets .............................................................................................................23
        Statements ofNet Cost. ................................................................................................24
        Statements of Changes in Net Position .......................... ................................ ..............25
        Statements of Budgetary Resources ............................................................................. 26
        Notes to Financial Statements ................. ..................................................................... 27

Section IV:

Required Supplemental Information ........................................................................................ 45

Section V:

Other Accompanying Information ...........................................................................................47
Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 142 of 322




               TIDS PAGE INTENTIONALLY LEFT BLANK
    Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 143 of 322




                                   Treasury Forfeiture Fund
                                 FY 2018 Management Overview


Profile of the Treasury Forfeiture Fund

The Treasury Forfeiture Fund (the Fund) is the receipt account for the deposit of non-tax forfeitures made
pursuant to laws enforced or administered by law enforcement bureaus that participate in the Treasury
Forfeiture Fund. The Fund was established in October of 1992 as the successor to the Forfeiture Fund of
the United States Customs Service. The Fund is a "special receipt account." This means the Fund can
provide money to other federal entities toward the accomplishment of a specific objective for which the
recipient bureaus are authorized to spend money and toward other authorized expenses. The use of Fund
resources is governed by law, policy and precedent as interpreted and implemented by the Department of
the Treasury, which manages the Fund. A key objective for management is the long-term viability of the
Fund to ensure that there are ongoing resources to support member-bureau seizure and forfeiture activities
well into the future. The emphasis of Fund management is on high impact cases that can do the most
damage to criminal infrastructure.

The Treasury Forfeiture Fund continues in its capacity as a multi-Departmental Fund, representing the
interests of law enforcement components of the Departments of Treasury and Homeland Security. Our
member bureaus include the Internal Revenue Service' s Criminal [nvestigation (IRS- CI), the U.S. Secret
Service, Immigration and Customs Enforcement (ICE), and Customs and Border Protection (CBP). The
U.S. Coast Guard continues its close working relationship with the legacy Customs bureaus and
functions in a member-bureau capacity.

The Treasury Executive Office for Asset Forfeiture (TEOAF), which provides management oversight of
the Fund, falls under the auspices of the Under Secretary for Terrorism and Financial Intelligence.
TEOAF' s organ izational structure includes a Director, Deputy Director, Legal Counsel, and three
Assistant Directors for; Financial Management, Policy & Administration, and Strategic Planning.
Functional responsibilities are delegated to various team leaders. TEOAF is located in Washington, D.C.,
and currently has 28 authorized full time equivalent positions.

Strategic Mission

The mission of the Treasury Forfeiture Fund is to affirmatively influence ·the consistent and strategic use
of asset forfeiture by law enforcement bureaus that pa1ticipate in the Treasury Forfeiture Fund to disrupt
and dismantle criminal enterprises.

Strategic Vision

Fund management works to focus the asset forfeiture program on strategic cases and investigations that
result in high-impact forfeitures. Management believes this approach incurs the greatest damage to
c riminal organizations while accomplishing the ultimate objective - to disrupt and dismantle criminal
enterprises.




                                         SECTI ON I -OVERVIEW
     Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 144 of 322




Case Highlights

The following case highlights are intended to give the reader an idea of the types of investigative cases
worked by the Fund 's law enforcement bureaus during FY 2018 that resulted in the seizure and forfe iture
of assets. Such cases as those profiled below are consistent with the Strategic Mission and Vision of the
Treasury Forfeiture Program, which is to use high-impact asset forfe iture in investigative cases to disrupt
and dismantle criminal enterprises.


Immigration and Customs Enforcement (ICE)
Department of Homeland Security

and

Internal Revenue Service, Criminal Investigation (IRS-CI)
Department of the Treasury


Rabobank Forfeits $318,701,259 as Part of Guilty Plea
Information included in the following forfeiture article is attributed to: Information provided by the HSHCE and IRS-CI
Liaisons to TEOAF; U.S. Attorney's February 7, 2018 press release entitled, " Rabobank NA Pleads Guilty, Agrees to Pay Over
$360 Million" ; TEOAF internal records.

On February 7, 2018, Rabobank National Association (Rabobank) pleaded guilty to a felony conspiracy
charge for impairing, impeding and obstructing its primary regulator, the Department of the Treasury's
Office of the Comptroller of the Currency (the OCC) by concealing deficiencies in its anti-money
laundering (AML) program and for obstructing the OCC' s examination of Rabobank. Rabobank agreed
to forfeit $368,701 ,259 as a result of allowing illicit funds to be processed through the bank without
adequate Bank Secrecy Act (BSA) or AML review. Of that sum, $318,701,259 was forfeited to the
Treasury Forfeiture Fund. The OCC imposed a $50,000,000 civil money penalty, which was credited
towards the forfeiture agreement.

Rabobank pleaded guilty to conspiracy to defraud the United States and to obstruct an examination of a
financ ial institution. In pleading guilty, Rabobank admitted to conspiring with several former executives
to defraud the United States by unlawfully impeding the OCC' s ability to regulate the bank, and to
obstruct an examination by the OCC of its operations throughout California, including its Calexico and
Tecate bank branches. Rabobank admitted that its deficient AML program allowed hundreds of mill ions
of dollars in untraceable cash, sourced from Mexico and elsewhere, to be deposited into its rural bank
branches in Imperial County, and transferred via wire transfers, checks, and cash transactions, without
proper notification to federal regulators as required by law. Knowing these failures, during the OCC's
2012 examination of Rabobank's BSA/AML compliance program, Rabobank executives actively sought
to hide.and minimize the deficiencies in its AML program in an effort to deceive the regulators as to its
true state in hopes of avoiding regulatory sanctions that had previously been imposed on Rabobank in
2006 and 2008 for nearly identical failures.

2            TREASUR Y FORFEITURE FUND ACCOUNTABILITY REPORT - FISCAL YEAR 2018
    Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 145 of 322



Accord ing to court documents, Rabobank received regular alerts of transactions by "High-Risk"
customers, or through accounts deemed to be "High-Risk," and that had been the subject of prior SARs
filed by Rabobank. These High-Risk customers and accounts included those controJled and managed by
Mexican businesses, nonresident aliens, and U.S.-based accountholders who transacted hundreds of
mi ll ions of dollars in untraceable cash, sourced from Mexico and elsewhere, into and through Rabobank
accounts.

According to court documents, Rabobank also created and implemented policies and procedures to
prevent adequate investigations into these suspicious transactions, customers, and accounts. Among those
po licies and procedures was Rabobank's "Verified List" - a policy that effectively resulted in Rabobank
executing an end-run around the BSA/AML and SAR requirements. In paiticular, Rabobank instructed
its employees that if a customer was on the "Verified List," no further review of that customer' s
transactions was necessary -- even if the transactions generated an internal alert, or the customer's activity
had changed dramatically from when it was "verified." Rabobank 's BSA/AML staff were fu1ther
instructed to aggressively increase the number of bank accounts on the Verified List, as evidenced by the
fact that in 2009, Rabobank had less than IO " verified" customers, but by 2012, as a result of its defective
BSA/AML policies and procedures, it had more than 1,000 " verified" customers.

Add itionally, Rabobank admitted fail ing to monitor and conduct adequate investigations into t hese
transactions and submit SARs to the Financial Crimes Enforcement Network (FinCEN), as required by
the BSA. Rabobank's border branches, including those located in Calexico and Tecate in Imperial
County, California, were heavily dependent on cash deposits from Mexico. Rabobank knew that millions
of dollars in cash deposits at these branches were likely tied to illicit conduct. In patticular, the Calexico
branch, located about two blocks from the U.S.-Mexico border, was the "highest performing" branch in
the Imperial Valley region due to the cash deposits from Mexico. Throughout the relevant time period,
Rabobank continued this practice of soliciting cash-intensive customers from Mexico and elsewhere, all
the while employing the foregoing inadequate BSA/AML policies and procedures to address the obvious,
known "High R isks" associated with these accounts, transactions, and transactors.

When the OCC began conducting its periodic examination of Rabobank in 2012, Rabobank, acting
through three of its executives, agreed to, among other th ings, knowingly obstrnct the OCC's
examination. Rabobank responded to the OCC ' s February 2013 initial report of examination with false
and misleading information about the state of Rabobank 's BSA/AML program. Rabobank also made
false and mislead ing statements to the OCC regarding the existence of reports developed by a third-party
consultant, which detailed the deficiencies and resulting ineffectjveness of Rabobank' s BSA/AML
program.

To further conceal the inadequate nature of its BSA/AML program and to avoid "others contradicting our
findings" and statements to the OCC, Rabobank demoted or terminated two RNA employees who were
raising questions about the adequacy of Rabobank' s BSA/AML program .

The investigation was conducted by HST, IRS-CI, and the Financial Investigations and Border Crimes
Task Force (FIBC), a multiagency Task Force based in San Diego and Imperial County. The investigation
was funded by the Treasury Executive Office of Asset Forfeiture (TEOAF) and occurred parallel to
regu latory investigations by the OCC, Office of General Counsel, and FinCEN ' s Enforcement Division.
                                          SECTION I - O VERVIEW                                             3
     Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 146 of 322



Internal Revenue Service, Criminal Investigation (IRS-CI)
Department of the Treasury

New York Man Sentenced to 87 Months and Forfeits $1,624,172 for Multi-State Biodiesel Fraud
Sch eme
Information included in the following article is attributed to US Attorney's February 6, 2018 press release entitled, "New York
Man Sentenced to 87 Months for Multi-Slate Biodiesel Fraud Scheme," TEOAF records, and from information provided by the
IRS-CI Liaison to TEOAF.



Andre Bernard, of Mount Kisco, New York, pleaded guilty for his participation in a multi-state scheme to
defraud biodiesel buyers and U.S. taxpayers by fraudu lently selling biodiesel credits and fraudulently
claiming tax credits.

According to his plea, Bernard conspired with Thomas Davanzo, of Estero, Florida, Robert Fedyna, of
Naples, Florida, and Scott Johnson of Pasco, Washington in a scheme to defraud biodiesel cred it (known
as "RJN" credits) buyers and U.S. taxpayers. The conspiracy involved having Gen-X Energy Group (Gen-
X and its subsidiary, Southern Resources and Commodities (SRC), generate fraudulent RINs and tax
credits muhiple times on the same material.

Bernard and his co-conspirators operated several shel l compan ies that claimed to purchase and sell the
renewable fue l. The co-conspirators also cycled the funds through these shell companies' bank accounts
to perpetuate the fraud scheme and conceal its proceeds.

From March 2013 to March 2014, the co-conspirators generated at least 60 million RINs that were based
on fuel that was either never produced or was merely re-processed at the Gen-X or SRC facilities. The co-
conspirators received at least $42 million from the sale of these fraudulent RINs to third parties. fn
addition, Gen-X received approximately $4,360,724.50 in false tax credits for this fuel.

U.S . District Judge Sherri Polster Chappe ll sentenced Andre Bernard to seven years and three months in
federal prison for his role in a multi-state scheme to defraud biodiesel buyers and U.S. taxpayers by
fraudu lently selling biod iesel credits and fraudulently claiming tax credits. As pa1t of his sentence, the
Court also entered a money j udgment in the amount of $ 10,500,497.92, the proceeds Bernard personally
received as a result of the charged criminal conduct.

On November 29, 2017, a Default Judgment was issued for bank accounts previously seized worth
$1,624,172.53. Those funds were received and processed by the TFF on January 10, 2018.

Internal Revenue Service Crim inal Investigations (IRS-Cf) was joined in this case by the U.S. Secret
Service and the Environmental Protection Agency, Criminal Investigation Division .




4            TREASUR Y FORFEITURE FUND ACCOUNTABILITY REPORT-FISCAL YEAR 2018
     Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 147 of 322



United States Secret Service (USSS)
Department of Homeland Security

Ma n who defrauded Hmong Community is Sentenced to 87 Months in Prison, Forfeits $1,612,451

Information included in the following forfeiture article is attributed to: October 11 , 2017 DOJ press release entitled, "Seng
Xiong Sentenced To 87 lvfonths In Prison For Defrauding J'vfembers Of The Hmong Community''; information provided by the
USSS Liaison to TEOAF'; TEOAF internal records.

In September 2015, the St. Paul Police Department contacted the U.S. Secret Service Minneapolis Field
Office requesting assistance regard ing the investigation of a large scale nationwide wire fraud scheme
targeting an elderly Southeast Asia ethnic group known as the Hmong people living in approximately 18
known states in the U.S . T he primary criminal schemes date back to at least October 2014 and involved
Seng Xiong purporting to be leaders of an organ ization called the "Hmong Tebchaws Organization" or
" International Fund fo r Hmong Development."

Through a series of YouTube videos and nationwide conference calls, Xiong promoted his scheme in the
Hmong language to sol icit e lderly members of the Hmong community to invest money in the range of
$3,000 - $5,000 or more in month ly payments to bank accounts in the name of Seng Xiong. The suspects
promised victims that they would use the money to issue land rights of up to 10 acres in a future proposed
Hmong Country they c laim to be developing with the assistance of the United Nations (UN) and the
approval of the White House. Additional promises for the in itial investment of $3,000 - $5,000 included
rece iving a house, healthcare, free education, as well as possible positions in the future cabinet of the
government and other benefits.

T he case went to trial, and Seng Xiong was convicted of wire fraud and mail fraud, and was sentenced to
87 months in prison. On December 20, 2017, a final order of fo rfe iture was signed in the District of
Minnesota for $1 ,612,451.84.


Coast Guard
Department of Homeland Security

Coast Guard Cutter Offloads Over 18 Tons of Cocaine
information included in the following forfeiture article is attributed to: United States Coast Guard (USCG) news release dated
March 20, 2018 entitled: "Coast Guard offloads 36,000 lbs of cocaine seized ji-om Eastern Pacific Ocean," and from
information provided by the Coast Guard Liaison to TEOAF.


On March 20, 2018, the U.S . Coast Guard offloaded approximately 36,000 p9unds of cocaine, with an
estimated va lue of $500 m ill ion. The seized narcotics were the resu lt of 17 interdictions of suspected
smuggling vessels off the coasts of Central and South America between early February and early March
of 2018.

As part of its Western Hemisphere Strategy, the Coast Guard has increased its presence in the Eastern
Pacific Ocean and Caribbean Basin. During interd ictions in international waters, a suspect vessel is


                                                 SECTION I - OVERVIEW                                                       5
    Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 148 of 322


initially located and tracked by U.S. and allied, military or law enforcement personnel. Coast Guard
members conduct the interdictions, including the actual boarding.

In add ition to Coast Guard crews, numerous U.S. agencies from the Departments of Homeland Security,
Defense and Justice along with all ied and international pa1tner agencies are involved in the effort to
combat transnational organized crime.

The bulk offload consisted of seized drugs from 17 interdictions by crews aboard the following Coast
Guard cutters:

    •      Coast Guard   Cutter Venturous, one case, estimated 2,877 pounds seized.
    •      Coast Guard   Cutter Bear, three cases, estimated 9,016 pounds seized.
    •      Coast Guard   Cutter Diligence, three cases, estimated 3902 pounds seized.
    •      Coast Guard   Cutter Bertholf, four cases, estimated 5,103 pounds seized.
    •      Coast Guard   Cutter Harriet Lane, six cases, estimated 15,434 pounds seized.


"Th is offload by the Bettholf represents the great work being conducted in the Eastern Pacific combating
the transnational organ ized crime groups, behind the drug trade which spreads instability, fear and harm
to people, communities and entire nations," said Rear Adm . Todd Sokalzuk, the 11 th Coast Guard District
commander, who oversees the law enforcement phase of counter-smuggling operations in the Eastern
Pacific region. "Thanks in part to the hard work and ded ication of the brave crew men and women of the
Bertholf, and other ships on patrol, we' re seizing record amounts of cocaine for the third year in a row."




                      Figure 1: Pallets containing approximately 18 tons of seized cocaine.




6          TREASURY FORFEITURE FUND ACCOUNTABILITY REPORT- FISCAL YEAR 2018
     Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 149 of 322




Coast Guard unloads $721 million in cocaine seized since November in San Diego
Information included in the following forfeiture article is attributed to: United States Coast Guard (USCG) news release dated
January 25, 2018 entitled: "Coast Guard ofjloads $72 I million worth ofcocaine in San Diego," and from information provided
by the Coast Guard Liaison to TEOAF.



In San Diego on January 25, 2018, the U.S. Coast Guard Cutter Stratton offloaded more than 47,000
pounds of cocaine worth over $72 1 miJlion. U.S. and Canadian forces operating in international waters off
the coast of Central and South America seized the cocaine in 23 separate interdictions in the eastern
Pacific Ocean.

Senior U.S. and Canadian officials discussed new tactics used by transnational organized crime groups
and to highlight international cooperation in combating the threat posed by these dangerous groups. U.S.
Coast Guard personnel currently assigned to Cutter Stratton turned the narcotics over to federal agents fo r
investigation, prosecution and, ultimately, destruction.

"The threat of transnational organized crime is a danger no one ship, agency, country or person can
address alone," said Vice Adm. Fred Midgette, commander, U.S. Coast Guard Pacific Area. "We stand
alongside our interagency and international partners resolved in a shared purpose to protect those harmed
by these dangerous drugs and bring the criminals who smuggle them to j ustice."

In a three-day period, the crew of Cutter Stratton stopped two low profile go-fast boats and seized more
than 5,800 pounds of cocaine worth almost $78 miJlion. ln a period of less than five months, the Coast
Guard stopped five suspected drug smuggling boats and seized a total of over 12,000 pounds of cocaine
worth $165 million.

Other interdiction seizures from the offload included:
   •       Coast Guard Cutter Steadfast, five cases, 12,000 pounds
   •       Coast Guard Cutter Mohawk, five cases, 6,700 pounds
   •       Coast Guard Cutter Northland, :five cases, 10,300 pounds
   •       Coast Guard Cutter Thetis, two cases, 3,100 pounds
   •       Coast Guard Cutter Stratton, five cases, 12,000 pounds
   •       HMCS Nanaimo, one case, 3,300 pounds

Fifteen of the seizures represented in the offload were taken from go-fast boats, and an additional four
were from " low-profile go-fast boats." Low-profile go-fast boats, a variant design from traditional go-fast
boats, ride low in the water to reduce their radar signature, have multiple outboard engines to allow them
to travel at high speeds and are painted to blend in with the water to avoid detection from military and law
enforcement authorities operating in the region.




                                                SECTION 1- OVERVIEW                                                         7
    Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 150 of 322




                             Figure 2: Seized pallets of cocaine on board the Stratton.


The Stratton was equipped with at least one unmanned aerial vehicle known as a ScanEagle that can be
used on long patrol flights and fitted with infrared and telescope cameras to scan the ocean for vessels.

"The drones are a game changer for us because they can stay up so long and they have a very wide swath
of the water they can look at," Midgette said. "When you are trying to find one of these pangas or low-
profile vessels, it is hard to spot them on the water. The radars don't pick them up well if they are painted
correctly.... They absolutely have increased our effectiveness."




8          TREASURY FORFEITURE FUND ACCOUNTABILITY REPORT-FISCAL YEAR 2018
     Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 151 of 322


Program and Fund Highlights

The Treasury Forfeiture Fund is a "special receipt account." Such accounts represent federal fund
collections earmarked by law for a specific purpose. The enabling legislation for the Treasury Forfeiture
Fund (31 U.S.C. § 9705, Public Law 114-22) defines those purposes for which Treasur y forfeiture
revenue may be used . Once property or cash is seized, there is a forfeiture process. Upon forfe iture,
seized currency, initially deposited into a suspense account, or holding account, is transferred to the Fund
as forfeited revenue. Once forfeited, physical properties are sold and the proceeds are deposited into the
Fund as forfeited revenue. It is this fo1feiture revenue that comprises the budget authority for meeting
expenses of running Treasury' s forfeiture program.

Expenses of the Fund are set in a relative priority so that unavoidable or "mandatory" costs are met first
as a matter of policy. Expenses may not exceed revenue in the Fund. The Fund has several different
spending authorities. Each of them is described below.

Mandatory Authority

The mandatory authority items are generally used to meet "business expenses" of the Fund, including
expenses of storing and maintaining seized and fo1fe ited assets, valid liens and m01tgages, investigative
expenses incurred in pursuing a seizure, information and inventory systems, and certain costs of local
police agencies incurred in joint law enforcement operations. Following forfeiture, equitable shares are
paid to state and local law enforcement agencies that contributed to the seizure activity at a level
proportionate to their involvement.

It is a strategic goal of the Fund to emphasize and monitor high impact forfeitures. To make significant
fo1feitures requires longer, more in-depth investigations. To this end, Fund management emphasizes the
use of mandatory funding authorities that fuel large case initiatives. These authorities include the
Purchase of Evidence and Information, expenses associated with Joint Operations, Investigative Expenses
Leading to Seizure, and Asset ldentification and Removal Groups. In recent years, funding provided to
computer forensic investigative tools has yielded high impact results.

Secretary's Enforcement Fund

The Secretary's Enforcement Fund (SEF) is derived from equitable shares received from the Justice
Department 's Forfeiture Fund for work done by law enforcement bureaus participating in the Treasury
Forfeiture Fund leading to Justice forfeitures. SEF revenue is available for federal law enforcement
purposes of any T reasury law enforcement organization or law enforcement bureau that participates in the
Treasury Forfeiture F und. In FY 2018, the Fund expensed just over $37 million in SEF authority as
compared to $5.9 mill ion in FY 2017, an increase of $31.1 million.

Strategic Support

Strategic Support (formerly Super Surplus) represents the remaining unobligated balance after an amount
is reserved for Fund operations in the next fisca l year. Strategic Support can be used for any federal law
enforcement purpose. In FY 2018, the fund expensed 47.1 million in Strategic Suppo1t authority as
compared to $39.5 million in FY 2017.




                                         SECTION I - OVERVIEW                                             9
     Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 152 of 322


Program Performance

Strategic View

Fund management continues to focus on strategic cases and investigations that result in high-impact
forfeitures. We believe this approach affects the greatest damage to criminal organizations while
accomplishing the ultimate objective - to disrupt and dismantle criminal activity. Generally, significant
forfeitures requ ire longer, more in-depth investigations. To this end, Fund management emphasizes the
use of mandatory funding authorities that fuel large case initiatives including Purchase of Evidence and
Information, expenses associated with Joint Operations, Investigative Expenses Leading to Seizure, Asset
Identification and Removal teams and state-of-the-art Computer Forensics capability.

FY 2018 was a successful revenue year by our member bureaus and was another successful year in
equitable share deposits received from the Department of Justice (DOJ) forfeiture fund for forfeitures in
which one or more of our member bureaus played a role. Equitable shares received totaled $49.6 million
in FY 2018 as compared to $14.2 million in FY 2017. In addition, the Fund continues to support record
levels of sharing of federal forfeitures with the state and local and foreign governments that contributed to
the successful seizure and forfeiture activity of the Fund. The Fund expensed $138.5 million for state and
local and foreign equitable sharing expenses in FY 2018 as compared to $67.3 million in FY 2017. These
are important resources afforded by policy of the Treasury Forfeiture Fund to protect and preserve the
valuable working relationships between our federal law enforcement bureaus and the critically important
state, local and foreign law enforcement agencies that work with them in an investigative capacity day-.in
and day-out.

Strategic Mission and Goal

The mission of the Treasury Forfeitu re Fund is to affirmatively influence the consistent and strategic use
of asset forfeiture by law enforcement bureaus to disrupt and dismantle criminal enterprises. The goal of
the Treasury Forfeiture Fund is to support the Department of the Treasury' s national asset forfeiture
program in a manner that results in federal law enforcement's continued and effective use of asset
forfeiture as a high-impact law enforcement sanction to disrupt and dismantle criminal activity. To
achieve our mission and goal, the program must be administered in a fiscally responsible manner that
seeks to minimize the administrative costs incurred, thereby maximizing the benefits for law enforcement
and the society it protects.

Multi-Departmental Fund

The Treasury Forfeiture Fund continued in its capacity as a multi-Departmental Fund in FY 2018,
representing the interests of law enforcement components of the Departments of the Treasury and
Homeland Security. FY 2018 posed continued management challenges including oversight of significant
general property contract expenses associated with an increasingly complex forfeiture program.          In
addition, commensurate with the successfu l revenue year, there were significant expenses incurred by the
bureaus to run their programs. In the midst of this period of growth and change, the Fund's family of law
enforcement bureaus continued their hard work of federal law enforcement and the application of asset
forfeiture as a sanction to bring criminals to justice.




IO         TREASURY FORFEITURE FUND ACCOUNTABILITY REPORT-FISCAL YEAR 2018
     Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 153 of 322



FY 20l8 was another robust year with regular revenue of $1.3 billion from all sources, as compared with
FY 2017 revenue of $507.7 million. As we enter fiscal year 2019, the Fund remains focused on suppo1t
for strategic investigative initiatives that will have the greatest impact on national and international
criminal enterprise including valuable training and investigative expense funding which emphasizes high-
impact cases.


Performance Measure

In FY 2018, the Fund measured performance through the use of the following performance measure:
Percent of forfeited cash proceeds resulting from high-impact cases. This measures the percentage of
fotfeited cash proceeds resulting from high-impact cases (those with currency seizures in excess of
$100,000). Focusing on strategic cases and investigations which result in high-impact seizures will affect
the greatest damage to criminal organizations while accomplishing the ultimate objective - to disrupt and
dismantle criminal activity.

Results

The Fund performance measure and result for FY 2018 is as follows:


                                                       FY 2017         FY 2018          FY 2018
            Performance Measure                         Actual          Target           Actual

Percent of forfeited cash proceeds resulting from        82%              80%             94%
high-impact cases


A target of 75 percent high-impact cases was set for FY 2010 and prior years since inception of the
performance measure in FY 2002. However, for FY 2011, the target was increased to 80 percent,
reflecting member bureaus' prior success in meeting the previous target. This is a fixed target for the
Fund designed to afford our law enforcement bureaus the opportunity to undertake smaller seizure activity
that is important to the overall federal law enforcement mission. The final percentage for FY 2018 was
94 percent, exceeding the new target set in 2011. This compares with our FY 2016 and FY 2017
performance of 89 percent and 82 percent, respectively.

The performance of our member bureaus is excellent and reflects Fund management's longstanding
emphasis on high-impact forfeiture strategies as well as the use of Fund authorities to assist member
bureaus with larger cases that may take longer or require additional resources not otherwise available.
This measure was put into effect beginning with FY 2002, and in all but 3 years, member bureaus met the
target for high-impact forfeitures.

This measure is calculated by dividing the total amount of forfeited cash proceeds from cases greater than
$100,000 by the total amount of forfeited cash proceeds for all cases.




                                         SECTION!- OVERVIEW                                             11
     Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 154 of 322


Financial Statement Highlights

The following provides a brief explanation for each major section of the audited financial statements
accompanying this report for the fiscal year ended September 30, 2018.

These statements have been prepared to disclose the financial pos ition of the Fund, its net costs, changes
in net position, and budgetary resources, pursuant to the requirements of the Chief Financial Officers Act
of 1990 and the Government Management Reform Act of 1994 (GMRA) . While the financial statements
have been prepared from the books and records of the Fund in accordance with the formats prescribed by
the Office of Management and Budget, the statements are different from the financial reports used to
monitor and control budgetary resources that are prepared from the same books and records and are
subsequently presented in federal budget documents. Further, the notes to the financial statements and the
independent auditor's opinion and reports on internal control over financial reporting, and compliance and
other matters are also integral components to understanding fully the financial highlights of Fund
operations described in this chapter.

Statements: Changes in Net Position

Follows are brief highlights from the Statements of Changes in Net Position for FY 2018 and 2017.

Net Position - End of Year.         For FY 2018, the Net Position for the Fund at the end of the year, an
indicator of the future capability to support ongoing operations of the Fund, totaled $1 .4 billion versus
$2.2 bi ll ion at the end of FY 2017. Both years closed with a strong and viable net position with which to
commence the next fiscal year's operations.

Total Gross Non-Exchange Revenues. This line item on the Statements of Changes in Net Position is
the best indicator of regular "business-type" income of the account on an annual basis. For FY 2018, the
Fund closed with $1.3 billion in Gross Non-Exchange Revenues and a total of $507.7 million for FY
2017, reflecting two, highly successful revenue years for the Treasury Forfeiture Fund.

Proceeds from Participating with other Federal Agencies. This line item on the Statements of
Changes in Net Position indicates revenue earned from the participation of Treasury Forfeiture Fund law
enforcement bureaus in the seizures leading to forfeiture of bureaus that participate in the Department of
Justice Assets Forfeiture Fund or with the forfeiture fund of the U.S. Postal Service (Postal Service).

As of the close of FY 2018, Treasury Forfeiture Fund bureaus earned a total of $49.6 million in revenue
from participation in the seizures leading to forfejttu·e of the Justice and Postal Service fo1feiture funds as
compared to a total of $14.2 mi llion during FY 2017. Fund management continues to work with the
Department of Justice to identify delays and/or explain downward adjustments to percentages associated
with equitable sharing payments owed to the Treasury Forfeiture Fund. This revenue affords Treasury
management significant funding flexibil ities for our participating agencies as the authority is broad and
not confined to funding program costs; it can be used for any law enforcement purpose of our
participating bureaus. The allocation of this type of revenue for FY 2017 and FY 2018 was restricted by
the need to meet enacted budget rescissions, sequestrations, and permanent reductions.

Net Cost of Operations. For FY 2018, the Net Cost of Operations totaled $239.4 million, up from
$221.5 million in FY 2017.


12          TREASURY FOR FEITURE FUND ACCOUNTABILITY REPORT - FISCAL YEAR 2018
     Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 155 of 322


Investment Interest Income. The Fund is authorized to invest cash balances in Treasury securities. As
of September 30, 2018, investments totaled $2.6 billion as compared with $3.1 billion invested as of
September 30, 2017. During FY 20 18 investment income totaled $47.8 million, as compared to $19.1
million in FY 20 17.

Equitable Sharing with Federal, State and Local Governments and Foreign Countries. Each yeaJ:,,
the Fund E_ays tens of mi llions of dollars to state and local law enforcement agencies, and foreign
governments, for their participation in seizures that lead to forfe itures of the Treasury Forfeiture Fund.
State and local law enforcement agencies can use these resources to augment their law enforcement
budgets to fi ght crime in their jurisdictions. Without these funds, budgets of the local munici_ealities
would be taxed to provide these im octant resources or the need would go unmet. During,..f.Y 2018 e
Fund shared a total of $156. 7 mill ion with other federal, state and local law enforcement agencies, and
another $627 thousand with foreign countries. This compares with $188.9 million shared with other
federal, state and local law enforcement agencies during FY 2017 and $2.9 million and with foreign
countries.

Victim Restitution. During FY 20 l 8, the Fund paid $524.8 million in restitution to victims as compared
to $77.2 million in FY 2017.

Summary of Statements of Changes in Net Position. The Fund closed with a strong net position in FY
2018. Management will continue to emphasize high-impact cases by participating law enforcement
bureaus. The FY 2018 performance with forfeiture revenue earnings of $1.3 billion from all sources,
while exceed ing the new higher performance measure target rate of high-impact cases, is truly a credit to
the dedicated law enforcement personnel of our participating law enforcement bureaus.

Statements: Net Cost

Costs of the Forfeiture Program - Intra-governmental. After revenue is applied toward policy
mandates such as equitable sharing, shown in the Statements of Changes in Net Position as negative
revenue or applied non-exchange revenue, the remaining financing supports the law enforcement
activities of the Fund and pays for the storage of seized and forfeited property and sales associated with
the disposition of fo rfeited property.

On the Statements of Net Cost, the Net Cost of Operations totaled $239.4 million in FY 2018, up from
$221.5 million in FY 2017.

Intra-governmental. This cost category totaled $166.9 million in FY 2018, up from $154.8 million in FY
2017. The amounts represent costs incurred by pa1ticipating bureaus in running their respective f0tfeiture
programs.

National Seized Property Contracts and Other. One of the largest program costs of the Fund is the
storage, maintenance and disposal of real and personal property. During FY 2018, general property was
maintained by AECOM/URS. Real prope1ty was maintained by the CWS Asset Management & Sales
Group, both contracts of the Department of the Treasury. In FY 2018, expenses of these contracts, which
comprised over 99% of the total expenses for this line, including other contracts, totaled $57.0 million, up
from $51.0 million expensed in FY 201 7.




                                          SECTION 1- OVERVIEW                                            13
     Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 156 of 322


Statements: Budgetary Resources

As of the end of FY 2018, the Fund has estimated future expenditures and commitments of $434.6 million
(reductions) which may need to be paid in future years. These reductions relate to remissions, victim
restitution and equitable sharing. These future obligations will be funded from the unobligated balance of
$825.2 million as reported on the SF-133" Report on Budget Execution" for FY 2018. The unobligated
balance less reductions would result in $390.6 million remaining at the end of FY 2018.

Balance Sheet

Assets, Liabilities and Net Position

Total assets of the Fund decreased in FY 2018 to $3.4 billion, down from $4.0 billion in FY 2017, a
decrease in asset value of 15 percent. If seized currency and other monetary assets, which are assets in
the custody of the government but not yet owned by the government, are backed out of both figures, the
adjusted total assets of the Fund decreased to $1.7 billion in FY 2018, down from $2.4 billion in FY 2017.
During FY 2018, total liabilities of the Fund were $2.0 billion, comparable to the $1.7 billion in FY 2017.
If seized currency and other monetary assets, which are also shown as a liabi lity because they are not yet
owned by the government, are backed out of both figures, the adjusted total liabilities of the Fund
increases to $260.1 million in FY 2018, up from $190.8 million in FY 2017.

With decreasing asset amounts and increasing liabilities, the Cumulative Results of Operations, i.e.,
retained earnings, decreased at the end of FY 2018 to a total of $1.4 billion, down from $2.2 billion at the
end of FY 2017.

Financial and P rogram Performance - What is needed and planned. 0MB Circular A-136, Financial
Reporting Requirements, requires that agencies include an explanation of what needs to be done and what
is being planned to improve financial or program performance. In this regard, Fund management
continues to work closely with member bureaus, through the financial planning process, to review
revenue and expense projections during the operating year.

Aud itor's Findings

FY 2018 Audit. The Fund 's independent auditors have given the FY 2018 financial statements an
Unmodified Opinion with no material weaknesses or significant deficiencies in internal control over
financial reporting identified. The auditor's report on compliance and other matters disclosed no instances
of noncompliance or other matters that are required to be reported under Government Auditing Standards
or 0MB Bulletin No. l 9-0 I , Audit Requirements for Federal Financial Statements.

Summary of Financial Statement Highlights

Net Position. To summarize, Fund management concluded a highly productive FY 2018 "in the black,"
with the necessary resources to commence the business of the asset forfeiture program for FY 2019. Even
though there was a rescission of $1.l billion and a sequestration of$150 million, Fund management was
able to dee.la.re Strategic Support funding from FY 2018 operations, and will work to recognize the hard
work of our participating agencies in the al location of these resources.




14         TREASURY FORFEITURE FUND ACCOUNTABILITY REPORT - FISCAL YEAR 2018
     Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 157 of 322


A Look Forward


Fund management will continue to work with our large and diverse array of federal law enforcement
bureaus as they undertake increasingly sophisticated methods and global effo1ts to secure the financial
and commercial markets of the nation and the world given the interdependence of financial systems. Our
bureaus support immigration enforcement that is designed to identify illegal smuggling to deter its impact
on the nation ' s financial infrastructu re and to ensure that human smugglers do not harm unsuspecting
victims keen on seeking a new if illegal start in the United States. Tnvestigative initiatives intended to
interrupt the :financial support for terrorism remains a critical part of the work of federa l Jaw enforcement.
Emphasis will continue to be placed on ever-evolving state-of-the-art investigative techniques, high-
impact major case initiatives, and training to support these areas of emphasis. This has and will continue
to be the key to the growing success and law enforcement reach of the Treasury Forfeiture Fund.

Improper Payments E limination and Recovery Act (IPERA) and Improper Payments Elimination
and Recovery Improvement Act (!PERIA) Reporting Detail

The improper Payments Elimination and Recovery Act of 2010 (lPERA) requires agencies to review their
programs and activities increasing effo1ts to recapture improper payments by intensifying and expanding
payment recapture audits. All agencies are required to develop a method of reviewing all programs to
identify those that are susceptible to significant erroneous payments. "Significant" means that an
estimated error rate and a dollar amount exceed the threshold of 1.5 percent of program outlays and $10
million of total program or activity payments made during the fiscal year reported or $100 million
regardless of the improper payment percentage of total program outlays.

Currently the Fund conducts an internal review and analysis for its major contracts. The contract activity
is high dollar value for each payment with limited volume. This activity has low risk, but based on the
high dollar value requiring minimal resources, the Fund will conti nue to conduct these internal contract
audits. Based on this analysis, the Fund has determined that recapture audits are not necessary and will
not be implementing them at this time.

T he Improper Payments Elimination and Recovery Improvement Act of 2012 requires agencies to
incorporate the Do Not Pay Initiative (DNP) to further reduce improper payments. The Fund uses the
Death Master File and the System of Award Management as patt of a continuous monitoring process and
post payment review. During FY 2018 and 2017, the Fund reviewed 13,580 and 15,038 payments
totaling $1.036 billion and $649.5 million respectively, and reports less than .Ol % of rPERA or DNP
reportable improper payments.

Lim itations of the Financial Statements. As required by 0MB Circular A-136, Fund management
makes the follow ing statements regarding the limitations of the financial statements:
• The financial statements have been prepared to report the financial position and results of operations
   of the entity, pursuant to the requirements of 31 USC § 35 l 5(b).

•   While the statements have been prepared from the books and records of the entity in accordance with
    the formats prescribed by 0MB, the statements are in addition to the financial reports used to monitor
    and control budgetary resources which are prepared from the same books and records.

•   The statements should be read with the realization that they are for a component of the U.S.
    government, a sovereign entity. One implication of this is that liabilities cannot be liqujdated without
    legislation that provides resources to do so.
                                          SECTION I- OVERVIEW                                              15
Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 158 of 322




               TIDS PAGE INTENTIONALLY LEFT BLANK
Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 159 of 322




                             SECTION II

                 INDEPENDENT AUDITOR'S REPORTS
Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 160 of 322




                  THIS PAGE INTENTI ONALLY LEFT BLANK
              Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 161 of 322



           ~
            glea,p.c.
                 - Certified Public Accountants
                   & Consultants



                                      Independent A uditor's Report on Financial Statements
www.gkacpa.com
                            Inspector General
                            U.S. Department of the Treasury
                            Washington, D.C.

                           Report on the Financial Statements

                           We have audited the accompanying financial statements of the Department of
                           the Treasury Forfeiture Fund (the Fund), which comprise the balance sheets as
                           of September 30, 2018 and 2017, and the related statements of net cost,
                           changes in net position, and budgetary resources for the years then ended, and
                           the related notes to the financial statements.

                           Management 's Resp onsibility f or the Financial Statements

                           Management is responsible for the preparation and fair presentation of these
                           financial statements in accordance with accounting principles generally
                           accepted in the United States of America; this includes the design,
                           implementation, and maintenance of internal control relevant to the preparation
                           and fair presentation of financial statements that are free fro m material
                           misstatement, whether due to fraud or error.

                           A uditor's Resp onsibility

                            Our responsibility is to express an opinion on these financial statements based
                            on our audits. We conducted our audits in accordance with auditing standards
                            generally accepted in the United States of America; the standards appl icable to
                            financial audits contained in Government Auditing Standards issued by the
                            Comptroller General of the United States; and applicable provisions of Office
                            of Management and Budget (0MB) Bulletin No. 19-01, Audit Requirements
                           for Federal Financial Statements. Those standards and 0MB Bu lletin No. 19-
                            01 requ ire that we plan and perform the audit to obtain reasonable assurance
                           about whether the financial statements are free from material misstatement.

                           An audit involves performing procedures to obtain audit evidence about the
                           amounts and disclosures in the financia l statements. The procedures selected
                           depend on the auditor's j udgment, includ ing the assessment of the risks of
  1920 L Street, NW        material misstatement of the financ ial statements, whether due to fraud or
      Suite 425
 Wuhingtoo, DC 200.36      error.
  Tel: 202-857-ln?

                                                   Member ofthe A111erica11 I11stit11te ofCe,tified P11blic At·co1111ta11ts
    Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 162 of 322




In making those risk assessments, the auditor considers internal control relevant to the Fund's
preparation and fair presentation of the financial statements in order to design audit procedures that
are appropriate in the circumstances, but not for the purpose of expressing an opinion on the
effectiveness of the Fund's internal control. Accordingly, we express no such opinion. An audit also
includes evaluating the appropriateness of accounting policies used and the reasonableness of
significant accounting estimates made by management, as well as evaluating the overall presentation
of the financial statements.

We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis
for our audit opinion.

Opinion

In our opinion, the financial statements referred to above present fairly, in aU material respects, the
financial position of the Department of the Treasury Forfeiture Fund as of September 30, 2018 and
2017, and its net costs, changes in net position, and budgetary resources for the years then ended in
accordance with accounting principles generally accepted in the United States of America.

Other Matters

Required Supplementary Information

Accounting principles generally accepted in the United States of America require that the information
in Section I: Overview, and Section TV: Required Supplemental Information be presented to
supplement the basic financial statements referred to in the first paragraph of this repo11. Such
info1mation, although not a part of the basic financial statements, is required by the Federal
Accounting Standards Advisory Board who considers it to be an essential part of financial reporting
for placing the basic financial statements in an appropriate operational, economic, or historical
context. We have applied certain limited procedures to the required supplementary information in
accordance with auditing standards generally accepted in the United States of America, which
consisted of inqu iries of management about the methods of preparing the information and comparing
the information for consistency with management's responses to our inquiries, the basic financial
statements, and other knowledge we obtained during our audits of the basic financial statements. We
do not express an opinion or provide any assurance on the information because the limited procedures
do not provide us with sufficient evidence to express an opinion or provide any assurance.

Other Information

Our audits were conducted for the purpose of forming an opinion on the basic financial statements
taken as a whole. The information in the Message from the Director, and Section V: Other
Accompanying Information is presented for the purposes of additional analysis and is not a required
part of the basic financial statements. Such information has not been subjected to the auditing
procedures applied in the audits of the basic financial statements, and accordingly, we do not express
an opinion or provide any assurance on it.


                    SECTION II-INDEPENDENT AUDITOR'S REPORT                                       17
     Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 163 of 322




Other Reporting Required by Government Auditi11g Standards

In accordance with Government Auditing Standards, we bave also issued our reports dated October
30, 20 18, on our consideration of the Fund 's internal contro l over financial reporting and on our tests
of its compliance with certain provisions of laws, regulations, contracts, and grant agreements, and
other matters. The purpose of these reports is to describe the scope of our testing of internal control
over financial reporting and compliance and the results of that testing, and not to provide an opinion
on internal control over fi nancial reporting or on compliance. Those reports are an integral pa1t of an
audit performed in accordance with Government Auditing Standards in considering the Fund 's
internal control over financial reporting and compliance.




Washington, DC
October 30, 2018




18         TREASURY FORFEITURE FUND ACCOUNTABILITY REPORT- FISCAL YEAR 2018
              Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 164 of 322



           ~
~
            gk:'.a,p.c.
            yF- - certified Public Accountants
tt..~-----          & Consultants



                                 Independent Auditor's Report on Internal Control over Financial
www.gkacpa.com                                            Reporting

                           Inspector General
                           U .S. Department of the Treasury
                           Washington, D.C.

                           We have audited, in accordance with auditing standards generally accepted in
                           the United States of America; the standards applicable to financial audits
                           contained in Government Auditing Standards, issued by the Comptroller
                           General of the United States; and applicable provisions of Office of
                           Management and Budget (0MB) Bulletin No. 19-01 , Audit Requirements for
                           Federal Financial Statements, the financial statements of the Department of
                           the Treasury Forfeiture Fund (the Fund), which comprise the balance sheets as
                           of September 30, 20 18 and 2017, and the related statements of net cost,
                           changes in net position, and budgetary resources for the years then ended, and
                           the related notes to the fin~ncial statements, and have issued our report thereon
                           dated October 30, 2018.

                           In plannfag and performing our audit of the financial statements as of and for
                           the year ended September 30, 2018, we considered the Fund ' s internal control
                           over financial reporting (internal control) to determine the audit procedures
                           that are appropriate in the circumstances for the purpose of expressing our
                           opinion on the :financial statements, but not for the purpose of expressing an
                           opinion on the effectiveness of the Fund' s internal control. Accordingly, we do
                           not express an opinion on the effectiveness of the Fund' s internal control. We
                           did not test all internal controls relevant to operating objectives as broadly
                           defined by the Federal Managers ' Financial Integrity Act of 1982.

                           A deficiency in internal control exists when the design or operation of a
                           control does not allow management or employees, in the normal course of
                           performing their assigned functions , to prevent, or detect and correct,
                           misstatements on a timely basis. A material weakn.ess is a deficiency, or a
                           combination of deficiencies, in internal control, such that there is a reasonable
                           possibility that a material misstatement of the entity's financial statements will
                           not be prevented, or detected and corrected on a timely basis.

                           Our consideration of internal control was for the limited purpose described in
                           the second paragraph and was not designed to identify all deficiencies in
                           internal control that might be material weaknesses.
  1920 L Street, NW
      Swre425
 Wubin.gton, DC 20036
  Tel: 202-8S7-tm
                                                  Member efthe ./lmerit-a11 Instit11te efCcrt!fied P1tb!it" Acco1mta11/s
     Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 165 of 322




Given these li mitations, during our audit we did not identify any deficiencies in internaJ control that
we consider to be material weaknesses. However, material weaknesses may exist that have not been
identified.

Purpose of this Report

The purpose of this repoti is solely to describe the scope of our testing of internal controJ and the
result of that testing, and not to provide an opinion on the effectiveness of the Fund ' s internal control.
This repoti is an integral part of an audit performed in accordance with Government Auditing
Standards in considering the Fund's internal control. Accordingly, this communication is not
suitable for any other purpose.




Washington, DC
October 30, 2018




20         TREASURY FORFEITURE FUND ACCOUNTABILITY REPORT-FISCAL YEAR 2018
            Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 166 of 322



         ~
          gKa,p.c.
                ~Certified Public Accountants
                 & Consultants




www.gkacpa.com          1




                                 Independen t Auditor's Report on Compliance and Other Matters

                            Inspector General
                            U.S. Department of the Treasury
                            Washfogton , D.C.

                            We have audited, in accordance w ith auditing standards generally accepted in
                            the United States of America; the standards applicable to financial audits
                            contained in Government Auditing Standards, issued by the Comptroller
                            General of the United States; and applicable provisions of Office of
                            Management and Budget (0MB) Bulletin No. 19-01 , Audit Requirements for
                            Federal Financial Statements, the financial statements of the Department of
                            the Treasury Forfeiture Fund (the Fund), which comprise the balance sheets as
                            of September 30, 20 18 and 2017, and the related statements of net cost,
                            changes in net position, and budgetary resources for the years then ended, and
                            the related notes to the financial statements, and have issued our report thereon
                            dated October 30, 2018.

                            As part of obtainjng reasonable assurance about whether the Fund's financial
                            statements are free from material misstatement, we performed tests of the
                            Fund 's compliance with ce1tain provisions of laws, regulations, and contracts,
                            noncompliance with which could have a direct and material effect on the
                            determination of financial statement amounts, and certain provisions of other
                            laws and regulations specified in 0MB Bulletin No. 19-01. However,
                            providing an opinion on compliance with those provisions was not an objective
                            of our audit, and accordingly, we do not express such an opinion.

                            The results of our tests disclosed no instances of noncompliance or other
                            matters that are required to be reported under Government Auditing Standards
                            or 0MB Bulletin No. 19-0 1.

                            Purpose of this Report

                            The purpose of this report is solely to describe the scope of our testing of
                            compliance and the result of that testing, and not to provide an opinion on the
                            Fund's compliance.
  1920 L Street, NW
       Suite 425
 Washington, DC 20036
   Tel: 202-857-lm                                 Member ofthe Ame1i,YJ11 I11stil1tte of Ce,tffeed Public Acco1111ta11ts
     Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 167 of 322




This report is an integral part of an audit performed in accordance with Government Auditing
Standards in considering the Fund' s compliance. Accordingly, this communication is not suitable for
any other purpose.




Washington, DC
October 30, 2018




22        TREASURY FORFEITURE FUND ACCOUNTABILITY REPORT- FISCAL YEAR 2018
Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 168 of 322




               THIS PAGE INTENTIONALLY LEFT BLANK
Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 169 of 322




                             SECTION ill

                 FINANCIAL STATEMENTS AND NOTES
Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 170 of 322




               TIDS PAGE INTENTIONALLY LEFT BLANK
     Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 171 of 322


                           Department of the Treasury Forfeiture Fund
                                      BALANCE SHEETS
                               As of September 30, 2018 and 2017
                                      (Dol lars in thousands)


                                                                                       2018            2017
Assets:
lntragovern mental:
        Fund balance with Treasury                                             $      32,425   $      35,607
        Investments and related interest receivable (Note 3)                       2.574.872       3.124,344
   Total Intragovernmental                                                         2,607,297       3.159,95 I

        Cash and other monetary assets (Note 5)                                     703,476         743,749
        Accounts Receivable                                                             815           l 478
                                                                                    704,291         745,227
       Forfeited property (Note 6)
          Held for sale, net of mortgages, liens and claims                          74,699          62,678
         To be shared with federa l, state or local, or fo reign governments            415             153
       Total forfeited property, net of mo11gages, liens and claims                  75.114          62,831

Total Assets                                                                   ~3.J86,1Q2      $3,268,QQ2

Liabilities:

   Intragovernmental:
      Accounts payable                                                         $ 133,240       $ 87,782
  Total lntragovernmental                                                           133.240          87,782

      Seized currency and other monetary instruments (Note 8)                      1,690,876    1,529,034
      Di stributions payable (Note I0)
           State and local agencies and foreign governments                          43,127          32,755
      Accounts payable                                                                8,589           7,409
      Deferred revenue from forfeited assets                                         75.114          62.831

Total Liabilities                                                               1,950,946       1,719.811

Commitments and contingencies (Note 15)

Net Position:
  Cumulative results of operations (Note 11)                                   1,435,756,       2.248, 198

Total Liabilities and Net Position                                             $3386.702       $3,968.009

               The accompanying notes are an integral part ofthese financial statements.




                         SECTION Ill - FINANCIAL STATEMENTS AND NOTES                                    23
    Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 172 of 322



                          Department of the Treasury Forfeiture Fund
                                 STATEMENTS OF NET COST
                        For the years ended September 30, 2018 and 2017
                                       (Dollars in thousands)


                                                                                  2018          2017
Program:
ENFORCEMENT

   In tragovern mental:
         Seizure investigative costs and asset management                     $ 112,193   $   99,068
         Other asset related contract services                                    6,634       8,581
         Data systems, train ing and others                                      48,089       47. 175

   Total Intragovernmental                                                      166.916       154.824

   With the Public:
      National contract services seized property and other                       56,964       51,048
      Joint operations                                                           15,551       15,660

  Total with the Public                                                          72,515       66.708

N et Cost of Operations (Note 16)                                         $    232,431    $ 22],5Ji




              The accompanying notes are an integral part ofthese financial statements.




   24         TREASURY FORFEITURE FUND ACCOUNTABILITY REPORT- FISCAL YEA R 2018
    Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 173 of 322


                             Department of the Treasury Forfeiture Fund
                        STATEMENTS OF CHANGES IN NET POSITION
                         For the years ended September 30, 2018 and 2017
                                            (Dollars in thousands)

                                                                                                  2018           2017

Net Position - Beginning of Year                                                        $ 2,248.198      $ 2,590,444
Financing Sources (Non-Exchange Revenues):
   Intragovernmental
       Investment interest income                                                             47,840            19,085
   Public
       Forfeited currency and monetary instruments                                         1,089,225          374,895
       Sales of forfeited property net of mo1tgages and claims                                99,240           83,7 11
       Proceeds from participating with other federal agencies                                49,553           14,175
       Value of property transferred in equitable sharing                                        545              240
       Payments in lieu of forfeiture, net of refunds (Note 19)                                9,990            8,840
       Reimbursed costs                                                                        3,708            3,330
       Other                                                                                 (1,486)            3 466

  Total Gross Non-Exchange Revenues                                                        1.298,615          507,742
Less: Equitable Sharing
  In tragovern mental
      Federal                                                                               (18,799)       {124,595)
  Public
       State and local agencies                                                            (137,873)        (64,306)
      Foreign countries                                                                        (627)         (2,953)
      Victim restitution                                                                   {524,763)        {77.195)
                                                                                           (663.263)       {144,454)
   Total Equitable Sharing                                                                 (682,062)       (269,049)

Total Non-Exchange Revenues, Net                                                             616,553         238,693
Transfers -In (Out)
  Intragovernmental
   Strategic support (Note 13)                                                               (47,125)       (39,497)
   Secretary's enforcement fund (Note 14)                                                    (37,477)        (5,910)
   Transfer to the general fund (Note 9)                                                 ( 1.104.962)      (314,000)

Total Transfers Out                                                                      (J.189.564)       (359,407)

Total Financing Sources - Net                                                              (573,011)       (120,714)
Net Cost of Operations                                                                     (239,431)       (221,532)

Net Results of Operations                                                                  (812.442)       (342,246)

Net Position -End of Year                                                               $ l 14J5,156     $ ~.248,)..2.8.

                      The accompanying notes are an integral part ofthese financial statements.
                          SECTION l/1 - FINANCIAL STATEMENTS AND NOTES                                           25
    Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 174 of 322


                            Department of the Treasury Forfeiture Fund
                          STATEMENTS OF BUDGETARY RESOURCES
                          For the years ended September 30, 2018 and 2017
                                         (Dollars in thousands)


                                                                                   2018             2017

Budgetary Resources:

   Unobl igated balances- beginning of year                                $     668,529    $ 1,034,832
   Recoveries of prior year unpaid obligations                                    16, 163         41 ,094
   Other changes in unobligated balance                                              770              528
   Unobligated balance from prior year budget authority, net                     685,462       1,076,454

   Budget authority                                                            1.147,136          118.303

Total Budgetary Resources                                                  $   ),832.598    $ 1,194.757

Status of Budgetary Resources:

   Obligations incurred                                                    $   1,007,425    $    526.228

   Unobligated balances - apportioned                                      $     466,136    $    557,363
   Unobligated balances - unapportioned                                          359,037         111 166
   Unobligated balances - end of year (Note 17)                            $     825,173    $    668,529

Total Budgetary Resources                                                  $   I 832 598    $   1.1 94,757


Outlays, net

  Outlays, net                                                             $     952.274    $    578.067

  Agency outlays, net                                                      $     952,214    $    578.Q6:Z


               The accompanying notes are an integral part of these financial statements.




   26            TREASURY FORFEITURE FUNDACCOUNTABllfTY REPORT-FISCAL YEAR 2018
    Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 175 of 322



Note 1: Reporting Entity

The Depa11ment of the Treasury Forfeiture Fund (Treasury f01feiture Fund or the Fund) was
establ ished by the Treasury Forfeiture Fund Act of 1992, Public Law l 02-393 (the TFF Act), and is
codified at 31 USC 9705. The Fund was created to consolidate all Treasury law enforcement bureaus
under a single forfe iture fund program administered by the Depa11ment of the Treasury (Treasury).
Treasury law enforcement bureaus fully participating in the Fund upon enactment of this legislation
were the U.S. Customs Service (Customs); the Internal Revenue Service - Criminal Investigation
(IRS-Cl); the United States Secret Service (Secret Service); the Bureau of Alcohol, Tobacco and
Firearms (A TF); the Financial Crimes Enforcement Network (FinCEN); and the Federal Law
Enforcement Training Center (FLETC). FinCEN and FLETC contribute no revenue to the Fund,
however in FY 2016, significant amounts of Strategic Support funds were al located to FinCEN
towards Bank Secrecy Act (BSA) Information Technology (IT) modernization, a tool used in the
fight against money laundering and other criminal activity. The U.S. Coast Guard, formerly part of
the Department of Transportation, now part of the Department of Homeland Security (DHS), also
participates in the Fund. However, all Coast Guard seizures are treated as Customs seizures because
the Coast Guard lacks forfeiture authority.

With enactment of the Homeland Security Act of 2002 (Homeland Security Act), law enforcement
bureaus currently participating in the Fund are: the Internal Revenue Service - Criminal Investigation
(IRS-Cl) of Treasury, Customs and Border Protection (CBP), Lmmigration and Customs Enforcement
(ICE) and the U.S. Secret Service (USSS) of DHS. The U.S. Coast Guard of DHS joins these
bureaus. The Fund continues in its capacity as a multi-departmental fund, representing the interests of
law enforcement components of the Departments of Treasury and Homeland Security.

The Fund is a special fund that is accounted for under Treasury symbol number 20X5697. From this
no-year account, expenses may be incurred consistent with 31 USC 9705, as amended. A portion of
these expenses, referred to as discretionary expenses, are subject to annual appropriation limitations.
Others, referred to as non-discretionary (mandatory) expenses, are limited only by the availability of
resources in the Fund. Both expense categories are limited in total by the amount of revenue in the
Fund. The Fund is managed by Treasury's Executive Office for Asset Forfeiture (TEO AF).

The mission of the Treasury Forfeiture Fund is to affirmatively influence the consistent and strategic
use of asset forfeiture by law enforcement bureaus to disrupt and dismantle criminal enterprises. The
goal of the Treasury Forfeiture Fund is to support the Treasury's national asset forfeiture program in
a manner that results in federal Jaw enforcement's continued and effective use of asset foifeiture as a
high-impact Jaw enforcement sanction to disrupt and dismantle criminal activity. Under a
Memorandum of Understanding (MOU) with Treasury, CBP acts as the executive agent for certain
operations of the Fund. Pursuant to that executive agency role, CBP's National Finance Center (NFC)
is responsible for accounting and financial reporting for the Fund, including timely and accurate
reporting and compliance with Treasury, the Comptroller General and the Office of Management and
Budget (0MB) regulations and reporting requirements.




                         SECTION/fl - FINANCIAL STATEMENTS AND NOTES                                27
     Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 176 of 322


Note 2: Summary of Significant Accoun ting Policies

Basis of Accounting and P resentation

The Fund began preparing audited financial statements in Fiscal Year 1993 as required by the Fund's
enabling legislation, 31 USC 9705(f)(2)(H), and the Chief Financial Officers Act of 1990. Beginning
with the Fiscal Year 1996 report, the Government Management Reform Act of 1994 (GMRA)
requires executive agencies, including the Treasury, to produce audited consolidated accountability
reports and related footnotes for all activities and funds.

The financial statements have been prepared from the accounting records of the Fund in conformity
with accounting principles generally accepted in the United States of America (GAAP) and specified
by 0MB in 0MB Circular A-136, Financial Reporting Requirements (0MB Circular A-136). GAAP
for federal entities is prescribed by the Federal Accounting Standards Advisory Board (F ASAB),
which is designated the official accounting standards setting body of the Federal Government by the
American Institute of Certified Public Accountants.

The preparation of financial statements in accordance with accounting principles generally accepted
in the Unites States of America requires management to make estimates and assumptions that affect
the reported amounts of assets, liabilities, disclosures of contingent assets and liabilities at the date of
the financial statements, and the reported amounts of revenues and expenses during the reporting
period. Actual results could differ from those estimates.

Certai11 fiscal year 2017 balances may have been reclassified, retitled, or combined with other
financial statement line items for consistency with the current year presentation.

Allowable Fund Expenses

The majority of the revenue recorded by the Fund is util ized for operating expenses or distributed to
state and local law enforcement agencies, other federal agencies, and fore ign governments, in
accordance with the various laws and policies governing the operations and activities of the Fund.
Under the TFF Act, the Fund is authorized to pay certain expenses using discretionary or mandatory
funding authorities of the Fund.

Discretionary authorities include but may not be limited to: the payment.of expenses for the purchase
of awards for information or assistance leading to a civil or criminal forfeiture involving any law
enforcement bureau participating in the Fund; purchase of evidence or information that meet the
criteria set out in 31 USC 9705(a)(2)(B); payment for equipment for vessels, vehicles, or aircraft
available for official use as described by 3 1 USC 9705(a)(2)(D) and (F); reimbursement of private
persons for expenses incurred while cooperating with a Treasury law enforcement organization in
investigations; publication of the availability of certain awards; and payment for training foreign law
enforcement personnel with respect to seizure or forfeiture activities of the Fund. Discretionary
expenses are subject to an annual, definite Congressional appropriation from revenue in the Fund.

Expenses from the mandatory authorities of the Fund include but are not limited to: all proper
expenses of the seizure, including investigative costs and purchases of evidence and information
leading to seizure, holding costs, security costs, etc., awards of compensation to informers under
section 619 of the Tariff Act (19 USC 1619); satisfaction of liens against the forfeited prope1ty, and

   28           TREASUR Y FORFEITURE FUNDACCOUNTA.BJLJTY REPORT-FISCAL YEAR 2018
     Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 177 of 322


claims of patties with interest in forfeited property; expenses incurred by state and local law
enforcement agencies in joint law enforcement operations w ith law enforcement agencies
participating in the Fund; and equitable sharing payments made to state and local law enforcement
agencies in recognition of their efforts in a Fund seizure leading to forfeitu re. These mandatory
expenses are paid pursuant to the permanent indefinite authorities of the Fund; are only limited by
revenue in the Fw1d each year and do not requ ire additional Congressional action for expenditure.

T he Fund's expenses are either paid on a reimbursement basis or paid directly on behalf of a
participating bureau. Reimbursable expenses are incurred by the respective bureaus pruticipating in
the Fund against their appropriation and then submitted to the Fund for reimbursement. The bureaus
are reimbursed through Inter-Agency Transfers (SF- I 081) or [ntra-governmental Payments and
Collection (IP AC) System. Certain expenses such as equitable sharing, liens, claims and state and
local joint operations costs are paid directly from the Fund.

Further, the Fund is a component unit of the Treasury with participating bureaus in the DHS. As
such, employees of both Departments may perform certain operational and administrative tasks
related to the Fund. Payroll costs of employees directly involved in the security and maintenance of
fmfeited prope1ty are also recorded as expenses in the financia l statements of the Fund (included in
the Iine item "seizure investigative costs and asset management" in the statement of net cost.)

Revenue and Expense Recognition

Revenue from the forfeiture of property is deferred until the property is sold or transferred to a state,
local or federal agency. Revenue is not recorded if the forfeited property is ultimately destroyed or
cannot be legally sold.

Revenue from currency is recognized upon forfeiture. Payments in lieu of fo1feiture (mitigated
seizures) are recognized as revenue when the payment is received. Revenue received from
participating with certain other federal agencies is recognized when the payment is received.
Operating costs are recorded as expenses and related liabilities when goods are received or services
are performed. Certain probable equitable sharing liabilities existing at year end are accrued based
on estimates.

As provided for in the TFF Act, the Fund invests seized and forfeited currency that is not needed for
current operations. Treasury's Bureau of Fiscal Service invests the funds in obligations of, or
guaranteed by, the United States Government. Interest is reported to the Fund and recorded monthly
as revenue in the general ledger.

Funds from Dedicated Collectio11s

Funds from dedicated collections are financed by specifically identified revenues, often
supplemented by other financing sources, which remain avai lable over t ime. These specifically
identified revenues and other financ ing sources are required by statute to be used for designated
activities, benefits, or purposes, and must be accounted for separately from the Government's general
revenues. In accordance with SFFAS 43, Funds from Dedicated Collections, all of the TFF's
revenue meets these criteria and constitutes funds from dedicated collections.

The Federal Government does not set aside assets to pay future benefits or other expenditures
associated with funds from dedicated collections. The cash collected from funds from dedicated
collections is deposited in the U.S. Treasury, which uses the cash for general government purposes.
                         SECTION III - FINANCIAL STATEMENTS AND NOTES                                 29
     Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 178 of 322


Treasury securities are issued to the TFF as evidence of its receipts. Treasury securities are an asset to
the TFF and a liability to the U.S. Treasury. Because the TFF and U.S. Treasury are both parts of the
government, these assets and liabilities offset each other from the standpoint of the government as a
whole. For this reason, they do not represent an asset or a liability in the U.S. Government-wide
financial statements.
Treasury securities provide the TFF with authority to draw upon the U.S. Treasury to make future
benefit payments or other expenditures. When the TFF requires redemption of these securities to
make expenditures, the government finances those expenditures out of accumulated cash balances, by
raising taxes or other receipts, by bo,rnwing from the public or repaying less debt or by cuttailing
other expenditures. This is the same way that the government finances all other expenditures.

Equitable Sharing (Assets Distributed)

Forfeited propetty, cu1Tency, or proceeds from the sales of forfeited property may be shared with
federal, state and local law enforcement agencies or foreign governments, which provided direct or
indirect assistance in the related seizure. In addition, the Fund may transfer forfeited property to
other federal agencies, which would benefit from the use of the item. A class of asset distribution
was established for victim restitution in l 995. These distributions include property and cash returned
to victims of fraud and other illegal activity. Upon approval by Fund management to share or
transfer the assets, both revenue from distributed forfeited assets and distributions are recognized for
the net realizable value of the asset to be shared or transferred, thereby resulting in no gain or loss
recognized. Revenue and /or expenses are recognized for property and currency, which are
distributed to or shared with non-federal agencies, per SFFAS No . 7, Accounting f or Revenue and
Other Financing Sources.

Entity Assets

Entity assets are used to conduct the operations and activities of the Fund. Entity assets comprise
intragovernmental and non-intragovernmental assets. Intragovernmental balances arise from
transactions among federal agencies. These assets are claims of a federal entity against another
federal entity. Entity assets consist of cash or other assets, which could be converted into cash to
meet the Fund's current or future operational needs. Such other assets include investments of forfeited
balances, accrued interest on seized balances, receivables, and forfeited property, which are held for
sale or to be distributed.

•   Fund Balance with Treasury - This represents amounts on deposit with Treasury.

•   Investments and Related Interest Receivable - This includes forfeited cash held by the Fund
    and seized currency held in the Customs Suspense Account that had been invested in short term
    U.S . Government Securities.

•   Accounts Receivables - The values repotted for other receivables are primarily funds due from
    the national seized property contractor for propetties sold; the proceeds of which have not yet
    been deposited into the Fund. No allowance has been made for uncollectible amounts as the
    accounts recorded as a receivable at year end were considered to be fully collectible as of
    September 30, 2018 and 2017.



    30          TREASURY FORFEITURE FUND ACCOUNTABILITY REPORT- FISCAL YEAR 2018
     Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 179 of 322



•   Cash and Other Monetary Assets - This includes forfeited currency on hand not yet deposited
    and forfe ited currency held as evidence.

•   Forfeited Property and Currency - Forfeited property and currency is recorded in the
    respective seized property and forfeited asset tracking systems at the estimated fair value at the
    time of seizure. However, based on bjstorical sales experiences for the year, properties are
    adjusted to reflect the market value at the e nd of the fiscal year for financial statement reporting
    purposes. Direct and indirect holding costs are not capitalized for individual forfeited assets.
    Forfeited currency not deposited into the Fund is included as part of Entity Assets - Cash and
    Other Monetary Assets.

Fu11her, mortgages and claims on forfeited assets are recognized as a valuation allowance and a
reduction of deferred revenue from forfeited assets when the asset is forfeited. The allowance
includes mortgages and claims on forfeited property held for sale and a minimal amount of claims on
forfeited property previously sold. Mortgages and claims expenses are recognized when the related
asset is sold and is reflected as a reduction of sa les of forfeited property.

Additionally, SFFAS No. 3, Accounting for Inventory and Related Property, requires certain
additional disclosures in the notes to the financial statements, including an analysis of changes in
seized and forfeited property and currency, for both carrying value and quantities, from that on hand
at the beginning of the year to that on hand at the end of the year. These analyses are disclosed in
Notes 7 and 8.

Non-entity Assets

Non-entity assets held by the Fund are not avai lable for use by the Fund. Non-entity assets comprise
intragovernmental and other assets. Intragovernmental balances arise from transactions among
federal agencies. These assets are claims of a federal entity against another federal entity. Non-
entity assets are not considered as financing sources (revenue) available to offset operating expenses,
therefore, a corresponding liability is recorded and presented as governmental liabilities in the
balance sheet to reflect the custodial/fiduciary nature of these activities.

•   Seized Currency and Property - Seized Currency is defined as cash or monetary instruments
    that are readily conve11ibJe to cash on a dollar for dollar basis. SFFAS No. 3 requires that seized
    monetary instruments (cash and cash equivalents) be recognized as an asset in the financial
    statements and a liability be established in an amount equal to the seized asset value due to: (i) the
    fungible nature of monetary instruments, (ii) the high level of control that is necessary over these
    assets; and (iii) the possibility that these monies may be returned to their owner in lieu of
    forfeiture.

    Seized property is recorded at its appraised value at the time of seizure. The value is determined
    by the seizing entity and is usually based on a market analysis such as a third party appraisal,
    standard property value publications or bank statements. Seized property is not recognized as an
    asset in the financial statements, as transfer of ownership to the government has not occurred as
    of September 30. Accordingly, seized property other than monetary instruments is disclosed in
    the footnotes in accordance with SFFAS No. 3.



                         SECTION Ill- FINANCIAL STATEMENTS AND NOTES                                   31
     Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 180 of 322



•   Investments and Related Interest Receivable - This balance includes seized cash on deposit in
    the Fund 's suspense account held by Treasury, which has been invested in short term U.S.
    Government Securities.

•   Cash and Other Monetary Assets - This balance represents the aggregate amount of the Fund' s
    seized CUITency on deposit in the Fund's suspense account held by Treasury, seized cash on
    deposit held w ith other financial institutions and, cash on hand in vau lts held at field office
    locations.

Liabilities Covered by Budgeta,y Resources

Liabilities covered by budgetary resources represent li abilities incutTed, which are covered by
available budgetary resources. T he components of such liabilities for the Fund are as fol lows:

•   Distributions Payable - Distributions payable to federa l and non-federal agencies is primarily
    related to equitable sharing payments and payments to be made by the Fund to the victims of
    fraud.

•   Accounts Payable - Amounts reported in this category include accrued expenses authorized by
    tbe TFF Act (See "All owable Fund Expenses") fo r which payment was pending at year end.

•   Seized Currency - Amounts reported in th is category represent the value of seized currency that
    is held by the Fund which equals the amount of seized currency repo1ted as an asset.

•   Deferred Revenue from Forfeited Assets - At year end, the Fund held forfeited assets, which
    had not yet been converted into cash through a sale. The amount reported here represents the
    value of these assets, net of mortgages and claims.

Liabilities Not Covered by Budgeta,y Resources

The Fund does not currently have liabi lities not covered by available budgetary resources.

Net Position

The components of net position are classified as follows:
• Retained Capital - There is no cap on amounts that the Fund can carry forward into Fiscal Year
   2019. The cap was removed by the Fiscal Year 1997 Omnibus Appropriations Act (PL 104-208).

•   Unliquidated Obligations - This category represents the amount of undelivered purchase orders,
    contracts and equitable sharing requests which have been obligated with current budget resources
    or delivered purchase orders and contracts that have not been invoiced. An expense and liabil ity
    are recognized and the corresponding ob ligations are reduced as goods are received or serv ices
    are performed. A portion of the equ itable sharing requests that were in final stages of approval
    are recognized as liabilities at year end. Prior experience w ith the nature of this account indicated
    that a substantial portion of these requests were certain liabilities at year end. (See also
    Distributions Payable at Note 10).


    32          TREASURY FORFEITURE FUND ACCOUNTABILITY REPORT- FISCAL YEAR 2018
     Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 181 of 322


•   Net Results of Operations - This category represents the net difference, for the activity during
    the year, between: (i) financ ing sources including transfers, and revenues; and (ii) expenses.



Note 3: Investments and Related Interest Receivable

A ll investments are intragovernmental short-term (35 days or less) non-marketable par value federa l
debt securities issued by, and purchased through Treasury's Bureau of the Fiscal Service, Federal
Investments Branch. Investments are always purchased at a discount and are reported at acquisition
cost, net of discount. The discount is amortized into interest income over the term of the investment.
The investments are always held to maturity. They are made from cash in the Fund and from seized
currency held in the Customs Suspense Account. The Customs Suspense Account became the
depository fo r se ized cash for the Fund following enactment of the TFF Act.

The following schedule presents the investments on hand as of September 30, 2018 and 2017,
respectively (dollars in thousands):

Entity Assets



Description                                                  Cost     Unamortized        Investment,
                                                                         Discount               Net
September 30, 2018

Treasury Forfeiture Fund -

28 days 2.0650% U.S. Treasury Bills                    $1,542,772          ($2,478)       $1 ,540,294

Interest Receivable                                                                              444

Total investment, Net, and Interest Receivable                                            $1.540.738

Fair Market Value                                                                         $1,540,622

September 30, 2017

Treasury Forfeiture fund -

28 days 0.09550% U.S. Treasury Bills                   $2,237,149          ($1 ,662)      $2,235,487

Interest Rece.ivable                                                                              162

Total Investment, Net, and Interest Receivable                                            $2.235.649

Fair Market Value                                                                         $2.235,747




                        SECTION Ill- FINANCIAL STATEMENTS AND NO TES                               33
    Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 182 of 322


Non-entity Assets

Description                                             Cost Unamortized                  Investment,
                                                                Discount                         Net
September 30, 2018

Treasury Forfeiture Fund -
Seized Cun-ency Suspense Account


28 days 2.0650% U.S. Treasury Bills               $1 ,035 ,798          ($1 ,664)          $ l .034,134

Fair Market Value                                                                          $1,034.354


September 30, 201 7

Treasury Forfeiture Fund -
Seized Currency Suspense Account


28 days 0.09550% U. S. T reasury Bills             $809,294              ($601)            $ 808.693

Fair Market Value                                                                          $ 808.787




Note 4: Analysis of Non-E ntity Assets

The followi ng schedule presents the non-entity assets as of September 30, 2018 and 2017,
respectively (dollars in thousands) :

                                                                 2018                   2017
    Seized currency:
        Intragovernmental Investments (Note 3)             $     1,034, 134         $    808,693
        Cash and other monetary assets (Note 5)                    656,742               720,341
    Total Non-E ntity Assets                                     l,690,876              1,529,034
    Total Entity Assets                                          1,695 ,826             2,438,975

    Total Assets                                           $     3,386,702          $   3,968,009




   34          TREASURY FORFEITURE FUND ACCOUNTABILITY REPORT- FISCAL YEAR 2018
    Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 183 of 322



Note 5: Cash and Other Monetary Assets

Entity Assets

Cash and Other Monetary Assets held on hand included forfeited currency not yet deposited, as well
as forfeited currency held as evidence, amounting to $46.7 million and $23.4 million as of September
30, 2018 and 2017, respectively.

Non-Entity Assets
Cash and Other Monetary Assets included seized currency not yet deposited, as well as deposited
seized currency which is not invested in order to pay remissions, amounted to $656.7 million and
$720.3 million as of September 30, 2018 and 2017, respectively.


Note 6: Forfeited Property/Deferred Revenue

The following summarizes the components of forfeited property (net), as of September 30, 2018 and
2017, respectively (dollars in thousands):

                                                                        2018            2017
Held for sale                                                       $    78,263       $   67,670
To be shared with federal, State or local, or foreign government            415              153
  Total forfeited propetty (Note 7)                                      78,678           67,823
Less: Allowance for liens and claims                                      p,564)          (4,992)
Total forfeited property, net                                       $    75,114       $    62,831




                        SECTION III - FINANCIAL STATEMENTS AND NOTES                             35
                       Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 184 of 322




   Note 7: Analysis of Changes in Forfeited Property and Currency

   The following schedule presents the changes in the forfeited property and cun-ency balances from October I, 2017 to September 30, 2018.
   (Dollar value is in thousands)
                   10/1/17 Fioaneinl                                            10/1/17
                  S1a1emen1 Balance               Adius1111cnts          CllJ'l'YiD~ Value             Forfeitures            Dep0sits/Snles         Disp0sals/Transfers
                    Value      No.                Vnlue      No.           Value        No.            Value No.                Value      No.          Value     No.
Cum:ncy           S12,329                            S·                 512,329               .   St.020,421             S( I.065,906)           .        s .              .

Other Monetary
Instruments        11,079            .                .            .     11.079               .             .                (3,786)             .        {45)             .
Subtotol           23,408            .                .            .     23,408               .    l 020 ~21         .    (1069692)              .         (~5)            .
Real Property      44,828        217              6,790                  51,618         217           42,012      135        (41,036)     (170)        (1,690)        (4)

Gencml Prooertv    12,319      16.708            38,582                  50,901      16.780            33,407   20,244       (13,669)   {1 ,785)       (1,290)    (2,673
Vessels              1,306        119               171                   1,477         119               792      106        (1.082)       (58)          (29)        (3
Aitcr111l               813          8              279                   I 092           8             1840         8        (2,163)      (11)                       (I
Vehicles            8,557       2,610             9,563            .     18,120       2,610            27,047    7,691       (19,133)   (4394)         (6,357)     (768
Subtotsl           67 823      19,734           55.385             .    123,208      19,734           105 098   28184        177,083\   16 418)        (9 366)    (3 449)
Grand Totnl       S9 t ,2J I   19,734          $55,385             .   S146,616      19 734       Sl ,125,519   28,184   S0,146,775)    (6,418)       S(9,411)    (3,449)

                                                                            Other                                                                     Fair Market Value        9/30/18 Financial
                  Victim Restitution              Destroyed              Adjustments                 Value a,ange         201 8 Canying Value            Adjustment            Statement Balance
                    Value      No.               Value      No.          Value      No.               Value      No.            Value      No.           Value      No.            Value         No.
Currency                 S-                         S-                 $72,878                       $(236)        .          $39,486                       S-         .         S39.486           .
Other Monetary
lostrumeois                                                        .
                                     .                                          .             .             .                  7,248             .                                 7,248
Subtotal                  .          .                .            .     72 878               .        (236)         .        46,734             .           .         .          46 734          .
Rcnl Prooertv             .                                        .      9,219           7              330         .        60.4S3       18S        (I l,80S}                   48.648        18S

Geneml ProocrtV           .          .          (8,920)   (17,369)        (891)         845         (17,136)         .       42,402     16.042        (22.433)         .         19,969      16,Q42
Vessels                   .                        (96)       (63)          547          12               77         .        1,686        113           /648)                    I 038         113
Aircraft                                                                  1300            3            (161)                  1.908          7         (1,056)                      852           7
Vehicles                                        (4,703)   (2,993))         1614         216          11,065)                 15.S23      2,362         (1,352)                    8.171       2,362
Subto!AI                 .           .         (13 719)   (20 425)       II 789       I 083         (I 7,955)        .      121,972     18,709        (43,294)         .         78 678      18.709
Grand Total             S-           .        S(l3 719)   (20,425)     S84,667        1,083        S08 191)          .     S168 706     18,709       S/43,294l         .       SllS 412      18709




                                         36           TREASURY FORFEITURE FUND ACCOUNTABILITY REPORT- FISCAL YEAR 2018
                      Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 185 of 322




   Note 7: Analysis of Changes in Forfeited Property and Currency

   The following schedule presents the changes in the forfeited property and currency balances from October I, 2016 to September 30, 2017.
   (Dollar value is in thousands)
                   10/1/16 Finnncial                                      10/ 1/16
                  Stnrcmcnt Balnnce           Adiusm1en1s             Canvin~ Value              Forfeitun:s          Depos11s/Solcs         Disoosals/Tnmsfcrs
                     Value     No.           Value     No.             Value    No.              Value No.             Value      No.            Value    No.
Currency           $17,152                       s-          .       Sl7.152             .   $353. 185         .   $(381 ,0 16)         .         s              .

Other Monerary
lnstru,ncnrs        11 079             .          .          .        11.079             .       1,836         .      (J.81 ll          .         (25\           .
Subrotnl            28231              .          .          .        28 231             .     355 021         -    (382.827)           -         (25)           .
Real Pron•rtv       36,698       2S5        17,679                    S4,377         255        34,376      132      (44,453)       {194)                        .
General Prooenv     46,946    20,636        5 1,400          .        98,346     20,636        14,352     21,574     (44,341)     (3,467)      (1,354)     (1 ,308)
Vessels              1,043        95            859                    1,902         9S           896        114        (452)        (32)         173)          (2)
Aircrafi               454         8          1.479          .         I 933            8       1.133         11      13.215)          (8)
Vehicles             8.897     2.159         7.654           .        16,551      2.159        29.565      7.811     (20.880\     (S 983\      (6,079)       (942)
Subrotal            94 038    23,153        79 071           .       173109      23 153        80,322     29 642    (113,341 )    (9 68-1)     (1 506)     (2,252)
Grond Total       SJ22 269    23,153       S79 071           .      $201,340     23153       S43S,34J     29,642   $(496.168)     19 6841     S/7 531\     12 252)

                                                                          Other                                                               Fair Markel Value       9/30/17 Financial
                  Victim Restitution           Dcsrroycd               Adjusunents              Value Change       20 17 Canying Value           Adjusunent           Statement Balance
                     Value      No.          Value       No.           Value      No.            Value      No.         Value        No.         Value       No.          Value         No.
Currcncv                 S·                     S-           .       $24,995                  S( l,987)        .     $12,329                          $-         .      $12,329           .
Other Monerary
lnstrumcnrs               .                                  .
                                       .                                                                       .       11.079           .                        .       II .Q79
Sub101al                  .            .         .           .        24,995            .      (1,987)         .       23.408           -             -          .       23 408           -
Real Proocrtv                          .                   (I)         6,803           2S          S15                 51 ,618       217       (6,790)                   44,828        217

General Proocnv                        .     (378)    (20.628)        (6,274)        (27)       (9,450)               50,901      16.780      (38,582)           .       12,319     16.780
Vesstls                                .         .        (53)          (617)          13)        /179)        .       1,477         119        1171\            .        1.306        119
Aircraft                               .                   (I)          1.292          (2)         (51)        .       1,092            8        (279)           .          8 13         8
Vehicles                               .      13Sl       (612)          (681 l        177         (321\        .      18,120       2,6 10      19.563)                    8,557      2,610
Subtoral                               .     1413)    (21 295)            523         170      19486)          -     123 208      19.734      (55,385)           .      67,823      19,734
GrandT01:il              S-            .    $(4 13)   121 295)       szs 518          170    S/1 1,473)        -    Sl46 616      19.734     S(SS,385)           -     S91,231      19,734




                                                                 SECTION 1/I - FJNANCJAL STATEMENTS AND NOTES                                                                          37
                     Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 186 of 322




Note 8: Analysis of C hanges in Seized Propertv and C urrency

Seized property and currency result primarily from enforcement activities. Seized property is not legally owned by the Fund until judicially or
administratively forfeited. Because of the fungible nature of currency and the high level of control necessary over these assets and the possibility that
these monies may be returned to their owners in lieu of forfeiture, seized currency is reported as a custodial asset upon seizure. Seized property other
than currency is reported as a custodial asset upon forfeiture. The following schedule presents the changes in the seized property and currency balances
from October I, 2017 to September 30, 20 18. (Dollar value is in thousands)

                 9/30/17 Financial                                                                                                                          9/30/18 Financial
                 Statement Balance         Seizures               Remissions                   Forfeitures              Adjustments        Value Changes    Statement Balance
                     Value       No.       Value    No.           Value      No.               Value          No.       Value       No.      Value No           Value       No.

Currency        Sl,516.467         .   $1,288.943              $(70,7841             -   S(l.020.421)            -   $(35.908)                  Sl2        St.678.309

Other
Monetary
Instruments         12 567                      4                    (41             -              -            -
                                                                                                                 .
                                                                                                                             -         -
                                                                                                                                       .
                                                                                                                                                               12,567
Subtotal         t.529,034         -    J.288 947               (70 788)             -    (1,020 421)                 (35,908)                   12    -    l 690,876         -
Real Propertv      212 913      534       92.272        136     ( 10.161)      (51)         (42 012)         (135)      13,687        4     (9.091)           257,608      488

General           436.381    33,979       I 19,182   27.966     (28,575)    (4,162)         (33,407)    (20.244)      (61.956)   (7.108)   ( 16,002)   -     415.623     30.431
Prooertv
\lossels             6.412      117         2.799    155           (269)      ( 12             (7921         (106)     (1,712)      (24)       (52)    -        6.386       130
Ain:rnf\            IS 130       26         6,518     29         (2,301)        (4           (1,840)           (8)     (3.327)       (8)      (449)    -       13.731        35
Vehicles            44 342    4.227        89-091 12.571        (54,020)    (3,918          (27,047)     (7,6911       (2,763)     (180)    (2,479)    -       47.124     4,949
Subtotal           715 178   38 883       309862 40857          (95 326)    (8,207         (105,098)    (28,184)      (56,071)   (7,316)   (28,073)    -      740,'172   36,033
Grand Total     S2,244 212   38,883    Sl,598 809 40857       S066,l 141    (8 207)      so 125.5191    (28 184)     S/91 9791   17 316)   (28 0611    -   $2,431,348    36 033




                                 38          TREASURY FORFEITURE FUND ACCOUNTABILITY REPORT- FISCAL YEAR 20/8
                     Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 187 of 322




Note 8: Analys is of Cha nges in Seized P roper ty and Currency

Seized property and currency result primarily from enforcement activities. Seized property is not legally owned by the Fund until judicially or
administratively forfeited. Because of the fungible nature of currency and the high level of control necessary over these assets and the possibi lity that
these monies may be returned to their owners in lieu of forfeiture, seized currency is reported as a custodial asset upon seizure. Seized property other
than currency is reported as a custodial asset upon forfeiture. The following schedule presents the changes in the seized property and currency balances
from October I. 2016 to September 30, 2017. (Dollar value is in thousands)


                 9/30/16 Financial                                                                                                                           9130/17 Financial
                 Statement Balance           Seizures             Remissions                 Forfcirures                Adjustments         Value Changes    Statement Balance
                     Vnlue       No.        Value       No.       Value        No.            Value         No.         Value         No.     Value    No       Value       No.

Currencv        $1 ,518,587              $459,036         -   SCl65,398l             -   S(353.185l               -   $57,727           -    $(300)         $1,516.467

0 1hcr
Monetruy
Instruments         14,203                     82                    (7)                    (1,836)               -       125                      -            12.567
Subtotal         1,532.790           -    459.118         .    (165,405)             .    (355,021)               .    57,852           .     (300)     -    1,529.034           -
Real Property     222,587        572       41, 186      115     (14,271)       {4 1        {34,376)        {132)        6,247         20     (8,460)          212,9 13      534

General            272,833    29.455      210,3 12   30,103     (26,081)   (3,738)         ( 14,352)   (21,574)         3,985    (267)      (10,316)          436.38 1   33,979
Proocrtv
Vessels              5,350       112        2 600       148        (426)       115            (8961        (1141         (1211     (14)         (95)    -        6,412      117
Aircraft            18,909        30        3,998        20        (781)        (6          Cl 133)         (I J       (3,702)      (7)      (2,161)    -       15,130       26
Vehicles            47,053     4,7 10      87,682    12,106     156,680)   (4,389          (29,5651      17.811        (3,257)   (3891         (8911    -       44,342    4,227
Subtotal           S66.732    34,879      345 778    42,492     (98 239)   (8 ,189         (80 322)    (29,642           J 152   (657)      (21,923)    -      715 178   38 883
Grand Total     Sl 099 522    34,879     S804,896    42,492   Sf263,644\   18,189        SC43S,343l    /29,6.12       S61,004    (6571      (22,223)    .   S2 244.212   38 883




                                                          SECTION lll - FINANCIAL STATEMENTS A.ND NOTES                                                                   39
     Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 188 of 322


Note 9: Permanent Reduction/Transfer to the General Fu nd

The unobligated balance is usually available to cover costs related to seizures and forfeitures and
ce1tain other law enforcement activities. The Consolidated Appropriations Act of 2018 permanently
cancelled $1.1 billion. This permanent reduction or cancellation means that the amount will never be
used for its intended purposes. The cancelled funds were transferred to the General Fund on June I,
2018. In fiscal year 2017, the Consolidated Appropriations Act of2017 permanently cancelled $314
million. The cancelled funds were transferred to the General Fund on May 25, 2017.


Note 10: Distributions Payable

Distributions Payable (state and local agencies and foreign governments) amounted to $43. 1 million
and $32.8 mil lion as of September 30, 2018 and 2017, respectively. Fund management recognizes as
a liability a portion (based on the average of historical pay-out percentage) of the equitable sharing
requests, that were approved or in final stages of approval on September 30, 2018 and 2017,
respectively. Prior experience with the nature of this account indicated that a substantial portion of
these requests were ce1tain to be paid out by the Fund during the following fiscal year.


Note 11: Net Position

Cumulative Results of Operations

The following summarizes components of cumulative results of operations as of September 30, 201 8
and 2017, respectively (dollars in thousands):

                                                         2018               2017
                Retained Capital                      $ 1,835,220       $ 2,158,651
                Unliquidated Obligations                  412,978           431,793
                Net Results of Operations               {812,442)          {342,246~
                                                       $ 1,435,756         $ 2,248,198


Un liquidated Obi igations

The fo llowing summarizes the components of un liquidated obligations as of September 30, 2018 and
2017 respectively (dollars in thousands):
                                                          2018            2017
                 Equitable Sharing                     $ 259,984       $ 210,405
                 Mandatory                                152,994          221,388
                                                        $ 412,978      $     431,793

Note 12: Related Party Transactions

The Fund reimbursed agencies for the purchase of ce1tain capital assets. These assets are reported by
the participating agencies in their financial statements.


   40          TREASURY FORFEITURE FUND ACCOUNTABILITY REPORT-FISCAL YEAR 2018
     Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 189 of 322




Note 13: Strategic Support

31 USC 9705 (g)( 4)(8) allows for the expenditure, without fiscal year limitation, after the reservation
of amounts needed to continue operations of the Fund. This "Strategic Support" balance may be used
for law enforcement activities of any federal agency.

Amounts distributed to other federal agencies for law enforcement activities under "Strategic
Support" requirements amounts to $47.1 mrnion and $39.5 million in fiscal years 2018 and 2017,
respectively.

The fo llowing summarizes Strategic Support payments, net ofTransfers-ln as of September 30, 2018
and 2017, respectively, (dollars in thousands):

                                                                2018            2017
                 Transfers - Out                        $    (49,500)       $ (39,537)
                 Transfers - In                                2,375               40
                 Total                                  $    (47, 125)      $ (39,497)


Note 14: Secretary's Enforcement Fund

31 USC 9705(b)(5) is another category of permanent indefinite authority. These funds are available
to the Secretary, without fu1ther action by Congress and without fiscal year limitation, for federal law
enforcement purposes of Treasury law enforcement organizations. The source of Section 9705(b)(S)
funds is equitable sharing payments received from the Department of Justice and the U .S. Postal
Service (USPS) representing Treasury's share of folfe iture proceeds from Justice and USPS cases.

Amounts distributed for federal law enforcement purposes of Treasury law enforcement
organizations amounted to $37 .5 million and $5.9 million in fiscal years 2018 and 201 7, respectively.

The following summarizes Secretary's Enforcement Fund payments, net of Transfers-In as of
September 30, 2018 and 2017, respectively, (dollars in thousands):

                                                               2018            2017
                Transfers - Out                          $ (38,564)          $ (7,0 15)
                T ransfers - In                               1,087             l, l 05
                Total                                    $ (37,477)          $(5,910)

Note 15: Commitments and Contingencies

COMMITMENTS

The Fund is subject to equitable sharing claims from participating state and local law enforcement
agencies. A po1tion of these claims that were in final stages of approval have been recognized as
liabilities as of September 30 (See Note 10).



                         SECTION lll - FINANCIAL STATEMENTS AND NOTES                                41
    Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 190 of 322


ln addition to the amounts estimated above, there are other amounts, which may ultimately be shared,
that are not identified at this time.


CONTrNGENCIES

As of September 30, 2018, the Fund had future expenditures of $434.6 million (see Note 17) for
refunds and equitable sharing matters, which are reasonably estimable. The future expenditures are
based upon the best estimate of costs to be incurred for refunds in light of the progress made by
seizing agencies and the relevant United States Attorney's Offices in achieving a resolution to
forfe itures. Additional ly, part of the amount will soon be equitably shared with the Department of
Justice pursuant to a long-standing memorandum of agreement.

In the opinion of the Fund management and legal counsel, there are no pending or threatened
litigation claims for which the amount of potential loss, individually, or in aggregate, will have a
material adverse effect on the Fund's financial statements.


Note 16: Disclosures Related to the Statements of Net Cost

Gross costs and earned revenue related to Law Enforcement Programs administered by the Fund are
presented in Treasury's budget functional classification (in thousands) as set out below:


                                                        2018              2017
        Gross Costs                                   $ 239,431        $ 221,532
        Earned Revenues

        Net Costs                                      $ 239,431       $ 221,532

The Fund falls under the Treasury's budget functional classification related to Administration of
Justice.




   42          TREASURY FORFEITURE FUND ACCOUNTABILITY REPORT-FISCAL YEAR 2018
     Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 191 of 322



Note 17: Disclosures Related to the Statements of Budgetary Resources

The Fund's budgetary obl igations are fully covered by cash on hand in the Fund and Entity
Investments. The Fund does not have borrowing or contract authority and, therefore, has no
repayment requirements, financing sources for repayment, or other terms of borrowing authority.
There are no legal arrangements, outside of normal government wide restrictions, specifically
affecting the Fund 's use of unobligated balances of budget authority.

Adjustments to budgetary resources available at the beginn ing of fiscal years 2018 and 2017 consist
of the following (in thousands):

                                                               2018            2017
        Recoveries of Prior Year Unpaid Obi igations          $ 16,163        $ 41,094
        Other Changes in Unobligated Balance                        770              528

        Total                                                 $   16,933      $ 41,622

The Fund was required to change its methodology for recognizing remissions and equitable sharing
obligations beginning in FY 2016. Under the newly adopted method, an obligation for refunds or
remissions will be created only upon receipt of a Ruling Letter from the Department of Justice for
judicial forfeiture cases or from Fund member agencies for administrative forfeitures. Additionally,
obligations related to equitable sharing wiU be recognized upon TEOAF's approval of Fund member
agencies' request for transfers and related distribution percentages and amounts on the Decision
Form. Consequently, the Fund has future expenditures and commitments from remissions and
equ itable sharing that will be funded from the September 30, 2018 unobligated balance.

The following shows anticipated reductions to the unobligated balances of budget authority resulting
from these future expenditures and commitments for fiscal years 2018 and 2017.

The change in the methodology for recognizing remissions and equitable sharing obligations was
accounted for as a change in accounting estimate on a prospective basis effective October I, 2015
(See Note 15).
                                                                  2018                  2017
    Unobligated balance                                     $      825,173     $         668,529
    Future expenditures (Note 15):
        Refund and remissions                                    (346,150)              (344,498)
        Equitable sharing                                          (88,409)                 (60,283)
    Total future expenditures                                    (434,559)              (404,781)
    Commitments (Note 15)                                                                   (13,633)
    Total reductions to unobl igated balance                     (434,559)              (418.414)
    Unobligated balance net of future expenditures, and
    commitments                                             $      390.614     =$="""""2,,..,.50,.,,.,=11==
                                                                                                          5

Note 18: Dedicated Collections

The Fund is classified as a special fund. All its activities are reported as dedicated collections held
for later use.



                          SECTION Ill - FINANCJAL STATEMENTS AND NOTES                                  43
    Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 192 of 322


Note 19: Payments in Lieu of Forfeiture, Net of Refunds

The following summarizes Payments in Lieu of Forfeiture, Net of Refunds as of September 30, 2018
and 2017, respectively (dollars in thousands):

                                                            2018              2017
                 Payments in Lieu of Forfeiture           $ 10,769          $ 11 ,104
                 Refunds                                      (779)           (2,264)
                 Total.                                   $    9,990        $    8,840

Note 20: Reconciliation of Net Cost of Operations (Proprietary) to Budget

The reconciliation of Net Cost of Operations to Budget demonstrates the relationship between the
Fund ' s proprietary (net cost of operations) and budgetary accounting (net obligations) information (in
thousands).
                                                                             2018             2017
 Resources Used to Finance Activities:
    Budgetary resources obligated
          Obi igations incurred                                       $ 1,007,425 $            526,228
         Less: Spending authority from offsetting
            Collections and recoveries                                        (I 6,9332        (41 ,6222
         Net Obligations                                                     990,492           484,606
    Otber resources

        Transfers - out                                                    (1,189,5642        (359,4072

Total Resources Used to Finance Activities                                  (199,0722          125,199

Resources Used to Finance Items not Part of the Net
 Cost of Operations
       Change in budgetary resources obligated for goods,
     services and benefits ordered but not yet provided                      l ,124,300       370,096
       Other resources or adjustments to net obligated
         resources that do not affect net cost of operations
           Mortgages and claims                                                (2,956)          (2,450)
           Refunds                                                               (779)          (2,264)
           Equitable Sharing (federal , state/local and foreign)             (157,299)        (191,854)
           Victim restitution                                                (524,763)         (77,1952
Total Resources Used to Finance Items not Part of the Net
 Cost of Operations                                                             438,503         96,333

Total Resources Used to Finance the Net Cost of Operations                   239,431          221,532

Net Cost of Operations                                                 $     239,431      $   221 ,532




   44          TREASURY FORFEITURE FUND ACCOUNTABILITY REPORT - FISCAL YEAR 2018
Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 193 of 322




                             SECTION IV

              REQUIRED SUPPLEMENTAL INFORMATION

                            (UNAUDITED)
Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 194 of 322




                  THIS PAGE INTENTIONALLY LEFT BLANK
     Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 195 of 322


Jntragovernmental Amounts - Assets (Dollars in thousands)
                                                  2018                                              2017
                                      Fund                                            Fund
                                     Balance                                         Balance
                                      with                                             with
         Partner Agency          Treasurl'.              Investments                T reasurl'.                Investments
      Treasury ·                 $    32,425 ·           $                         $    35,607                 $
      Bureau of the Fiscal
      Service                                                2,574,872                                             3, 124,344

      Totals                     $ 321425                $ 21524.822               $    35 6Q2                 $ 3 12~ 344



lntragovernmental Amounts - Liabilities (Dollars in thousands)

                                                                           2018                2017
                                                                         Accounts            Accounts
                     Partner Agency                                      Payable             Payable

                     Depa,tment of Justice                              $    10,820      $         6,309

                     Department of Homeland Security                         92,754               59,921

                     Departmental Offices                                     2,209                2,888

                    Treasury Office of the Inspector
                    General                                                     135                 131


                    Tax and Trade                                             1,075                 348

                    Treasury Franchise Fund                                                          90

                    Internal Revenue Service                                 26,247               18,095
                    Totals                                          $       133,240      $        87,782



Intragovernmental Amounts -Revenues and Costs (Dollars in thousands)
                                                 2018                                               2017

                              Cost to Generate       Costs to Generate          Cost to Generate            Costs to Generate
                                  Exchange            Non-Exclumge                  Exchange                 Non-Exchange
                             Intra governmental     lntragovernmental          lntragovernmental           lntragovernmentaJ
   B udget Functions               Revenue               Revenue                    Revenue                     Revenue


Administration of Justice    $                      $            166,916       $                           $           154,824




                 SECTION IV- REQUIRED SUPPLEMENTAL INFORMATION (UNAUDI TED)                                                     45
               Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 196 of 322




lntragovemmental Amounts - Non-exchange Revenue (Dollars in thousands):

                                                          2018                                               2017
                                                                             Net                                             Net
                                                        Transfers                          T ransfers      Transfers
                                        Transfers                         T ransfers                                       Transfers
                                                          Out                                  In            Out
Partner Agency                             In                              In (Out)                                        In (Out)

Department of Homeland
Security                          $         2,09 1 $      (60,833) $         (58,742) $            23 $      (29.816) $      (29,793)
Internal Revenue Service                      493         (26,23 1)          (25,738)           1,121        (16,5 13)       (15,392)
Financial Crimes
   Enforcement Network                           90                                 90
Tax and Trade                                    18         ( 1,000)             (982)                          (200)          (200)
Central lnteJJigence Agency                     770                                770
Department of Defense                                                                                             (22)           (22)
General Fund                                            (1,104,962)       ( 1,1 04,962)                     {3 14,000)      (314,000)

                                 $          3,462 $     (1,193.026) $     ~J, 189,564) $        1.144 $     (360,55 ll $    (359,407)




                         46           TREASUR Y FORFEITURE FUND ACCOUNTABILIT Y REPORT-FISCA L YEAR 2018
Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 197 of 322




                             SECTIONV

               OTHER ACCOMPANYING INFORMATION

                            (UNAUDITED)
Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 198 of 322




               THIS PAGE INTENTIONALLY LEFT BLANK
        Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 199 of 322


                                   TREASURY FORFEITURE FUND
                       Equitable Sharing Summarized by State and U.S. Territories
                                 For the Year Ended September 30, 2018
                                          (Dollars in T housands)
                                               (Unaudited)


             State/ U.S. Territories                    Currency Value              Property Value
 Alabama                                                     $    229                    $      24
 Alaska                                                            37
 Arizona                                                          2 15                         407
 Arkansas                                                           76                          51
 California                                                    53,304                           62
 Colorado                                                          85)                          24
 Connecticut                                                     1060                           53
 D .C . Washington                                                   8
 Delaware                                                            0
 Florida                                                        4,425                          522
 Georgia                                                        2,657
 Guam                                                             349
 Hawai i                                                           30
 Idaho                                                             81
Illinois                                                        6,864
Indiana                                                          1,93 1
 Iowa                                                               17
Kansas                                                              39                          13
Kentucky                                                          980
 Louisiana                                                           4                           4
Maine                                                              48
Mar yland                                                       1,790                           26
Massachusetts                                                     307                           34
Michigan                                                          141                          234
Minnesota                                                          30
Mississippi                                                       730
Missouri                                                          267
Montana                                                           212
Nebraska                                                        1,699
Nevada                                                            402
New Jersey                                                        929
New Hampshire                                                      24
New Mexico
New York                                                       27, 137                        231
North Carolina                                                  2,235                            2
North Dakota                                                      113
Ohio                                                            2,859                          180
Oklahoma                                                          363
Oregon                                                            294
Pennsylvania                                                    l ,430                          26
Puerto Rico                                                        13                           32
Rhode lsland                                                       39
South Carolina                                                    259                         124
South Dakota                                                                                    14
Tennessee                                                         945                           57
Texas                                                           7, 10]                       2,041
Utah                                                              370
Subtotal carried fonvard                                    $ 122,896                     $4, 163



                     SE CTION V-OTHER ACCOMPANYING IN FORMA TION (UNAUDITED)                         47
              Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 200 of 322


                                         TREASURY FORFEITURE FUND
                            Eq uitable Sharing Summa rized by State and U.S. Territories
                                       For the Year Ended September 30, 2018
                                               (Dollars in Thousands)
                                                    (Unaudited)




                  State/U.S. Territories                       Currency Value                   Property Value

       Subtotal broughtfonvard                                        122,896                           4, 163
       Vermont
       Virgin Islands
       Virginia                                                          183                              123
       Washington                                                        445
       West Virginia                                                     190                              182
       Wisconsin                                                          21                                 I
       Wyoming                                                           194
                                                                                                      - --
               Totals                                               $123,929                          ~

Summarized above are the currency and propercy values of assets forfe ited and shared w ith state and local
agencies and U.S. Territories participating in the seizure. Thi s supplemental schedule is not a required pa1t of
the financ ial statement of the Department of the Treasury Forfeiture Fund. lnformation presented on this
schedule represents assets physically transferred during the year and, therefore, does not agree w ith total assets
shared with state and local agencies in the financial statements. In addition, the above numbers do not include
the adjustment to present property distributed at net realizable value.




  48               TREASURY FORFEITURE FUNDACCOUNTABILJTY REPORT- FISCAL YEAR 2018
           Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 201 of 322




                                 TREASURY FORFEITURE FUND
               Uncontested Seizures of Currency and Monetary Instruments Valued Over
              $100 Thousand Taking More Than 120 Days from Seizure to Deposit in Fund
                               For the Year Ended September 30, 2018
                                        (Dollars in Thousands)



31 U.S.C. 9705(f)(2)(E) requires the Secretary of the Treasury to report annually to Congress
uncontested seizures of currency or proceeds of monetary instruments over $100 thousand which were
not deposited in the Department of the Treasury Forfeiture Fund within 120 days of the seizure date.
There were 50 administrative seizures over $100 thousand over 120 days old totaling $21,173 that had not
been transferred from the Seized Currency Suspense Account to the Treasury Forfeiture Fund as of the
end of FY 2018.




                    SECTION V - OTHER ACCOMPANYING JNFORMA TJON (UNAUDITED)                          49
            Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 202 of 322


                                    TREASURY FORFEITURE FUND
                            Analysis of Revenue and Expenses and Distributions
                                 For the Year Ended September 30, 2018
                                          (Dollars in Thousands)

  Revenue, Expenses and Distributions by Asset Category:
                                                                                             Expenses and
                                                                                Revenue      Distributions

  Vehic les                                                                 $  20,734          $     167,134
  Vessels                                                                       5,759                212,946
  Aircraft                                                                      5,759                 68,603
  General Property                                                             18,430                675,902
  Real Property                                                                64,504                 26,474
  Currency and monetary instruments                                         1,187,164                151,291
                                                                            1,302,350              1,302,350
  Less:
    Mortgages and claims                                                         (2,956)             (2,956)
    Refunds                                                                        (779)               (779)
  Add:
    Excess of net revenues and financing sources over total program
        expenses
  Total                                                                    $1 .298.615         $ 1.298.615

  Revenue, Transfers, Expenses and Distributions by Type of
  Disposition:
  Sales of property and forfeited currency and monetary instruments        $ 616,580           $ 247,448
  Reimbursed storage costs                                                        3,708              130,235
  Assets shared with state and local agencies                                   137,873              137,873
  Assets shared with other federal agencies                                      18,799               18,799
  Assets shared with foreign countries                                              627                  627
  Victim Restitution                                                            524,763              524,763
  Destructions                                                                                       156,282
  Pending disposition                                                                                 86,323
                                                                            1,302,350              1,302,350
 Less:
   Mmtgages and claims                                                          (2,956)              (2,956)
   Refunds                                                                        (779)                (779)
 Add:
   Excess of net revenues and financ ing sources over total program
       expenses
 Total                                                                    $ 1,298.615          $ 1,298,615

The revenue amount of$1,298,615 is from the Statement of Changes in Net Position. This supplemental
schedule "Analysis ofRevenues, Expenses and Distributions" is required under the Treasury Forfeiture Fund
Act of 1992.



  50            TREASURY FORFEITURE FUND ACCOUNTABILITY REPORT- FISCAL YEAR 2018
          Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 203 of 322



                                   TREASURY FORFEITURE FUND
                                Information Required by 31 U.S.C. 9705(t)
                                 For the Year Ended September 30, 2018
                                         (Dollars in Thousands)

The Treasury Forfeiture Fund Act of 1992, 31 U.S.C. 9705(t), requires the Secretary of the T reasury to
transmit to Congress, no later than February 1, of each year, certain information. The following
summarizes the required information.

(1)   A report on:

      (A) The estimated total value of p roperty fo rfeited with respect to which funds were not deposited in the
          Department of the Treasury Forfeiture Fund during the preceding fiscal year under any law
          enforced or administered by the Department of the Treasury law enforcement organizations or the
          United States Coast Guard, in the case of fi scal years beginni ng after 1993 .

           As reported in the audited financial statements, at September 30, 2018, the Fund had forfeited
           property held for sale of $78,263. The realized proceeds will be deposited in the Fund when
           the property is sold.

          Upon seizure, currency and other monetary instruments not needed for evidence in judicial
          proceedings are deposited in a Customs and Border Protection (CBP) suspense account.
          Upon forfeiture, it is transferred to the Treasury Forfeiture Fund. At September 30, 2018,
          there was $46,734 of forfeited currency and other monetary instruments that had not yet been
          transferred to the Fund. This is reported as a part of "Cash and Other Monetary Assets" in
          the audited financial statements.

      (B) The estimated total value of all such property transferred to any state or local law enforcement
          agency.

          The estimated total value of all such property transferred to any state or local law
          enforcement bureau is summarized by state and U.S. territories. Total currency transferred
          was $123,929 and total property transferred was $4,469 at appraised value.

(2)   A report on:

      (A) The balance of the Fund at the beginning of the preceding fiscal year.

          The total net position of the T reasury Forfeiture Fund on September 30, 2017 which became
          the beginning balance for the Fund on October 1, 2017, as reported in the audited financial
          statements is $2,248,198.




                     SECTION V-OTHER ACCOMPANYING INFORMATION (UNAUDJTED)                                     51
         Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 204 of 322


                                 TREASURY FORFEITURE FUND
                              Information Required by 31 U.S.C. 9705(f)
                               For the Year Ended September 30, 2018
                                       (Dollars in Thousands)

     (B) Liens and mortgages paid and the amount of money s hared with federal, state, local and fore ign Jaw
         enforcement bureaus during the preceding fiscal year.

         Mortgages and claims expense, as reported in the audited financial statements, was $2,956.
         The amount actually paid on a cash basis was not materially different.

         The amount of forfeited currency and property shared with federal, and distributed to state,
         local and foreign law enforcement bureaus as reported in the audited financial statements was
         as follows:

                                                                   Amount
                            State and local                       $137,873
                            Foreign countries                          627
                            Other federal agencies                  18,799
                            Victim restitution                     524,763

     (C) The net amount realized from the operations of the Fund during the preceding fi scal year, the
         amount of seized cash being held as ev idence, and the amount of money that has been carried over
         into the current fi scal year.

         The net cost of operations of the Fund as shown in the audited financial statements is
         $239,431.

         The amount of seized currency not on deposit in the Fund's suspense account at September
         30, 2018, was $656,742. This amount includes some funds in the process of being deposited at
         year-end , cash seized in August or September 2018 that is pending determination of its
         evidentiary value from the U.S. Attorney, and the currency seized for forfeiture being held as
         evidence.

         On a budgetary basis, unobligated balances as originally reported on the Office of
         Management and Budget Reports, SF-133, "Report on Budget Execution" was approximately
         $825,173 for fiscal year 2018. T his excluded $149,613 in FY 2018 rescinded authority tbat
         was classified as " temporary". If these figures are added to the unobligated balances at the
         end of FY 2018, the figure became $974,786.




52           TREASURY FORFEITURE FUND ACCOUNTA BILITY REPORT-FISCAL YEAR 2018
    Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 205 of 322



                              TREASURY FORFEITURE FUND
                           Information Required by 31 U.S.C. 9705(f)
                            For the Year Ended September 30, 2018
                                    (Dollars in Thousands)


 (D) Any defendant's prope1ty not fo1feited at the end of the preceding fiscal year, if the equity in such
     property is valued at $1 million or more.

     The total approximate value of such property for the Treasury Forfeiture Fund, at estimated
     values determined by bureau and contractor's officials, and the number of seizures is as
     follows:

             Bureau                         Amount                       Number
             CBP                           $ 206,754                   65 seizures
             IRS                            1,015,590                 142 seizures
             U.S. Secret Service               40,393                  15 seizures

(E) The total dollar value of uncontested seizures of monetary instruments having a value of over $100
    thousand which, or the proceeds of which, have not been deposited into the Fund within 120 days
    after the seizure, as of the end of the preceding fiscal year.

    The total dollar value of such seizures is $21,173. This is also documented on page 49.

(F) The balance of the Fund at the end of the current fiscal year.

    The total net position of the Fund at September 30, 2018, as reported in the audited financial
    statements is $1,435,756.

(G) The net amount, if any, of the excess unobligated amounts remaining in the Fund at the end of the
    preceding fiscal year and available to the Secretary for Federal law enforcement related purposes.

    There is no cap on amounts that can be carried forward into Fiscal Year 2018 per the fiscal
    year 1997 Omnibus Appropriations Act (PL 104-208).

(H) A complete set of audited financial statements prepared m a manner consistent with the
    requirements of the Chief Financial Officers Act of 1990.

    The audited financial statements, including the Independent Auditor's Report, are found in
    Sections Il and III.

(I) An analysis of income and expense showing revenue received or lost: (i) by property category
    (such as general property, vehicles, vessels, aircraft, cash, and real property); and (ii) by type of
    disposition (such as sale, remission, cancellation, placement into official use, sharing with state and
    local agencies, and destruction).

    A separate schedule is presented on page 50.

               SECTION V-OTHER ACCOMPANYING INFORMATION (UNAUDITED)                                     53
Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 206 of 322




          REPORT WASTE, FRAUD, AND ABUSE

          Treasury OIG Hotline: 1-800-359-3898
                     Hotline@oig.treas.gov

Gulf Coast Restoration Hotline: 1-855-584.GULF (4853)
           gulfcoastrestorationhotline@oig.treas. gov

   Access Treasury OIG reports and other information online:
      www .treasury.gov/ about/organizational-structure/ig
Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 207 of 322




                 EXHIBIT 
           Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 208 of 322




    •
                                       DEPARTMENT OF THE TREASURY
                                                   WASHINGTON, D,C,

ASSISTANT SECRETARY



                                                February 15, 2019


    The Honorable Mike Quigley                                  The Honorable John Kennedy
    Chairman                                                    Chairman
     Subcommittee on Financial Services                          Subcommittee on Financial Services
     and General Government                                      and General Government
    Committee on Appropriations                                 Committee on Appropriations
    U.S. House of Representatives                               United States Senate
    Washington, D.C. 20515                                      Washington, D.C. 20510

     The Honorable Tom Graves                                   The Honorable Christopher A. Coons
     Ranking Member                                             Ranking Member
      Subcommittee on Financial Services                         Subcommittee on Financial Services
      and General Government                                     and General Government
     Committee on Appropriations                                Committee on Appropriations
     U.S. House of Representatives                              United States Senate
     Washington, D.C. 20515                                     Washington, D.C. 20510


     Dear Chairman Quigley, Chairman Kennedy, Ranking Member Graves, and Ranking Member Coons:

     Enclosed is the Department of the Treasury's Strategic Support spending proposal for Fiscal Year 2019.
     The Strategic Support program is authorized by 31 U.S.C. § 9705(g)(4)(B) and is available to the
     Secretary of the Treasury for the law enforcement activities of any federal agency. This plan provides up
     to $601 million requested by the Department of Homeland Security to support law enforcement border
     security efforts conducted by U.S. Customs and Border Protection. These funds will be available in two
     tranches. The first tranche of up to $242 million will be available for obligation 15 days after this letter is
     submitted. The second tranche of $359 million will be available for obligation after that date subject to
     the receipt of additional anticipated forfeitures.

     If you have any questions or need additional information, please contact the Office of Legislative Affairs
     at (202) 622-1900.




                                                     David F. Eisner
                                                     Assistant Secretary for Management


     Enclosure
           Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 209 of 322



    •
                                      DEPARTMENT OF THE TREASURY
                                                  WASHINGTON, D,C,

ASSISTANT SECRETARY




                                               February 15, 2019


     The Honorable Nita M . Lowey                              The Honorable Richard Shelby
     Chairwoman                                                Chairman
     Committee on Appropriations                               Committee on Appropriations
     U.S. House of Representatives                             United States Senate
     Washington, DC 20515                                      Washington, DC 20510

    The Honorable Kay Granger                                  The Honorable Patrick Leahy
    Ranking Member                                             Vice Chairman
    Committee on Appropriations                                Committee on Appropriations
    U.S. House of Representatives                              United States Senate
    Washington, DC 20515                                       Washington, DC 20510




    Dear Chairwoman Lowey, Chairman Shelby, Ranking Member Granger, and Vice Chairman Leahy:

    Enclosed is the Department of the Treasury's Strategic Support spending proposal for Fiscal Year 2019.
    The Strategic Support program is authorized by 31 U.S.C. § 9705(g)(4)(B) and is available to the
    Secretary of the Treasury for the law enforcement activities of any federal agency. This plan provides up
    to $60 I million requested by the Department of Homeland Security to support law enforcement border
    security efforts conducted by U.S. Customs and Border Protection. These funds will be available in two
    tranches. The first tranche of up to $242 million will be available for obligation 15 days after this letter is
    submitted. The second tranche of $359 million will be available for obligation after that date subject to
    the receipt of additional anticipated forfeitures.

    If you have any questions or need additional information, please contact the Office of Legislative Affairs
    at (202) 622-1900.



                                                   Sin - ~ ~


                                                    David F. Eisner
                                                    Assistant Secretary for Management


    Enclosure
Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 210 of 322




                   dZ^hZz&KZ&/dhZ&hE
               &zϮϬϭϵ^dZd'/^hWWKZd&hE/E'
                          ;/ŶDŝůůŝŽŶƐͿ

       ŐĞŶĐǇ                  WƌŽƉŽƐĞĚŵŽƵŶƚ

       W                      dƌĂŶĐŚĞϭ    ϮϰϮ͘ϬϬϬ
                                dƌĂŶĐŚĞϮ    ϯϱϵ͘ϬϬϬ



       dŽƚĂů                                  ϲϬϭ͘ϬϬϬ
                                      Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 211 of 322




                                                         FY19
                             EXPENSE CATEGORIES         Proposed                                                                          DESCRIPTIONS/COMMENTS
                                                        Amount

STRATEGIC SUPPORT FUND (SS)

   U.S. Border Patrol - %RUGHU6HFXULW\(IIRUWV         .00    &%3KDVEHHQZRUNLQJLQSDUWQHUVKLSZLWKWKH8QLWHG6WDWHV$UP\&RUSVRI(QJLQHHUV86$&(WRLPSOHPHQW%RUGHU6HFXULW\DQG,PPLJUDWLRQ(QIRUFHPHQW
                                                                                                             WR HQKDQFH ERUGHU VHFXULW\ LQIUDVWUXFWXUH DQG RSHUDWLRQV LQ VXSSRUW RI &%3 ODZ HQIRUFHPHQW HIIRUWV
                                                                   ,PSURYHPHQWV7KHVHIXQGVZLOOEHXVHGWRHQKDQFHERUGHUVHFXULW\LQIUDVWUXFWXUHDQGRSHUDWLRQVLQVXSSRUWRI&%3ODZHQIRUFHPHQWHIIRUWV7KHHIIRUWVLQFOXGHWKH
                                                                   SODQ GHVLJQ DQG FRQVWUXFWLRQ RI D SK\VLFDO VWUXFWXUH XVLQJ DSSURSULDWH PDWHULDOV DQG WHFKQRORJ\ WR PRVW HIIHFWLYHO\ DFKLHYH FRPSOHWH RSHUDWLRQDO FRQWURO RI WKH VRXWKHUQ
                                                                   SODQGHVLJQDQGFRQVWUXFWLRQRIDSK\VLFDOVWUXFWXUHXVLQJDSSURSULDWHPDWHULDOVDQGWHFKQRORJ\WRPRVWHIIHFWLYHO\DFKLHYHFRPSOHWHRSHUDWLRQDOFRQWURORIWKHVRXWKHUQ
                                                                   ERUGHU
                                                                   ERUGHU)XQGLQJZLOOEHPDGHDYDLODEOHLQWZRWUDQFKHV7KHILUVWWUDQFKHRIXSWRPLOOLRQZLOOEHDYDLODEOHIRUREOLJDWLRQGD\VDIWHUWKLVOHWWHULVVXEPLWWHG7KH
                                                                   VHFRQGWUDQFKHRIPLOOLRQZLOOEHDYDLODEOHIRUREOLJDWLRQDIWHUWKDWGDWHVXEMHFWWRWKHUHFHLSWRIDGGLWLRQDODQWLFLSDWHGIRUIHLWXUHV




                          SRATEGIC SUPPORT TOTALS        .000
Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 212 of 322




                 EXHIBIT 3
        Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 213 of 322



                     Sequencing of Border Barrier Construction Authorities
                                        March 4, 2019


Topline
x   
    ʹͲͳͻǡ
    Ǥ
    ǡǦǤ
x   
ǡǤǤ
    ȋȌǡǡǤ
x   ͳȋǡ	
    	ǡǦǡ
    ʹͺͶȌǡǤ
x   ǡʹ
    ȋ		ǡǦ
    ȌǤǤ
x   ǡ͵
    ȋͳͲǤǤǤȚʹͺͲͺȌǤ
    
    Ǥ
    ǡǯ
    Ǥ
In Depth:
x   ȋȌȋȌ
    ǡǡ
    Ǥ
        ȋǣ
         	Ȍǣ
               ̈́͸Ͳͳ		
                ͳͲʹ
                ͳͻͻ͸ǡ
                ȋȌǡͺǤǤǤͳͳͲ͵Ǥ
               ̈́ͳǤ͵ǡ
                ʹͲͳͻǡͳͲʹ
                Ǥ
        ǣ
               	ʹͷǡʹͲͳͻǡ
                Section 284 ͳͲǡǤǤǤǡ
                ̈́ʹǤͷ
                Ǧǡǡ
        Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 214 of 322



                ǡ
                ͳͲǤǤǤȚʹͺͶȂǤǡʹͺͶ
                Ǥ
               ǯ
                ʹͺͶǡ
                
                Ǥǡ
                
                ̈́͵Ǥ͸
                10 U.S.C.
                2808ȂǤ
               ǣǯ
                ʹͺͶ
                ǤǯʹͺͲͺ
                ʹͺͶǡ
                Ȁ
                ǡʹͺͶǤ
x   The Fiscal Year (FY) 2019 Appropriation for DHS̈́ͳǤ͵͹ͷͷͷ
    Ǥ

    ȋ
ȌǡǤǤǯǡͳʹǡ
    ȋȌǤ
        	ʹͲͳͻ
         ǡ
         
         	ʹͲͳ͹ǤǤǤ
         ȋȌ		Ǥ
x   Treasury Forfeiture Fund (TFF)Ǥ
    ̈́͸Ͳͳ
    ȀǤǣ
        ͳα̈́ʹͶʹǤͳͷ
         ȋʹǡʹͲͳͻȌǤ
        ʹα̈́͵ͷͻǤ
         ǤʹǤ
        ̈́͸Ͳͳ		ʹ͸
         ̈́͸Ͳͳ		ʹ͸
         
ʹ͵Ǥ
         

x   10 U.S.C. 284 	
    ǡǡ
    ǦǤ
    ǯǦǡǡǤ
        ȋ	Ȍȋ	ʹͷǡʹͲͳͻȌǡ
         ̈́ͷͲͲǡͲͲͲǦ
        Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 215 of 322



         Ǧǡǡ
         ǡǡǤǤ
         ǤǤ
        ǡǦ
         ǡǡǣ
            ̈́ͳǦ
             ǦǡʹͲͳͻǤ
            ̈́ͳǤͷ
             ǦʹͲͳͻǤ
        DOD Sources: ǡ̈́ͳǡ
         ǯǡ
         Ǧ
         ǦǤ
         Ǥ
        Congressional Notifications/Engagements:
         Ǧǡǡ
         ǡͺͲͲͷ
         ǡʹͲͳͻǤǦʹͲͳͻǡ
         ʹͲͳͻǤ
x   10 U.S.C. § 2808 
    ǡǡ
    
    Ǥ
        
         ʹͺͲͺǤǯ
         ǡ
         
         ǡ
         Ǥǡǡ
         ǡ
         ǡ
         ǡǡǤ
        ̵ʹͺͲͺǡ
         
         ȋ̈́͵Ǥ͸Ȍǡǡ
         
         Ǥǣ
            Ǥ
            	ʹͲͳͻǤ
            Ǥ
        	Ǥ
        Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 216 of 322



        
         Ǥ
        Congressional Notifications/Engagements:
         
         ǡ
         Ǥ	ǡʹͺͲͺǡ
         
         ʹͺͲͺǤ
        Ǥ
         	ʹͲʹͲ
         ʹͺͲͺǤ



Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 217 of 322




                 EXHIBIT 3
                Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 218 of 322

Unclassified                          REPROGRAMMING ACTION                                                                              Pae:e l of3
Subject: Support for DBS Counter-Drug Activity Reprogramming Action                                                  DoD Serial Number:
Appropriation Title: Various Appropriations                                                                              FY 19-01 RA
                                                                                                                       Includes Transfer?
                                                                                                                                Yes
~omponent Serial Number:                                            (Amo1111ts i11 Thousarids of Dollars)
                                Program Base Renecling    Program Previously             Reprogramming Action               Revised Program
                                  Congressional Action    Approved by Sec Der
            Line Item           Quantity   I   Amount    Quantity    I   Amount          Quantity    I      Amount       Quantity   I   Amount
                a                   b      I     c          d        I       e               f       I        g             h       I      i
 This reprogramming action is submitted because this action uses general transfer authority. This
 reprogramming action provides funding in support of higher priority items, based on unforeseen military
 requirements than those for which originally appropriated; and is determined to be necessary in the national
 interest. It meets all administrative and legal requirements and none of the items has previously been denied
 by the Congress.

 This reprogramming action transfers $1 000.000 million from the Military Personnel, Army 19/ 19 and
 Reserve Personnel Am1y 19/19 appropriations to the Drug Interdiction and Counter-Drug Activities,
 Defense, 19/19, appropriation. This reprogramming action uses $1,000.000 million of general transfer
 authority pursuant to section 8005 of division A of Public Law 115-245 the Department of Defense (DoD)
 Appropriations Act 2019· and section I 001 of Public Law 115-232, the John S. McCain National Defense
 Authorization Act for Fiscal Year (FY) 2019.


 FY 2019 REPROGRAMMING INCREASE:                                                                    +1,000,000

 Drug Interdiction and Counter-Drug Activities, Defense, 19/19                                      +1,000,000
 Budget Activity 01: Counter-Narcotics Support
                                   238,306            238,306                                       +1,000,000                      1,238,306

 Explanation: Funds are required to provide support for counter-drng activities o'f the Department of
 Homeland Security (DHS). DHS has identified areas along the southern border of the United States that
 are being used by individuals, groups, and transnational criminal organizations as drug smuggling
 corridors, and determined that the construction of additional physical barrjers and roads in the vicinity of
 the United States border is necessary in order to impede and deny drug smuggling activities. DHS
 requests DoD assistance in the execution of projects to replace existing vehicle barriers or dilapidated
 pedestrian fencing with new pedestrian fencing, construct roads and install lighting. Title 10 U.S.Code,
 Section 284(b)(7) authorizes the DoD to support counterdrug activities of other Federal agencies
 through the construction ofroads and fences, and the installation of lighting, to block drug smuggling
 corridors across international boundaries of the United States. Such support is funded using DoD' s
 Drug Interdiction and Counter-Drug Activities appropriation. This is a base budget requirement.




Approved (Signature and Date)

     & {J.,J 4 71 (l Cu.,o 0/}
DD 1415-1                                        UNCLASSIFIED
              Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 219 of 322

 Unclassified                          REPROGRAMMING ACTION                                                                            Pa2e 2 of3

 Subiect: Support for DHS Counter-Drug Activity Reprogramming Action                                               DoD Serial Number:
 Appropriation Title: Various Appropriations                                                                           FY 19-01 RA
                                                                                                                     Includes Transfer?
                                                                                                                              Yes
::omponent Serial Number:                                        (Amo11111s i,i Tllousa11ds of Dollars)
                            Program Base Rcnccfi.og    Program PreYiou ly             Reprogramming Action                ReYised Program
                             Congressional Action      ApprO\/Cd by Sec Def
          Line Item         Quanlity      Amounl      Quantity        Amount          Quantily     I      Amount       Quantity    I   Amount
             a                  b             C          d                e                r       I        g             h        I      i
 FY 2019 REPROGRAMMING DECREASES:                                                                 -1,000,000

 Military Personnel, Army, 19/19                                                                       -993,627
 Budget Activity O1: Pay and Allowances of Officers
                                 14 000 263                      14 000 263                               -56,440                 13 943 ,823

 Explanation: Funds are available due to lower than expected Thrift Savings Plan (TSP) automatic and
 matching contributions ($-38.9 million) and Continuation Pay (CP) ($-17.5 million) for military members
 enrolled in the new Blended Retirement System (BRS) as a result of fewer than planned opt-ins from the
 legacy retirement system. This is base budget funding.

 Budget Activity 02: Pav and Allowances of Enlisted
                                 27 151,209                      27 151,209                            -754,212                   26 396 997

 Explanation: Funds are available due to a 9 500 Soldier reduction to Army s overall end strength target
 (478 000 vice 487,500) as Army refocuses on smart, modest annual growth without compromising quality
 in a highly challenging recruiting and retention market. Funds are available from the following programs
 stemming from strength reductions and rate-driven adjustments observed in execution to date. This is base
 budget funding.
      • $325.9 million in basic pay primarily driven by the decrease in projected average strength
      • $135. l million in retired pay accrual primarily driven by the decrease in projected average
          strength
      • $15.9 million in clothing allowances stemming from reduced requirements for non-accession
          related uniform purchases
      • $13.3 million in incentive pays and family separation allowances reflecting current base budget
          execution trends showing a shift toward higher Overseas Contingency Operations execution
      • $141.3 million in separation payments, driven by nearly IO thousand fewer projected separations
          than seen in fiscal year 2018 fewer oldiers eligible for disability separation in the Integrated
          Disability Evaluation System and fewer projected involuntary separations
      • $29.0 million in social security tax employer contributions primarily driven by the decrease in
          projected average strength
      • $27.6 million in enlistment and reenlistment incentives, due to projections for fewer recruitment
          contracts with bonus options compared to prior year execution and a smaller than expected cohort
          eligible for reenli.stment
      • $66.1 million due to lower than expected Thrift Savings Plan (TSP) automatic and matching
          contributions ($-41.4 million) and Continuation Pay (CP) ($-24.7 million) for military members
          enrolled in the new Blended Retirement System (BRS) as a result of fewer than planned opt-ins
          from the legacy retirement system



DD 1415-1                                     UNCLASSIFIED
             Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 220 of 322

Unclassified                          REPROGRAMMING ACTION                                                                          Paee 3 of3
Subiect: Suoo011 for DHS Cow1ter-Drug Activity Reorogrammjng Action                                             DoD Se rial Number:
App ropriation Title: Various ppropriations                                                                         FY 19-01 RA
                                                                                                                   Includes Transfer?
                                                                                                                           Yes
~omponent Serial Number:                                       (Amo1111ts ill Thousa11ds of Dollars)
                           Pro 0 ram Base Reflecting    Program Previously          Reprogramming Action               Revised Program
                            Congressional Action        Approved by Sec Def
         Line Item          Quantity   I   Amount      Quantity I   Amount          Quantity    I      Amount       Quantity   I    Amount
            a                  b       I      C           d     I       e               r       I        g             h       I       i

 Budget Activity 04: Subsistence of Enlisted Personnel
                                  2,269,930            2 269,930                                       -57,420                 2212510

 Explanation: Funds are available due to a decrease in projected average enlisted strength, lower than
 budgeted rate increases (no inflation in 2019 vice 3.4% budgeted), and a slight increase in the amount of
 realized collections for members subsisting in Army dining facilities. This is base budget funding.

 Budget Activity 05: Permanent Change of Station Travel
                                 1,785,401            1,785 401                                     -115,726                   1669675

 Explanation: Funds are available due to lower than budgeted rates of execution that have been realized in
 recent move expenditures. This is base budget funding. Specifically:
      • $36.9 million is available in accession moves
      • $26.1 million is available in rotational moves
      • $52.7 million is available in separation moves

 Budget Activity 06: Other Military Personnel Costs
                                     317 883                        317,883                             -9,829                     308,054

 Explanation: Funds are available due to a lower-than-projected number of former soldiers receiving
 unemployment compensation payments. This is base budget funding.

 Reserve Personnel, Army, 19/19                                                                         -6.373
 Budget Activity O1: Reserve Component Training and Support
                                4,874 662            4,871 312                                          -6,373                 4,864,939

 Explanation: Funds are available due to lower than expected Thrift Savings Plan (TSP) automatic and
 matching contributions for military members enrolled in the new Blended Retirement System (BRS) as a
 result of fewer than planned opt-ins from the legacy retirement system. This is base budget funding.




DD 1415-1                                      UNCLASSIFIED
Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 221 of 322




                 EXHIBIT 3
 Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 222 of 322

                                                                       Executive SecretmJ'
                                                                       U.S. Department or Homelan d Securit~
                                                                       Washingcon. DC 20528


                                                                       Homeland
                                                                       Security
                                    February 25 , 2019

MEMORANDUM FOR:               CAPT Hallock N. Mohler Jr.
                              Executive Secretary
                              Department of Defense (DoD)

FROM:                         Cbristi~a Bobb · !!)dlr\f-,,   ;i~)r.1
                              Executive Secretary
                              Department of Homeland Security (DHS)

SUBJECT:                      Request for Assistance Pursuant to 10 U .S.C. § 284

I. Overview

As the government department tasked with border security, the Department of Homeland
Security (DHS), through U.S. Customs and Border Protection (CBP), is requesting that
the Department of Defense assist DHS in its effo11s to secure the southern border. The
Secretary has directed me to transmit this request for assistance to your attention. This
memorandum supersedes the February 22, 2019 version .

In Section 102 of the IUegal Immigration Reform and Immigrant Responsibility Act of
1996, as amended (IIRIRA), 8 U.S.C. § 1103 note, Congress has directed DHS to
construct border infrastructure in areas of high illegal entry to deter illegal crossing of
both drugs and people into the United States. Pursuant to Section 102, DHS has
identified the areas set forth in Section n below as areas of high illegal entry where CBP
must take action (the Project Areas).

Within the Project Areas, DHS is experiencing large numbers of individuals and
narcotics being smuggled into the country illegally. The Project Areas are also used by
individuals, groups, and transnational criminal organizations as drug smuggling coni.dors.
Mexican Cartels continue to remain dominant in these areas, influencing and controlling
narcotics and human smuggling operations, within theiT respective strongholds.

DHS must use its authority under Section 102 of IIRIRA to install additional physical
barriers and roads in the vicinity of the United States border in order to deter and prevent
illegal crossings within the Project Areas. The construction of border infrastructure
within the Project Areas will support DHS's ability to impede and deny illegal entry and
drug smuggling activities within the Project Areas.




                                                                       www.dhs.gov
  Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 223 of 322
Subject: Request for Assistance Pursuant to 10 U.S.C. § 284
Page2

The Project Areas identified _are adjacent to some of the most densely populated
metropolitan areas of Mexico and are also home to some of the strongest and most
violent drug cartels in the world. Deterring and preventing illegal cross-border activity
will help stem the flow of illegal narcotics and entries in these areas. Similarly, the
improved ability to impede, deny, and be mobile within the Project Areas creates a safer
operational environment for law enforcement.

To support DHS's action under Section 102 ofIIRIRA, DHS is requesting that DoD,
pursuant to its authority under 10 U.S.C. § 284(b)(7), assist with the construction of
fences roads, and lighting within the Project Areas to block drug-smuggling corridors
across the international boundary between the United States and Mexico.

II. Capabilities Requested

Within the Project Areas there is existing vehicle fence and dilapidated pedestrian
fencing. Vehicle fencing is intended to stop vehicles from illegally entering the United
States, but can be climbed over or under by individuals. Pedestrian fencing is intended to
prevent and deter individuals and vehicles from illegally crossing into the United States.

DHS requests that DoD assist in the execution of projects, within the Project Areas set
forth below, to: (1) replace existing vehicle barriers or dilapidated pedestrian fencing
with new pedestrian fencing; (2) construct roads; and (3) install lighting.

The new pedestrian fencing includes a Linear Ground Detection System, which is
intended to, among other functions, alert Border Patrol agents when individuals attempt
to damage, destroy or otherwise harm the barrier. The road construction includes the
construction of new roads and the improvement of existing roads. The lighting that is
requested has an imbedded camera that works in conjunction with the pedestrian fence.
The lighting must be supported by grid power.

The segments of fence within the Project Areas identified below are situated on federal
property. DHS will be responsible for securing, to the extent required, any other real
estate interest or instrument that is required for project execution. In the event a real
estate interest or instrument that is needed for project execution cannot be obtained for a
segment of fence within a Project Area in a time frame that is within the requirements of
this request for assistance, the segment may be withdrawn from this request. In addition,
DHS will be responsible for any applicable environmental planning and compliance to
include stakeholder outreach and consultation associated with the projects.
 Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 224 of 322
Subject: Request for Assistance Pursuant to 10 U.S.C. § 284
Page 3

Project Areas:

II.A. El Centro Sector

Within the United States Border Patrol El Centro Sector (El Centro Sector) DHS is
requesting that DoD assist by undertaking road construction, by replacing approximately
15 miles of existing vehicle barrier with new pedestrian fencing, and by installing
lighting in the specific locations identified below.

The specific Project Area identified below is located in Imperial County, California and
has been identified by the Office of National Drug Control Policy (ONDCP) as a High
Intensity Drug Trafficking Area (HIDTA). Multiple local transnational criminal
organizations known for smuggling drugs into Calexico from Mexico using a variety of
tactics, techniques, procedures, and varying concealment methods operate in this area,
including Cartel De Jalisco Nueva Generacion (CJNG) as well as remnants of the
Beltran Leyva Organization and La Familia Michoacana organizations. CJNG, based in
Jalisco, was previously a faction of the Sinaloa Cartel. CJNG broke away from the
Sinaloa Cartel and has become an established Mexican Cartel. The Mexican government
has declared CJNG as one of the most dangerous cartels in the country.

Due to the close proximity of urban areas on both sides of the border, the El Centro
Sector suffers from some of the quickest vanishing times - that is, the time it takes to
illegally cross into the United States and assimilate into local, legitimate traffic. These
quick vanishing times enable the illegal activities of transnational criminal organizations,
whether they are smuggling people or narcotics.

Border Patrol' s own experience with apprehensions between border crossings bears this
out. In fiscal year 2018, there were over 29,000 apprehensions of illegal entrants
attempting to enter the United States between border crossings in the El Centro Sector.
Also in fiscal year 2018, Border Patrol had approximately 200 separate drug-related
events between border crossings in the El Centro Sector, through which it seized over
620 po'1Ilds of marijuana, over 165 pounds of cocaine, over 56 pounds of heroin, and
over 1,600 pounds of methamphetamine.

The specific Project Area is as follows:

   •   El Centro Project 1:

           o   The project begins approximately 10 miles west of the Calexico Port of
               Entry continuing west 15 .25 miles in Imperial County.
           o   Start coordinate: 32.63273, -115.922787; End coordinate: 32.652563,
               -115.662399
  Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 225 of 322
Subject: Request for Assistance Pursuant to 10 U.S.C. § 284
Page4

II.B. Yuma Sector

Within the United States Border Patrol Yuma Sector (Yuma Sector) DHS is requesting
that DoD assist by undertaking road construction, by replacing approximately 36 miles of
existing vehicle barrier and approximately 6 miles of dilapidated pedestrian fencing with
new pedestrian fencing, and by installing lighting in the specific locations identified
below. The specific areas identified below are located in Yuma County, Arizona.

Yuma County has been identified by the ONDCP as a HIDTA. Of particular note is the
operation of the Sinaloa Cartel in this area. The Sinaloa Cartel continues to be the most
powerful cartel in the country and controls illicit networks and operations in the United
States. Despite the arrest of Joaquin "El Chapo" Guzman-Loera, its narcotics business has
continued uninterrupted. As a result, there have been no significant changes within the
Sinaloa Cartel's hierarchy, or any changes in the illicit operations conducted by the
Sinaloa Cartel.

Border Patrol's own experience with apprehensions between border crossings bears this
out. In fiscal year 2018, there were over 26,000 apprehensions of illegal entrants
attempting to enter the United States· between border crossings in the Yuma Sector. Also
during fiscal year 2018, Border Patrol had over 1,400 separate drug-related events
between border crossings in the Yuma Sector, through which it seized over 8,000 pounds
of marijuana, over 78 pounds of cocaine, over 102 pounds of heroin, over 1,700 pounds
of methamphetamine, and over 6 pounds of fentanyl.

The replacement of ineffective pedestrian fencing in this area is necessary because the
older, wire mesh design is easily breached and has been damaged to the extent that it is
ineffective. Additionally, this area is notorious for border violence and narcotics
smuggling. Furthermore, while the deployment of vehicle barrier in the Yuma Sector
initially curtailed the volume of illegal cross-border vehicular traffic, transnational
criminal organizations quickly adapted their tactics switching to foot traffic, cutting the
barrier, or simply driving over it to smuggle their illicit cargo into the United States.
Thus, in order to respond to these changes in tactics, DHS now requires pedestrian
fencing.

The specific Project Areas are as follows:

    •   Yuma Project I:

           o The project begins approximately I mile southeast of the Andrade Port of
             Entry continuing along the Colorado River for approximately 5 miles in
             Yuma County.
           o Start coordinate: 32.704197, -114.726013; End coordinate: 32.642102,
             -114.764632)
 Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 226 of 322
Subject: Request for Assistance Pursuant to 10 U.S.C. § 284
Page 5

   •   Yuma Project 2:

           o The project involves the replacement of two segments of primary
             pedestrian fencing in Yuma Sector for a total of approximately 6 miles.
             This includes approximately 2 miles of fencing along the Colorado River.
           o Start coordinate: 32.37755528, -114.4268201; End coordinate:
             32.3579244, -114.3623999;
           o The project also includes replacement of primary pedestrian fencing
             approximately 17 miles east of the San Luis Port of Entry, on the
             Barry M Goldwater Range, continuing east for approximately 4 miles.
           o Start coordinate: 32.51419938, -114.8011175; End coordinate:
             32.49350559, -114.8116619

   •   Yuma Project 3:

           o The project begins approximately 0.4 miles east of the
             Barry M. Goldwater Range continuing approximately 31 miles east
             through the Cabeza Prieta National Wildlife Refuge in Yuma County.
           o Start coordinate: 32.232935, -113.955211; End coordinate: 32.039033,
             -113.33411

111.C. Tucson Sector

Within the United States Border Patrol Tucson Sector (Tucson Sector) DHS is requesting
that DoD assist by undertaking road construction, by replacing approximately 86 miles of
existing vehicle barrier with new pedestrian fencing, and by installing lighting in the
specific locations identified below. The specific areas identified below are located in
Pima, Cochise, and Santa Cruz Counties, Arizona.

Pima, Cochise and Santa Cruz Counties have been identified by the ONDCP as a
HIDTA. The Sinaloa Cartel relies on their local associates to coordinate, direct, and
support the smuggling of illegal drugs and aliens from Mexico to the United States.
Since Arizona is contiguous with the U.S.-Mexico International Boundary, the Tucson
and Phoenix metropolitan areas are major trans-shipment and distribution points for
contraband smuggling. Plaza bosses operate as a Sinaloa Cartel leader within their
specific area of operation along the Sonora-Arizona corridor of the U.S.-Mexico
International Boundary.

Border Patrol's own experience with apprehensions between border crossings bears this
out. In fiscal year 2018, there were over 52,000 apprehensions of illegal entrants
attempting enter the United States between the border crossings in the Tucson Sector.
Also in fiscal year 2018 Border Patrol had over 1,900 separate drug-related events
between border crossings in the Tucson Sector, through which it seized over 1,600
pounds of marijuana, over 52 pounds of cocaine, over 48 pounds of heroin, over 902
pounds ofmethamphetamine, and over 11 pounds offentanyl.
 Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 227 of 322
Subject: Request for Assistance Pursuant to 10 U.S.C. § 284
Page6

In addition, the absence of adequate pedestrian fencing, either due to the presence of
vehicle barrier only or ineffective pedestrian designs, in the Tucson sector continues to be
particularly problematic as it pertains to the trafficking of illegal narcotics. Rival
transnational criminal organizations frequently employ "rip crews" who leverage the
remote desert environment and lack of infrastructure to steal one another' s illicit cargo
resulting in increased border violence.

The terrain also provides high ground to scouts seeking to protect and warn smuggling
loads being passed through the area. Transnational criminal organizations have
successfully utilized this advantage in furtherance of their illicit activity and for this
reason the area is in need of an improved capability to impede and deny illegal crossings
or people and narcotics. In addition, the area hosts a number of tourist attractions that
allow illegal activity to blend into legitimate activity; avoiding detection and evading
interdiction.

The specific Project Areas are as follows:

   •   Tucson Project 1:
           o The project includes replacement of two segments of vehicle barriers. The
             first segment begins approximately 2 miles west of the Lukeville Port of
             Entry continuing west approximately 30 miles.
           o Start coordinate: 32.038278, -113.331716; End coordinate: 31.890032,
             -112.850162
           o The second segment project begins approximately 3 miles east of the
             Lukeville Port of Entry and continues east approximately 8 miles in Pima
             County, Arizona.
           o Start coordinate: 31.8648, -112.76757; End coordinate: 31.823911,
             -112.634298

   •   Tucson Project 2:
           o The project includes approximately 5 miles of primary pedestrian fence
             replacement around the Lukeville Port of Entry extending from
             approximately 2 miles west of the port to approximately 3 miles east of
             the port.
           o Start coordinate: 31.88999921, -112.850162; End coordinate: 31.8648,
             -112.76757
 Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 228 of 322
Subject: Request for Assistance Pursuant to 10 U.S.C. § 284
Page7

   •   Tucson Project 3:

           o The project includes three segments of vehicle barrier replacement
             begirming approximately 18 miles west of the Naco Port of Entry and
             continuing to approximately 25 miles east of the Douglas Port of Entry (or
             approximately 5 miles west of the Arizona/New Mexico state line) for
             approximately 20 miles of non-contiguous vehicle barrier replacement in
             Cochise County, Arizona.
           o Start coordinate: 31.333754, -110.253863; End coordinate: 31.333767,
             -110.250286;
           o Start coordinate: 31.334154, -110.152548; End coordinate: 31.334137,
             -110.147464;
           o Start coordinate: 31.333995, -109.453305; End coordinate: 31.332759,
             -109 .129344

   •   Tucson Project 4:

           o The project begins approximately 9 miles east of the Nogales Port of Entry
             and continues eastward for approximately 30 miles with approximately 26
             miles of non-contiguous vehicle barrier replacement in Santa Cruz and
             Cochise Counties, Arizona.
           o Start coordinate: 31.333578, -110. 79579; End coordinate: 31.333511,
             -110.775333;
           o start coordinate: 31.33328, -110.70545; End coordinate: 31.333602,
             -110.288665)
           o Note: An additional approximately 0.3 miles of new pedestrian fence
             could be built between the existing segmented vehicle barrier locations to
             fill existing gaps if appropriate real estate interest can be verified

   •   Tucson Project 5:

           o   The project includes approximately 2 miles of vehicle barrier replacement
               beginning approximately 4.5 miles east of the Sasabe Port of Entry
               continuing east in six non-continuous segments for approximately 15
               miles in Pima and Santa Cruz Counties, Arizona.
           o   Start Coordinate: 31.460175, -111.473171; End Coordinate: 31.459673,
               -111.471584;
           o   Start Coordinate: 31.453091, -111.450959; End Coordinate: 31.449633,
               -111.440132;
           o   Start Coordinate: 31.440683, -111.412054; End Coordinate: 31.437351,
               -111.40168;
           o   Start Coordinate: 31.423471, -111.358336; End Coordinate: 31.422541,
               -111.355444;
           o   Start Coordinate: 31.42221, -111.354379; End Coordinate: 31.421321,
               -111.351608;
 Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 229 of 322
Subject: Request for Assistance Pursuant to 10 U.S.C. § 284
Page 8

           o   Start Coordinate: 31.386813, -111.243966; End Coordinate: 31.385462,
               -111.239759)

TI.D. El Paso Sector

Within the United States Border Patrol El Paso (El Paso Sector) DHS is requesting that
DoD assist by undertaking road construction, by replacing approximately 70 miles of
existing vehicle barrier with new pedestrian fencing, and by installing lighting in the
specific locations identified below. The specific areas identified below are located in
Luna, Hidalgo and Dona Ana Counties, New Mexico. Luna, Hidalgo and Dona Ana
Counties have been identified by the ONDCP as a HIDTA.

There are three specific transnational criminal organizations of interest operating in the El
Paso Sector - the Sinaloa Cartel as well as remnants of the Juarez Cartel and the Beltran
Leyva Organization. In the El Paso Sector the Sinaloa Cartel employs a variety of tactics,
techniques and procedures depending upon the terrain and environment to move drugs
across the border. While the Sinaloa Cartel has a strong presence and control of
territories at the flanks of the Sector, it does not have full control of the territory
throughout the El Paso Sector. The Juarez Cartel, traditionally a major trafficker of
marijuana and cocaine, has become an active member in opium cultivation and heroin
production.

Border Patrol' s own experience with apprehensions between border crossings bears this
out. In fiscal year 2018, there were over 31,000 apprehensions of illegal entrants
attempting to enter the United States between border crossings in the El Paso Sector.
Also in fiscal year 2018, Border Patrol had over 700 separate drug-related events between
border crossings in the El Paso Sector, through which it seized over 15,000 pounds of
marijuana, over 342 pounds of cocaine, over 40 pounds of heroin, and over 200 pounds
of methamphetamine.

Although the deployment of vehicle barrier in the El Paso Sector initially curtailed the
volume of illegal cross-border vehicular traffic, transnational criminal organizations
quickly adapted their tactics switching to foot traffic, cutting the barrier, or simply
driving over it to smuggle their illicit cargo into the United States.

Thus, in order to respond to these changes in tactics, CBP now requires pedestrian
fencing. Successfully impeding and denying illegal activities or transnational criminal
organizations in this area is further complicated by the close proximity of New Mexico
Highway 9 to the border. In some cases the highway is less than a half a mile, allowing
illegal cross-border traffic to evade detection and apprehension and quickly vanish from
the border area.
 Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 230 of 322
Subject: Request for Assistance Pursuant to 10 U.S.C. § 284
Page9

The specific Project Areas are as follows:

     •   El Paso Project 1:
            o The project includes 46 miles of vehicle barrier replacement beginning
              approximately 17.5 miles west of the Columbus Port of Entry continuing
              east in non-contiguous segments to approximately 35 miles east of the
              Columbus Port of Entry within the Luna and Dona Ana Counties, New
              Mexico.
            o Start Coordinate: 31.7837, -107.923151; End Coordinate: 31.783689,
              - 107.679049;
            o Start Coordinate: 31.783672, -107.573919; End Coordinate: 31.783741,
              -107.038154

     •   El Paso Project 2:
            o The proj ect includes 23.51 miles of Vehicle Barrier replacement in non-
              contiguous segments within Hidalgo and Luna Counties, New Mexico.
              The first segmeQ.t begin approximately 5 .1 miles east of the New
              Mexico/Arizona Border continuing east 4.55 miles.
            o Start Coordinate: 31.332323, - 108.962631; End Coordinate: 31.332292,
              -108.885946;
            o The second segment begins approximately 3 miles west of the Antelope
              Wells Port of Entry to 3 miles east of the port of entry for 6.12 miles of
              Vehicle Barrier replacement.
            o Start Coordinate: 31.333368, -108.582412; End Coordinate: 31.333407,
              -108.47926;
            o The third segment begins approximately 20 miles west of the Columbus
              Port of Entry extending west 12.84 miles.
            o Start Coordinate: 31.783722, -108.182442; End Coordinate: 31.783708,
              -107.963193;

m.       Technical Specifications

As set forth above, DHS requires road construction, installation of lighting, and the
replacement of existing vehicle barrier or dilapidated pedestrian fencing with new
pedestrian fencing within the Project Areas. DHS will provide DoD with more precise
technical specifications as contract and project planning moves forward.

Given DHS's experience and technical expertise, DHS plans to coordinate closely with
DoD throughout project planning and execution, to include review and approval of
design specifications, barrier alignment and location, and other aspects of project
planning and execution.
  Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 231 of 322
Subject: Request for Assistance Pursuant to 10 U.S.C. § 284
Page 10


IV. Sequencing

The DHS request for assistance includes approximately 218 miles in which DHS requires
road construction, the installation of lighting, and the replacement of existing vehicle
fencing or dilapidated pedestrian fencing with new pedestrian fencing within the Project
Areas. DHS requests that DoD's support under 10 U.S.C. § 284 address the requirements
in order of priority as DoD resources allow. The DHS order of priority is as follows:

      1. Yuma Sector Project 1
      2. Yuma Sector Project 2
      3. El Paso Sector Project 1
      4. El Centro Sector Project 1
      5. Tucson Sector Project 1
      6. Tucson Sector Project 2
      7. Tucson Sector Project 3
      8. Tucson Sector Project 4
      9. Yuma Sector Project 3
      10. El Paso Sector Project 2
      11. Tucson Sector Project 5

V. Funding

DHS requests that DoD provide the above-referenced border fences, roads, and lighting
on a non-reimbursable basis as support to block drug smuggling corridors.

DHS will accept custody of the completed infrastructure and account for that
infrastructure in its real property records.

DHS will operate and maintain the completed infrastructure.

VI.      Conclusion

PHS requests DoD assistance under 10 U.S.C. § 284 to construct fences, roads, and to
install lighting in order to block drug smuggling corridors in the Project Areas set forth
above. The Projects Areas set forth above are also areas of high illegal entry under
IIRIRA § 102(a), and the requested fences, roads, and lighting will assist in deterring
illegal crossings in the Project Areas.
Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 232 of 322




                 EXHIBIT 3
     Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 233 of 322

                                SECRETARY OF DEFENSE
                                1000 DEFENSE PENTAGON
                               WASHINGTON, DC 20301-1000



                                                                          MAR 2 5 2019
The Honorable Kirstjen Nielsen
Secretary of Homeland Security
Washington, DC 20528

Dear Madam Secretary:

        Thank you for your February 25, 2019 request that the Department of Defense provide
support to your Department' s effort to secure the southern border by blocking up to 11 drug-
smuggling corridors along the border through the construction of roads and fences and the
installation of lighting.

         IO U.S.C. § 284(b)(7) gives the Department of Defense the authority to construct roads
and fences and to install lighting to block drug-smuggling corridors across international
boundaries of the United States in support of counter-narcotic activities of Federal law
enforcement agencies. For the following reasons, I have concluded that the support you request
satisfies the statutory requirements:

       • The Department of Homeland Security (DHS)/Customs and Border Protection (CBP)
       is a Federal law enforcement agency;

       •   DHS has identified each project area as a drug-smuggling corridor; and

       • The work requested by DHS to block these identified drug smuggling corridors
       involves construction of fences (including a linear ground detection system), construction
       of roads, and installation of lighting (supported by grid power and including imbedded
       cameras).

        Accordingly, at this time, I have decided to undertake Yuma Sector Projects I and 2 and
El Paso Sector Project 1 by constructing 57 miles of 18-foot-high pedestrian fencing,
constructing and improving roads, and installing lighting as described in your February 25, 2019
request.

         As the proponent of the requested action, CBP will serve as the lead agency for
environmental compliance and will be responsible for providing all necessary access to land. I
request that DHS place the highest priority on completing these actions for the projects identified
above. OHS will accept custody of the completed infrastructure, account for that infrastructure
in its real property records, and operate and maintain the completed infrastructure.

      The Commander, U.S. Army Corps of Engineers, is authorized to coordinate directly
with DHS/CBP and immediately begin planning and executing up to $ I B in su port to
DHS/CBP by undertaking the projects identified above.
    Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 234 of 322




        Additional support may be available in the future, subject to the availability of funds and
other factors.



                                            o;t;;b,lU.
                                                 Patrick M. Shanahan
                                                 Acting




                                                2
Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 235 of 322




                 EXHIBIT 35
                       Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page WILLIAM
ADAM SM[Tfl, WASHINGTON, CHAIRMAN
                                                                                236 M,of' MAC"
                                                                                           322 THORNBERRY TEXAS.
SUSAN A DAVIS. CAI.JFORNIA                                                                    RANKING MEMBER
JAM R. LANGEVIN, RH0D£ ISlANO                                                               JOE WILSON, SOUTH CAROLINA
RICK LARSEN, WASHINGTON                                                                     ROB BISHOP, UTAH
JIM COOPER, TENNESSEE                                                                       MICHAEL R. TURNER. OHIO
JOC COURTNEY, CONNECTICUT                                                                   MIKE ROGERS, ALABAMA
JOHN GAIIAMENDI. CALIFORNIA
JACKIE SPEIER. CALIFORNIA
nJLSI GAB8ARO, HAWArl
                                         COMMTITEE ON ARMED SERVICES                        K. MICHAEL CONAWAY, TEXAS
                                                                                            DOUG lAMBORN, COLORADO
                                                                                            ROBERT J. WITTMAN, VIRGINIA
DONALD NORCROSS. NEW JERSEY                                                                 VICKY HARlliER. MISSOURI
RUBEN GALLEGO, ARIZONA
SETH MOULTON, MASSACHUSETTS
SALUD 0 . CARBAJAL. CALIFORNIA
                                            ll.~. 1!,ouse ot l\epregentatfbts               AUSTIN SCOTT, GEORGIA
                                                                                            MO BROOKS, ALABI\MA
                                                                                            PAUL COOK, CALIFORNIA
ANTHONY G BROWN, MARYUIND. vrcE CHNR                                                        BRADl.EY BYRNE, AlA8AMA
RO KHANNA. CAUFORNIA
WILLIAM R. KEATING, MASSACHUSETTS
                                                ~asbington, l)ut 20515- 6035                SAM GRAVliS, MISSOURI
                                                                                            ELISE M. STEFAN IK, NEW YORK
FILEMON VELA. TEXAS                              ONE HUNDRED SIXTE ENTH CO NGRESS           seen DollJARLA\S, TENNESSEE
ANOV KIM. NEW JERSEY                                                                        RALPH LEE ABRAHAM, LOUISIANA
KENDRA S. HORN, OKIAHOMA                                                                    TRENT KEll Y, MISSISSIPPI
GILBERT RAY CISNE/10S, JR., CALIFORNIA                                                      MIKE GALLAGHER, WISCONSIN
CHRISSY IIOUJ.AHAN, PENNSYLVANIA                                                            MATT GAETZ. FLORIDA
JASON CROW, COI.OAAOO                                                                       DON BACON, NEBRASKA
XOCHITL TORRES SMALL. NEW MEXICO                                                            JIM BANKS, \NOIA A
ELISSA SL01KIN, MICHIGAN                                                                    l!Z CHENEY, WYOM ING
MIKIE SHERRILL, NEW JERSEY                                                                  PAUL MfTCH~ll , MICHIGAN
KATIE HILL, CAL~NIA                                                                         JACK BERGMAN. MletilGAN
VERONICA ESCOBAR. TEXAS                                                                     MICHAEL WALT?, FLOOIOA
DEBRA A. HAAlAND, NEW MEXICO                           March 26, 2019
JARED OOlDEN, MAI E
LORI TIII\HAN MASSACHUSETTS                                                                 PAUL ARCANGEL!, STAFF DIRECTOR
EI.AINE G. LURIA. VIRGINIA




             The Honorable David L. Norquist
             Under Secretary of Defense, Comptroller
              and Chief Financial Officer
             U.S. Department of Defense
             Washington, D.C. 20301

              Dear Mr. Norquist:

                   The House Commmee on Armed Services has completed its review of the proposed
              reprogramming request FY 19-01 RA. This reprogramming action would transfer ap_proximately
              $1.0 billion among fiscal year 2019 appropriations.

                    The committee denies this request. The committee does not approve the proposed use of
              Department of Defense funds to construct additional hysical barriers and roads or install
              lighting in the vicinity of the United States border.

                                                            Sincerely,




                                                            Chairman

              AS:msh
Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 237 of 322




                 EXHIBIT 36
                       Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 238 of 322
NITA M . LO W EV, NEW YORK, CHAIRWOMAN                                                          KAY GRANGER. TEXAS
                                                                                                HAROLD ROGERS, KENTUCKY
MARCY KJ\PTUR, OHIO                                                                             ROBERT B. ADE AHOLT. ALABAMA
PETEil J, VISCL0SkV, INOl~A                                                                     MICHAEL K. SIMPSON, IDI\HO
JOS~ E. SERRANO, NEW YORK                                                                       JOHN R, CARTER. TEX/IS
ROSAL. ()«LAURO, CONNECTICUT                                                                    KEN CALVERT, CALIFORNIA


                                         (tongrrss of thr <tinitnt ~tatrs
OAVIO E. PRICE, NORrn CAROllNA                                                                  TOM COLE. OKLAHOMA
LUC ILLE ROVBAL·ALlAflO, CALlfORNIA                                                             MARIO OIAZ,BALART, FLORIDA
SANFORO D. BISHOP. Jo., GEORGIA                                                                 TOM GRAVES. GEORGIA
BARBARA LEE. CAllfOflNIA                                                                        STEVE WOMACK. ARKANSAS
BETIY MCCOLLUM, MINNESOTA                                                                       JEFF FORTENBERRY. NEBRASKA
TI I RYAN, OHIO
C. A. DUTCH RUPPERSSEROER, MARYLANO
                                                  !lou.sr of 1Rcprrsentatiorn                   CHUCK FLEISCHMANN. TEN £SSH
                                                                                                JAIME HERRERA BEUTLER, WASHINGTON
                                                                                                OAYlO P. JOYCE, OHIO
OEBBIE WASSERMAN SCHULTZ, FLOmOA
HENRY CUEllAR, TEXAS
CHE LUE PINGREE, MAINE
                                                [ommittee on 2lppropriotion.s                   ANOV HARRIS, MARYLAND
                                                                                                MARTHA R09Y, I\LA8AMA
                                                                                                MARKE. AMODEI, N VADA
MIKE OUIGLEY, ILll OIS
OEREK KILMER, WASHINGTON
MATT CARlWRIGHT, PENNSV1,YANIA
                                                ~oshingron, 11!)~ 20515-6015                    CHRIS SnwART, UTAH
                                                                                                STEVEN ~ PALAZZO, M ISSISSIPPI
                                                                                                DAN NEWHOUSE. WASHINGTON
GRACE MENG, NEW YORK
MARK POCAN, WISCONSIN                                                                           JOflN R MOOlENMR, M ICHIGAN
KATHERINE M . Cl.AR MASSACHUSEns                                                                JOHN H. RUTHERFORD, flORIOA
PETE AGUILA-". CAL!rOR IA                                                                       WllL HURO, TEXAS
LOIS FRANKEL, FLORIDA
CHEAf BUSTOS, ILLINOIS
BONNIE WATSON COlEMAN, NEW JERSEY
                                                        March 26, 2019
BRENOA L. LAWRENCE, MICHIGAN                                                                              SHALANDA YOUNG
NORM A J. TORRES, CALIFORNIA
CHARLIE CRIST, FLOR/OJ\                                                                               CLERK ANO STAFF DIRECTOR
ANN KU'IKPATRICK, ARIZONA                                                                                   12111122!!-2711
EO CASE. HAWAII




             The Honorable David L. Norquist
             Under ecretary of Defense, Comptroller
             Department of Defense
             Washington, DC 20301

             Dear Mr. ecretary:

                     The Committee has received and reviewed the re uested re_Qrogramming action, FY 19-
             01 RA, submitted to the Committee on March 25, 2019, which proposes the transfer of$) billion
             from fiscal year 2019 Military Personnel, Army and Army Reserve accounts to the Drug
             Interdiction and Counter Drug Activities account for the p oses of erecting a wall on the U.S.
             southern border.

                         The Committee denies the request.

                      The Defense Appropriations Act of2019 was enacted on September 28, 2018, and
             inherent in the enactment is the specific allocation of appropriations and the execution of funds
             as called for under the Constitution between the Congress and the Executive Branch. Article 1
             states, "No Money shall be drawn from the Treasury, but in Consequence of Appropriations
             made by Law". The reprogramming transmitted by the Department denies the Congress and the
             Committee on Appropriations those stated ConstitutionaJ prerogatives; these funds were neither
             requested nor appropriated for the activities described in the reprogramming. With this unilateral
             action, the historic and unprecedented comity that has existed between the Committee and the
             Department has been breached.



                                                                             r'()D
                                                                             ~
                                                                       ~ losky
                                                             Peter J. Vis
                                                             Chairman
                                                                                             ----
                                                             Defense Subcommittee
Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 239 of 322




                  EXHIBIT 
Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 240 of 322




         C
         Chapter 12
                 12:




 Reprogramming
  and Transfer
    Authority
      Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 241 of 322



                 4.       Subdivisions of an appropriation contained in the agency’s budget request
                          or in conference or committee reports are not legally binding upon the
                          department or agency concerned unless they are specified in the
                          appropriations act itself. Newport News Shipbldg. and Dry Dock Co.,
                          B-184830, 55 Comp. Gen. 812 (1976). 8


                 5.       Reprogramming is based on minimal congressional and legislative
                          guidance. There “is no general statutory provision either authorizing or
                          prohibiting it and it has evolved largely in the form of informal (i.e. non-
                          statutory) agreements between various agencies and their congressional
                          oversight committees.” 9 There are some general limitations to
                          reprogramming:


                          a.       Agencies must comply with the requirements of 31 U.S.C. § 1301.


                          b.       Agencies must check appropriations acts for statutory prohibitions
                                   to proposed reprogramming. The DOD Appropriation Act usually
                                   sets out broad guidelines.


                          c.       Agencies must follow their internal policies and procedures. For
                                   DOD, there are detailed procedures located in the DOD FMR, vol.
                                   3, ch. 3 and 6.


                 6.       Items eligible for reprogramming. Congress, in the annual appropriation
                          act, typically states that DOD may submit actions only for higher priority
                          items, based on unforeseen military requirements, than those for which the
                          funds were originally appropriated. See Consolidated Appropriations Act
                          for FY 2013, Pub.L. No. 113-6, § 8005 (2013).




8
  Since the 2009 NDAA, Congress has started adding funding tables to the authorization act so that the conference
reports have the legal force of law. See NDAA 2009, P.L. 110-417, Section 1005, 14 October 2008, for the first
joint explanatory statement. Each year since that time, the NDAA has included funding tables, usually at Division D.
9
  GAO, Principles of Fed. Appropriations Law, p. 2-30 to 2-31.

                                                       12-8
     Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 242 of 322



            7.    Items ineligible for reprogramming. Annually, Congress prohibits DOD
                  from submitting reprogramming actions on items for which funds have
                  previously been requested from Congress but denied. See e.g.,
                  Consolidated Appropriations Act for FY 2012, Pub.L. No. 112-74, § 8005
                  (2012). GAO has stated that in the absence of a similar statutory
                  provision, a reprogramming that has the effect of restoring funds deleted in
                  the legislative process is okay. See Propriety of LEAA Funding of Urban
                  Crime Prevention Program, B-195269, Oct. 15, 1979.


            8.    All DOD reprogramming actions must be approved by the DOD
                  Comptroller. Additionally, some reprogramming actions require notice
                  to or approval by the appropriate congressional subcommittees. DOD
                  FMR, vol. 3, ch. 6 and 7. Regarding the routing of requests, “Military
                  Departments must submit proposed DD 1415 [reprogramming] actions
                  formally by memorandum addressed to the USD(C) from the Assistant
                  Secretary (Financial Management and Comptroller) of the Military
                  Department.” DOD FMR, vol 3, ch. 6, para. 060407.


V.    REPROGRAMMING TYPES


      A.    Reprogramming
              p g           Actions Requiring Prior Approval of Congressional
            Committees. DOD FMR vol. 3, ch. 6, para. 060401, A-F. See also Conference
            Report accompanying annual DOD appropriations acts.


            1.    If a DOD Component (i.e. Army, Air Force, Navy, Marines) wants to
                  reprogram funds (requiring Congressional approval), then the Component
                  Comptroller will forward a formal request to the DOD Comptroller
                  explaining the details of the reprogramming request. The DOD
                  Comptroller will forward the request to Congress for consideration (the
                  House Armed Services Committee, the Senate Armed Services
                  Committee, the House Appropriations Committee, and the Senate
                  Appropriations Committee). The DOD Comptroller will receive letters
                  from each of these committees and will notify the Component Comptroller
                  if its request has been approved or disapproved. If the request is denied,
                  then the Component Comptroller will not reprogram the funds.


            2.    The following types of reprogramming requests require Congressional
                  approval:



                                          12-9
      Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 243 of 322



                          a.      Any reprogramming that involves an item designated as a
                                  Congressional special interest item.


                          b.      Any increase in the procurement quantity of a major end item, such
                                  as an individual aircraft, missile, naval vessel, tracked combat
                                  vehicle, and other weapon or torpedo and related support
                                  equipment.


                          c.      Any reprogramming action that involves the application of funds
                                  which exceed thresholds agreed upon by the congressional
                                  committees and DOD:


                                  (1)      Military Personnel: cumulative increases in a budget
                                           activity10 of $10 million or more.


                                  (2)      Operation and Maintenance: net changes in a budget
                                           activity of $15 million or more.


                                  (3)      Procurement: cumulative increases for any program year of
                                           $20 million or more (or 20 percent of the appropriated
                                           amount, whichever is less); cumulative decreases for any
                                           program year of $20 million or more (or 20 percent of the
                                           appropriated amount, whichever is less).


                                  (4)      Research, Development, Test, and Evaluation (RDT&E):
                                           cumulative increases for any program year of $10 million
                                           or more in an existing program element (or 20 percent of
                                           the appropriated amount, whichever is less); cumulative
                                           decreases for any program year of $10 million or more (or
                                           20 percent of the appropriated amount, whichever is less).




10
   “Budget activities” are defined as categories within each appropriation and fund accounts that identify the
purposes, projects, or types of activities financed by the appropriation or fund. DOD FMR, vol. 3, ch. 6. For an
example of budget activities, see the Joint Explanatory Statement of The Committee of Conference for the FY 2012
Consolidated Appropriations Act, which breaks down the budget activities in some detail. For example, prior
appropriation acts required approval if the Air Force wanted to perform a reprogramming action in its Military
Personnel, Air Force appropriation by moving $15 million from one budget activity to another budget activity
(because it exceeded the $10 million threshold for the military personnel appropriation).

                                                     12-10
      Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 244 of 322



                                    (5)       Additional sub-activity thresholds as specified by
                                              Congress. 11


                           d.       New Starts: a program, subprogram, modification, project or
                                    subproject not previously justified by DOD and funded by
                                    Congress is considered a “new start.” Congressional committees
                                    discourage the use of reprogramming to initiate new starts.
                                    Congress normally states in the annual DOD Appropriations Acts
                                    that before funding any new start, the requester must first notify the
                                    Secretary of Defense and Congress. 12 For specific notification and
                                    approval procedures. DOD FMR, vol. 3, ch. 6, para. 060401.E.


                           e.       Termination of programs that result in elimination of certain
                                    procurement programs and subprograms and RDT&E elements,
                                    projects, and subprojects. DOD FMR, vol. 3, ch. 6, para.
                                    060401.E.


                           f.       Most fund shifting/movements
                                                      g            that make use of general
                                                                                     g       transfer
                                                                                                  f
                                            y. 113 DOD FMR, vol. 3, ch. 6, para. 060401.C, for
                                    authority.
                                    authority
                                    exceptions.




11
  See e.g. Explanatory Statement for the FY 2009 DODAA, listing multiple sub-activities (such as Army Land
Forces Depot Maintenance), for which transfers out of the sub-activity in excess of $15M require Prior Approval
Reprogramming; DOD FMR vol. 3, ch. 6, para. 060401.D.2.
12
   Section 8074 states, “None of the funds provided in this Act shall be available for obligation or expenditure
through a reprogramming of funds that creates or initiates a new program, project, or activity unless such program,
project, or activity must be undertaken immediately in the interest of national security and only after written prior
notification to the congressional defense committees.” Consolidated Appropriations Act for FY 2013, Pub.L. No.
113-6, § 8074 (2013).
13
   Note that DOD uses a “Reprogramming Action” (DD 1415-1) to accomplish both reprogrammings and transfers.
There are different forms for internal (DD 1415-3) reprogramming actions (again, a term which includes those
actions ‘using transfer authority’), versus those that require prior approval (1415-2). Thus, the wording of the FMR
can be confusing in that it uses the terms “reprogramming” and “transfer” in the same section when referring to this
process. For example, the FMR’s reprogramming chapter states that reprogramming actions that “use general
transfer authority” require Congressional approval. Bottom line, beware the distinction between “reprogramming” as
defined in this outline, and a “reprogramming action” as used in the FMR. See e.g. DOD FMR, vol 3, ch. 6, para.
060401C (March 2011).

                                                        12-11
      Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 245 of 322



        B.       “Internal” Reprogrammings. DOD FMR, vol. 3, ch. 6, para. 060402.


                 1.       “Internal” reprogrammings are not, technically, formal reprogramming
                          actions. Internal reprogrammings are “audit-trail type actions processed
                          within the Department to serve various needs.” DOD FMR, vol. 3, ch. 6,
                          para. 060402.


                 2.       Internal reprogrammings fall into three general categories:


                          a.      Reclassification Actions. Actions involving a reclassification or
                                  realignment of funds within budget activities or within budget line
                                  items/program elements. These reclassifications do not involve
                                  any change in the substance of the program and the funds will be
                                  used to for the same purposes originally contemplated when
                                  submitted to Congress.


                          b.      Transfer Appropriations. 14 “Transfer accounts” are appropriations
                                  with funding that will be transferred to other appropriations for
                                  execution. Reprogramming to or from transfer accounts is
                                  generally permissible without relying upon statutory authority such
                                  as the general transfer authority. Examples of transfer accounts
                                  include: Overseas Contingency Operations Transfer Fund and
                                  Foreign Currency Fluctuations, Defense.


                          c.      Procurement Quantities. Approval to increase quantities of major
                                  end items where Congress has specified that approval is not
                                  required.


                 3.       Technically, funding changes within program elements are not regarded as
                          “reprogramming.” The Honorable Roy Dyson, House of Representatives,
                          B-220113, 65 Comp. Gen. 360 (1986).


                 4.       Internal reprogrammings are not subject to dollar thresholds.




14
  The language of the DOD FMR refers to “transfer appropriations” in the chapter on reprogramming, which it then
describes as reprogramming actions related to transfer accounts. See DOD FMR, vol 3, ch. 6, para. 060402.B.
                                                     12-12
       Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 246 of 322



        D.    Restrictions on Reprogrammings. DOD FMR, vol 3, ch. 7.


              1.     DOD will not submit a request for reprogramming:


                     a.     For any project or effort that has not been authorized unless
                            permitted under 10 U.S.C. §§ 2803, 2854 or 2853;


                     b.     For any project or effort that has been denied specifically by
                            Congress; or


                     c.     To initiate programs of major scope or base realignment actions,
                            when Congress has not authorized such efforts.


              2.     DOD Comptroller sends MILCON reprogrammings (which require
                     congressional notification or approval) to the House and Senate Armed
                     Services Committees and the House and Senate Appropriations
                     Committees.


                     a.     Generally, committee review process is non-statutory.


                     b.     An agency generally will observe committee review and approval
                            procedures as part of its informal arrangements with the various
                            committees, although they are not legally binding. GAO,
                            Principles of Fed. Appropriations Law, p. 2-25.


VII.    CONCLUSION


        A.    Note the differences between reprogramming and transferring funds.


        B.    There are special rules involved in reprogramming for military construction
              purposes.




                                            12-18
Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 247 of 322




                  EXHIBIT 
      Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 248 of 322
DoD 7000.14-R
2B                              Financial Management Regulation             Volume 3, Chapter 6
                                                                              * September 2015


      VOLUME 3, CHAPTER 6: “REPROGRAMMING OF DOD APPROPRIATED
                                FUNDS”

                             SUMMARY OF MAJOR CHANGES

                              All changes are denoted by blue font.

       Substantive revisions are denoted by an * symbol preceding the section, paragraph,
                            table, or figure that includes the revision.

           Unless otherwise noted, chapters referenced are contained in this volume.

                Hyperlinks are denoted by bold, italic, blue and underlined font.

                       The previous version dated March 2011 is archived.

     PARAGRAPH              EXPLANATION OF CHANGE/REVISION                          PURPOSE
                       Added requirement that Components use the Enterprise
                       Funds Distribution (EFD) system for transmitting DD
       060302                                                                        Update
                       Form 1414, Base for Reprogramming Actions
                       submissions
      060401.E         Updates to sub-activity reprogramming requirements              Update
                       Added requirement that Components use the Enterprise
       060407          Funds Distribution (EFD) system to submit                     Update
                       reprogramming actions
                       Added requirement that Components use the Enterprise
       060502          Funds Distribution (EFD) system to update DD Form             Update
                       1416, Report of Programs
                       FY 2014 National Defense Authorization Act eliminated
        0612                                                                         Deleted
                       the requirement for the Readiness Transfer Report
                       FY 2014 National Defense Authorization Act eliminated
     Appendix B                                                                      Deleted
                       the requirement for the Readiness Transfer Report




                                              6-1
       Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 249 of 322
DoD 7000.14-R
2B                               Financial Management Regulation            Volume 3, Chapter 6
                                                                              * September 2015
is specifically reduced as shown in the project level table or in paragraphs using the phrases
“only for” or “only to” or are congressional special interest items for the purpose of the Base for
Reprogramming (DD Form 1414).

        060202.       DD 1415, Reprogramming Action

        Reprogramming actions, upon approval of the Department, will be used to request the
prior approval (DD 1415-1) of the congressional committees to realign or transfer appropriated
funds or for internal reprogramming (DD 1415-3) requiring audit-trail type documentation of the
realignment or transfer of appropriated funds.

        060203.       DD 1416, Report of Programs

         The DD 1416 report reflects the congressionally approved programs as enacted,
reprogramming actions which have been approved, congressionally directed undistributed
amounts and transfers, and reprogramming of funds that have been implemented by a DoD
Component using below-threshold reprogramming flexibility. This report is generated in the
Enterprise Funds Distribution (EFD) system quarterly and submitted 30-days after the end of
each quarter, electronically to the congressional defense committees by the Under Secretary of
Defense (Comptroller) (OUSD(C)), Program and Financial Control Directorate (P&FC), for
Title III, Procurement, and Title IV, Research, Development, Test, and Evaluation and annually
for Title I, Military Personnel, and Title II, Operation and Maintenance appropriations

0603    DETAILED PROCEDURES FOR BASE FOR REPROGRAMMING ACTIONS

        060301.       General

        The DD Form 1414, Base for Reprogramming Actions, establishes the base from which
reprogramming actions may be taken. It identifies line items within each appropriation covered
in the DoD Appropriations Acts.

        060302.       Due Date

        Within 30 days following enactment of the Department of Defense (DoD) Appropriations
Act, the Components will submit their DD 1414, Base for Reprogramming Actions to OUSD(C)
P&FC to ensure the Department can submit the Base for Reprogramming Actions to the
congressional committees within 60 days of enactment as required by recurring general
provisions in DoD Appropriations Acts (e.g., section 8007 of division C of Public Law 113-235,
the Department of Defense Appropriations Act, 2015). The DoD Components will submit their
DD 1414 through the Enterprise Funds Distribution (EFD) system, for review prior to
submission to the congressional committees.

        060303.       Transmittal

       Upon determination by the OUSD(C) P&FC that the Base for Reprogramming Action is
acceptable, OUSD(C) P&FC will submit to OMB, pursuant to OMB Circular A-11, section 22.3.

                                               6-5
       Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 250 of 322
DoD 7000.14-R
2B                                Financial Management Regulation               Volume 3, Chapter 6
                                                                                  * September 2015
After clearance by OMB, the OUSD(C) P&FC will prepare for printing and transmittal to the
congressional committees. Final printed copies will be distributed to the DoD Components as
well as posted on the Comptroller public website.

        060304.         Security Classification

        In order facilitate use by the staffs of the congressional defense oversight committees, the
Department will submit an unclassified report. Therefore, each Service shall submit an
unclassified DD 1414 and OUSD(C) P&FC will be responsible for proper security review prior
to publication. All classified programs should be consolidated into a single line item titled
Classified Programs and should be displayed at the end of the Direct Program section.

        060305.         Detailed Instructions for Preparation of the DD 1414

       Detailed instructions for the Base for Reprogramming Actions for the initial
appropriations act are provided in the appendices to this chapter.

0604    REPROGRAMMING ACTIONS

        060401.         Reprogramming Actions Requiring Written Congressional Approval

          Two types
                 yp of reprogramming
                            p g             actions will be used to request the prior approval of the
congressional defense committees. Both requests are submitted using DD 1415-1, Prior
 Approval. The first type is for specific requirements, which usually are combined and submitted
 monthly. The second type is the annual Omnibus reprogramming action submitted prior to
 June 30 of each year, which was established in Fiscal Year (FY) 1991 to streamline the
 reprogramming process for the congressional committees and the Department. With the
 exception
      p      of reprogrammings
                   p g          g of National Intelligence
                                                        g      Program
                                                                    g     resources (p
                                                                                     (paragraph
                                                                                           g p 060604),),
the USD(C) ( ) submits all reprogramming
                               p g           g actions to the congressional
                                                                   g           defense committees. The
Department
    p           is expressly
                      p     y pprohibited from ppreparing
                                                      p    g or forwardingg to the Congress  g    a prior
                                                                                                    p
approval
  pp        reprogramming
              p g           g action exceptp “for higher
                                                     g    ppriority
                                                                  y items,, based on unforeseen militaryy
requirements,
   q            , than those for which originally
                                             g      y appropriated
                                                       pp p           and in no case where the item for
which reprogramming
           p g           g is requested
                                q         has been denied byy the Congress.”
                                                                          g        It is the Department’s
                                                                                               p
ppolicyy that reprogramming
                p g          g actions,, which require
                                                  q     prior
                                                        p     approval
                                                               pp        of the congressional committees
 (DD 1415-1), are those which involve the application of funds that:

               A.      Increase the procurement quantity of a major end item, such as an
individual aircraft, missile, naval vessel, tracked combat vehicle, and other weapon or torpedo
and related support equipment for which funds are authorized. (In such cases where specific
congressional language is provided allowing for additional quantities to be procured within
appropriated funds, increases to quantities for major end items shall be submitted to the USD(C)
for approval as a DD 1415-3, Internal Reprogramming action.)

                B.     Affect an item that is known to be or has been designated as a matter of
special interest to one or more of the congressional committees. In rare instances, when funds
from special interest items are to be reprogrammed from an existing program, subprogram,

                                                  6-6
      Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 251 of 322
DoD 7000.14-R
2B                                Financial Management Regulation               Volume 3, Chapter 6
                                                                                  * September 2015
project, or subproject to another program, subprogram, project, or subproject within the same
procurement line item or program element, letter notification to the congressional committees
may be made. Letters shall be submitted to the congressional committees by the DoD
Component involved only after advance coordination with the applicable OUSD(C) P/B
Directorate.

                C.           g
                        Use general   transfer authority. y    Anyy movement of funds between
appropriations
 pp p           or legal
                     g subdivisions requires
                                        q      statutoryy transfer authority.
                                                                           y Unless specific
                                                                                        p        transfer
authority
        y is pprovided elsewhere,, ggeneral transferr authority,
                                                               y which is provided in annual DoD
Appropriations and Authorization Acts, must be used. Any movement of funds from
supplemental appropriations also uses the ggeneral transfer authority  y pprovided in the annual DoD
Appropriations
  pp p           Act. Section 2214 off Title 10 of the United States Code ((U.S.C.)) and the annual
Appropriations
  pp p           Act provide
                     p       limitations on programs
                                             p g         for which general
                                                                    g        transfer authorityy mayy be
used. Such authorityy may y not be used exceptp to pprovide funds for a higherg r ppriority
                                                                                          y item,, based
on unforeseen militaryy requirements,
                              q           , than the items for which funds were originally
appropriated, and may not be used if the Congress has denied funds for the item. Exceptions to
the use of a DD 1415-1, Prior Approval Reprogramming action, may apply if reclassification of
programs to the proper appropriation for execution is required (i.e., these actions do not change
the purpose for which the funds were originally appropriated). (See paragraph 060402A).

               D.     Exceed thresholds agreed upon between the committees. Effective for
FY 2015, the basic reprogramming thresholds agreed upon between the committees and the
Department are: $10 million for military personnel; $15 million for operation and maintenance;
$20 million for procurement; and $10 million for research, development, test, and evaluation.
These thresholds are cumulative from the base for reprogramming value as modified by any
congressional action, to include the initial appropriation, rescissions, supplemental
appropriations, and approved DD 1415 reprogramming actions. The BTR limitation is the net
value of transfers into or out at the specified level. For example, transfers using Below
Threshold Reprogramming (BTR) authority of $5.0 million out of an RDT&E PE line item and
transfer of $4.0 million into the same RDT&E PE line item would result in a total amount
transferred of $1.0 million, with the consequence that the $1.0 million of BTR authority was
used. The thresholds agreed upon between the committees and the Department are as follows:

                        1.      Military Personnel. A cumulative increase of $10 million or more
in a budget activity.

                       2.     Operation and Maintenance. A cumulative increase or decrease of
$15 million or more to a budget activity or to a Defense Agency for Operation and Maintenance,
Defense-Wide appropriation. When the congressional committees impose reprogramming
thresholds on specific sub-activity group categories, these threshold amounts are separately
identified on the DD 1414, Base for Reprogramming Actions, and reprogramming restrictions
apply. For example for FY 2015, congressional committees imposed reprogramming thresholds
on specific sub-activity group categories.




                                                  6-7
     Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 252 of 322
DoD 7000.14-R
2B                             Financial Management Regulation          Volume 3, Chapter 6
                                                                          * September 2015
                           a.     The committees required the Department to follow Prior
Approval procedures for transfers in excess of $15.0 million out of the following budget
sub-activities:

                                  (1)    Army:      Maneuver units; modular support
brigades; land forces operations support; force readiness operations support; land forces
depot maintenance; base operations support; and facilities sustainment, restoration, and
modernization.

                                    (2)    Navy: Aircraft depot maintenance; ship depot
maintenance; and facilities sustainment, restoration, and modernization.

                                   (3)     Marine Corps: Depot maintenance and facilities
sustainment, restoration, and modernization

                               (4)   Air Force:     Primary combat forces; combat
enhancement forces; combat communications; and facilities sustainment, restoration, and
modernization.
                               (5)   Air Force Reserve: Depot maintenance.

                                      (6)   Air National Guard: Depot maintenance.

                            b.     The committees required the Department to follow Prior
Approval procedures for transfers in excess of $15.0 million into the following budget sub-
activity:

                                      (1)   Army   National    Guard:      Other    personnel
support/recruiting and advertising.

                            c.     Defense-Wide O&M: transfer of funds to or from the
levels specified for defense agencies in excess of $15.0 million shall be subject to a PA
reprogramming action.

                             d.      For FY 2015, the committees further require the Services,
with Comptroller coordination, to provide written notification not later than 15-days prior to
implementing transfers in excess of $15.0 million out of the following budget sub-activities:

                                      (1)   Navy: Mission and other flight operations and
mission and other ship operations

                                   (2)    Air Force: Operating forces depot maintenance;
mobilization depot maintenance; training and recruiting depot maintenance; and
administration and service-wide depot maintenance.

                          e.    Defense Health Program: For FY 2015, any transfer of
       funds from the In-House Care budget sub-activity to any other sub-activity shall be

                                             6-8
2B   DoD 7000.14-R                                   Financial Management Regulation   Volume 3, Chapter 6 Appendix B
                                                                                                    * September 2015


Appendix B – Operation and Maintenance Budget Execution Data
                                                                                                                        Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 253 of 322




                                                                          6-39
Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 254 of 322




                  EXHIBIT 
             Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 255 of 322



   House Armed Services Committee Holds Hearing on Fiscal 2020 Defense
                            Authorization
                                                             CQ Transcriptions
                                                       March 26, 2019 Tuesday


Copyright 2019 CQ-Roll Call, Inc.      All Rights Reserved

All materials herein are protected by United States copyright law and may not be reproduced, distributed, transmitted, displayed, published or
broadcast without the prior written permission of CQ Transcriptions. You may not alter or remove any trademark, copyright or other notice from
copies of the content.


Body


House Armed Services Committee Holds Hearing On Fiscal 2020 Defense Authorization

March 26, 2019 10:00 A.M.

SPEAKERS:

REP. ADAM SMITH (D-WASH.), CHAIRMAN

REP. SUSAN A. DAVIS (D-CALIF.)

REP. JIM LANGEVIN (D-R.I.)

REP. RICK LARSEN (D-WASH.)

REP. JIM COOPER (D-TENN.)

REP. JOE COURTNEY (D-CONN.)

REP. JOHN GARAMENDI (D-CALIF.)

REP. JACKIE SPEIER (D-CALIF.)

REP. TULSI GABBARD (D-HAWAII)

REP. DONALD NORCROSS (D-N.J.)

REP. RUBEN GALLEGO (D-ARIZ.)

REP. SETH MOULTON (D-MASS.)

REP. SALUD CARBAJAL (D-CALIF.)

REP. ANTHONY G. BROWN (D-MD.)

REP. RO KHANNA (D-CALIF.)

REP. WILLIAM KEATING (D-MASS.)

REP. FILEMON VELA (D-TEXAS)
           Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 256 of 322
                                                                           Page 7 of 56
              House Armed Services Committee Holds Hearing on Fiscal 2020 Defense Authorization

rebuild facilities and damaged by hurricanes Florence and Michael, up to $3.6 billion to support military construction
projects that will be awarded in fiscal year 2020 instead of fiscal year 2019 so we can resource border barrier
projects under emergency declaration this year, and $3.6 billion in case emergency additional emergency funding is
needed for the border.

Military construction on the border will not come at the expense of our people, our readiness, or our modernization.
To identify the potential pool of sources of military construction funds, DOD will apply the following criteria. No
military construction projects that have already been awarded and no military construction projects with fiscal year
2019 award dates will be impacted. We are solely looking at projects with award dates after September 30, 2019.

No military housing, barracks, or dormitory projects will be impacted. Decisions have not been made concerning
which border barrier projects will be funded through section 2808 authority. If the department's FY 2020 budget is
enacted on time as requested, no military construction project used to source section 2808 projects would be
delayed or canceled.

I appreciate the inherent intra-government complexities of the Southwest border situation. I also want to emphasize
the funds requested for the border barrier amount to less than 1 percent of the national defense top line. As this
committee fully understands, no enemy in the field has done more damage to our military's combat readiness in
years past then sequestration and budget instability, and there is no question today our adversaries are not
relenting.

The instability of a continuing resolution would cost us in three important ways. First, we would be unable to
implement new initiatives like standing up the space command or accelerating our development of hypersonic
capabilities and artificial intelligence. Second, our funding will be in the wrong accounts. We are requesting
significant investments in RDT&D for cyber, space, and disruptive technologies and in O&M for core readiness.
Third, the incremental funding under SER means we lose buying power. This translates to higher costs and
uncertainty for industry in the communities where we operate.

We built this budget to implement our national defense strategy, and I look forward to working with you to ensure
predictable funding so our military can remain the most lethal adaptable and resilient fighting force in the world. I
appreciate the critical role Congress plays to ensure our war fighters can exceed on the battlefield in both today and
tomorrow, and I think our service members, their families, and all those in the Department of Defense for
maintaining constant vigilance as they stand, always ready to protect our freedoms. Thank you.

SMITH: Thank you. Chairman Dunford.

DUNFORD: Chairman Smith, ranking member Thornberry, distinguished members of the committee, thank you for
the opportunity to join Secretary Shanahan and Undersecretary Norquist today. It remains my privilege to represent
your soldiers, sailors, airmen, and Marines. While much of our discussion this morning is going to focus on the
challenges we face, it's important I begin by assuring you that your Armed Forces can deter a nuclear attack,
defend the homeland, meet our alliance commitments, and effectively respond, should deterrents fail.

I believe today we have a competitive advantage over any potential adversary defined as the ability to project power
and fight and win at the time and place of our choosing. But as members of this committee well know, 17 years of
continuous combat and fiscal instability have affected our readiness and eroded the competitive advantage we
enjoyed a decade or more ago. As the secretary highlighted, China and Russia have capitalized on our distraction
and restraints by investing in capabilities specifically designed to challenge our traditional sources of strength. After
careful study, the developed capabilities intended to contest our movement across all domains, sea, air, space,
cyberspace, and land and disrupt our ability to project power.

With the help of Congress, starting in 2017 we began to restore that competitive advantage. Recent budgets have
allowed us to build readiness and invest in new capabilities while meeting current operational commitments. But we
cannot reverse decades of erosion in just a few years. This year's budget submission would allow us to continue
restoring our competitive advantage by approving readiness and up and developing capabilities to enhance our
lethality. It proposes investments in advanced capabilities across all domains, the air, land, space and cyberspace.
           Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 257 of 322
                                                                           Page 8 of 56
              House Armed Services Committee Holds Hearing on Fiscal 2020 Defense Authorization

This year's budget also sustains investments in our nuclear enterprise to ensure a safe, secure, and effective
strategic deterrent, the highest priority of the Department of Defense. We've also taken steps to more effectively
employ the force we have today and build a force we need for tomorrow. We've implemented fundamental changes
in our global force management process to prioritize and allocate resources in accordance with the national defense
strategy while building readiness and the flexibility to respond to unforeseen contingencies.

We've also refined our process for developing and designing a future force. A joint concept threat--threat informed
approach supported by a wide body of into lytic analytic work allows us to more deliberately evaluate and prioritize
war fighting requirements. This also enables us to pair emerging technologies with innovative operational concepts.

In closing, I'd like to thank the committee for all we've done to support the men and women in uniform and their
families. Together, we've honored their solemn obligation to never send our sons and daughters into a fair fight.
And with your continued support, we never will.

SMITH: Thank you both. I appreciate that. Keeping in mind and acknowledging ranking member Thornberry's point
that you don't make the policy, necessarily, that you are--you're sent up here to defend, regrettably neither
President Trump nor Chief of Staff Mulvaney are going to testify before our committee, so we have to ask you about
it and get your defense/explanation. And one of the biggest areas in the wall funding that's problematic for this
committee and for the relationship between the Pentagon and Congress is the reprogramming requests.

And it is, you know, a bit of sort of arcane policy even I didn't fully understand. But by and large, the Pentagon is not
allowed to simply move money from one account to another without coming back through the full legislative
process. But given the amount of money that the at the Pentagon and given how much things change, we have
given, through the congressional process, the ability to reprogram I think it was $4 billion last year.

But one of the sort of gentlemen's agreements about that was if you reprogram money, you will not do it without first
getting the approval of all for relevant committees, Defense approps in the House and Senate, and armed services
in the House and the Senate. For the first time since we've done that, on the reprogramming request help fund the
wall, basically you're--you're shifting money from the MILPERS account into the, I forget what the drug--drug safety
account, whatever it is, drug enforcement account so that you can then take it out of the account and put it to the
wall. And you are not asking for our permission. Now, you understand that the result of that, likely, is that the
Appropriations Committee in particular would no longer give--

[*]SMITH: -- the Pentagon reprogramming authority. I think that's unfortunate because they need it. And I guess my-
-my question is what was the discussion like about in deciding to break that rule and what is your view of the
implications for it going forward, in terms of the relationship between the Pentagon and Congress in general, and
specifically how much is it going to hamper you to not have reprogramming authority after this year?

SHANAHAN: Chairman, what was the second part of that? There was the disclosures the discussion--

SMITH: --How is it--how is it going to hamper the relationship--

SHANAHAN: --That was the--

SMITH: --The--I'm sorry, how was it going to hamper your ability to do your job if you don't have any reprogramming
authority going forward?

SHANAHAN: Right, yeah. Well, the discussion, I think you and I have also been party to--to this discussion is that
by unilaterally reprogramming, it was going to affect our ability long-term to be able to do discretionary
reprogramming that we had traditionally done in coordination. It was a very difficult discussion and we understand
the significant downsides of the losing what amounts to a privilege.

The conversation took place prior to the declaration of a national emergency. It was part of the consulting that went
on. We said here are the risks longer-term to the department, and those risks--risks were weighed. And then given
a legal order from the commander-in-chief, we are executing on that order. And as--as we discussed, the first
reprogramming was $1 billion. And I wanted to do it before we had this committee hearing because we've been
           Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 258 of 322
                                                                           Page 9 of 56
              House Armed Services Committee Holds Hearing on Fiscal 2020 Defense Authorization

talking about this for some time and I've been deliberately working to be transparent in this process, fully knowing
that there is downsize, which will hamper us.

SMITH: And ultimately you ask for it--you asked for $1 billion yesterday and it's still the plan to ask for $2.4 billion
out of the drug enforcement account?

SHANAHAN: We have--we haven't made the assessment of what--so consider these increments or tranches,
however you want to praise them. Potentially, we could draw $2.5 billion when we look at the--the total general
transfer authority. We think beyond that would be too painful to--being able to continue to maintain readiness and
operations. But we don't know what that next increment of--of funding would look like.

SMITH: Right. And one final question on this piece. You're getting the money because I believe it's the Army, or
was it the Army and the Marine Corps--

SHANAHAN: --Yeah--

SMITH: --That did not meet their end strength goals for--

SHANAHAN: --Let me ask David Norquist.

SMITH: Okay, sure.

NORQUIST: So the--the source of the money, as you pointed out at the beginning, is the military personnel
account. The Army was falling short of its recruiting targets by about 9000, 9500. So funds that would have gone to
pay the soldiers, had they been on board, is no longer needed for that purpose. That military personnel account is
more like a mandatory in the sense that if there is no purpose, there's not a lot of--of other uses, and so it's
available for reprogramming under those circumstances.

SMITH: I understand. So for the FY 20 budget, does your personnel request reflect that inability to recruit? Do sort
of factor in, okay, we'd like to have this many, but are not? Does it make sense to give you the same amount of
money from MILPER if it's just going to wind up in the drug enforcement account and then go to building a wall?

SHANAHAN: (OFF-MIC)

NORQUIST: (OFF-MIC) Yes, so we went ahead and plan to the '20 budget off of the--the Army revised its
expectations for next year accordingly, and that's the number that's in the '20 budget, sir.

SMITH: Okay. Final question. So when it comes to the budget overall budget number, and I do have a slight quibble
with the--with the idea that somehow this is all a problem because the Obama administration cut defense. I think in
the extent that we rely on that political talking point, it undercuts the fact that this all happened because of the battle
over the budget. I mean, the budget control act was in the past because the Obama administration decided they
wanted to do it, it was passed because we were literally two days away from not paying our debts. There was a
refusal by the then Republican controlled Congress to raise the debt ceiling and the only deal to be able to raise the
debt ceiling was to agree to sequestration in the budget control act.

It was a bipartisan act of, well, self-flagellation, if you will, in terms of messing up our budget for 10 years to come
just because we didn't have the political courage to live with the consequences of the money we had already spent.
And that led to no end of problems, but it was a bipartisan problem. And really, it's a bipartisan unwillingness to
address the reality that you can't balance the budget while cutting taxes and increasing spending, a choice has to
be made.

But we decided not to make that choice, we decided to punt it into the artificial budget control act sequestration act.
So a little greater honesty about the budget choices we faced is the best way out of this, not, you know, any fault of
the Trump administration or the Obama administration.
           Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 259 of Page
                                                                           322 56 of 56
              House Armed Services Committee Holds Hearing on Fiscal 2020 Defense Authorization

SHANAHAN: I agree. Yes.

HAALAND: Okay. Do you agree with me that the administration's current policy of obstructing transgender
individuals freedom to serve in the United States military essentially makes a mockery of this commitment?

DUNFORD: Congresswoman, just to be clear the current policy that's in place that was signed in 2017 allows
transgender's to serve in the US military.

HAALAND: So they can serve freely right now?

DUNFORD: Today they can.

HAALAND: Okay, very good. And I've heard that I mean an argument is put forth that you know spending is a
concern that they--that we don't want taxpayer money spent on gender dysphoria issues such as psychotherapy,
prescriptions, surgeries and so forth and I just want you to know that we realize that that portion of the budget is
minuscule in comparison to other things like for example erectile dysfunction which took $84 million out of the DOD
budget.

So I just want you to know that I--I support wholeheartedly every single American who wants to serve in our military
that they have an opportunity to do so and that with respect to budgets knowing that it's a minuscule amount that is
spent on transgender troops I don't think that is anything that should dissuade them or us from--from their service
and I yield my time.

SMITH: Thank you. If I could just follow up on that just briefly it--it--the policy that was just announced by the
administration through the DOD is a bit more complicated, Sec. and I talked about this a little bit yesterday and I--I
don't think it is the correct policy. It is not a blanket ban on people who are transgender from serving in the military.
It does however make it very difficult for people depending on where they are at in terms of are they in the service,
are they trying to join, have they had transition surgery, all of those things really, really complicated the ability of
transgender people to serve in the military.

And I also feel that the policy as announced does not accurately reflect the--well, the medical facts but we will--we
will be dealing with that later and I understand you have struggled to try and get the right policy there but it is
considerably more complicated than even I thought at first glance. But I don't think right now the policy meets the
standards that Ms. Haaland was hoping to have in terms of allowing diverse people to serve assuming that they are
qualified, assuming that they can meet the qualifications for whatever job it is they are supposed to do in the
military.

Mr. Thornberry, do you have anything quickly?

THORNBERRY: I do, Mr. Chairman. In the presence of the Sec. and Chairman and the Comptroller I just want to
note that while we have been meeting today Andy Marshall(SP) has passed away. He served--he ran the office of
net assessment from the Nixon administration to the Obama administration.

I can think of fewer people who have had a bigger impact on focusing our defense efforts, our national security in
the right direction than--than Mr. Marshall and we--we talked about a lot of stuff today but I think as General
Dunford started out it's about people. Some of them are not even in uniform but--but it is a remarkable life. He has
been before our committee I don't know how many times over the years so I wanted to note that that passing but
also to--to honor his memory because he made such a difference.

SMITH: And I think that is a very appropriate note to end on. We are adjourned. I thank you, gentlemen.


Load-Date: April 2, 2019


  End of Document
Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 260 of 322




                 EXHIBIT 
   Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 261 of 322




WE ARE BUILDING THE FIRST NEW BORDER WALL IN A DECADE.

DHS is committed to building a wall at our southern border and building a wall
quickly. Under this President, we are building a new wall for the first time in a decade
that is 30-feet high to prevent illegal entry and drug smuggling.

FACT: Prior to President Trump taking office, we have never built a border wall that
high.

Once funding was provided, DHS began construction of a border wall quickly, in
some locations in as little as nine months from funding to building – a process that
commonly takes two years or more in other parts of Government. By the end of FY
2019, DHS expects to have construction completed or underway for more than 120
miles in the areas it’s most needed by the U.S. Border Patrol. The pace of construction
has picked up as initial limiting factors like land acquisition and funding have been
addressed.

Before




After
   Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 262 of 322




The El Centro Sector built approximately two miles of 30' steel bollard wall west of
the Calexico West Port of Entry. The contract was awarded in November 2017,
construction started in February 2018 and was completed in October 2018.

In FY 20177 Congress provided DHS $292  9 million to build 40
                                                           4 miles of a steel bollard
wall in the San Diego, El Centro andd El Paso Sectors – Border Patrol’s highest priority
locations – in place of an outdated and operationally ineffective barrier. DHS received
its FY17 funding for border wall construction in May 2017. DHS awarded the first
contract against that funding in November 2017 and began construction three
months later in February 2018. As of November 21, 2018, CBP has constructed more
than 31 of the 40 miles with the remaining 9 miles scheduled for completion by early
2019.

     El Centro Project
                  j    (2.25
                       (   5 miles):
                                   ) Completed.
                                          p
     El Paso Project (20 miles): Completed
     San Diego Primary Project (14 miles): Completion anticipated in May
        9
     2019.
     El Paso Project (4 miles): Construction started in September.

Before




After
   Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 263 of 322




The El Centro Sector built approximately two miles of 30' steel bollard wall west of
the Calexico West Port of Entry. The contract was awarded in November 2017,
construction started in February 2018 and was completed in October 2018.

How effective is this new border wall? On Sunday, when a violent mob of 1,000
people stormed our Southern border, we found the newly constructed portions of the
wall to be very effective. In the area of the breach, a group of people tore a hole in the
old landing mat fence constructed decades ago and pushed across the border. U.S.
Border Patrol agents who responded to the area ultimately dispersed the crowd,
which had become assaultive, and apprehended several individuals. All of the
individuals were either apprehended or retreated into Mexico. That evening, the
fence was repaired. There were no breaches along the newly constructed border wall
areas.

In FY18, Congress provided $1.375B for border wall construction which
equates to approximately 84 miles of border wall in multiple locations
across the Southwest border, including:

     $251M for a secondary border wall in the San Diego Sector
     $445M to construct a new levee wall system in the Rio Grande Valley Sector
     $196M to construct a new steel bollard wall system in Rio Grande Valley Sector
     $445M for a primary pedestrian wall in San Diego, El Centro, Yuma and Tucson
     Sectors

What’s next you might ask? When combined with the funds provided in FY 2017 and
FY 2018, if funded at $5B in FY 2019 DHS expects to construct more than 330 miles
of border wall in the U.S. Border Patrol’s highest priority locations across the
Southwest border.

DHS is positioned to construct 215 miles of Border Patrol’s highest
priority border wall miles including:

     ~5 miles in San Diego Sector in California
     ~14 miles in El Centro Sector in California
     ~27 miles in Yuma Sector in Arizona
     ~9 miles in El Paso Sector in New Mexico
     ~55 miles in Laredo Sector in Texas
   Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 264 of 322
     ~104 miles in Rio Grande Valley Sector in Texas

The Bottom Line: Walls Work. When it comes to stopping drugs and illegal aliens
from crossing our borders, border walls have proven to be extremely effective. Border
security relies on a combination of border infrastructure, technology, personnel and
partnerships with law enforcement at the state, local, tribal, and federal level. For
example, when we installed a border wall in the Yuma Sector, we have seen border
apprehensions decrease by 90 percent. In San Diego, we saw on Sunday that
dilapidated, decades-old barriers are not sufficient for today’s threat and need to be
removed so new – up to 30 foot wall sections can be completed.

Last Published Date: December 14, 2018
Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 265 of 322




                 EXHIBIT 
   Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 266 of 322




Welcome to the El Paso Sector of the U.S. Border Patrol.

This office provides law enforcement support
                                        pp        t counties of El Paso and
                                              for the
                                 d the entire state of New Mexico.
Hudspeth in the state of Texas and

This site provides Sector-related information, including Sector operations, Sector
contact information, where our stations are located, and news.

Thank you for visiting the El Paso Sector web site.

Chief Patrol Agent

     Overview
     General Information
     Challenge Coin

Overview

History
As early as 1904, a small group of mounted Patrol Inspectors, later known as
mounted guards, had operational headquarters at El Paso, Texas. They patrolled the
Mexican border near El Paso on horseback to curb the flow of illegal Chinese aliens.
The area of operation was later extended to include New Mexico and Arizona.

The El Paso Border Patrol Sector was established on July 1, 1924, under the authority
of the Immigration Act approved by Congress on May 28, 1924. This Act created the
Border Patrol as a uniformed law enforcement branch of the Immigration Bureau.
The original El Paso Sector encompassed New Mexico and the three western counties
of Texas. The first officers selected for the new Border Patrol came from the old
mounted guards and Civil Services Register for Railway Mail Clerks.

The newly organized El Paso Border Patrol Station was assigned 25 Patrol Inspectors.
Liquor smuggling from Mexico was a thriving industry and well organized, providing
a means of considerable profit for illegal aliens entering the United States carrying a
load of contraband.

As Border Patrolmen attempted to apprehend the smugglers, gunfights soon began to
break out. Many bloody battles were fought in and around El Paso. Newspaper files
indicate that not one 24-hour period passed in the month of February 1927 without a
report of gun fighting along the border. The newly established Border Patrol built a
reputation of winning most of the gun battles.

After the establishment of the El Paso Station, almost immediately a need was seen to
have officers at outlying locations. Other stations opened within the sector and some
were temporarily closed during the depression years for budgetary reasons.

Area of Responsibility
   Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 267 of 322
Today, the El Paso Sector is one of nine Border Patrol Sectors that run along the
Southwest Border of the United States with Mexico. The sector is comprised of eleven
stations and covers the geographical region of the entire state of New Mexico as well
as two counties within far west Texas.

The stations that make up the El Paso sector are:

     Alamogordo, New Mexico
     Albuquerque, New Mexico
     Deming, New Mexico
     El Paso, Texas
     Fabens, Texas
     Fort Hancock, Texas
     Las Cruces, New Mexico
     Lordsburg, New Mexico
     Santa Teresa, New Mexico
     Truth or Consequences, New Mexico
     Ysleta, Texas

The El Paso Sector employs approximately 2,400 Border Patrol Agent positions, six
permanent vehicle checkpoints and patrols 268 miles of international border. The
sector encompasses 125,500 square miles.

General Information

Chief Patrol Agent: Aaron A. Hull

Deputy Chief Patrol Agent: Chris Clem

Service Area: The El Paso Sector covers the entire state of New Mexico and the two
western most counties in Texas, Hudspeth
                                      p   and El Paso. This consists of 125,500
                                                                          55
square miles, 121,000 square miles in New Mexico and 4,500 square miles in Texas.
There are 268 miles of international boundary.

Sector Headquarters Location: 8901 Montana Avenue, El Paso, Texas

Stations: Stations of the El Paso Sector are located in El Paso, Clint, Fort Hancock,
and Ysleta, Texas and Alamagordo, Albuquerque, Deming, Las Cruces, Lordsburg,
Truth or Consequences, and Santa Teresa, New Mexico. We have one sub-station in
Silver City, New Mexico.

Contact Information: Phone: (915) 834-8350; Sector Headquarters Mailing
Address: 8901 Montana Avenue, El Paso, TX 79925-1212

Community Feedback: We strive to provide quality service to our customers. If we
have not lived up to this commitment, we would like to know. If we have met or
exceeded your expectations, please let us know that as well. To comment on the
services provided by this office, please write to the Sector Chief Patrol Agent. If you
feel you were mistreated by a Border Patrol employee or wish to make a complaint of
misconduct by a Border Patrol employee, you may write to the Chief Patrol Agent.

Employment Opportunities: To obtain information about employment
opportunities with the Border Patrol, you may contact this Sector and ask to speak to
a recruiter. Additional recruiter contact information is provided at Locate a Border
   Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 268 of 322
Patrol Recruiter. You will find additional information about careers with the Border
Patrol in the Careers section of this Web site.

Public Affairs Office: To receive information concerning community or media-
related issues, contact the El Paso Sector Public Affairs Office at (915) 834-8312.

Vehicle Seizure Office: Contact the El Paso Sector at (915) 834-8541 for vehicle
seizure or asset forfeiture inquiries.

Border Community Liaison: Jose Romero at JOSE.ROMERO@CBP.DHS.GOV

Challenge Coin




The El Paso Sector challenge coin, incorporating elements such as the U.S. flag,
representations of Texas and New Mexico, and the motto, "Where the Legend Began."
Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 269 of 322




                  EXHIBIT 
       Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 270 of 322



Treasury Forfeiture Fund

Program Summary by Budget Activity
                                                     FY 2017         FY 2018          FY 2019       FY 2018 TO FY 2019
                                                                              3
Budget Activity                                       Actual      Estimated         Estimated         $ Change    % Change
            1
Mandatory                                           $479,446        $489,833         $450,000          -$39,833          -8.13%

Secretary’s Enforcement Fund                          $7,014          $25,898         $10,000          -$15,898        -61.39%
                    2
Strategic Support                                    $39,768             TBD              TBD               NA              NA

Total Cost of Operations                            $526,228        $515,731         $460,000         ($55,731)        -10.81%


Rescissions/Cancellations                        ($1,398,050)    ($1,397,700)       ($400,000)        $997,700         -71.38%


Contingent Liabilities                              $387,011        $355,000         $355,000          ($5,000)          -1.41%


Total FTE                                                  25              26               26                           0.00%
1
  The Treasury Forfeiture Fund is staffed by Departmental Offices employees and positions are funded via reimbursable agreement.
The FTE are shown here for clarity, but are also reflected in the Departmental Offices chapter in the reimbursable FTE total.
2
  For fiscal years 2018 and 2019, Treasury will revise Strategic Support (formerly known as Super Surplus) based on enacted
appropriations and submit a plan to Congress if funding is available, once more is known about actual collections and expenses.
3
  FY 2018 full-year appropriations were not enacted at the time the budget was prepared; therefore, the budget assumes this
account is operating under the Continuing Appropriations Act, 2018 (Division D of P.L. 115-56, as amended) and that the 2017
enacted rescission recurs in FY 2018.
Summary                                                          mortgages, investigative expenses incurred in
The Treasury Executive Office for Asset                          pursuing a seizure, information and inventory
Forfeiture (TEOAF) administers the Treasury                      systems, remissions, victim restoration, and
Forfeiture Fund. The Treasury Forfeiture                         certain costs of local police agencies incurred
Fund (the Fund) is the receipt account for                       in joint law enforcement operations.
deposit of non-tax forfeitures made pursuant to                  Following seizure, equitable shares may be
laws enforced or administered by participating                   paid to state and local law enforcement
Treasury and Department of Homeland                              agencies that contributed to the seizure activity
Security agencies. The Fund was established                      at a level proportionate to their involvement.
in 1992 as the successor to what was then the
Customs Forfeiture Fund. The Fund supports                       Secretary's               Enforcement       Fund
Treasury’s goal of Enhancing National                            ($10,000,000            from    revenue/offsetting
                                                                 collections)
Security.
                                                                 Secretary’s Enforcement Fund (SEF) expenses
The enabling legislation for the Treasury                        are funded from revenue from equitable shares
Forfeiture Fund (Title 31 U.S.C. 9705) defines                   received from Department of Justice (DOJ) or
the purposes for which Treasury forfeiture                       U.S. Postal Service (USPS) forfeitures. These
revenue may be used.                                             shares are proportionate to Treasury’s
                                                                 participation in the overall investigative effort
Explanation of Budget Activities                                 that led to a DOJ or USPS forfeiture. SEF
Mandatory           ($450,000                          from      revenue is available for federal law
revenue/offsetting collections)                                  enforcement-related purposes of any bureau
Mandatory expenses represent operating costs                     participating in the Fund.
of the Fund, including storing and maintaining
seized and forfeited assets, valid liens and                     Strategic     Support        (TBD                       from
                                                                 revenue/offsetting collections)


                                    Department of the Treasury – Budget in Brief
      Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 271 of 322



Strategic Support (formerly known as Super                    remission. The third parties are predominantly
Surplus) authority, established by Congress in                victims of crimes that triggered the forfeiture
  31 U.S.C. 9705(g)(4)(B), allows TEOAF to                    (e.g., Ponzi scheme or kleptocracy victims).
  fund priority federal law enforcement                       Amounts recorded are significant because
initiatives with remaining unobligated                        remission payments from multiple years are
  balances at the close of the fiscal year, after an          recorded and carried forward. The amounts
  amount is reserved for the next fiscal yyear’s              change constantly as payments are made and
operations.
   p           Recently-enacted
                        y           large
                                       g rescissions          amounts for new remission cases are added.
have had a severe negative    g      impact
                                     impac
                                      mp t on the             TEOAF considers the amounts recorded as
pparticipating
         p g member  m      agencies’
                            agenc
                             g ies’ investigations.
                                             g                contingent liabilities as unavailable and
  Insufficient
 Insuffi
       f cient and inconsistent funding support,
                                               pp ,           believes that consideration of contingent
 uncertaintyy        aboutt      future     funding,g,        liabilities provides a more accurate
 investigations
         g           disrupted
                           p       by
                                    y cash fl   fflow
                                                   ow         representation of the financial position of the
 pproblems,, and inabilityy to obtain necessaryy              Fund.
  technology/infrastructure
           gy             t     in the absence of
  Strategic
        g Support all undermine both current                  Legislative Proposals
  and future fi   ffinancial
                     nancial investigations and               P.L. 114-113 rescinded $3,800,000,000 of the
  forfeiture
  forfeitures.
        t s.                                                  $3,838,800,000 forfeited by BNP Paribas in
                                                              2015 and prohibited Treasury from obligating
Contingent Liabilities ($350,000                    from      the remaining balance.          However, the
revenue/offsetting collections)                               remaining balance will remain in the Fund
TEOAF tracks future remission payments to                     unless returned to the General Fund. Return of
third parties as contingent liabilities.                      these funds to Treasury is being done solely to
However, these amounts are not recorded as                    remove them from the Fund’s account, but will
obligations from the Fund until the                           not count as savings because the funds are
Department of Justice grants the petition for                 already precluded from obligation.

TEOAF Performance Highlights
                                                       FY 2015      FY 2016    FY 2017    FY 2018    FY 2019

Budget Activity         Performance Measures               Actual     Actual     Actual     Target    Target

                    Percent of Forfeited Cash
Treasury Forfeiture
                    Proceeds Resulting from High-           98.25      89.09      81.79       80.0      80.0
Fund
                    Impact Cases


Description of Performance
The TEOAF continues to measure the                            Focusing on strategic cases and investigations
performance of the participating law                          that result in high impact forfeitures will do
enforcement bureaus through the use of the                    the greatest damage to criminal organizations
performance measure: percent of forfeited                     while accomplishing the ultimate objective,
cash proceeds resulting from high impact                      which is to disrupt and dismantle criminal
cases.    This measures the percentage of                     activity. Member law enforcement bureaus
forfeited cash proceeds resulting from high                   participating in the Fund have met or exceeded
impact cases, which are cases resulting in a                  the performance target since FY 2013.
cash forfeiture deposit equal to or greater than              However; the performance declined from
$100,000.                                                     89.09 percent to 81.79 percent from FY 2016
                                                              to FY 2017. This is attributable to large


                                   Department of the Treasury – Budget in Brief
     Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 272 of 322



rescissions leading to no Strategic Support
funding available to the participating agencies
in FY 2015 and FY 2016. For FY 2018 and
FY 2019, the target will remain at 80 percent.
The Fund maintains a target of 80 percent
because some cases may be important to
pursue, even if they are not high-impact cases
and result in deposits of less than $100,000.




                           Department of the Treasury – Budget in Brief
Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 273 of 322




                  EXHIBIT 
Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 274 of 322




 Department of the Treasury
  Treasury Forfeiture Fund


   Congressional Budget
  Justification and Annual
Performance Report and Plan


                       FY 2019
        Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 275 of 322




                                                 Table of Contents
Section I – Purpose........................................................................................................................ 3
   A – Mission Statement ................................................................................................................ 3
   B – Summary of the Request ...................................................................................................... 3
   1.1 – Appropriations Detail Table .............................................................................................. 6
   1.2 – Operating Levels Table ...................................................................................................... 7
   D – Appropriations Language and Explanation of Changes ...................................................... 8
   E – Legislative Proposals ............................................................................................................ 8
Section II – Annual Performance Plan and Report ................................................................... 9
   A – Strategic Alignment ............................................................................................................. 9
   B – Budget and Performance by Budget Activity ...................................................................... 9
   2.1.1 - Treasury Forfeiture Fund Resources and Measures ....................................................... 9




                                                              TEOAF - 2
     Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 276 of 322



Section I – Purpose
A – Mission Statement
To affirmatively influence the consistent and strategic use of asset forfeiture by law enforcement
bureaus that participate in the Treasury Forfeiture Fund (the Fund) to disrupt and dismantle
criminal enterprises.

B – Summary of the Request
The Treasury Executive Office for Asset Forfeiture (TEOAF) administers the Fund, which is the
receipt account for deposit of non-tax forfeitures made pursuant to laws enforced or administered
by participating Treasury and Department of Homeland Security (DHS) bureaus. Principal
revenue-producing bureaus include U.S. Customs and Border Protection, U.S. Immigration and
Customs Enforcement, the Internal Revenue Service, and the U.S. Secret Service, among others.
The Fund is a special fund, defined as a Federal fund account for receipts earmarked for specific
purposes and the expenditure of those receipts. The law (31 U.S.C. 9705) allows TEOAF to use
the funds for payment of all proper expenses of seizure or the proceedings of forfeiture and sale.

Revenues deposited in the Fund can be allocated and used as the result of a permanent indefinite
appropriation provided by Congress. A forfeiture process begins once currency or property is
seized. Seized currency is deposited into a suspense account (holding account) until forfeited.
At that time, the forfeited amount is transferred (deposited) to the Fund as revenue. Forfeited
properties are usually sold and the proceeds are also deposited into the Fund as revenue. This
revenue represents budget authority for meeting obligations and expenses of the program.

Expenses of the Fund are set in a relative priority so that operating costs are met first and may
not exceed revenues.

       Mandatory expenses represent operating costs of the Fund, including storing and
       maintaining seized and forfeited assets, valid liens and mortgages, investigative expenses
       incurred in pursuing a seizure, information and inventory systems, remissions, victim
       restoration, and certain costs of local police agencies incurred in joint law enforcement
       operations. Following seizure, equitable shares may be paid to state and local law
       enforcement agencies that contributed to the seizure activity at a level proportionate to
       their involvement.

       Secr etar y’ s Enfor cement Fund (SEF) expenses are funded from revenue from equitable
       shares received from Department of Justice (DOJ) or U.S. Postal Service (USPS)
       forfeitures. These shares are proportionate to Treasury’ s participation in the overall
       investigative effort that led to a DOJ or USPS forfeiture. SEF revenue is available for
       federal law enforcement-related purposes of any bureau participating in the Fund.

       Strategic Support (formerly known as Super Surplus) authority, established by
       Congress in 31 U.S.C. 9705(g)(4)(B), allows TEOAF to fund priority federal law
       enforcement initiatives with remaining unobligated balances at the close of the fiscal
       year, after an amount is reserved for the next fiscal year’ s operations.


                                            TEOAF - 3
       Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 277 of 322



Priorities: In FY 2019, TEOAF will continue to support the investigations and activities of the
participating law enforcement bureaus. The bulk of TEOAF expenses include supporting
seizures and forfeitures to protect the health and safety of U.S. citizens and the commercial
interests of U.S. businesses from pernicious criminal activity. Funds are expended for seizure,
storage, maintenance, disposition, and destruction and all costs associated with those activities.

TEOAF focuses on supporting cases and investigations that meet the mission of disrupting and
dismantling criminal enterprises. To this end, TEOAF prioritizes major case1 initiatives when
allocating funding to member agencies, including the purchase of evidence and information, joint
operations expenses, investigative expenses leading to seizure, and asset identification and
removal teams. Major case initiatives are aligned directly to the National Money Laundering
and Southwest Border strategies.

TEOAF also combats emerging patterns and practices that threaten our Nation’ s financial
stability. Funds are used to support anti-money laundering/combating financing of terrorism
(AML/CFT) investigations and activities. To be effective, analysis of large data caches and
cryptocurrency-related crime requires large investments in advanced information technology
hardware, software, training, and other capabilities. These investments buttress the AML/CFT
strategy of the Secretaries of Homeland Security and the Treasury. If available, TEOAF plans to
use Strategic Support (formerly super surplus) funds in FY 2019 to support such investments.

Challenges: Recently-enacted large rescissions have had a severe negative impact on the
participating member agencies’ investigations. Insufficient and inconsistent funding support,
uncertainty about future funding, investigations disrupted by cash flow problems, and inability to
obtain necessary technology/infrastructure in the absence of Strategic Support all undermine
both current and future financial investigations
                                           g       and forfeitures. FY 2017 total revenue was the
lowest since FY 2007, and the substantial drop   p in “ base” revenue (revenue
                                                                      (        from non-major
                                                                                     non-maj
                                                                                           ajor
forfeitures)) that is relied upon to cover basic mandatory costs of the forfeiture program is
especially troubling. Total FY 2017 “ base” revenue was $349 million, as compared to $419
million in FY 2016, $387 million in FY 2015, and $410 million in FY 2014.




1
 A major case refers to a case where the forfeiture results in a deposit greater than $5 million, or a case that disrupts,
dismantles, or interrupts money laundering networks or other financial activities that threaten the financial stability,
financial system, or financial interests of the United States.

                                                      TEOAF - 4
                  Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 278 of 322



The table below reflects forfeiture revenue from all sources including direct revenue, reverse
asset sharing, and interest earned.

                                               Forfeiture Revenue from All Sources
                  $2,000

                  $1,800                                                    $1,715

                  $1,600

                  $1,400

                  $1,200                       $1,143
       Millions




                  $1,000                                 $931
                                                                                                          $884
                                                                                       $785      $795
                   $800
                            $579      $556
                   $600                                            $524                                             $516

                   $400

                   $200

                     $0
                           FY 2008 FY 2009 FY 2010 FY 2011 FY 2012 FY 2013 FY 2014 FY 2015* FY 2016 FY 2017
                    *FY 2015 data does not include the BNP Paribas S.A. forfeiture in the amount of $3,839 million. Of that
                    amount, $3,800 million was permanently rescinded and transferred to the newly-created U.S. Victims of
                    State Sponsored Terrorism Fund (USVSST) as directed by Congress under the Consolidated
                    Appropriations Act of 2016, Pub. L. 114-113, Div. O, Tit. IV, §404(e) and §405(b). The remainder is
                    precluded from obligation.

Participating agencies are seeing reluctance in the field to undertake complex major
investigations due to the lack of assurance that their efforts would receive continuous support.
Strategic Support funding is especially critical as a strategic investment in the agencies’
operational capabilities and infrastructure supporting major cases. It provides law enforcement
much-needed flexibility to respond in real time to unanticipated critical needs, such as those
driven by technology advancements or emerging criminal threats. It often serves as seed funding
for innovations that need to be tested and refined prior to full-scale implementation.

It is precisely the most important, high-impact2 financial investigations that suffer the most from
the absence of Strategic Support funding, as they require additional resources and cutting-edge
capabilities (e.g., big data analytics, virtual currency tracking, mobile forensics). Undermining
these major financial investigations will directly impact the ability of Treasury and DHS to
respond to priority threats such as identity theft, fentanyl trafficking, and network intrusion, and
to protect the integrity of the U.S. financial system.

In addition, TEOAF tracks future remission payments to third parties as contingent liabilities.
However, these amounts are not recorded as obligations from the Fund until the Department of
Justice grants the petition for remission. The third parties are predominantly victims of crimes

2
    A high-impact case refers to a case resulting in a cash forfeiture deposit equal to or greater that $100,000.

                                                             TEOAF - 5
          Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 279 of 322



that triggered the forfeiture (e.g., Ponzi scheme or kleptocracy victims). Amounts recorded are
significant because remission payments from multiple years are recorded and carried forward.
The amounts change constantly as payments are made and amounts for new remission cases are
added. TEOAF considers the amounts recorded as contingent liabilities as unavailable and
believes that consideration of contingent liabilities provides a more accurate representation of the
financial position of the Fund.

1.1 – Appropriations Detail Table
Dollars in Thousands
          Treasury Forfeiture Fund                FY 2017                 FY 2018                FY 2019                FY 2018 to FY 2019
               Budgetary Resources                Actual              Estim ated 4           Estim ated            $ Change           % Change
                                            FTE    AMOUNT           FTE     AMOUNT         FTE     AMOUNT        FTE   AMOUNT       FTE   AMOUNT
Revenue/Offsetting Collections
    Interest                                  0        $18,930        0        $24,000       0        $9,000       0     (15,000)     0       -62.50%
    Restored Temporary Rescission             0        876,000        0        988,000       0       988,000       0            0     0        0.00%
    Restored Sequestration                    0        124,327        0         96,050       0        96,690       0          640     0        0.67%
    Forfeiture Revenue                        0        497,096        0        453,000       0       429,000       0     (24,000)     0        -5.30%
    Recovery from Prior Years                 0         41,622        0         40,000       0        30,000       0     (10,000)     0       -25.00%
    Unobligated Balances from Prior Years     0      1,034,832        0        668,529       0       355,158       0    (313,371)     0       -46.87%
    Total Revenue/Offsetting Collections            $2,592,807              $2,269,579             $1,907,848          ($361,731)             -15.94%
    Expenses/Obligations
    Asset Forfeiture
       Mandatory 1                           25       $479,446       26       $489,833      26      $450,000       0    ($39,833)     0        -8.13%
        Secretary's Enforcement Fund          0             7,014     0         25,898       0        10,000       0     (15,898)     0       -61.39%
        Strategic Support2                    0         39,768        0              TBD     0             TBD     0          NA      0           NA
    Total Expenses/Obligations               25       $526,228       26       $515,731      26      $460,000       0    ($55,731)     0       -10.81%
Rescissions/Cancellations
                              3
    Sequestration Reduction                   0        (96,050)       0        (96,690)      0               0     0      96,690      0      -100.00%
    Temporary Rescission                      0      (988,000)        0       (988,000)      0              0      0     988,000      0      -100.00%
    Permanent Cancellation                    0      (314,000)        0       (314,000)      0      (400,000)      0     (86,000)     0       27.39%
Total Rescissions/Cancellations                    ($1,398,050)            ($1,398,690)            ($400,000)           $998,690              -71.40%
    Net Results                                       $668,529                $355,158             $1,047,848           $692,690             195.04%


    Contingent Liabilities                            $387,011                $355,000              $350,000             ($5,000)     0        -1.41%


1
  The Treasury Forfeiture Fund is staffed by Departmental Offices employees and positions are funded via reimbursable agreement.
The FTE are shown here for clarity, but are also reflected in the Departmental Offices chapter in the reimbursable FTE total.
2
  For fiscal years 2018 and 2019, Treasury will revise Strategic Support (formerly known as Super Surplus) based on enacted
appropriations and submit a plan to Congress if funding is available, once more is known about actual collections and expenses.
3
  Treasury will compute the FY 2019 sequestration reduction once the OMB Report to Congress on the Joint Committee
Sequestration for Fiscal Year 2019 is released.
4
  FY 2018 full-year appropriations were not enacted at the time the budget was prepared; therefore, the budget assumes this
account is operating under the Continuing Appropriations Act, 2018 (Division D of P.L. 115-56, as amended) and that the 2017
enacted rescission recurs in FY 2018.




                                                                    TEOAF - 6
         Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 280 of 322



1.2 – Operating Levels Table
Dollars in Thousands
                 Treasury Forfeiture Fund              FY 2017      FY 2018      FY 2019
                    Object Classification               Actual    Estim ated   Estim ated
25.2 - Other services from non-Federal sources          $56,124     $60,000      $52,000
25.3 - Other goods and services from Federal sources    159,125     120,000      104,000
26.0 - Supplies and materials                               19           19           15
41.0 - Grants, subsidies, and contributions             200,689     208,729      200,000
43.0 - Interests and dividends                              32           30           30
44.0 - Refunds                                           43,557       64,953       55,955
94.0 - Financial transfers                               46,682       62,000       48000
Total Non-Personnel                                    $506,228    $515,731     $460,000
Total Budgetary Resources                              $506,228    $515,731     $460,000


FTE                                                         25           26           26




                                                       TEOAF - 7
     Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 281 of 322



D – Appropriations Language and Explanation of Changes

                  Appropriations Language                             Explanation of Changes
              DEPARTMENT OF THE TREASURY
               TREASURY FORFEITURE FUND

                        (CANCELLATION)
 Of the unobligated balances available under this heading,
 $400,000,000 are hereby permanently cancelled not later than
 September 30, 2019.
                                                                      P.L. 114-113 rescinded
               (INCLUDING RETURN OF FUNDS)                            $3,800,000,000 of the
                                                                      $3,838,800,000 forfeited
 In addition, of amounts in the Treasury Forfeiture Fund,             by BNP Paribas in 2015
 $38,800,000 from funds paid to the United States Government by       and prohibited Treasury
 BNP Paribas S.A. as part of, or related to, a plea agreement dated   from obligating the
 June 27, 2014, entered into between the Department of Justice and    remaining balance.
 BNP Paribas S.A., and subject to a consent order entered by the      However, the remaining
 United States District Court for the Southern District of New York   balance will remain in
 on May 1, 2015, in United States v. BNPP, No. 14 Cr. 460             the Fund unless returned
 (S.D.N.Y.), are hereby returned to the General Fund of the           to the General Fund.
 Treasury.                                                            Return of these funds to
                                                                      Treasury is being done
 Note.— A full-year 2018 appropriation for this account was not       solely to remove them
 enacted at the time the budget was prepared; therefore, the budget   from the Fund’ s account,
 assumes this account is operating under the Continuing               but will not count as
 Appropriations Act, 2018 (Division D of P.L. 115-56). The            savings because the
 amounts included for 2018 reflect the annualized level provided by   funds are already
 the continuing resolution.                                           precluded from
                                                                      obligation.

E – Legislative Proposals
The Fund has no legislative proposals for FY 2019.




                                          TEOAF - 8
      Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 282 of 322



Section II – Annual Performance Plan and Report
A – Strategic Alignment
The purpose of the Fund is to ensure resources are managed to cover the costs of an effective
asset seizure and forfeiture program, including the costs of seizure or the proceedings of
forfeiture and sale, including the expenses of detention, inventory, security, maintenance,
advertisement, or disposal of the property. Additionally, the Fund is used to support law
enforcement priorities, financial investigative capabilities, and the seizure of physical and
financial resources to disrupt and dismantle criminal enterprises. TEOAF supports the following
Department of the Treasury strategic goal and associated objectives:
        Goal 3: Enhance National Security:
            o 3.1 Strategic Threat Disruption
            o 3.2 AML/CFT Framework

B – Budget and Performance by Budget Activity

2.1.1 - Treasury Forfeiture Fund Resources and Measures
Dollars in Thousands
Treasury Forfeiture Fund Budget Activity
    Resource Level                    FY 2013    FY 2014     FY 2015   FY 2016    FY 2017    FY 2018    FY 2019

                                       Actual     Actual      Actual    Actual     Actual Estim ated Estim ated

Expenses/Obligations                  $908,113   $787,849 $4,360,617   $508,746   $526,228   $515,731   $560,045
   Budget Activity Total              $908,113   $787,849 $4,360,617   $508,746   $526,228   $515,731   $560,045


Measures                    FY 2013   FY 2014    FY 2015     FY 2016   FY 2017    FY 2017    FY 2018    FY 2019
                             Actual    Actual     Actual      Actual    Actual     Target     Target     Target
Percent of Forfeited Cash
Proceeds Resulting from       95.09      86.73      98.25      89.09      81.79      80.00      80.00      80.00
High-Impact Cases


Treasury Forfeiture Fund Budget and Performance
($560,045,000 in obligations from revenue/offsetting collections):
The Fund continues to measure the performance of the participating law enforcement bureaus
through the use of the performance measure “ Percent of forfeited cash proceeds resulting from
high-impact cases.” This measures the percentage of forfeited cash proceeds resulting from
cases that yield a cash forfeiture deposit equal to or greater than $100,000.

Focusing on strategic cases and investigations that result in high-impact forfeitures will do the
greatest damage to criminal organizations while accomplishing the ultimate objective, which is
to disrupt and dismantle criminal activity. Member law enforcement bureaus participating in the
Fund have met or exceeded the performance target since FY 2013. However; the performance
declined from 89.09% to 81.79% from FY 2016 to FY 2017. This is attributable to large
rescissions which resulted in no Strategic Support funding available to the participating agencies
in FY 2015 and FY 2016. For FY 2018 and FY 2019, the target will remain at 80 percent. The
Fund maintains a target of 80 percent because some cases may be important to pursue, even if
they are not high-impact cases and result in deposits of less than $100,000.

                                                   TEOAF - 9
     Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 283 of 322




With the publication of the Treasury Strategic Plan for FY 2018-2022, Treasury will work in FY
2018 to baseline its performance against the new strategic objectives. This could result in
additional changes to performance measures in the FY 2020 Budget.




                                         TEOAF - 10
Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 284 of 322




                  EXHIBIT 
                 Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 285 of 322




                                                                                                                            March 28, 2016

      Resumption of Equitable Sharing Payments
              The Department of Justice is pleased to announce that, effective immediately, the Depart-
      ment is resuming Equitable Sharing payments to State, local, and tribal law enforcement agencies.
      As you know, the Bipartisan Budget Act of 2015 included a $746 million permanent reduction, or
      “rescission,” that, when combined with the additional rescission of $458 million contained in the
      Consolidated Appropriations Act signed into law in December 2015, reduced Asset Forfeiture
      Program funds by $1.2 billion. Those rescissions threatened the financial solvency of the Assets
      Forfeiture Fund, and forced the Department to take cost-cutting steps across all discretionary
      programs, including on December 21, 2015, the deferral of Equitable Sharing payments.
               It’s worth repeating that we did not make the decision to defer Equitable Sharing payments
      lightly, and it was always our intent to resume payments as soon as it became financially feasible.
      Thus, in the months since we had to make that difficult decision, we explored alternative options,
      while also keeping a close eye on incoming receipts. And now, we are finally at a point where it is
      no longer necessary to continue the deferral. Therefore, effective immediately, we are resuming
      payments and agencies will receive the full amount of their share of any approved Equitable
      Sharing payments.
             In order to help answer any questions you may have, I have attached a fact sheet explaining
      the resumption of Equitable Sharing payments. As always, the Department is available if you have
      additional specific questions or comments not addressed in this fact sheet. Please direct any
      correspondence to afmls.communications@usdoj.gov.
             The Department is grateful to our partners for standing by us on our federal law enforce-
      ment task forces while the deferral was in effect. We understand this deferral has been difficult
      for many of you, as you depend on these resources for your critical law enforcement efforts to
      disrupt and dismantle criminal activity. The Department appreciates all the support and patience
      that you have afforded to the Department while we worked through this unfortunate, but necessary
      response to financial circumstances that were beyond our control.




.H\&RQWDFWV                                                                      :HEVLWHV
3HUPLVVLEOH8VHRI)XQGV                  $$XGLW,QTXLULHV               'HSDUWPHQWRI-XVWLFH(TXLWDEOH6KDULQJ3URJUDP
$IPOVDFD#XVGRMJRY                       $VKDULQJ#XVGRMJRY                ZZZMXVWLFHJRYFULPLQDODIPOVHTXLWDEOHVKDULQJSURJUDP
                                                                            
6XEVFULSWLRQ                                                                      7UHDVXU\([HFXWLYH2IILFHIRU$VVHW)RUIHLWXUH
7RVXEVFULEHRUXQVXEVFULEHWRRUIURPWKLVHPDLOSOHDVHVHQGDSODLQWH[W       ZZZWUHDVXU\JRYDERXWRUJDQL]DWLRQDOVWUXFWXUHRIILFHV3DJHV7KH([HFXWLYH
HPDLOWRHVZLUHVXEVFULEH#OLVWVXVGRMJRYRUHVZLUH                               2IILFHIRU$VVHW)RUIHLWXUHDVS[
XQVXEVFULEH#OLVWVXVGRMJRY                                                      
                                                                                   
                                                                                   
                                                                                   
                                                                                   
                                                                                   
                                                                                   
                                                                                   
                                                                                   
                                                                                   
Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 286 of 322




                 EXHIBIT 45
        Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 287 of 322




United States Government Accountability Office
Washington, DC 20548



          January 29, 2009

          Congressional Committees

          Subject: Secure Border Initiative Fence Construction Costs

          Much of the United States’ 6,000 miles of international borders with Canada and
          Mexico remains vulnerable to illegal entry of aliens, criminals, and cargo. The
          Department of Homeland Security (DHS) apprehends hundreds of thousands of
          people and seizes large volumes of cargo entering the country illegally each year;
          however, several hundreds of thousands of individuals and an unknown volume of
          contraband also enter the United States illegally and undetected. DHS’s U.S. Customs
          and Border Protection (CBP) is the agency responsible for securing the nation’s
          borders along and between ports of entry.1 In November 2005, DHS announced the
          launch of the Secure Border Initiative (SBI), a multiyear, multibillion-dollar program
          aimed at securing U.S. borders and reducing illegal immigration. CBP’s SBI program
          office is responsible for managing the SBI program and for developing a
          comprehensive border protection system. This system has two main components:
          SBInet, which employs radars, sensors, and cameras to detect, identify, and classify
          the threat level associated with an illegal entry into the United States between the
          ports of entry, and SBI tactical infrastructure (TI), fencing, roads, and lighting
          intended to enhance U.S. Border Patrol agents’ ability to respond to the area of the
          illegal entry and bring the situation to a law enforcement resolution (i.e., arrest). The
          current focus of the SBI program is on the southwest border areas between ports of
          entry that CBP has designated as having the highest need for enhanced border
          security because of serious vulnerabilities.

          The Consolidated Appropriations Act, 2008, required DHS to complete construction
          by December 31, 2008, of either 370 miles or other mileage determined by the
          Secretary, of reinforced fencing along the southwest border wherever the Secretary
          determines it would be most practical and effective in deterring smugglers and aliens
          attempting illegal entry.2 DHS set a goal to complete approximately 670 miles of
          1
           At a port of entry location, CBP officers are to secure the flow of people and cargo into and out of the
          country, while facilitating legitimate travel and trade.
          2
           Pub. L. No. 110-161, div. E, § 564(a)(2)(B)(ii), 121 Stat. 1844, 2090-91 (2007) (amending section
          102(b)(1) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996, Pub. L. No. 104-
          208, div. C, 110 Stat. 3009-546, 3009-554, as amended by section 3(2) of the Secure Fence Act of 2006,
          Pub. L. No. 109-367, 120 Stat. 2638, 2639). This provision also required the construction of reinforced
          fencing along a total of not less than 700 miles of the southwest border where fencing would be most
          practical and effective, but it did not establish a deadline for completion of the full 700 miles.



                                                GAO-09-244R Secure Border Initiative Fence Construction Costs
Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 288 of 322
 which 81 miles of fencing were constructed. PF 225 is the second pedestrian fencing
 project and is expected to result in approximately 210 miles of fence construction.
 The VF 300 project is expected to construct approximately 227 miles of vehicle
 fencing barriers along the southwest border. SBI program officials explained that the
 total fencing miles completed or planned under these projects total 661 because
 several fencing segments that were scheduled to be built in calendar year 2008 will
 now be constructed through a different project in calendar year 2009 (see table 1).

  Table 1: Fence Projects along the Southwest Border
 Fence projects                     Pedestrian fence miles             Vehicle fence miles           Total miles
 PF 70                                                  81                            N/A                     81
 PF 225                                               210                             N/A                   210
 VF 300                                               N/A                             227                   227
                                                          a
 Legacy pedestrian fence                               67                             N/A                     67
                                                                                          a
 Legacy vehicle fence                                 N/A                              76                     76
 Total                                                358                             303                   661
 Source: SBI.

 Note: N/A = not applicable.
 a
  Seventy-eight miles of pedestrian fencing and 57 miles of vehicle fencing were in place before the SBI program
 began. However, since SBI began construction, some miles of fencing have been removed, replaced or
 retrofitted resulting in mileage totals that are different from those we have previously reported.

 In an effort to identify lower-cost and easily deployable fencing solutions, CBP
 funded a project called Fence Lab in February 2007. Fence Lab tested fence/barrier
 prototypes and evaluated them based on performance criteria such as their ability to
 disable a vehicle traveling at 40 miles per hour, allowing animals to migrate through
 them, and cost-effectiveness. SBI TI program office officials told us these
 performance standards apply only to primary fencing, and SBI currently does not
 have performance standards for secondary fencing. Each style of fencing has
 different costs associated with construction, and the Border Patrol determines which
 fencing style is appropriate based on the operational need of a specific geographic
 area along the southwest border. Figure 2 shows examples of approved SBI Fence
 Lab fencing.




 Page 6                               GAO-09-244R Secure Border Initiative Fence Construction Costs
Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 289 of 322



 Figure 2: Examples of SBI Fence Lab Fencing Styles




 In October 2007, we reported that fencing costs vary based on the type of terrain,
 materials used, land acquisition, who performs the construction, and the need to
 meet an expedited schedule.11 To minimize one of the many factors that add to cost,
 in the past, DHS used Border Patrol agents and DOD personnel to construct the
 fencing. At that time, CBP officials also reported that they planned to use commercial
 labor for future infrastructure projects because using Border Patrol agents took them
 away from their other duties and the Department of Defense had notified DHS that
 military personnel would no longer be available to build fencing.

 Costs of Fencing Completed

 As of September 30, 2007, about 73 miles of SBI fencing had been completed by CBP
 at a cost of approximately $198 million. Of the 73 miles of fencing, the SBI program
 had completed about 70 miles of pedestrian fencing through the PF 70 project at a
 cost of approximately $192 million, with per mile costs ranging from $400,000 to $4.8
 million and about 1 mile of pedestrian fencing through the PF 225 project at a cost of
 about $3.0 million. In addition, approximately 2 miles of vehicle fencing were


 11
  See GAO, Secure Border Initiative: Observations on Selected Aspects of SBInet Program
 Implementation, GAO-08-131T (Washington, D.C.: Oct. 24, 2007).


 Page 7                           GAO-09-244R Secure Border Initiative Fence Construction Costs
Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 290 of 322
 constructed at a cost of $2.8 million. Table 2 summarizes SBI fencing miles, costs,
 and cost ranges and average costs as of September 30, 2007.

 Table 2: Completed Miles and Cost of SBI Fencing as of September 30, 2007
 Dollars in millions
 Project                   Miles completed        Project cost      Cost range per mile      Average cost per mile
 PF 70                                 70a             $192.3                $0.4 to 4.8                      $2.7
 PF 225                                 1b                 3.0                       4.2                       4.2
                                         c
 VF 300                                 2                  2.8                       1.8                       1.8
 Total                                 73              $198.1                       N/A                       N/A

 Source: SBI.

 Note: N/A = not applicable.
 a
     This excludes approximately 5 miles that were completed under PF 70, but were not funded by SBI.
 b
     Actual fence completed was 0.72 miles.
 c
 Actual fence completed was 1.6 miles.

 As of October 31, 2008, CBP had completed a total of about 215 miles of SBI fencing
 at a cost of approximately $625 million. Of the 215 miles of fencing, 75 miles were
 completed under PF 70 at a cost of approximately $214 million, 65 miles were
 completed under PF 225 at a cost of about $334 million, and 75 miles were completed
 under VF 300 at a cost of approximately $78 million. Table 3 summarizes SBI fencing
 miles, costs, and cost ranges and average costs as of October 31, 2008.

 Table 3: Completed Miles and Cost of SBI Fencing as of October 31, 2008
     Dollars in millions
                                                                                                 Average cost per
 Project                     Miles completed         Project cost    Cost range per mile
                                                                                                             mile
 PF 70                                      75a            $213.6              $0.4 to 4.8                   $2.8
 PF 225                                      65             333.7              2.8 to 15.1                     5.1
 VF 300                                      75              78.1               0.2 to 1.8                     1.0
 Total                                   215               $625.4                    N/A                      N/A

 Source: SBI.

 Note: N/A = not applicable.
 a
     This excludes approximately 5 miles that were completed under PF 70, but were not funded by SBI.

 The per mile cost ranges can be attributed to several factors. For example, by design,
 it is less expensive to construct vehicle fencing than pedestrian fencing. Also, as
 discussed previously, costs for fencing completed by commercial contractors are
 higher than for fencing built by the Border Patrol or the military. In addition,
 differences in terrain and other factors, such as whether the fencing is built on public
 or private land, can drive cost differences. More specifically, the increase in costs
 between the PF 70 and PF 225 projects occurred, in part, because there were minimal
 land acquisition costs in fiscal year 2007 when most of PF 70 was being built, while
 costs for real estate, labor, and materials increased in fiscal year 2008 when PF 225
 was being built. In addition, about 40 percent of PF 70 was built by Border Patrol and


 Page 8                                  GAO-09-244R Secure Border Initiative Fence Construction Costs
         Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 291 of 322




                           The Government Accountability Office, the audit, evaluation, and
GAO’s Mission              investigative arm of Congress, exists to support Congress in meeting its
                           constitutional responsibilities and to help improve the performance and
                           accountability of the federal government for the American people. GAO
                           examines the use of public funds; evaluates federal programs and policies;
                           and provides analyses, recommendations, and other assistance to help
                           Congress make informed oversight, policy, and funding decisions. GAO’s
                           commitment to good government is reflected in its core values of
                           accountability, integrity, and reliability.

                           The fastest and easiest way to obtain copies of GAO documents at no cost
Obtaining Copies of        is through GAO’s Web site (www.gao.gov). Each weekday afternoon, GAO
GAO Reports and            posts on its Web site newly released reports, testimony, and
                           correspondence. To have GAO e-mail you a list of newly posted products,
Testimony                  go to www.gao.gov and select “E-mail Updates.”

Order by Phone             The price of each GAO publication reflects GAO’s actual cost of
                           production and distribution and depends on the number of pages in the
                           publication and whether the publication is printed in color or black and
                           white. Pricing and ordering information is posted on GAO’s Web site,
                           http://www.gao.gov/ordering.htm.
                           Place orders by calling (202) 512-6000, toll free (866) 801-7077, or
                           TDD (202) 512-2537.
                           Orders may be paid for using American Express, Discover Card,
                           MasterCard, Visa, check, or money order. Call for additional information.
                           Contact:
To Report Fraud,
Waste, and Abuse in        Web site: www.gao.gov/fraudnet/fraudnet.htm
                           E-mail: fraudnet@gao.gov
Federal Programs           Automated answering system: (800) 424-5454 or (202) 512-7470

                           Ralph Dawn, Managing Director, dawnr@gao.gov, (202) 512-4400
Congressional              U.S. Government Accountability Office, 441 G Street NW, Room 7125
Relations                  Washington, DC 20548

                           Chuck Young, Managing Director, youngc1@gao.gov, (202) 512-4800
Public Affairs             U.S. Government Accountability Office, 441 G Street NW, Room 7149
                           Washington, DC 20548
Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 292 of 322




                 EXHIBIT 46
CQ                                                                        Page 1 of 114
          Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 293 of 322



  CQ Congressional Transcripts
  Mar. 14, 2019



  Mar. 14, 2019 Revised Final



  Senate Armed Services Committee Holds
  Hearing on the Defense Budget Posture

  LIST OF PANEL MEMBERS AND WITNESSES


  INHOFE:
  Our meeting will come to order. It's nice to have the Steve Turner,
  northeastern state in the audience today to advise us along our line and we
  are very pleased to have the Patrick Shanahan, the Acting Secretary of
  Defense, General Joseph Dunford, the chairman of the Joint Chiefs of Staff,
  David Norquist, and I have to say, David, I enjoyed our breakfast together
  the other day and--and I think it--some people think it's pretty outrageous
  that we can actually have an audit. I'm glad that--I'm glad that you're in
  charge of it.


  NORQUIST:
  Thank you, sir.


  INHOFE:
  Thank the panel for their distinguished service to the country and I'm
  pleased to see that the Department of Defense budget request for $718.3
  billion and the overall national defense request of $750 billion. This amount
  is an increase of less than three percent of real growth. You know, we have
  a--this manual represents the--the blueprints that we are following right




https://plus.cq.com/doc/congressionaltranscripts-5486637?4                        3/19/2019
CQ                                                                     Page 44 of 114
         Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 294 of 322


  Thank you, Mr. Chairman. Secretary Shanahan, the recently released
  Missile Defense Review directed a study on operationalizing the Aegis
  Ashore site at the arrange facility PMRF on Kauai. You and I discussed this.
  We--I have some significant concerns about what operationalizing this site
  would do to PMR's ability to meet its testing mission, which I assume you
  agree is important. You can--


  SHANAHAN:
  --No, absolutely, senator And--


  HIRONO:
  --Thank you. I'll get to the question.


  SHANAHAN:
  All right.


  HIRONO:
  As well as the impact of--of removing that testing capacity from PMRF. So
  briefly, could you tell us how operationalizing the Aegis ashore site and
  Kauai would add to our ability to defend Hawaii from missile threats,
  especially as the major missile threat to Hawaii would be an ICBM and the
  Aegis ashore is not set up to counter ICBMs.


  SHANAHAN:
  My understanding of the request and the MDR is that it's a study to assess
  taking the test assets and operationalizing them. And as--as you will point
  out, the ground-based midcourse defense system that is resident in Alaska




https://plus.cq.com/doc/congressionaltranscripts-5486637?4                       3/19/2019
CQ                                                                     Page 45 of 114
         Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 295 of 322


  defends Hawaii. I believe that the study will look at what are other threats
  that may be posed to Hawaii and how there might be a layered defense. But
  as you pointed out, the test range there is vital capability and capacity were
  developing our missile defense systems.


  HIRONO:
  So I want to make sure that my concerns are in the record. For Secretary
  Shanahan and General Dunford,, two weeks ago, before this committee,
  General O'Shaughnessy, the North--Northern command commander
  testified that the current situation at our Southern border is, to quote him,
  "Not a military threat." Do you agree, Secretary Shanahan, that the situation
  in the southern border is not a military threat?


  SHANAHAN:
  Senator, you--you are referring to General O'Shaughnessy's testimony?


  HIRONO:
  Yes.


  SHANAHAN:
  Yeah, what--what I recall from his testimony is he said that it is not a military
  threat, he said--he said border security is national security.


  HIRONO:
  I understand that, but he said specifically that it's not a military threat.. I'm
  asking whether you agree with him that it's not a military threat.




https://plus.cq.com/doc/congressionaltranscripts-5486637?4                            3/19/2019
CQ                                                                     Page 46 of 114
         Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 296 of 322




  SHANAHAN:
  I agree with him.


  HIRONO:
  General Dunford?


  DUNFORD:
  I agree. IIt's a security challenge, not a military threat.


  HIRONO:
  So you testified, Secretary, Mr. Secretary, that there were 6,000 troops
  currently deployed at our southern border. Can you tell us how long they
  were going to be there?


  SHANAHAN:
  The--I'd
      -I'd say 30 or 40 percent of them will be departing in the next month or
  so when they complete some of their work. And I believe will probably draw
  down to between 3 and 4,000.


  HIRONO:
  Is it something that the president is indicating to you or can he say that I
  want you all to remain at the border?


  SHANAHAN:
  You know, this was part of the tasking from the department of homeland
  security. And based on their request to us--




https://plus.cq.com/doc/congressionaltranscripts-5486637?4                       3/19/2019
CQ                                                                     Page 47 of 114
         Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 297 of 322




  HIRONO:
  --From the president?


  SHANAHAN:
  From--from the department.


  HIRONO:
  Yes. Let me get on to a matter that is of great concern to--to some--to a lot of
  us, actually. Secretary Shanahan, in your response to Senator Inhofe's
  question about refueling the Truman, you stated that going the workforce in
  the shipyard is a priority and the move to not refuel the Truman would save 3
  $.4 billion over 5 years. And how does canceling three years of shipyard
  work grow the workforce there?


  SHANAHAN:
  Yes, the--the workforce, when--when we look at what is in the shipyards, so
  the combination of submarines, new carriers, and then maintenance, all of
  that is done in the same shipyards and that workforce moves from project to
  project. So when we look at the total employment, the actual total
  employment goes up over the period of time in which we are building the
  two carriers.


  HIRONO:
  Frankly, as I talked with some of the people from the shipyards, I'm not sure
  that that is the case. And it'll cost about $3.4 billion to refuel the Truman,
  which by the way, by not refueling, were only getting about 50 percent of the
  Truman's service life. So at the same time, there's $3.6 billion in the



https://plus.cq.com/doc/congressionaltranscripts-5486637?4                           3/19/2019
CQ                                                                     Page 114 of 114
          Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 298 of 322




  Testimony & Transcripts

  Complete written testimony for this event March 14, 2019




  About Senate Armed Services

  Staff

  Hearing

  Transcripts

  Testimony

  Committee Reports

  Associated Bills

  Schedules

  Markup

  Amendments




 © 2019 · CQ - Roll Call, Inc · All Rights Reserved.

 1625 Eye Street, Suite 200 · Washington, D.C. 20006-4681 · 202-650-6500


  About CQ     Help   Privacy Policy    Masthead       Terms & Conditions




https://plus.cq.com/doc/congressionaltranscripts-5486637?4                   3/19/2019
Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 299 of 322




                 EXHIBIT 47
  Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 300 of 322




                       6WHQRJUDSKLF7UDQVFULSW
                             %HIRUHWKH
                                  
                                  
                         &200,77((21
                        $50('6(59,&(6
                                  
                                  
           81,7('67$7(66(1$7(
                            
                            
                            
                            
 725(&(,9(7(67,021<2181,7('67$7(6675$7(*,&
&200$1'$1'81,7('67$7(61257+(51&200$1',1
5(9,(:2)7+('()(16($87+25,=$7,215(48(67)25
  ),6&$/<($5$1'7+()8785(<($56'()(16(
                       352*5$0
                            
               7KXUVGD\)HEUXDU\
                            
                            
                    :DVKLQJWRQ'&
                            
                            
            $/'(5621&28575(3257,1*
                7+675((71:
                       68,7(
               :$6+,1*721'&
                     
               ZZZDOGHUVRQUHSRUWLQJFRP
     Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 301 of 322



 1    expect to have success with 20th century technology against

 2    21st century threats.

 3          Chairman Inhofe:     Which is what we have had.

 4          Thank you very much.

 5          Senator Reed?

 6          Let me interrupt, Senator Reed, if I might, because we

 7    do have a quorum now.

 8          I will ask the committee to consider a list of 1,818

 9    pending military nominations.        All the nominations have been

10    before the committee the required length of time.          Is there

11    a motion?

12          Senator Reed:    So moved.

13          Senator Fischer:     Second.

14          Chairman Inhofe:     All in favor, say aye.

15          [Chorus of ayes.]

16          Chairman Inhofe:     No?

17          [No response.]

18          Chairman Inhofe:     It carries.

19          Senator Reed?

20          Senator Reed:    Thank you, Mr. Chairman.

21          General O'Shaughnessy, as I have indicated in my

22    opening statement, I have concerns about the use of American

23    military forces along the southern border and a hard time

24    understanding the nature of an emergency that would require

25    military forces when nowhere in the National Defense


                                         23
     Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 302 of 322



 1    Strategy, the worldwide threat statement from the

 2    intelligence community, nor the statement from the Commander

 3    of SOUTHCOM indicate that migrant caravans of civilians

 4    across the border are a military threat.         In fact, in your

 5    opening statement, you say -- and I quote -- the threats to

 6    our nation from our southern border are not military in

 7    nature.   Close quotes.

 8          So just to be clear, in your professional opinion, does

 9    the illegal crossing of the border by civilians represent a

10    military threat?

11          General O'Shaughnessy:      Senator, first, I would say

12    first that I do think a secure border does reduce threats to

13    the homeland.

14          Now, specific to your question about is it a military

15    threat that is coming towards us, it is not a military

16    threat, but that is slightly than answering whether the

17    military should be responding to the situation.

18          Senator Reed:    Following up, in your professional

19    opinion again, would a wall be effective in defending a

20    military attack on the United States?

21          General O'Shaughnessy:      Senator, I would say that

22    border security is national security.        I do see that any

23    barrier in place to secure our nation does have some

24    ramifications to our ability to defend against a military

25    threat as well.     Right now, there is not a specific military


                                        24
     Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 303 of 322



 1    force from the south that we are trying to take action

 2    against.

 3          In this particular case, though, Senator, I would say

 4    over the last 5 months I have spent a tremendous amount of

 5    time on the border, as you would imagine, working with our

 6    CBP partners.    And in all of those trips and discussions, it

 7    has been clear to me that the Customs and Border Protection

 8    personnel very much value the border protection and seeing

 9    it, having the awareness, having some impediments, whether

10    that be a barrier or wall, et cetera, and then having the

11    ability to respond to it.      And that has been fairly

12    universal as I have been doing my trips to the border.

13          Senator Reed:    And they are civilian law enforcement

14    officials who have a law enforcement mission, and the

15    context of their evaluation is based upon that law

16    enforcement mission.

17          General O'Shaughnessy:      That is correct, Senator.

18          Senator Reed:    Thank you.

19          You have mentioned many real threats that have been

20    articulated in the National Defense Strategy, Russia and

21    China in particular.     Many of them really are not focused on

22    our southern border but our northern border, the opening of

23    the Arctic, the operations by both China and Russia in the

24    Arctic, and also I think maintaining the capabilities of

25    NORAD.   Those are multibillion dollar tasks.        Do you think


                                        25
     Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 304 of 322



 1    we want our allies to understand that we can defend them

 2    too.    That is what extended deterrence is all about, and

 3    that means you have to be ready to support their

 4    contingencies as well.

 5            Senator Cotton:    Thank you, General.

 6            I understand that some opponents of our nuclear force

 7    or critics of it say that we should not start a new arms

 8    race or be engaged in an arms race.        I will simply observe,

 9    based on what you have said here today, that it is much

10    cheaper to win an arms race than it is to lose a war.

11            General Hyten:    Yes, sir.

12            Chairman Inhofe:    Thank you, Senator Cotton.

13            I thank both of you.   I will repeat what I said

14    earlier.    This has been a really enlightening session, and

15    you have been the right ones to be here.         So thank you very

16    much.

17            We are adjourned.

18            [Whereupon, at 11:35 a.m., the hearing was adjourned.]

19

20

21

22

23

24

25


                                       111
Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 305 of 322




                 EXHIBIT 48
Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 306 of 322




               Senate Select Committee on Intelligence

                          29 JANUARY 2019
      Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 307 of 322



and its extremist allies present a growing threat, with attacks increasing during the past year.
Implementation of Mali’s peace accord—an essential step for extending governance into terrorist
safe havens in northern and central Mali—probably will be difficult because remaining steps are
politically and financially sensitive.

Nigeria
Nigeria, Africa’s most populous country and the largest economy, probably will face a contentious
presidential election in February 2019 and sustained attacks from Boko Haram and ISIS-West Africa
(ISIS-WA). Abuja is also facing continued violence in the politically sensitive Middle Belt region. .

Sudan and South Sudan
Violence and the humanitarian crisis in South Sudan are likely to persist this year, while Sudan probably
wants to improve relations with the United States but will continue reaching out to other partners to boost
its economy. In South Sudan, the peace agreement signed between the government and opposition
groups in September 2017 faces delays and implementation difficulties. Acute food insecurity and
constraints on aid access—resulting from poor infrastructure, seasonal rains, active hostilities, and
government- and opposition-imposed impediments—are likely to contribute to an ongoing
humanitarian crisis. Meanwhile, Khartoum, despite facing antigovernment protests over its poor
economic situation, is committed to pursuing efforts to improve its relationship with the United
States and wants to be removed from the US State Sponsors of Terrorism List. Sudan also will
strengthen ties to other partners—including Russia and Turkey—in an effort to diversify its
partnerships and improve its economic situation.

Horn of Africa
The states of East Africa will confront internal tension and a continuing threat from al-Shabaab, despite
improved intergovernmental relations and Ethiopian-Eritrean rapprochement. Elite competition,
corruption, and poor coordination among security services in Somalia will hamper efforts to tamp
down violence. The African Union Mission in Somalia (AMISOM) is unlikely to engage in
aggressive offensive operations against al-Shabaab in advance of the mission’s scheduled withdrawal
from Somalia by 2021. Ethiopia and Eritrea will struggle to balance political control with demands
for reform from domestic constituencies.

Central Africa
Political unrest across Central Africa is likely to persist through 2019, compounding humanitarian
challenges and armed conflict. The Democratic Republic of the Congo (DRC) is recovering from its
contentious presidential election in December 2018, as well as dealing with an ongoing Ebola
outbreak and internal displacement crisis. Meanwhile, violence among armed groups in several
regions of the DRC threatens regional and national stability, and violence in eastern DRC impedes
efforts to respond to the Ebola outbreak. The Central African Republic (CAR) is struggling to make
progress toward a peace agreement between the government and multiple armed groups.

THE WESTERN HEMISPHERE
Flagging economies, migration flows, corruption, narcotics trafficking, and anti-US autocrats will present
continuing challenges to US interests, as US adversaries and strategic competitors seek greater influence in
the region. The hemisphere will see several presidential elections this year, including in Argentina,



                                                                                                          40
      Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 308 of 322



Bolivia, El Salvador, Guatemala, Panama, and Uruguay, providing opportunities for outside
candidates to exploit public frustration with stagnant economic growth, high crime, and corruption.
China and Russia will pursue efforts to gain economic and security influence in the region.

Mexico
Newly inaugurated Mexican President Andres Manuel Lopez Obrador almost certainly will focus on
meeting steep public expectations for improvements on anticorruption and security following his landslide
electoral victory in July. He is likely to pursue mostly practical approaches to US cooperation that
complement his ambitious domestic agenda. Lopez Obrador has promised to reduce violence, in
part by addressing socioeconomic causes, but he has publicly conceded that Mexico’s military must
keep up its public security role in the near term, despite his initial preference to end it. Lopez
Obrador has supported the US-Mexico-Canada Agreement (USMCA) trade deal, probably hoping
to reduce trade-related uncertainty, allowing him to focus on his domestic economic agenda.
However, Mexico’s $1.15 trillion economy remains vulnerable to investor uncertainty that could
weaken the export sector and slow economic growth, which was just 2 percent in 2017. Declining
oil revenue will limit the Mexican Government’s ability to fund Lopez Obrador’s ambitious social
programs and infrastructure projects.

Central America
We assess that high crime rates and weak job markets will spur additional US-bound migrants from the
Northern Triangle—El Salvador, Guatemala, and Honduras—while a political crackdown in Nicaragua
dims that country’s already bleak economic outlook. Illicit migration northward from the region shows
no signs of abating, despite increased messaging by governments to dissuade potential migrants and
stepped-up immigration enforcement by Mexico. Many migrants apparently perceive that traveling
in caravans on the journey north affords a certain level of security, and the decision to do so appears
to result from a combination of individual motivation, encouragement from social media postings,
and politically motivated efforts by some individuals and organizations.

  x Nicaraguan President Daniel Ortega’s refusal to heed calls for negotiation amid his political
    crackdown, which has left more than 300 people dead and contributed to allegations of human
    rights abuses, threatens to deepen a recession in one of the region’s weakest economies.




                                                                                                        41
       Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 309 of 322



Venezuela
Although the regime of Nicolas Maduro will
continue to try to maintain power, he is facing
persistent opposition. Falling oil production,
economic mismanagement, and legal challenges
almost certainly will compound the worsening
economic pressure on the country. Living
standards have collapsed, and hyperinflation and
shortages in basic goods have gripped the
country. Since 2014, the UN International
Organization for Migration estimates that 2-3
million Venezuelans have left the country.
Maduro continues to crack down on the political
and military opposition after a failed
assassination attempt against him in August
2018 and disrupted coup plots in the past 12
months, but the opposition has shown resilience,
as indicated by its challenge to Maduro’s rule
emerging in late January 2019.

Colombia
Colombian President Ivan Duque faces a fraying
peace accord with the former Revolutionary Armed
Forces of Colombia (FARC) while he is working to
stem violence in Colombia’s rural departments,
carry out his coca eradication ambitions, and
manage growing tensions with Caracas. Duque has
ordered increased security operations to curb common crime, threats from Colombia’s insurgent and
criminal groups, and address coca cultivation and trafficking. Coca cultivation in Colombia was at a
record 209,000 hectares in 2017, and crop substitution and eradication programs face coordination
challenges and local resistance.

Cuba
Cuban President Miguel Diaz-Canel will adhere to former President Raul Castro’s blueprint for
institutionalizing one-party rule and socialism in Cuba through constitutional reforms. Diaz-Canel has
acknowledged that Raul Castro, who still commands the ruling Communist Party, remains the
dominant voice on public policy.




                                                                                                         42
Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 310 of 322




                 EXHIBIT 49
    Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 311 of 322


                          CHAIRMAN OF THE JOINT
                             CHIEFS OF STAFF
                               INSTRUCTION

                                     Directive current as of  -XQH 20

J-3                                                           CJCSI 3710.01B
DISTRIBUTION: A, C, S                                         26 January 2007

                       DOD COUNTERDRUG SUPPORT

References:   See Enclosure B.

1. Purpose. This instruction promulgates Secretary of Defense (SecDef)
delegation of authority to approve counterdrug (CD) operational support
missions. It also provides, in accordance with (IAW) the National Defense
Authorization Act for 2002, as amended, instructions on authorized types of
DOD CD support to law enforcement agencies (LEA), other government
agencies, and foreign nations.

2. Cancellation. This instruction cancels CJCSI 3710.01A, 30 March 2004.

3. Applicability. This instruction is applicable to Military Departments and
combatant commands and subordinate organizations conducting and
supporting CD operations.

4. Policy. See Enclosure A.

5. Definitions. See the Glossary. Abbreviations and acronyms are established
throughout the text in Enclosure A.

6. Responsibilities. See Enclosure A.

7. Summary of Changes. Pursuant to SecDef discretion, this instruction:

   a. Provides authority and guidance to CDRUSSOUTHCOM for domestic
CD/law enforcement activities as a result of the 2006 Unified Command Plan
expanding USSOUTHCOM’s area of responsibility to include Puerto Rico and
the US Virgin Islands.

   b. Promulgates SecDef authority to Military Department Secretaries to
    Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 312 of 322
                                                               CJCSI 3710.01B
                                                               26 January 2007
      (3) Except for extradition requests, federal LEA requests for
transportation support will be submitted to the supported GCC (or as further
delegated IAW this instruction) in whose area of responsibility the mission is to
originate. The responsible federal LEA, through its parent or national
headquarters, must forward extradition requests to the DOD Executive
Secretary, who will forward approved requests to the Joint Staff for action.

       (4) GCCs are not authorized to approve transportation support in direct
tactical support of the operational portions of ongoing LEA or foreign LEA
operations, or of any activities where CD-related hostilities are imminent. If
criminal evidence or prisoners seized by LEAs are brought aboard DOD
aircraft, vehicles, or vessels being used to provide transportation support, such
evidence and/or prisoners will remain solely within the control and custody of
the LEAs.

    g. Use of Military Vessels for LEA Operating Bases. The use of military
vessels as a base of operations for LEAs, except when approved under reference
b, requires SecDef and Attorney General approval. The Secretary of Defense
has not delegated authority to approve use of military vessels for LEA operating
bases in the territorial waters of a host nation (HN). Such approval
coordination will be pursued as the same manner in for linguist support
described in subparagraph 4.e. above and include prior notification to DOD
OGC.

   h. Equipment Maintenance and Operation Support. Authority is delegated
to approve maintenance and operation support IAW references b and f but does
not include the cost of parts or equipment to be funded under reference b or
other sources.

   i. Command, Control, Communications, Computer, and Intelligence (C4I)
and Network Support. Assistance in establishing and maintaining C4I and
networking support to provide improved integration of law enforcement, active
military, and National Guard activities will be IAW reference b, section
1004(b)(8) (as amended).

   j. Technology Demonstrations. Technology demonstrations may be
conducted in coordination with the DOD Counternarco-Terrorism Technology
Program Office, and technology requirements may be developed based on
stated LEA needs (10 USC 380).

5. CD Support ï Domestic

   a. General Delegations. With regard to the general delegations in
paragraph 4 above and the delegations contained in this paragraph, the
Secretary of Defense has delegated approval authority to CDRUSNORTHCOM,
CDRUSSOUTHCOM, and CDRUSPACOM, as appropriate, for the following:

                                       A-5                           Enclosure A
    Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 313 of 322
                                                                 CJCSI 3710.01B
                                                                 26 January 2007

      (1) CD support involving no more than 400 personnel for any one
mission.

      (2) CD support not exceeding 179 days for any one mission.

       (3) DOD personnel are not authorized to accompany LEAs on actual CD
field operations nor may they participate in activities where CD-related
hostilities are imminent.

      (4) CDRUSNORTHCOM/CDRUSSOUTHCOM/CDRUSPACOM will first
determine if the state (and/or territory) National Guard (title 32 forces) can
provide the requested support. If the state (and/or territory) National Guard
cannot provide the forces, CDRUSNORTHCOM/CDRUSSOUTHCOM/
CDRUSPACOM will determine if the request is feasible, supportable, and
consistent with DOD policy IAW reference g.

       (5) GCCs/Military Departments may approve the transfer of their units,
personnel, and equipment to support Joint Task Force-North (JTF-N)/
USNORTHCOM CD missions. GCCs/Military Departments may delegate
approval authority. When approving support to JTF-N/USNORTHCOM, the
GCC/Military Department will determine whether or not the proposed mission
satisfies the readiness and military training value requirements of reference g.

   b. CD-Related Training of Law Enforcement Personnel.
CDRUSNORTHCOM/CDRUSSOUTHCOM/CDRUSPACOM may approve
training for LEA personnel in the United States. Per reference g, no advanced
military training will be provided to LEA personnel. However, the US Army
Military Police School may continue to train LEA personnel in the Counterdrug
Special Reaction Team Course, Counterdrug Field Tactical Police Operations
Training, and Counterdrug Marksman/Observer Course (reference g). On an
exceptional basis, CDRUSSOCOM may approve such training by special
operations forces (reference n).

   c. Engineering Support. CDRUSNORTHCOM/CDRUSPACOM may                  y approve
                                                                            pp
engineering
  g           support in the United States. Per reference gg, military
                                                                     y engineering
                                                                         g
support
  pp     is limited to the southwest border and defined as mobility and
countermobility (fences, lights, roads) efforts. This includes approval of
materiel ppurchases necessary y to support DOD mission personnel but does not
include military construction or provision of other materials. See reference b,
section 1004(b)(7) (as amended).

6. CD Support ï Foreign

   a. General Delegations. With regard to the general delegations in
paragraph 4 above and the delegations contained in this paragraph, the

                                       A-6                            Enclosure A
    Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 314 of 322
                                                                 CJCSI 3710.01B
                                                                 26 January 2007
Secretary of Defense has delegated approval authority for CD support outside
the United States; the Secretary of Defense has delegated approval authority
for CD support to GCCs for:

      (1) Planning and Coordination Visits. Planning and coordination visits
to American Embassies (contingent on Embassy approval) may be conducted
with theater-assigned

      (2) Intelligence Analyst Support. Intelligence analyst support may be
provided to US Ambassadors using theater-assigned forces (consistent with
references c and d). This approval is subject to DoD Component General
Counsel concurrence when military intelligence component and/or Military
Department personnel are used in support of LEAs, per reference c and
component’s implementing directives:

         (a) At respective US Embassies or consulates.

         (b) At US regional analysis centers.

      (3) Planning and Coordination Visits. Planning and coordination visits
of 10 personnel or less for 60 days or less to HN headquarters (contingent on
American Embassy approval) may be conducted with theater-assigned or
allocated forces to accomplish the GCC’s D&M mission or to support the US
Ambassador’s CD effort with expert advice or assistance to the US Country
Team.

       (4) Linguist Support. Includes translator and interpreter support
consistent with reference c. This approval is subject to DoD Component
General Counsel approval when military intelligence components and/or
personnel are used to support LEAs, as defined in reference c and component
implementing directives. This delegation does not include authority to approve
cryptologic support, real-time translation of oral or wire intercepts, direct
participation in interrogation activities, or the use of counterintelligence assets
for CD purposes. Linguist missions to locations outside American Embassies
will be limited to short-duration visits (not to exceed 30 days) of no more than
10 persons to primary HN and US C4I headquarters for the express purpose of
accomplishing the mission of supporting the Ambassador’s CD effort.

      (5) CD-Related Training of Law Enforcement Personnel

         (a) GCCs may approve CD-related training of foreign law enforcement
personnel requiring no more than 50 theater-assigned personnel for no more
than 45 days with HN and Country Team approval and notification.




                                        A-7                            Enclosure A
Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 315 of 322
                                                      CJCSI 3710.01B
                                                      26 January 2007




                     (INTENTIONALLY BLANK)




                               GL-6                            Glossary
Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 316 of 322




                 EXHIBIT 50
   Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 317 of 322




                                          REMARKS



  Remarks by President Trump on the National
    Security and Humanitarian Crisis on our
                Southern Border
                                           IMMIGRATION

                                 Issued on: February 15, 2019


                                        ‫ۻ ۻ ۻ‬

Rose Garden
10:39 A.M. EST


THE PRESIDENT:ȯ Thank you very much, everybody.ȯ Before we begin, I’d like to just say
that we have a large team of very talented people in China.ȯ We’ve had a negotiation
going on for about two days.ȯ It’s going extremely well.ȯ Who knows what that means,
because it only matters if we get it done.ȯ But we’re very much working very closely with
China and President Xi, who I respect a lot.ȯ Very good relationship that we have.ȯ And
we’re a lot closer than we ever were in this country with having a real trade deal.


We’re covering everything — all of the points that people have been talking about for
years that said couldn’t be done, whether it was theft or anything.ȯ Anything.ȯ The
unfairness.ȯ We’ve been losing, on average, $375 billion a year with China.ȯ A lot of people
think it’s $506 billion.ȯ Some people think it’s much more than that.ȯ We’re going to be
leveling the playing field.
   Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 318 of 322


use it for.ȯ I said, “What were you going to use it for?”ȯ And I won’t go into details, but it
didn’t sound too important to me.


Plus, if you think, I’ve gotten $700 billion for the military in year one, and then last year,
$716 billion.ȯ And we’re rebuilding our military, but we have a lot.ȯ And under the
previous administration, our military was depleted — badly depleted.ȯ And they weren’t
spending — I mean, they had a much less — they had a much smaller amount of money.


So when I got $700 billion, and then $716 billion — and this year, it’s going to be pretty
big too, because there’s few things more important than our military.ȯ You know, I’m a
big deficit believer and all of that, but before we really start focusing on certain things,
we have to build up our military.ȯ It was very badly depleted.ȯ And we’re buying all new
jetfighters, all new missiles, all new defensive equipment.ȯ We have — we’ll soon have a
military like we’ve never had before.


But when you think about the kind of numbers you’re talking about — so you have $700
billion, $716 billion — when I need $2 billion, $3 billion of out that for a wall — which is a
very important instrument, very important for the military because of the drugs that
pour in.ȯ And as you know, we have specific rules and regulations where they have drugs,
and what you can do in order to stop drugs.ȯ And that’s part of it, too.


We’re taking a lot of money from that realm also.ȯ But when you have that kind of money
going into the military, this is a very, very small amount that we’re asking for.


Yeah, go ahead.ȯ Go ahead.ȯ ABC.ȯ Not NBC.ȯ I like ABC a little bit more — not much.ȯ Come
on, ABC.ȯ Not much.ȯ Pretty close.


Qȯȯȯ Mr. President, what do you say to those, including some of your Republican allies,
who say that you are violating the Constitution with this move and setting a bad
precedent that will be abused by possibly Democratic Presidents in the future?ȯ Marco
Rubio has made this point.
   Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 319 of 322


THE PRESIDENT:ȯ Well, not too many people.ȯ Yeah.ȯ Not too many people have said that.ȯ
But the courts will determine that.


Look, I expect to be sued.ȯ I shouldn’t be sued.ȯ Very rarely do you get sued when you do
national emergency.ȯ And then other people say, “Oh, if you use it for this, now what are
we using it for?”ȯ We got to get rid of drugs and gangs and people.ȯ It’s an invasion.ȯ We
have an invasion of drugs and criminals coming into our country that we stop, but it’s
very hard to stop.ȯ With a wall, it would be very easy.


So I think that we will be very successful in court.ȯ I think it’s clear.ȯ And the people that
say we create precedent — well, what do you have?ȯ Fifty-six?ȯ There are a lot of times —
well, that’s creating precedent.ȯ And many of those are far less important than having a
border.ȯ If you don’t have a border, you don’t have a country.


You know, we fight — before I got here — we fight all over the world to create borders for
countries, but we don’t create a border for our own country.


So I think what will happen is, sadly, we’ll be sued, and sadly, it’ll go through a process.ȯ
And, happily, we’ll win — I think.


Go ahead.ȯ Let’s go.ȯ Let’s hear it, NBC.ȯ Come on.


Qȯȯȯ Thank you, Mr. President.ȯ I just want to say, in the past, when President Obama tried
to use executive action as it related to immigration, you said, “The whole concept of
executive order, it’s not the way the country is supposed to be run.”ȯ You said, “You’re
supposed to go through Congress and make a deal.”ȯ Will you concede that you were
unable to make the deal that you had promised in the past, and that the deal you’re
ending up with now from Congress is less than what you could have had before a 35-day
shutdown?


THE PRESIDENT:ȯ No.ȯ Look,
                        k, I went through Congress.ȯ
                                          Congress. I made a deal.ȯ
                                                             deal. I got almost $1.4
billion when
        w    I wasn’t supposed to get one dollar — not one dollar.ȯ “He’s not going to get
   Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 320 of 322


one dollar.”ȯ Well, I got $1.4 billion.ȯ But I’m not happy with it.ȯ I also got billions and
billions of dollars for other things — port of entries, lots of different things.ȯ
                                                                          things. The purchase
of drug equipment.
        equipment.ȯ More than we were even requesting.


In fact, the primary fight was on the wall.ȯ Everything else,, we have so much, as I said, I
don’t know what to do with it we have so much money.
                                              money.ȯ But on the wall, they skimped.


So I did — I was successful, in that sense, but I want to do it faster.ȯ I could do the wall
over a longer period of time.ȯ I didn’t need to do this.ȯ
                                                   this. But I’d rather do it much faster.ȯ
And I don’t have to do it for the election.ȯ I’ve already done a lot of wall, for the election
— 2020.ȯ And the only reason we’re up here talking about this is because of the election,
because they want to try and win an election, which it looks like they’re not going to be
able to do.ȯ And this is one of the ways they think they can possibly win, is by obstruction
and a lot of other nonsense.


And I think that I just want to get it done faster, that’s all.


Okay.ȯ Yes, ma’am, go ahead.


Qȯȯȯ Thank you, Mr. President.


THE PRESIDENT:ȯ Thank you.


Qȯȯȯ Roberta Rampton from Reuters.ȯ I wanted to ask about China.ȯ Do you feel that
enough progress has been made in the talks to head off the increase in tariffs scheduled
for March 1?


THE PRESIDENT:ȯ Well, you know, you’re talking to the wrong person, because I happen
to like tariffs, okay?ȯ I mean, we’re taking in billions and billions of dollars in tariffs from
China.ȯ And our steel industry now, as an example, we tax dumped steel — much of it
comes from China — at 25 percent.ȯ Our steel industry is so vibrant now again, they’re
   Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 321 of 322


building plants all over the United States.ȯ It’s a beautiful thing.ȯ And from a defensive
standpoint, and from any standpoint, you need steel.


You know, you can do without certain industries.ȯ Our country cannot do without steel.


So, I love tariffs, but I also love them to negotiate.ȯ And right now, China is paying us
billions of dollars a year in tariffs.ȯ And I haven’t even started.


Now, here’s the thing: If we make a deal, they won’t have to pay.ȯ You know, it’ll be a
whole different story.ȯ They won’t be paying that, but we’ll have a fair deal.ȯ There won’t
be intellectual property theft.ȯ There won’t be so many other things that have gone on.ȯ
And no other President has done this.ȯ No other — you know, we didn’t have a deal with
China.ȯ You had the WTO, one of the worst trade deals ever made — probably even worse
than NAFTA, if that’s believable, which, you know, hard to believe, because I think NAFTA
was just a disaster.ȯ It was a total disaster for our country.


And now we made the USMCA, which is going to be a terrific — a great deal.ȯ And, by the
way, the USMCA, from Mexico — that’s United States, Mexico, Canada — that’s where the
money is coming from, not directly but indirectly, for the wall.ȯ And nobody wants to talk
about that.ȯ Because we’re saving billions and billions of dollars a year, if Congress
approves that deal.


Now, they might now want to approve a deal just because they’ll say — one of the things
I’m thinking of doing — this has never been done before: No matter how good a deal I
make with China, if they sell me Beijing for one dollar, if they give me 50 percent of their
land and every ship that they’ve built over the last two years — which is a lot — and they
give them to me free, the Democrats will say, “What a lousy deal; that’s a terrible deal.”


Like, ZTE, I got a billion — more than a billion-dollar penalty in a short period of time.ȯ
And the Democrats said, “Oh, should’ve gotten more.”ȯ When I made that deal, I said,
“This is incredible.”ȯ I just got — I got over a billion-dollar penalty, plus they had to
change their board of directors.ȯ They had to change their top management.ȯ But they
   Case 4:19-cv-00872-HSG Document 57-7 Filed 04/04/19 Page 322 of 322


And it was a very tough dialogue at the beginning.ȯ Fire and fury.ȯ Total annihilation.ȯ “My
button is bigger than yours” and “my button works.”ȯ Remember that?ȯ You don’t
remember that.ȯ And people said, “Trump is crazy.”ȯ And you know what it ended up
being?ȯ A very good relationship.ȯ I like him a lot and he likes me a lot.ȯ Nobody else
would have done that.


The Obama administration couldn’t have done it.ȯ Number one, they probably wouldn’t
have done it.ȯ And number two, they didn’t have the capability to do it.


So I just want to thank everybody.ȯ I want to wish our Attorney General great luck and
speed, and enjoy your life.ȯ (Laughter.)ȯ Bill, good luck.ȯ A tremendous reputation.ȯ I know
you’ll do a great job.ȯ Thank you very much.ȯ And thank you, everybody.ȯ Thank you very
much.ȯ Thank you.


ENDȯȯȯȯȯȯȯȯȯȯȯȯȯȯȯ 11:29 A.M. EST
